Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 1 of 283




                      IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF THE STATE OF IOWA


 SAGE OHLENSEHLEN, CHRISTINA
 KAUFMAN, ALEXA PUCCINI,
 KELSEY DRAKE, MIRANDA                                                 CASE NO. 3:20-cv-0080-SMR-SBJ
 VERMEER and ABBIE LYMAN,

           Plaintiffs,

 v.                                                                           APPENDIX
                                                                           IN SUPPORT OF
 THE UNIVERSITY OF IOWA, BRUCE                                        PLAINTIFFS’ MOTION FOR
 HARRELD, in his official capacity as                              TEMPORARY RESTRAINING ORDER
 President of the University of Iowa, and                           AND PRELIMINARY INJUNCTION
 GARY BARTA, in his official capacity as
 Director of the Department of Athletics
 at the University of Iowa,

           Defendant.


                                              TABLE OF CONTENTS
                                                                                                                    Page

Declaration of Sage Ohlensehlen .........................................................................................2

Declaration of Christina Kaufman .......................................................................................6

Declaration of Alexa Puccini .............................................................................................11

Declaration of Kelsey Drake ..............................................................................................16

Declaration of Miranda Vermeer .......................................................................................20

Declaration of Robert Rydze .............................................................................................25

Declaration of Nancy Hogshead-Makar; attachments .......................................................35

Expert Witness Report of Donna Lopiano .........................................................................91

Expert Witness Report of Andrew Zimbalist...................................................................166

Affidavit of James C. Larew ............................................................................................282


                                                               1


                                          Plaintiffs' TRO Appendix - 0001
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 2 of 283




                       Plaintiffs' TRO Appendix - 0002
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 3 of 283




                       Plaintiffs' TRO Appendix - 0003
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 4 of 283




   tutoring. I have made the Dean's List every semester but one (because I wasn't enrolled
   in enough graded hours), and I have a 3.75 GPA. It is because ofUI swimming and
   diving that I am able to apply to some of the best law schools in the nation.

16. In general, women's sports are undervalued at Iowa. It is obvious that men's sports
    receive more resources and energy than women's sports.

17. The announcement that the UI women's swimming and diving team would be cut felt like
    a death. It was the worst news I have ever received, and I still have nightmares about it. It
    felt like part of me was being taken. I have put so much time, money, effort and
    dedication into this program. This program needs to live on.

18. Even though I will graduate and go to law school next year, I am concerned about how
    this decision affects my younger teammates and the up and coming swimmers in the State
    oflowa.

19. Based on my capacity as the women's swimming and diving team captain and my regular
    contact with all team members, I know that the team is comprised of 35 members: 8
    freshmen, 17 sophomores, 4 juniors, and 6 seniors. In response to theUI's announced
    termination of the women's swimming and diving program after the end of this academic
    year, 15 of these women entered the transfer portal and have already committed to swim
    somewhere else either next semester or next year. They can still choose to decommit and
    stay atUI. Two of these women left at the beginning of the year to swim somewhere else
    after learning that the team would be cut in the 2020-2021 academic year. Ten of these
    women are planning on staying at Iowa regardless. Four of these women are currently in
    the transfer portal but not committed to attend another institution yet. The rest of the team
    members have not decided what they're going to do.

20. The decision to cut theUI women's swimming and diving team will have a terrible
    impact. Sports teams recruit in advance, so most schools have already recruited the high
    school class of 2021 and are now on to recruiting the class of 2022. UI has already lost all
    of the commitments it had for the class of 2021. It is imperative that theUI women's
    swimming team be reinstated quickly, so at least some of the damage that has already
    been done can be undone. If the team is not reinstated, the team would fall apart. There
    would not be a single athlete for the next two classes coming toUI. And the coaches
    would find other jobs.

21. Cutting theUI women's swimming and diving team has already harmed my development
    as an athlete and a student. I am more stressed than ever. I hardly sleep and have lost
    weight; my grades are lower than usual. I planned to apply to Law School atUI, but feel
    it would be impossible to commit myself to stay here now, because of the emotional
    damage caused by theUI's decision. Now I will pay out-of-state tuition or private tuition
    for a law school.




                               Plaintiffs' TRO Appendix - 0004
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 5 of 283



I hereby declare under penalty of perjury that the foregoing is true and correct.

Dated this l,,, day of December, 2020.




                                                     S� HLENSEHLEN
                                                     �<��




                                 Plaintiffs' TRO Appendix - 0005
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 6 of 283




                       Plaintiffs' TRO Appendix - 0006
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 7 of 283




                       Plaintiffs' TRO Appendix - 0007
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 8 of 283




                       Plaintiffs' TRO Appendix - 0008
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 9 of 283




                       Plaintiffs' TRO Appendix - 0009
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 10 of 283




                        Plaintiffs' TRO Appendix - 0010
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 11 of 283




                        Plaintiffs' TRO Appendix - 0011
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 12 of 283




                        Plaintiffs' TRO Appendix - 0012
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 13 of 283




                        Plaintiffs' TRO Appendix - 0013
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 14 of 283




                        Plaintiffs' TRO Appendix - 0014
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 15 of 283




                        Plaintiffs' TRO Appendix - 0015
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 16 of 283




                        Plaintiffs' TRO Appendix - 0016
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 17 of 283




                        Plaintiffs' TRO Appendix - 0017
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 18 of 283




                        Plaintiffs' TRO Appendix - 0018
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 19 of 283




                        Plaintiffs' TRO Appendix - 0019
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 20 of 283




                        Plaintiffs' TRO Appendix - 0020
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 21 of 283




                        Plaintiffs' TRO Appendix - 0021
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 22 of 283




                        Plaintiffs' TRO Appendix - 0022
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 23 of 283




                        Plaintiffs' TRO Appendix - 0023
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 24 of 283




                        Plaintiffs' TRO Appendix - 0024
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 25 of 283




                      IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF THE STATE OF IOWA



SAGE OHLENSEHLEN,CHRISTINA
KAUFMAN,ALEXA PUCCINI,KELSEY
 DRAKE,MIRANDA VERMEER and                                 CASE NO.3:20-cv-0080-SMR-SBJ
 ABBIE LYMAN,

            Plaintiffs,

 v.                                                     DECLARATION OF ROBERT RYDZE


THE UNIVERSITY OF IOWA,BRUCE
HARRELD,in his ofncial capacity as
President of the University of Iowa,and
GARY BARTA,in his official capacity as
Director of the Department of Athletics at
the University ofIowa,

            Defendant.




COMES NOW Robert Rydze and hereby declares as follows:

      1.   My name is Robert Rydze. I live in Iowa City, Iowa.

           I believe that members of the University of Iowa's("UI") women's swimming and diving
           team have already suffered, and will continue to suffer, and, in the future, will suffer,
           irreparable harm if the decision to terminate that team by the end ofthis academic year is
           not reversed.


      3.   I further believe that UI administrators(Athletic Director Gary Barta and President Bruce
           Harreld, principally) have embarrassed and harmed the university and its female athletes
           by failing to tell the full story about how and why this very damaging termination
           decision was made.

           As is described further, below, my beliefs are based on direct observations and are
           expressed from a perspective formed by many years of active involvement in the sport of
           swimming and diving: as a former athlete who competed at a university that summarily
           dropped its own swimming and diving program; as a coach; and as an administrator.

                                           1. BACKGROUND


      5. I graduated from the University of Maryland in 1970 with a bachelor's degree in history,
         where I competed on the 1969-70 Atlantic Coast Conference(ACC)Championship team.




                                     Plaintiffs' TRO Appendix - 0025
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 26 of 283




6. I then attended Eastern Michigan University from 1971-73, where I earned a master's
   degree in history. While there, I began my swdmming and diving coaching career where
   our team won the NCAA college division swimming and diving championship.

7. I then moved to the Dad's Club in Houston, Texas to coach from 1973-75. In that time
   period, our age group team (ages 10-18) won three Texas age group titles and the U.S.
   Diving National Age Group Championship.

8. For 37 years, starting in the summer of 1975,and ending on June 30,2012,1 coached for
   the University ofIowa's swinuning and diving program, in the capacity as the diving
   coach for men and women who were engaged in intercollegiate competition.

9. I was hired by then-Athletic Director Bump Elliott and swim coach Glen Patton to serve
   as the head diving coach.

10. In the course of my coaching career, I coached 18 NCAA Ail-Americans who received
   42 All-America honors. 1 was privileged to coach four Olympians, and nine divers who
    competed in the World Championships.

11. By the time of my retirement I had been engaged with the sport of diving for 51 years:
   10 years as an athlete and 41 years as a coach.

12.1 have received a number ofrecognitions that are sometimes bestowed on swimming and
   diving coaches. Four times I was honored as Big Ten Diving Coach of the Year: in
   1985,1986,1995 and 2011. In 1977,1 was named the National Age Group Coach ofthe
   Year. In 1990,1 was inducted into the Western Pennsylvania Hall of Fame. In 2011,1
   received the Glenn McCormick Award, which is presented to an individual who has
   made outstanding contributions to the sport of diving.

13. During my coaching career at UI, I was privileged to serve in a variety ofleadership
    capacities in USA Diving and the NCAA,the two groups that are primarily responsible
    for organizing and governing the sport of diving. 1 served as the USA Diving age group
   rules chairman from 1975-79. From 1981-84 and 2003-08,1 served as a member of the
   NCAA Diving Rules Committee. From 2006-2008,1 was the Chairman of the
   Committee for Competitive Excellence of USA Diving. 1 was Chairman of the Board of
   USA Diving from 2008-2016.

                2. THE UrS SWIMMING AND DIVING PROGRAM

14. When I was hired to serve as the diving coach at the University ofIowa in 1975,1
   considered it as the opportunity ofa lifetime—a chance to rebuild what had once been
   considered by many as one of the nation's strongest swimming and diving programs.

15.1 knew, when 1 applied for the job,that few intercollegiate programs could match the
   Ul's deep history in competitive swimming and diving. The men's program, having
   started in 1917, had been one ofthe first at the NCAA level. Viewed for many ofthose
   years as a powerhouse program, it had frequently ranked in the top 10 nationally in the




                              Plaintiffs' TRO Appendix - 0026
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 27 of 283




   first four decades of its existence. The program gained worldwide recognition as the
   birthplace ofthe Butterfly stroke. Its pool, located at the Field House, was considered
   one of the best facilities in the nation and allowed the UI to attract great athletes and
   legendary coaches.

16. Despite our great successes, it was undeniable that, by the end ofthe 20*'' century, the
   swimming and diving program had lost its competitive edge and stature.

17. The facilities at the University ofIowa, located in the old Field House—the same one
    that, fifty years earlier, had been considered on the forefront of aquatic facilities in the
   nation—had been surpassed by those operated at other major NCAA universities against
   whom the UI competed for athletes and in meets.

18. World-class swimmers and divers—^any number of them graduating from strong high
    school and club programs in the State ofIowa—had many other quality programs to
    consider for intercollegiate competitive programs, and many ofthem had newer, better
   facilities.


19. Notwithstanding these competitive disadvantages, I believed that Coach Patton and I,
    backed by exceptional athletics administrators—initially, Mr. Elliott, then, later. Dr.
    Grant and Mr. Bowlsby, could tum the program around. And we did.

20. At the time of my hire. Coach Patton and I took charge of a team that had been in 10"'
   place in the Big Ten for many years; Indiana University had enjoyed a 20-year
   championship run.

21. We were able to improve the swimming and diving program to the extent that it would
    consistently be ranked nationally for more than a decade. These were exceptional people
    who,I felt, were genuinely devoted to the welfare of student athletes and their coaches
   and who were governed by the conviction that intercollegiate sports such as swimming
    beneficially affected those associated with sports teams and the university environment,
    more generally.

22. With head coach Glen Patton, I enjoyed coaching the UI's swimming and diving team
    that won the 1981 and 1982 Big Ten championships. In the course of my tenure, our men
   and women divers earned three Big Ten champions that won six titles, 35 Big Ten
   finalists, 25 NCAA qualifiers and an NCAA Champion.

23. A critical part ofthese years involved the creation of a viable and nationally-competitive
   women's swimming and diving team.

24. The women's swimming and diving program wasjust becoming a sponsored varsity sport
    as I arrived on campus to join the coaching staff.

25.1 recall the program for women,at first, being very informal. In fact, I remember when I
   first arrived at the UI, in the fall of 1975, and met with men's swimming and diving team
   members at the Field House pool. I recall seeing a small number offemale divers at the




                                Plaintiffs' TRO Appendix - 0027
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 28 of 283




   far end ofthe pool. I had not met them before. They did not appear to have instructors. I
   approached them and asked who they were. They told me that they wanted to be on a
   women's swimming and diving team. I asked them to join us. They immediately
   responded and came over to be with the men. From that day forward, I coached both
   men and women divers at the UI.


26. Over the next couple of years, the women's program grew and strengthened.

27. Women swimmers and divers began competing in dual meets with a variety of
   universities and colleges, a number ofthem which were also in the beginning phases of
   establishing women's programs.

28. The NCAA's evolving sponsorship of women's swimming and diving at that time
    allowed the development of national competitions and championships. The UI was in the
   middle of, and made strong contributions to, that evolution.

29. The State ofIowa has a strong tradition of high school and summer club swimming. It
    was possible, from my earliest involvement in the UI swimming and diving program, to
    draw diving talent from this pool, as well as to attract women divers from high schools
   across the nation and even internationally.

30. Our efforts to build a women's swimming and diving team were enhanced by the strong
   support we received from an extraordinary group of administrators who were deeply
   committed notjust to the so-called men's "revenue" sports, such as football, but also to
   the "Olympic sports" such as swimming and diving.

31. In addition, we had extraordinary support from the director of recreational services, Harry
   Ostrander, who was responsible for maintaining our swimming facility and scheduling its
   many uses in a manner that allowed our women athletes fair opportunities to focus on
   their training and competitions.

32. Based on this support we built the women's swinuning and diving team from the ground
    up. From the date we formally started the program until 2017, the program produced 45
   AII-American women swimmers and divers and 117 NCAA qualifiers.

33. Some ofour best swimmers and divers had come to the UI as a result ofour recruiting
   and offering scholarships. Others were walk-ons,some of whom did not receive notice
   by winning competitions but who contributed to, and benefited from, the program.

34. By the time I retired from coaching in 2012, the women's swimming and diving team had
    been allotted 14 scholarships annually. They would be distributed over the four classes
    of student athletes (e.g., freshmen, sophomores,juniors and seniors).

35. Some of those scholarships were awarded as "full" scholarships to individual athletes.
    Others were divided into partial scholarships. Many scholarships were awarded to
   entering freshmen,after our recruitment ofthem, with an anticipated commitment for




                               Plaintiffs' TRO Appendix - 0028
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 29 of 283




   four years of interscholastic competition. Other scholarships were awarded to upper-
   class athletes who had "walked-on" to the program without scholarships, but whose
   participation on the team and improvements in swimming and diving had earned them
    scholarship awards.

36. After 37 years at the University ofIowa, I brought a very satisfying coaching career to an
    end. However, I remained in Iowa City and kept in close contact, and continued to
   socialize, with current and retired university administrators. I have attended UI
   swimming and diving meets and enjoyed watching their continued successes. I have
   sometimes served as ajudge at swimming and diving meets held at the aquatic facility. I
   continued to communicate regularly with student athletes, now graduated, that I had been
   privileged to coach for so many years.

37. From everything I could see, the UI's swimming and diving program had a promising
    future. I had no inkling of its planned demise by UI administrators and heard about it, for
    the first time, when it was announced in the press.

 3. THE UNIQUE ROLE OF A SWIMMING AND DIVING COACH IN THE LIFE
                          OF A UNIVERISTY STUDENT-ATHLETE


38. University swimming and diving coaches have uniquely close, personal relationships
   with their student athletes.

39. In diving training, for example, every day during the swimming and diving season,
    sometimes for 3 or 3 14 hours a day, a coach focuses on every dive and talks with a diver
    about very keen points with respect to all ofthose dives. Like few other sports, there is
   constant interaction, immediate feedback, between an athlete's performance and a
   coach's evaluation ofthat performance.

40. The relationship between a coach and a diver is so critical, in fact, that the recruiting
    process necessarily involves establishing strong relationships with a prospective woman
   swimmer or diver and that person's parents and guardians.

41. The parties—coaches, parents, and student-athletes—know that when a swimmer or diver
    commits to join a particular university's swimming and diving program,that student's
    athletic success or failure, during that brief, irreplaceable four-year period oftime will
   likely hinge on how well the athlete has responded to the coaching offered at that
   particular institution.

42. Coaches and student-athletes are mentors-mentees. The coach-athlete relationships
   frequently develop into life-long fnendships. I have remained in contact with many
   student-athletes for decades—and I don't think that is unusual for others involved in
   university swimming and diving programs.

43. For athletes involved in swimming and diving—whether they be female or male—
    making a commitment to a particular swimming and diving interscholastic program is a




                              Plaintiffs' TRO Appendix - 0029
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 30 of 283




    huge decision. It is not simply a matter of making a choice ofa coach. It is making a
    commitment to teammates who become closely bonded in competitions—whether they
    are successful, or not. It is making a commitment to a specific environment: a unique
    pool and facility where a particular student either does—or does not—feel "at home." It
    is making a commitment to the academic and student-life environment ofa college or
    university.

44. Over time, at the Ul,a strong program to support our student-athletes' academic work
    evolved so that their time in the critical years as students resulted in academic, and not
   just athletics, progress and success. An infrastructure ofacademic study facilities,
   academic advisors and tutors, and reporting processes helped to assure that a swimming
   and diving team member had opportunities to make full use ofthe academic opportunities
   that the Ul offered them.


45. Over the years 1 have observed how upsetting and disorienting it can be to a student-
    athlete when these relationships are unexpectedly disrupted—^as when,for example,a
    young coach unexpectedly transfers to another institution to take a better Job or when (for
    example, the University of Maryland)a university terminates its swimming and diving
    program.


  4. INVESTING IN A NEW SWIMMING AND DIVING FACILITY ASSURES A
      fflGH-OUALITY WOMEN'S SWIMMING AND DIVING PROGRAM LONG
                                      INTO THE FUTURE


46. Although for the initial phase of the University of Iowa's more-than-one-century
    swimming and diving program it enjoyed a cutting-edge facility (the Field House), over
    the years the needs ofthe program—along with competing demands for its use by the Ul
    student body, faculty and community—exceeded its capacity. Other competing
   universities and colleges offered newer and better facilities than what we could offer. We
   had fallen behind.

47. A capstone to my career at the University of Iowa's swimming and diving program was
    my involvement in, and support of, the creation ofa new swimming and diving facility—
    one that, today, ranks as one of the greatest such facilities in the United States.

48. The road to creating that facility was long and,sometimes, bumpy.

49. In the 1990s, plans were made for such a facility, which included fundraising and site
    planning, a location on the western fringe ofthe campus,away from where students lived
    and community members worked. But the efforts stalled.

50. Then, in the mid-2000s, the efforts were renewed. There were new funding sources,
    including money from the Big Ten Network. A new site plan involved locating the
   swimming and diving pool in the midst ofa larger recreational facility in the heart ofthe
   campus, near student housing and academic buildings, adjacent to Iowa City's central
   business district.




                               Plaintiffs' TRO Appendix - 0030
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 31 of 283




51.1 give credit for planning, constructing and operating this facility to others, such as
    Recreational Services Director Harry Ostrander and UI athletics administrator Jane
    Meyer, both of whom were particularly important in those phases.

52. As a part ofthat process, the swimming and diving coaches and staff were allowed
    important input that resulted in a world-class facility, one capable of hosting notjust day-
    to-day training ofthe swimming and diving team, but, also, the hosting of the most
    important Big Ten Conference, national intercollegiate and Olympic trainings and events.

53. The facility's construction funding came from many sources, including bonds sponsored
   by the State ofIowa,to be paid back over many years, financial commitments by the
   Athletics Department and contributions by University ofIowa supporters and alumni—
   including former members ofthe UI swimming and diving programs.

54. Starting in 2008, when the planning for the facility was in the works,and up until the day
    of its opening, in 2011,this wonderful facility provided the foundation for a new era of
    greatness for the swimming and diving program. As coaches, we talked about the
    planned aquatic center with our recruits and their families—and it allowed us to attract
   first-class students and athletes in a very competitive national talent pool.

55. Once opened, the facility spoke for itself when high school students from around Iowa
    came with their families to observe competitions. Located in the heart ofthe campus,
    those students, and those families, were exposed to extraordinary potential futures as
    University ofIowa students in the years ahead.

56. It is difficult to imagine a more successfiilly-designed and administered facility than this
   one has become.


     5. THE DESTRUCTIVE IMPACT OF TERMINATING A SWIMMING AND
               DIVING PROGRAM—UNIVERSITY OF MARYLAND

57. My experience as a student-athlete swimmer at the University of Maryland("UM")was
    the turning point of my personal and professional life. It was at the time—and,
    continued, over the years since my graduation to be—one of the outstanding
   intercollegiate swimming and diving programs in the United States.

58.1 kept close ties to former teammates and coaches. I observed that persons formerly
   associated with the swimming and diving program were amongst the most loyal of the
    UM's alumni.


59. In the early 90's Maryland terminated the men's swimming and diving program and in
    2012,the University of Maryland announced the termination of its women's swimming
   and diving program, to take effect in 2013.




                               Plaintiffs' TRO Appendix - 0031
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 32 of 283




60. The impact of that decision was devastating to the student athletes and staff members
    involved in the program at that time, but, also, to those who had been associated with the
    storied program over many years.

61. Almost immediately, as a devout and committed alumni, I could feel my passion for the
    University of Maryland weaken; my contacts and communications with cherished friends
    and alumni from those years have been diminished in frequency and depth. We have
    been cast aside, the result ofa bad decision made by university administrators without
    any loyalty to, or knowledge about, the history of the swimming and diving program.

62. It is probably impossible for anyone who has not experienced it personally, to know how
    destructive dropping a sports program is to those who had once been a part of it. The
   older you become, the feeling of emptiness toward your alma mater is very real. All of
   the history and traditions ofour team are now gone.

63. In 1970, we won the last Atlantic Coast Conference("ACC")title for the University of
    Maryland.

64. Today, nobody seems to know that we ever had a swimming and diving team at the
    University of Maryland.

     6. THE HARM CAUSED TO THE UNIVERSITY OF IOWA'S WOMEN'S
         SWIMMING AND DIVING PROGRAM'S SUDDEN TERMINATION

65. Based on my knowledge ofthe UI swimming and diving team's history and successes, on
    my continued contact with UI faculty members,coaches and administrators after my
    retirement and on my continued active interest in—as a spectator—the UI men's and
    women's swimming and diving team's successes, I was stunned and devasted to hear of
    Athletic Director Gary Barta and UI President Bruce Harreld's announcement that those
    programs would be terminated.

66. The timing ofthe announcement was particularly devasting in light of the scheduled
    hosting of the NCAA national swimming and diving championships at the UI in the
    spring of2021 in om- wonderful world-class facility, for the first time ever: a clear
    recognition of the esteem with which the UI's swimming and diving program and facility
    were held by the national athletics community.

67. The means by which the program's termination was announced was incredibly harmful.

68. It is difficult for me to express in words my feelings of anger, betrayal and
    disappointment caused by sudden program termination announcement issued by UI
    Athletic Director Gary Barta and UI President Bruce Harreld.

69. If the decision is not reversed, in 15 years, as happened at the University of Maryland,so,
    too, at the UI, despite our program's storied history, huge accomplishments and




                              Plaintiffs' TRO Appendix - 0032
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 33 of 283




    incomparable facility, built to support the University ofIowa athletes and host world
    class events, no one will know we had a swimming and diving program.

70. The history ofour great athletes, our fine coaches, and the accomplishments ofour great
   teams will be lost.

71. The reunions and many friendships centered around the swimming and diving program
    will become fewer and fewer. Their ties to the university will grow weaker; their
   commitments to the institution's future successes will be diminished.

72. Although, according to the termination announcement,the women's swimming and
   diving program will continue until the end ofthe academic year, 1 know,from direct
   observation and from observations made over many years,from a variety of vantage
   points, that great harms have already been inflicted upon the program—and will deepen
   with each passing day.

73. We generally recruited athletes in their junior year of high school. By announcing the
   termination ofthe program to take effect at the end of the 2020-2021 academic year, the
    University ofIowa is already behind as swimmers and divers will ofcourse not want to
    attend given the termination decision. In addition, even if the swimming and diving team
   can be reinstated, it will be behind in recruiting and have to scramble for any athletes
   who have not already committed to other schools.

74. UI will also be behind in providing scholarships. For example, many National Letters of
    Intent("NLI")are normally offered to and signed by high school students in November
    ofeach year. NLI's are important milestones in the recruitment process. A student
    making a commitment to one school, cannot normally be recruited by another.

75. The critical coach-athlete mentoring relationships have been scarred and breached. At
    least one coach has left, looking for an assignment in another program. Other coaching
    contracts, which are annual, will end soon. It will be difficult to attract coaches and retain
   them given the termination decision, but it can be rectified.

76. No recruiting for future years is occurring, or can meaningfully occur. High school
   students who had been recruited to attend the UI have made, or will make, plans to attend
   other universities. Student-athletes who can, and who want to, will transfer, some
   immediately, others at the end ofthe year.

77. This will be devastating to the swimming and diving program for some time, but is not
   insurmountable, if the decision is reversed as soon as possible.




                                Plaintiffs' TRO Appendix - 0033
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 34 of 283




I hereby declare under penalty of perjury that the foregoing is true and correct.


Dated this^3 day ofNovember,2020.




                                                    ROBERT




                                Plaintiffs' TRO Appendix - 0034
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 35 of 283




                        Plaintiffs' TRO Appendix - 0035
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 36 of 283




                        Plaintiffs' TRO Appendix - 0036
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 37 of 283




                        Plaintiffs' TRO Appendix - 0037
      Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 38 of 283




June 5, 2020
Commissioner Kevin Warren
Big Ten Conference
5440 Park Place
Rosemont, IL 60018
Dear Commissioner Warren,
We are a consortium of advocates for women and girls in sports. Access to and participation in
sports improves the lives of all students, and that is particularly true for girls and women.
During this time of COVID-19, we are writing to remind you of your institutional obligation to
uphold Title IX.1 We understand that these are trying times for collegiate institutions, including
athletics departments. In response to financial pressures, we have become aware that some
universities are considering program cuts to their athletic programs.2 As the commissioner of the

1
    20 U.S.C. §§ 1681-1688.
2
  Sallee, Barrett. “Group of Five Commissioners Ask NCAA to Relax Rules That Could Allow More Sports to Be
Cut.” CBS Sports, April 15, 2020. Available at: https://www.cbssports.com/college-football/news/group-of-five-
commissioners-ask-ncaa-to-relax-rules-that-could-allow-more-sports-to-be-cut/. (Five Conferences—American
Athletic Conference (AAC), Conference USA, Mid-American Conference (MAC), Mountain West Conference, and
the Sun Belt Conference—formally requested the NCAA to lower the minimum team requirements for Division 1
membership. The NCAA subsequently denied their request.)
See also:
    ⬧ Hawkins, Stephen. “Slashed St. Ed's: Reeling School Cuts Teams, Breaks Hearts.” ABC News. ABC News
      Network, May 7, 2020. Available at: https://abcnews.go.com/Sports/wireStory/slashed-st-eds-reeling-school-
      cuts-teams-breaks-70563956. (Saint Edward's University cuts six varsity teams.);
    ⬧ Keith, Braden. “After Cuts, Sonoma State Says It Will Add Roster Spots to Comply with Title IX.”
      SwimSwam, May 1, 2020. Available at: https://swimswam.com/after-cuts-sonoma-state-says-it-will-add-roster-
      spots-to-comply-with-title-ix/ (After cutting two women’s varsity teams, Sonoma State University adds roster-
      spots to women’s teams in an attempt to stay compliant with Title IX.);
    ⬧ Park, Rohnert. “SSU to Discontinue Men's and Women's Tennis and Water Polo Teams.” SSU News. Sonoma
      State University, April 23, 2020. Available at: http://news.sonoma.edu/article/ssu-discontinue-men’s-and-
      women’s-tennis-and-water-polo-teams;
    ⬧ Rogers, Eric, and Rick Neale. “Florida Tech Cuts Football Program, Announces Layoffs Due to Coronavirus.”
      WKMG News 6 & Click Orlando, May 12, 2020. Available at:
      https://www.clickorlando.com/news/2020/05/11/florida-tech-cuts-football-program-announces-layoffs-due-to-
      coronavirus/;
    ⬧ Shanesy, Todd. “Cost-Cutting Changes Hit Big South Conference.” Shelby Star, Gannett, May 12, 2020.
      Available at: https://www.shelbystar.com/sports/20200512/cost-cutting-changes-hit-big-south-conference (The
      Big South Conference limited schools to only four teams in postseason tournaments next year. Those are men’s
      and women’s soccer, women’s volleyball, softball, and baseball, or three women’s sports and two men’s
      sports.)




                                          Plaintiffs' TRO Appendix - 0038
      Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 39 of 283




Big Ten Conference (Big Ten), we ask you be a leader in ensuring that your conference and your
members do not cut any athletic programs, and specifically, that they preserve women’s athletic
opportunities to participate and receive equal treatment. The data we have compiled from the
Equity in Athletics Database demonstrate that women are facing serious Title IX deficiencies;
they lag behind men’s programming in every measurable criteria.3 The attached legal memo
provides a thorough analysis of the data for your conference’s members under Title IX.
As the Commissioner of the Big Ten, we ask for your leadership in upholding your legal and
moral obligations to women in higher education by ensuring measures are taken to protect their
educational opportunities. Indeed, we sincerely hope the Big Ten will be a leader in gender
equality in athletics, in service of the larger goals of higher education.
In 1972, Congress passed Title IX, and President Nixon signed it into law. In 1975, schools were
given three years, until 1978, to comply with the regulations applying the statute to athletics.4 In
the 2018–2019 year alone, at Big Ten member schools, in sum (refer also to table below):
       ● 678 females were denied a sports opportunity, under the first test of Title IX compliance,
         based on unduplicated numbers.
       ● There are two other legal tests for whether an institution is providing enough athletic
         opportunities for women, and Big Ten member institutions fail both of them as well.
       ● If Big Ten member institutions were to provide women with equal opportunities to
         participate and add these 678 female student-athletes for the 2020–2021 school year, an
         additional $20,839,245 in scholarship aid would need to be provided for their female
         student-athletes in order to equal the male student-athlete scholarships.
       ● Moreover, Big Ten member institutions would need to spend an additional $14,630,399
         recruiting female athletes to provide this type of benefit equally to male and female
         athletes, as required by Title IX.
       ● Title IX requires not just equal opportunities quantitatively, but qualitatively as well. We
         urge you to review whether women’s sports receive equal treatment in aspects such as:
         facilities, equipment, scheduling, marketing, coaching, recruiting, academic and other
         support.
       ● As a reminder, these are rare and rationed educational experiences for both men and
         women. Big Ten member institutions provided just 2.3% of its students with a varsity
         sports experience in 2018–2019 school year.




3
  Equity in Athletics Disclosure Act, available at: http://ope.ed.gov/athletics/. Each year, colleges and universities
provide the Department of Education with data from their athletic department regarding numbers of participation
opportunities provided to the students, scholarships, staffing, and revenues and expenses, that are broken down by
the men’s and women’s teams.
4
    34 C.F.R. § 106, available at: https://www2.ed.gov/policy/rights/reg/ocr/edlite-34cfr106.html#S41.

                                                                                                                Page 2


                                           Plaintiffs' TRO Appendix - 0039
                Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 40 of 283




                                                                      Needed
                                                    Needed                                                          Student-
                                                                    Additional
                                                   Additional                                                      athletes as
                                                                      Sports
                                                     Sports                        Needed     Needed               percent of
                                                                   Opportunities
                                                 Opportunities for Women         Additional  Additional           total student
                                                  for Women          (based on
                                                                                 Scholarship Recruiting               body
                                                                                 Dollars for Dollars for            (based on
              Big Ten Conference                    (based on       unduplicated
                                                                                                                   unduplicated
                                                 duplicated count)     count       Women      Women
               Institution Name                                                                                     numbers)
Indiana University-Bloomington                                30                18      $998,838     $1,347,529             2.1%
Michigan State University                                     25                44    $2,233,076     $1,013,872             2.0%
Northwestern University                                       20                20    $2,628,735       $906,669             6.2%
Ohio State University-Main Campus                             58                45      $273,015     $1,007,670             2.4%
Pennsylvania State University-Main Campus                    104               123    $2,200,206     $1,628,917             2.1%
Purdue University-Main Campus                                  0                20      $615,496       $538,294             1.5%
Rutgers University-New Brunswick                               0                 6      $390,569       $882,600             2.0%
University of Illinois at Urbana-Champaign                    13                32       $39,695       $873,882             1.5%
University of Iowa                                            47                61    $1,339,664       $969,952             3.1%
University of Maryland-College Park                           15                78    $2,055,849       $482,105             1.8%
University of Michigan-Ann Arbor                              33                55    $2,658,643     $1,544,983             3.1%
University of Minnesota-Twin Cities                           67                93    $2,691,362     $1,730,764             2.3%
University of Nebraska-Lincoln                                20                47      $145,105     $1,329,116             3.3%
University of Wisconsin-Madison                               17                36    $2,568,992       $374,046             2.7%
Totals:                                                      449               678   $20,839,245    $14,630,399    Average: 2.3%


         Denying women equal athletic opportunities is a significant loss. The research linking sports
         participation with life-long educational, economic, and health benefits is well-established. Sports
         provide males and females from diverse socioeconomic, racial, and ethnic backgrounds
         measurable positive educational impacts.5 Betsey Stevenson, an economist now at University of
         Michigan, found that playing sports actually caused more education and higher incomes.6 Girls
         who play sports make 8% higher wages compared to their non-sport playing counterparts.7 In
         addition, a sports experience changes a woman’s short-term and long-term health trajectory
         including: decreased risk of heart disease, breast cancer, osteoporosis, tobacco and drug use,
         unwanted teen pregnancy, sexually transmitted diseases, depression and suicide.8 Research by
         Ernst and Young found that 96% of C-suite women were athletes.9



         5
          Staurowsky, E. J., M. J. DeSousa, K. E. Miller, D. Sabo, S. Shakib, N. Theberge, and N. Williams. Her Life
         Depends on It III: Sport, Physical Activity, and the Health and Well-Being of American Girls and Women. East
         Meadow, NY; Women’s Sports Foundation. (May 2015).
         6
          Stevenson, Betsey. Beyond the Classroom: Using Title IX to Measure the Return to High School Sports. NBER
         Paper Series, Working Paper 15728. 2010. Available at: http://www.nber.org/papers/w15728.
         7
             Id. at 24.
         8
             Staurowsky, supra, note 5.
         9
           Ernst & Young, “Global Survey Reveals Critical Role Sports Play for Female Executives in Leadership
         Development and Teamwork in Business,” (June 18, 2013). Available at: https://www.prweb.com/
         releases/2013/6/prweb10841451.htm.

                                                                                                                  Page 3


                                                 Plaintiffs' TRO Appendix - 0040
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 41 of 283




Athletics is commonly referred to as the “front porch” to the university and thereby
communicates an institution’s values to the entire community. As such, athletics can lead the
way towards a better environment for women on campus overall, including sexual assault
prevention. Gender equality in athletics—as one of the only sex-segregated areas of your
member schools—demonstrates substantively that Big Ten members treat men and women as
equals. If the Big Ten and its member institutions’ athletics departments do not treat women as
equal to men, it cannot expect its male students to do so, either now or in the future.
The facts and the law are both clear.
We look forward to your leadership response before June 23, 2020, the 48th anniversary of Title
IX. Please respond to this correspondence by email.


Regards,




Nancy Hogshead-Makar, J.D.
CEO, Champion Women




Amy Poyer, J.D.
Senior Staff Attorney, California Women’s Law Center


Supporting Organizations:
   Active Policy Solutions
   Athletes Unlimited
   Centre for Sport and Human Rights
   Clearinghouse on Women's Issues
   The Drake Group
   Equal Rights Advocates
   Fair Play for Girls in Sports, a project of Legal Aid at Work
   The Fearless Coach
   Feminist Majority Foundation
   National Center for Lesbian Rights
   National Federation of State High School Associations


                                                                                          Page 4


                                   Plaintiffs' TRO Appendix - 0041
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 42 of 283




   Power Plays
   Southwest Women’s Law Center
   Tucker Center for Research on Girls & Women in Sport
   USA Badminton
   What Equality Looks Like
   Women's Law Project
   Women's Rugby Coaches and Referees Association


cc: Michael A. McRobbie, President, Indiana University
   Dr. Samuel L. Stanley Jr., President, Michigan State University
   Morton O. Schapiro, President, Northwestern University
   Dr. Eric J. Barron, President, Pennsylvania State University
   Mitchell E. Daniels Jr., President, Purdue University
   Dr. Michael V. Drake, President, The Ohio State University
   Timothy L. Killeen, President, University of Illinois
   Bruce Harreld, President, University of Iowa
   Wallace D. Loh, President, University of Maryland
   Dr. Mark S. Schlissel, President, University of Michigan
   Joan T.A. Gabel, President, University of Minnesota
   Walter Ted Carter Jr., President, University of Nebraska
   Fred Glass, Athletic Director, Indiana University
   Sandy Barbour, Athletic Director, Pennsylvania State University
   Mike Bobinski, Athletic Director, Purdue University
   Patrick Hobbs, Athletic Director, Rutgers, The State University
   Gene Smith, Athletic Director, The Ohio State University
   Josh Whitman, Athletic Director, University of Illinois
   Gary Barta, Athletic Director, University of Iowa
   Damon Evans, Athletic Director, University of Maryland
   Warde Manuel, Athletic Director, University of Michigan
   Mark Coyle, Athletic Director, University of Minnesota




                                                                      Page 5


                                  Plaintiffs' TRO Appendix - 0042
      Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 43 of 283




To:      Kevin Warren, Commissioner, Big Ten Conference
From: Nancy Hogshead-Makar, CEO, Champion Women
      Amy Poyer, Senior Staff Attorney, California Women’s Law Center
Date: June 5, 2020
Re:      Legal Memo, Title IX Athletic Department Compliance
On June 23, 2020, Title IX will celebrate its 48th anniversary. The law continues to open up
sports opportunities for millions of girls and women. While collegiate sports participation
opportunities are rare and rationed, serving less than 2% of the student body nationally, these
opportunities provide life-long benefits for participants in educational attainment, employment,
and health.
Yet despite the strong statute, interpreting regulations, and case law, women lag behind men by
all measurable criteria, including opportunities to play, scholarship dollars, and treatment.
This legal memo, and our supporting documents and data from the Equity in Athletics Disclosure
Act (EADA), are part of Champion Women and the California Women’s Law Center’s efforts to
remedy sex discrimination in athletic departments.
Title IX follows intuition on fairness and equality, a concept well-cemented for children early on.
Title IX athletics compliance involves two parts: quantitative components and qualitative
components. First, the law requires that schools provide women and girls with equal
opportunities to participate, meaning schools must provide women with a team and equal
scholarship dollars. The law also requires those participation opportunities be as educationally
beneficial as those provided to men. This means female athletes and teams must receive equal
treatment as compared with the male athletes and teams.1

1. Equal Opportunity to Participate: Equal Quantitative Educational Opportunities
In 1979, the Department of Education announced a Policy Interpretation that created three
independent ways for schools to demonstrate that students of both genders have equal
opportunities to participate in sports. These are summarized below:
             ● Under Prong 1, a school can show that the percentage of total athletes at the
               school who are female is the same as the percentage of total students enrolled at
               the school who are female (the proportionality test), OR;
             ● Under Prong 2, the school can show it has a history and a continuing practice of
               expanding opportunities for female students, OR;


1
  34 C.F.R. § 106, available at: https://www2.ed.gov/policy/rights/reg/ocr/edlite-34cfr106.html - S41. The “laundry
list” was further clarified in 1979; See Title IX Policy Interpretation: Intercollegiate Athletics (December 11, 1979),
available at: https://www2.ed.gov/about/offices/list/ocr/docs/t9interp.html




                                          Plaintiffs' TRO Appendix - 0043
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 44 of 283




             ● Under Prong 3, the school can show it is fully and effectively meeting its female
               students’ interests and abilities to participate in sports.2

The easiest standard for demonstrating equal participation opportunities is via Prong 1, but if a
school cannot meet Prong 1 and is able to show compliance with Prong 2 or 3, it will be found to
be providing equal athletic participation. This three-part test has been in effect for more than four
decades. It has been heavily litigated in courts, and has been upheld by every one of the eight
federal appeals courts that has considered it.3
We have looked at the past 16 years of data from the EADA for the schools in your athletic
conference.4 We have painstakingly deducted male practice players from the total women listed
in the EADA count. Unless there is some information that is not represented in the EADA report,
it appears that every school except the Purdue University and Rutgers University is
discriminating against its female students in its athletic offerings.
Importantly however, Champion Women and the California Women’s Law Center have not
looked “behind the EADA numbers” to account for actual rosters as listed on school websites,
meaning the gaps in participation numbers are likely even larger than reported in the table below.
Notably, Katie Thomas wrote a series of articles in the New York Times in 2011 on collegiate
compliance with Title IX and found, “many [NCAA Division I institutions] are padding
women’s teams rosters with underqualified, even unwitting, athletes.”5 Courts, too, have found
schools are undercounting their male athletes and over-counting their female athletes, in a
fraudulent attempt to make their participation gap look smaller.6 We have not compared the
numbers as reported by Big Ten member institutions with their online rosters, but typically those
errors would make a school further out of compliance with Prong 1, rather than the other way
around.


2
  A Policy Interpretation: Title IX and Intercollegiate Athletics, 44 Fed. Reg. at 71413 (1979), available at:
https://www2.ed.gov/about/offices/list/ocr/docs/t9interp.html. For ease of reading, I have substituted “female
athletes” instead of the verbiage in the regulations that refers to protecting the “underrepresented gender.” While a
few women’s colleges apply the test to men, the overwhelming majority of schools apply the test to women, as it
does in all Big Ten schools.
3
  See Chalenor v. University of North Dakota, No. 00-3379ND (8th Cir. May 30, 2002); Pederson v. Louisiana State
University, 213 F.3d 858, 879 (5th Cir. 2000); Neal v. Board of Trustees of The California State Universities, 198
F.3d 763, 770 (9th Cir. 1999); Horner v. Kentucky High School Athletic Association, 43 F.3d 265, 274-75 (6th Cir.
1994); Kelley v. Board of Trustees, University of Illinois, 35 F.3d 265, 270 (7th Cir. 1994), cert. denied, 513 U.S.
1128 (1995); Cohen v. Brown University, 991 F. 2d 888 (1st Cir. 1993) (Cohen I), and 101 F.3d 155, 170 (1st Cir.
1996), cert. denied, 520 U.S. 1186 (1997) (this case was before the First Circuit twice, first on Brown University’s
appeal of a preliminary injunction granted by the district court (Cohen I), and the second time after a trial on the
merits (Cohen II)); Roberts v. Colorado State Board of Agriculture, 998 F.2d 824, 828 (10th Cir. 1993), cert. denied,
510 U.S. 1004 (1993); Williams v. School District of Bethlehem, 998 F.2d 168, 171 (3d Cir. 1993).
4
  Equity in Athletics Disclosure Act reports, available at: https://ope.ed.gov/athletics/#/. Each year, colleges and
universities provide the Department of Education with data from their athletic department regarding numbers of
participation opportunities provided to the students, scholarships, staffing, and revenues and expenses, that are
broken down by the men’s and women’s teams. The Athletic Director of the institution must sign off on the numbers
submitted.
5
  Thomas, Katie, College Teams, Relying on Deception, Undermine Gender Equity, NY Times, April 26, 2011,
available at: https://www.nytimes.com/2011/04/26/sports/26titleix.html
6
  Biediger v. Quinnipiac Univ., 691 F.3d 85, 95 (2d Cir. 2012).


                                       Legal Memo, Title IX Athletic Department Compliance - Page 2

                                         Plaintiffs' TRO Appendix - 0044
              Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 45 of 283




                                                                    Needed
                                                  Needed                                                        Student-
                                                                  Additional
                                                 Additional                                                    athletes as
                                                                    Sports
                                                   Sports                        Needed     Needed             percent of
                                                                 Opportunities
                                               Opportunities for Women         Additional  Additional         total student
                                                for Women          (based on
                                                                               Scholarship Recruiting             body
                                                                               Dollars for Dollars for          (based on
             Big Ten Conference                   (based on       unduplicated
                                                                                                               unduplicated
                                               duplicated count)     count       Women      Women
              Institution Name                                                                                  numbers)
Indiana University-Bloomington                              30               18      $998,838    $1,347,529            2.1%
Michigan State University                                   25               44    $2,233,076    $1,013,872            2.0%
Northwestern University                                     20               20    $2,628,735      $906,669            6.2%
Ohio State University-Main Campus                           58               45      $273,015    $1,007,670            2.4%
Pennsylvania State University-Main Campus                  104              123    $2,200,206    $1,628,917            2.1%
Purdue University-Main Campus                                0               20      $615,496      $538,294            1.5%
Rutgers University-New Brunswick                             0                6      $390,569      $882,600            2.0%
University of Illinois at Urbana-Champaign                  13               32       $39,695      $873,882            1.5%
University of Iowa                                          47               61    $1,339,664      $969,952            3.1%
University of Maryland-College Park                         15               78    $2,055,849      $482,105            1.8%
University of Michigan-Ann Arbor                            33               55    $2,658,643    $1,544,983            3.1%
University of Minnesota-Twin Cities                         67               93    $2,691,362    $1,730,764            2.3%
University of Nebraska-Lincoln                              20               47      $145,105    $1,329,116            3.3%
University of Wisconsin-Madison                             17               36    $2,568,992      $374,046            2.7%
Totals:                                                    449              678   $20,839,245   $14,630,399   Average: 2.3%


             a. Analysis of Prong 1
         As the table above demonstrates, only Purdue University and Rutgers University can comply
         with Prong 1, meaning that both male and female students have an equal opportunity,
         numerically speaking, to participate. While case law explicitly does not allow gaps of 25 or more
         athletes,7 the standard is equality, and the gap should be smaller than the size of a new women’s
         team that is not currently offered. As should be clear from the 2018-2019 NCAA Division I
         average squad sizes shown in the table below, there are quite a number of sports that schools in
         the Big Ten could add to increase opportunities for their female students.8




         7
          Biediger v. Quinnipiac Univ., 928 F. Supp. 2d 414, 467 (D. Conn. 2013)
         8
          NCAA Sports Sponsorship and Participation Rates Report, 1981-82 – 2018-19, available at:
         https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-19RES_SportsSponsorshipParticipationRatesReport.pdf


                                             Legal Memo, Title IX Athletic Department Compliance - Page 3

                                               Plaintiffs' TRO Appendix - 0045
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 46 of 283




                                      2018-2019 NCAA Division I
Sport                                 Average Squad Size
Archery                                          N/A
Badminton                                        N/A
Team Handball                                    N/A
Wrestling                                        N/A
Rifle                                             7.5
Triathlon                                         7.8
Golf                                              8.2
Tennis                                            9.1
Bowling                                           9.6
Skiing                                           12.8
Squash                                           13.3
Basketball                                       14.4
Volleyball                                       16.6
Fencing                                          16.8
Cross Country                                    17.2
Sand Volleyball                                  17.6
Gymnastics                                       18.3
Synchronized Swimming                            19.5
Water Polo                                       21.6
Softball                                         21.7
Field Hockey                                     23.0
Ice Hockey                                       24.6
Soccer                                           28.4
Swimming/Diving                                  29.6
Lacrosse                                         31.6
Rugby                                            32.1
Equestrian                                       35.3
Track, Outdoor                                   39.7
Track, Indoor                                    40.0
Rowing                                           62.8

As stated in the summary letter, in order to provide women with the same opportunities to
participate in sports, other Big Ten schools must add 449 female athletes in the duplicated count,
or 678 in the unduplicated count.9



9
  Some athletes compete in more than one sport, so one student’s participation is counted two or three times. If every
student competed during all three seasons, schools would show a participation rate of 300%. This puts Big Ten
average participation rates of just 2.3% into comparison; for most schools it is smaller than 2.3-out-of-every-100
students.


                                       Legal Memo, Title IX Athletic Department Compliance - Page 4

                                         Plaintiffs' TRO Appendix - 0046
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 47 of 283




These eye-popping numbers are simply not acceptable, nearly 50 years after the passage of Title
IX. We hope you will use your leadership to remedy these gaps with great haste.
    b. Analysis of Prong 2
No Big Ten school can comply with Prong 2, which requires a showing of a “history and
continuing practice of program expansion which is demonstrably responsive to the developing
interest and abilities of the members of that sex.”10 We have looked at each school’s historical
data over the past 16 years as reported on the EADA website, and no school can show it has
consistently grown its programming for female athletes without an interceding contraction or
growth-stoppage of at least five years. Merely adding one sport within the last five years is
insufficient. By our evaluation, all Big Ten schools have lost the ability to utilize this Prong
forever.
    c. Analysis of Prong 3
No Big Ten school can show compliance with Prong 3, which requires a showing that women
have no current unmet demand for additional sports opportunities such that their interests and
abilities are accommodated by the current program. To measure compliance with Prong 3, the
OCR will look at participation rates in sports in high schools, amateur athletic associations, and
community sports leagues that operate in areas from which the institution draws its students in
order to ascertain likely interest and ability of its students and admitted students in particular
sport(s).11
Since all Big Ten member schools recruit nationally, the interest for sports is evaluated on the
same national basis.
Based on EADA data, Big Ten schools are only offering a small fraction of their students a
sports experience. In 2017-2018, America had 16,756,000 high school students,12 and
7,937,491 participated in school-sponsored sports,13 for a high school sports participation rate of
47.37%. But even 47% understates the high school sports participation rate and the demand for
sports. It does not include athletes on club teams, travel teams, and Olympic sports that can be,
but frequently are not school-sponsored sports, like ice hockey, rowing, fencing, beach
volleyball, skiing, rifle, rugby, triathlon, archery, equestrian, sailing, and gymnastics.14



10
   Mansourian v. Bd. Of Regents of Univ. of Cal., 594 F. 3d 1095, 1108. (9th Cir. Cal. 2010) (emphasis added;
schools must have both a history and continuing practice of expanding opportunities for women for Prong 2
compliance.)
11
   A Policy Interpretation: Title IX and Intercollegiate Athletics, 44 Fed. Reg. At 71413 (1979), available at:
https://www2.ed.gov/about/offices/list/ocr/docs/t9interp.html. Other factors courts and the OCR will use to evaluate
compliance with Prong 3, available at: https://www2.ed.gov/about/offices/list/ocr/letters/colleague-20100420.pdf.
12
   Duffin, Erin, High school enrollment in public and private institutions in the U.S. Statista, April 23, 2020.
available at: https://www.statista.com/statistics/183996/us-high-school-enrollment-in-public-and-private-
institutions/
13
   National Federation of State High School Associations, Participation in High School Sports Registers First
Decline in 30 Years, Sept. 5, 2019, available at: https://www.nfhs.org/articles/participation-in-high-school-sports-
registers-first-decline-in-30-years/
14
   National Federation of State High School Associations, High School Sports Participation Increases for 29th
Consecutive Year, Sept. 11, 2018, available at: https://www.nfhs.org/articles/high-school-sports-participation-
increases-for-29th-consecutive-year/


                                       Legal Memo, Title IX Athletic Department Compliance - Page 5

                                         Plaintiffs' TRO Appendix - 0047
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 48 of 283




        i. Schools and Conferences Create Demand for New Women’s Sports
Demand is so great that Big Ten members are able to create their own demand for a particular
sport they choose to add. As an example, women’s rowing was added to NCAA rosters before
the sport had added significant numbers of high school teams. In other words, the demand for
new women’s sports is so intense that NCAA members can choose almost any sport to offer and
have women ready-and-willing to fill those sport opportunities.15
We have not seen the results of any surveys that Big Ten members may have completed as part
of their Title IX compliance to determine interest and ability in new sports, but based on our
experience, these surveys will only help schools determine which sports to add, not whether to
add women’s sports.
Given the Big Ten institutions’ national recruiting pool, combined with the small number of
sports opportunities offered, the Big Ten will have a large percentage of students (both male and
female) who would compete on a new team if offered. Therefore, Big Ten institutions cannot
rely on Prong 3 for Title IX compliance.
        ii. Equal Recruiting Dollars for Men’s and Women’s Sports Teams
Schools must provide this type of benefit equally in its overall athletic offerings, meaning that if
the Big Ten institutions provided men and women with equal scholarship dollars, women’s
athletic programs would receive an additional $14,630,399 in recruiting dollars in 2018-2019.16
Recruiting spending naturally intersects with Prong 3, the interests and abilities of the students.
As the court noted in Cohen v. Brown University 24 years ago, “Interest and ability rarely
develop in a vacuum; they evolve as a function of opportunity...17 In the highly improbable
scenario that Big Ten schools do not have students who show interest in playing the new sports
offered, money comparable to sums spent on men’s recruiting, combined with athletic
scholarships, can and will bring these women athletes to the institution.

2. Numerous Resources Are Available to Help the Big Ten Add Women’s Sports
Champion Women and the California Women’s Law Center stand ready to make introductions to
non-profits and sport governing bodies that have invested significant resources and expertise
towards helping schools like your members start new sports. Some sports even offer financial
assistance.18 In addition, the NCAA offers guidance for starting new sports in its “Emerging
Sports Program.”19 Their “NCAA Women’s Sports Inventory, a guide to the NCAA’s

15
   “Additionally, because OCR recognizes that students may have a broad range of athletic experiences and abilities,
OCR also examines other indications of ability such as: ….participation in other sports, intercollegiate,
interscholastic or otherwise, that may demonstrate skills or abilities that are fundamental to the particular sport being
considered;” Letter from Russlyn Ali, United State Department of Education, Office of Civil Rights, to Colleague
(April 20, 2010) available at: https://www2.ed.gov/about/offices/list/
ocr/letters/colleague-20100420.pdf
16
   Where an institution recruits potential student athletes for its men's teams, it must ensure that its women's teams
are provided with substantially equal opportunities to recruit potential student athletes. See 44 Fed. Reg. at 71417,
1979.
17
   Cohen v. Brown Univ., 101 F.3d 155 (1st Cir. 1996), at 178-179.
18
   See e.g., USA Triathlon has $3.5 million in grants for NCAA schools to add women’s triathlon, details available
at: https://www.teamusa.org/USA-Triathlon/About/Multisport/NCAA-Triathlon/Grant-Details
19
   NCAA Emerging Sports for Women Process Guide, available at: http://www.ncaa.org/about/resources/
inclusion/ncaa-emerging-sports-women-process-guide


                                        Legal Memo, Title IX Athletic Department Compliance - Page 6

                                          Plaintiffs' TRO Appendix - 0048
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 49 of 283




Championship and Emerging Sport for Women” offers information on sports, costs and facilities
needs, average squad size, diversity of athletes and coaches, and more, to facilitate adding
sports.20
Sports need competitors. The Big Ten, as a collection of schools, is best poised to add women’s
sports collectively. Conference members have worked collectively to add women’s sports both in
the distant past, and recently in 2012, the SEC recognized Equestrian as a championship sport.21
It is time to repeat that leadership and add more sports and resources for women’s sports as a
conference.

3. Equal Scholarship Opportunities
If the Big Ten complied with Title IX participation opportunities and provided women with
additional athletic opportunities, women would be entitled to an additional $20,839,245 in
scholarships per year. These are important sources of funding for educational attainment that
women are being denied because of their gender.

4. Equal Treatment: Measuring Men’s and Women’s Qualitative Educational Experience
The EADA does not provide information on the many of the metrics required for Title IX
compliance, but providing educational experiences that are qualitatively equal is also important.
These include equality in:
           (1) Provision and maintenance of equipment and supplies;
           (2) Scheduling of games and practice times;22
           (3) Travel and per diem expenses;
           (4) Opportunity to receive tutoring and assignment and compensation of tutors;
           (5) Opportunity to receive coaching, and assignment and compensation of coaches;
           (6) Provision of locker rooms, practice and competitive facilities;
           (7) Provision of medical and training services and facilities;
           (8) Provision of housing and dining services and facilities;
           (9) Publicity;
           (10) Support services; and
           (11) Recruiting.23
The Big Ten and its member schools should provide public disclosures about equitable treatment
in all these areas as well.

5. Hiring and Equal Compensation for Coaches of Women’s Teams
    a. Market Rates
In addition, the EADA reports on Big Ten schools’ exceedingly large discrepancies in coaching
compensation. To be clear, employer-schools cannot pay a coach less because the coach is a
woman or because the employee coaches women athletes. The “market rate” defense does not
allow schools to split the market into two with one market for men’s coaches and another for

20
   NCAA Women’s Sports Inventory, A Guide to the NCAA’s Championship and Emerging Sports for Women, PDF
File, available at: https://www.ncaa.org/sites/default/files/NCAA-WSI.pdf
21
   See e.g., SEC Staff, History of Women’s Athletics in the SEC., Southeastern Conference, April 11, 2020, available
at: https://www.secsports.com/article/29021252/history-women-athletics-sec
22
   Parker v. Franklin County Community School Corp., 667 F.3d 910 (7th Cir. 2012).
23
   34 C.F.R. § 106, available at: https://www2.ed.gov/policy/rights/reg/ocr/edlite-34cfr106.html - S41.


                                       Legal Memo, Title IX Athletic Department Compliance - Page 7

                                         Plaintiffs' TRO Appendix - 0049
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 50 of 283




coaches of women’s teams. Schools can justify unequal pay if the male coach brings in more
money, but only if the school provides the women’s coaches with the same marketing, resources,
and staffing to bring in that revenue. Moreover, schools cannot discriminate in the provision of
these resources to the women’s teams. Similarly, if coaches are evaluated on their team’s
success, schools must provide the same resources to achieve that success, including recruiting
resources and program presentation.24
The substantial pay inequities in the Big Ten also raise equal treatment concerns under Title IX.
Coaches are not fungible, and they directly contribute to the educational experience that athletes
receive. Women athletes have the right to the same educational opportunity, which includes
receiving coaches of equal quality and competence. If the large pay discrepancies are defended
on a market rate for that particular coach because the women’s coach is less competent, has less
education, or has less experience; it would indicate that women athletes are not receiving the
same quality coaching the Big Ten is providing to the male athletes. To remedy the pay and
treatment discrepancies, please refer to “Creating Gender Neutral Coaches’ Employment and
Compensation Systems; a resource manual.”25
    b. Hiring Women
We also encourage you to examine hiring practices of women coaches. While women have
flocked to sports as teams are created, the number and percentage of women in coaching has
declined. Women are almost entirely locked out of the employment opportunities to coach men.
The Tucker Center for Girls and Women in Sports have tracked the data for women in coaching,
and schools in the Power Five Conferences earn between a “C” and “D”.26 They conclude:
        It is simply not possible that as each new generation of females becomes
        increasingly involved in and shaped by their sport experience, they
        simultaneously become less interested, less passionate, and less qualified to enter
        the coaching profession. We can do better.27

Conclusion
Title IX and its interpreting regulations and case law have been uncommonly consistent: schools
are expected to provide their male and female students with equal athletic opportunities,

24
   Equal Employment Opportunity Commission, Enforcement Guidance on Sex Discrimination in the Compensation
of Sports Coaches in Educational Institutions ,Oct. 29, 1997, available at:
https://www.eeoc.gov/laws/guidance/enforcement-guidance-sex-discrimination-compensation-sports-coaches-
educational.
25
   Lopiano, Donna, Creating gender neutral coaches' employment and compensation systems: A resource manual,
September 1995, (Updated June 2016). Women's Sports Foundation, Eisenhower Park, East Meadow, NY 11554,
available at: https://www.womenssportsfoundation.org/wp-content/uploads/2016/09/gender-neutral-compensation-
guide-final-53016.pdf
26
   LaVoi, N. M., Boucher, C., & Silbert, S. (2019, July). Head coaches of women's collegiate teams: A
comprehensive report on NCAA Division-I institutions, 2018–19. Minneapolis, MN: The Tucker Center for
Research on Girls & Women in Sport; available at: https://www.cehd.umn.edu/tuckercenter/library
/docs/research/WCCRC-Head-Coaches_All-NCAA-DI-Head-Coaches_2018-19.pdf
LaVoi, N. M., & Boucher, C. (2020, April), Head coaches of women's collegiate teams: A report on select NCAA
Division-I institutions, 2019-20. Minneapolis, MN: The Tucker Center for Research on Girls & Women in Sport,
available at: https://www.cehd.umn.edu/tuckercenter/library/docs/research/WCCRC_2019-20_Head-
Coaches_Select-7.pdf
27
   Id.


                                    Legal Memo, Title IX Athletic Department Compliance - Page 8

                                      Plaintiffs' TRO Appendix - 0050
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 51 of 283




treatment, and scholarships. After almost 48 years, it is time for the Big Ten and its member
institutions to fully comply with Title IX. The goal of gender equity in athletics cannot be
relegated to the athletics department or legal counsel’s office. We sincerely hope that Big Ten
schools will lead in this area, in service to the larger goals of higher education in the conference
and in America.
Please let us know if we can provide further guidance. I look forward to hearing your plans to
rectify the current inequalities before June 23, 2020, the 48th anniversary of Title IX. Please
respond to this correspondence by email.


Sincerely,




Nancy Hogshead-Makar, J.D.
CEO, Champion Women




Amy Poyer, J.D.
Senior Staff Attorney, California Women’s Law Center




                                  Legal Memo, Title IX Athletic Department Compliance - Page 9

                                    Plaintiffs' TRO Appendix - 0051
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 52 of 283




                                 NANCY HOGSHEAD-MAKAR
                           3116 St. Johns Avenue * Jacksonville, Florida 32205
                                    Hogshead@ChampionWomen.org

EDUCATION
             •    Georgetown University Law Center, J.D., 1997
             •    Duke University, B.A. cum laude, Political Science and Women’s Studies, 1986
                          President’s Leadership Award

PROFESSIONAL ACTIVITIES
Civil rights lawyer, representing girls and women in sport.
Beyond writing, legal activities, public speaking and media (see below), projects include:
    • 48th Anniversary of Title IX Reveals Systemic Sex Discrimination. Schools provide women
         with 183,000 fewer sports opportunities, and just under a billion dollars in athletic scholarship
         dollars. Webinar with the California Women’s Law Center, June 23, 2020.
         https://www.facebook.com/nancy.hogsheadmakar/videos/10224275288775182/?d=n (7000
         views)
    • Website detailing sex discrimination in intercollegiate athletics at every level:
         www.TitleIXSchools.com
    • Letters to Division 1 Conferences regarding sex discrimination in intercollegiate athletics.
    • 2015 – Present; Legal memos to Division I universities who are most out of compliance with Title
         IX in athletics, as measured by the university’s self-disclosed data in the Equity in Athletics
         Disclosure Act. Video description of the project:
         https://www.youtube.com/watch?v=6bHG2rVVlrI.
    • 2010 – 2017; Seven year effort to create a separate, independent entity to investigate and sanction
         sexually abusing coaches, outside the United States Olympic Committee. The U.S. Center for
         SafeSport opened in March, 2017.
               o Draft federal legislation to create entity to investigate and sanction sexually abusing
                  coaches, akin to the United States Anti-Doping Association, 2012 – 2013.
               o Cooperation with congressional representatives re; sexual abuse in club and Olympic
                  sports, 2013 - 2014.
               o Legal memos re; SafeSport Code, and sign-ons in efforts to assure proper policies,
                  jurisdiction and procedures for SafeSport, the new entity tasked with investigating and
                  sanctioning sexually abusing people in power in club and Olympic sports:
                  http://www.childusa.org/policy/other/
               o One-Page Model SafeSport Code, written with Marci Hamilton and Child USA:
                  http://championwomen.org/wp-content/uploads/2020/07/Champion-Women-and-Child-
                  USA-SafeSport-Policies-and-Boundaries-updated-2020.pdf
    • 2010 – Present; ten-year effort to get legal protections from sexual abuse for children and athletes
         in club and Olympic sports.
               o Numerous presentations to stakeholders; wrote scholarly and lay articles, media
                  appearances about the lack of legal protections for club and Olympic athletes, particularly
                  the difference between sexual abuse in schools versus the same behavior in club and
                  Olympic sports.
               o 2012 – 2014; Successfully urged the United States Olympic Committee’s board to require
                  National Governing Bodies to prohibit romantic and sexual relationships between
                  coaches and athletes, regardless of age or consent, 2012, to be implemented January 1,
                  2014.
               o 2013; Drafted federal legislation to amend the Ted Stevens Olympic and Amateur Sports
                  Act, 36 U.S.C. Sec. 220501 et seq. to protect athletes from sexual abuse.




                                     Plaintiffs' TRO Appendix - 0052
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 53 of 283



           o   2016-2018; 135 letters, Change.org petition with 9100 signatures, and media campaign to
               get Rick Butler out of coaching volleyball, after he was found to have sexually abused at
               least five of his underage athletes. Rick Butler has now been banned from USA
               Volleyball, the AAU and the Junior Volleyball Association.
           o 2014; Represented 19 swimming victims of sexual abuse at their hands of their coaches,
               in a petition to prevent the sport’s Executive Director from Hall of Fame induction.
               Victims asserted that Swimming’s leadership knew about sexual predator-coaches, but
               did not protect the athletes from these coaches. Chuck Wielgus withdrew his candidacy
               after five days: http://www.usatoday.com/story/sports/olympics/2014/06/02/chuck-
               wielgus-usa-swimming-hall-of-fame/9893275/
           o 2013 – 2015; Represented Speedskater Bridie Farrell, who was sexually molested by
               sport leader Andy Gabel, when she was 15 and he was 33. Petition to remove Gabel from
               the sport’s Hall of Fame, supported by 66 Speedskaters: http://www.change.org/p/u-s-
               olympic-speedskating-board-of-directors-remove-andy-gabel-from-the-speedskating-hall-
               of-fame-and-revoke-his-lifetime-membership-in-u-s-speedskating.
           o 2017 – 2018; Drafted and circulated letter in support of S. 534. Signed by 55
               organizations and 183 individuals, including experts in protection, Olympic and
               Professional athletes, some of whom were victims of coach-sexual abuse, Hall of Fame
               coaches, sport industry leaders.
               http://files.constantcontact.com/b1807338401/a7d1e643-0cac-4f5f-8e02-
               a069f54840d9.pdf
           o 2017 – 2018; Letter writing campaign to support Senator Dianne Feinstein’s legislation S.
               534 and H.R. 1873, sponsored by Susan Brooks to pass the “Protecting Young Victims
               from Sexual Abuse and Safe Sport Authorization Act
               https://www.congress.gov/bill/115th-congress/senate-bill/534/text#toc-
               H08F374415D844FC7969237A61710148B
           o 2017 – 2018; Online Change.org Campaign with 136,725 signatures supporting the
               SafeSport Act. https://www.change.org/p/pass-the-protecting-young-victims-from-
               sexual-abuse-act
           o 2018; Feinstein and Congress Press Conference re; celebrating the passage of “Protecting
               Young Victims from Sexual Abuse and the Safe Sport Authorization Act”, S. 534 and
               H.R. 1973: https://www.youtube.com/watch?v=F7vh4TK_o0s
   1) 2015 – Present; Co-Chair Team Integrity; Effort to re-write the Sports Act to re-shape governance
      at the U.S. Olympic and Paralympic Committee.
           a. USOC Scott Blackmun Ignores the Sports Act and Sexual Abuse 2 4 2018; Available
               at: https://swimmingworld.azureedge.net/news/wp-content/uploads/2018/02/usoc-memo-
               congress-blackmun.pdf -- 13 pages detailing how Blackmun and the USOC took power
               from athletes. As a result, USOC CEO Scott Blackmun left the USOC in less than one
               week.
           b. Blackmun Resignation Reaction to USOC CEO Scott Blackmun’s resignation. Dozens
               of Olympian athletes sign-ons; it was no secret that Blackmun was anti-athlete.
           c. Legal memo, Press Release and Legal Memo re; USOC Already Has Control over NGB
               Compliance March 11, 2018. USOC’s defense was that USA Gymnastics and other
               NGBs were separate businesses; that Congress had not given them the authority – indeed
               the legal duty – to discipline other sports. The legal memo established that the USOC
               already had Congressional Authority to Oversee/ Require NGBs to comply with the
               Sports Act. As a result, the USOC has quit trying to make that excuse… that it isn’t
               THEIR fault, it is Congress’ responsibility to give them more authority. The USOC
               always had the authority to govern the Olympic movement.
           d. USOC Financial Reforms Report for U.S. Senate, June 2018. Written to educate
               Congress on the finances in the Olympic
               movement. https://img1.wsimg.com/blobby/go/573edb75-6173-4bec-8d91-
               9972c89dc2cd/downloads/USOC%20Financial%20Reforms%20Report.%20Committee
               %20to%20Re.pdf




                                                  2

                                  Plaintiffs' TRO Appendix - 0053
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 54 of 283



             e.   USOC New Due Process Challenges, November 2018. Current problems with the
                  USOC; even in the midst of an athlete crisis, the USOC cannot be trusted to be athlete-
                  centric… or even to protect basic athletes rights.
             f. Team Integrity Calls for USOC Board of Directors to Resign, January 2019.
                  https://cdn.swimswam.com/wp-content/uploads/2019/01/Press-Release-Team-
                  Integrity.pdf
             g. Team Integrity Athlete First Recommendations to USOC, January 19, 2019.
                  https://cdn.swimswam.com/wp-content/uploads/2019/01/Team-Integrity-Athlete-First-
                  Recommendations-to-USOC-1-21-2019-1.pdf
             h. Press Conference re; Congresswoman DeGette and Senator Cory Gardner legislation,
                  June, 2019. https://www.washingtonpost.com/sports/olympics/larry-nassar-is-in-jail-but-
                  only-one-usoc-official-was-fired-yes-we-need-reform/2019/06/17/059053dc-912c-11e9-
                  b570-6416efdc0803_story.html?utm_term=.5e7adda95521
             i. Team Integrity Responds to former USOC Scott Blackmun’s $2.4M Severance, July,
                  2019. http://aroundtherings.com/site/A__77316/Title__Team-Integrity-Press-Release-re-
                  USOPC-Board-giving-Blackmun-%2424M-Severance/292/Articles
             j. “We Got It Done” Team Integrity and USOPU Celebrate the Senate and House
                  passing S. 2330, the “Empowering Olympians, Paralympians, and Amateur Athletes
                  Act of 2020”
                  https://championwomen.dm.networkforgood.com/emails/788278?recipient_id=JdpBdC2
                  EwOPXCVK7hvTS3g||aG9nc2hlYWRAY2hhbXBpb253b21lbi5vcmc=
    •   2014 - 2015; Gathered international support for world’s elite female soccer players to play on
        grass, instead of turf. https://www.coworker.org/petitions/fifa-the-world-cup-should-be-played-on-
        natural-grass http://www.womenssportsfoundation.org/en/home/media-center-2/statements-and-
        media-responses/september-24-2014-statement.
    •   2014; Wrote and organized support for NCAA re-structuring after Northwestern, a legal ruling
        allowing football players to unionize under labor law.
    •   2012; Co-wrote and organized 56 organizations and individuals to support Office for Civil Rights
        2011 Guidance on peer sexual violence in education. http://ow.ly/MS8Ka.
    •   2011; Wrote and organized letter sign-on to NCAA on revenue distribution, to be consistent with
        the educational mission of athletics, rather revenue based on winning.
    •   2011 – 2013; Wrote and organized protest of the NCAA’s failure to monitor member institution’s
        Title IX compliance through a mechanism formerly called “Certification.”
    •   2011 – 2017; Wrote letters to NCAA leadership re; structuring Certification’s replacement,
        Institutional Performance Program (IPP), with support from the original drafters of Certification.
    •   Incorporated research into support for state legislation that now requires schools to publish the
        number of male and female students provided with a sports experience.
    •   2010 – 2012; Wrote and organized petition to remove GoDaddy! as a sponsor of intercollegiate
        sports.
    •   Featured in, We Are Straight Allies Campaign, in support of the human rights ordinance in, 2013 -
        2017; available at: https://wearestraightallies.com/tag/nancy-hogshead-makar/.

Supporting materials available upon request.

Champion Women, Inc., 2014 – current
       Founder and CEO
Champion Women provides legal expertise for girls and women in sports, investing in projects designed to
get change to scale. Subjects include: equal play, such as traditional Title IX compliance in athletic
departments, sexual harassment, abuse and assault in sport, as well as employment, pregnancy and LGBT
discrimination. www.ChampionWomen.org

    •   Webinar, Systemic Sex Discrimination in Intercollegiate Athletics, See:
        www.TitleIXSchools.com




                                                   3

                                    Plaintiffs' TRO Appendix - 0054
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 55 of 283




Rutgers Global Sports Business MS Program, Professor, 2018 – present.
      Sports Administration Course; This course prepares students in the analysis of administration and
governance, problems and decisions facing sport administrators and business leaders. Students become
acquainted with a varied but limited number of important concepts and strategic positions central to the
sports industry. Special attention is given to the regulation of collegiate, Olympic, professional and global
athletics, the organizational structure of sports leagues and associations, labor-management relations, and
the application of administrative principles to sports.


Women’s Sports Foundation, 1985 – 2014
      2010 – 2014, Senior Director of Advocacy (Independent Consultant)
Responsibilities included all gender equality public policy issues; identifying effective strategies for
change, forming coalitions, writing persuasive memos, white papers, articles and legal memoranda, and
executing strategy. Extensive media and public speaking. Volunteer 1985 – 2010.
      2003 – 2010, Legal Advisor
      1995 – 2003, Board of Stewards
      1992 – 1995, President
      1990 – 1992, Vice-President
      1985 – 1990, Board Member
      1985, Summer intern

Florida Coastal School of Law, Jacksonville, Florida.
        2007 – 2013, Full Professor with tenure
        2008 – 2007, Associate Professor
        2001 – 2004, Assistant Professor

    Courses Taught & Teaching Awards:
          •    Torts I and Torts II, Sports Law, Amateur Sports Law, Sports Law Seminar, Gender Equity in
               Athletics Seminar, Sports Law Skills, Products Liability.
          • Steadily mentored independent study projects and oversaw numerous research assistants.
          • “Favorite 1L Professor” Award
          • Sports Business Law, University of Central Florida’s DeVos Sport Business Management
               Program, Orlando, Florida, 2003.
          (List of service to school available upon request)

Holland & Knight, LLP, Jacksonville and New York City offices
          1997 – 2001, Litigation and Public Law Departments
          Represented both plaintiffs and defendants in Title IX and Equal Pay Act matters, among others.

SWIMMING ACHIEVEMENTS

    •     1984, won three gold medals and one silver medal at the Los Angeles Olympics. The most
          decorated swimmer at the Games.
    •     1977, at the age of 14, the only American swimmer to be ranked number one in the world in an
          international event.
    •     In 2000, ranked by Sports Illustrated as Florida’s 13th greatest athlete of the 20th Century.
    •     Numerous records during eight years on the United States National Swimming Team.
    •     Undefeated in High School and Collegiate dual meet competitions.

    Major Swimming Awards:
    Nathan Mallison Award, Florida’s outstanding amateur athlete, 1978.
    Kiphuth Award, the best all-around U.S. Swimmer, 1984.
    Sullivan Award Nominee, 1978.



                                                      4

                                      Plaintiffs' TRO Appendix - 0055
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 56 of 283



   Comeback Swimmer of the Year Award, USA Swimming, 1983.
   Member of 13 sport-related Halls of Fame, including the International Swimming Hall of Fame and
   International Women’s Sports Hall of Fame.

LEADERSHIP POSITIONS:
   •   Founding Board Member, Equality League, 2018 – Present
   •   Chair, Advisory Board for the CHILD USA Nassar investigation, 2018 – Present
   •   Board Member, Aspen Institute, “Sport and Society” 2011 – Present
   •   Advisory Board Member, Association of Title IX Administrators “ATIXA” 2011 – 2017
   •   National Advisory Council, One Love Foundation, 2015 – 2018
   •   NCAA Gender Equity Taskforce, 10 person taskforce to evaluate Title IX Athletics compliance,
       and NCAA responses to member non-compliance, 2015 – 2017
   •   LGBT Sports Coalition Member (Champion Women membership) 2015.
   •   National Coalition for Women and Girls in Education. (Champion Women membership) 2015-
       Present.
   •   Executive Committee Member, World Olympians Association, 2014 – 2015
   •   Evaluator, United States Anti-Doping Agency (“USADA”) for missed and positive drug tests.
       Participate in hearings to determine if a “missed test” will be considered a “positive test”. 2003-
       2014
   •   Co-Chair, American Bar Association (ABA) Committee on the Rights of Women. (2004-2013)
   •   Board Member; The Forum for the Scholarly Study of Intercollegiate Athletics in Higher
       Education. (2009 - 2013)
   •   Editorial Board Member; the Journal of Intercollegiate Sport. (2009 - 2013)
   •   Ambassador, The Culture, Education, Sport and Ethics Program (“CESEP”). A collaboration
       between Justice for Athletes and the World Anti-Doping Agency (WADA). 2006-2008.
       http://www.cultureandsport.com/
   •   The Florida Governor's Council on Physical Fitness, The council provided Governor Crist with
       a state plan of action to promote physical fitness and nutrition, particularly among children. (2007-
       2010)
   •   Founding Member of FCSL’s Sports Law Center, offering students a certificate in Sports Law
       program. 2004-2013.

   •   Board Member, 1997-2002, Girl Scouts of North Florida.

   •   Board Member, 1989-1995, Allen and Hanbury’s Respiratory Institute.
          • The group published Air Currents and awarded over $1,000,000 a year in grants.

   •   President, Jacksonville Aquatic Center Committee, 1997 – 2002.

   •   Board Member, Florida’s Sports Foundation, Appointed by Governor Jeb Bush.

   •   Spokesperson, Race for the Webb Center

   •   JASPER Award, Presenter.

   •   Board Member, Florida 2012




                                                    5

                                   Plaintiffs' TRO Appendix - 0056
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 57 of 283



           •    Group sought to attract the 2012 Olympic Games to Florida; 1999 – 2001.

   •   Spokesperson, Florida Sunshine State Games, 1999.

   •   Board Member, Baptist Health Foundation. 1998 – 2002.

   •   Spokesperson, Race for The Cure. 1997 – 2000.

   •   Member, Athlete’s Advisor Council, Atlanta Olympic Organizing Committee, 1991 – 1996.

   •   National Spokesperson for the American Lung Association. 1990 – 1996.

   •   Council Member, Duke University Women’s Studies Council, 1986 – 1992.

   •   Spokesperson, Olympic Athletes together Honorably (OATH), 1999.
          • Testified to Senate Committee, chaired by Senator John McCain, regarding the
              International Olympic Committee’s response to performance enhancing drugs.

   •   Advisor, President Clinton’s National Service Act. 1993.

   •   Member, Committee on Sports Gender Equity. 1993.

   •   Member, White House Council for a Drug Free America, 1987 – 1989.

   •   Co-wrote, Featured in a video entitled Go For Your Dreams that was viewed by an estimated ten
       million high school students.
   •   Goodwill Games Ambassador promoted the pre-eminent international multi-sport competition of
       the year throughout the United States, Canada, and Europe, 1985-1986.

   •   Master of Ceremonies for the Presidential Inauguration Ball, Aerospace Center. Danced with
       President Ronald Reagan. 1985

   •   Republican National Convention Address introducing Nancy Reagan, 1984.

SCHOLARSHIP:

   •   Books:
          o EQUAL PLAY: TITLE IX AND SOCIAL POLICY, co-authored with Andrew Zimbalist,
              economist at Smith College, Temple University Press, November, 2007.
          o NCAA PREGNANT AND PARENTING STUDENT-ATHLETES: RESOURCES AND MODEL
              POLICIES, November 2008. With d Elizabeth A. Sorensen, Ph.D., RN, CNOR, FAR.
                   ▪ The materials include a review of federal law and NCAA rules impacting
                        treatment of pregnant and parenting student-athletes, and model policies for
                        coaches, athletics trainers and administrators.
                        http://www.ncaa.org/about/resources/inclusion/pregnant-parenting-student-
                        athletes
          o ASTHMA AND EXERCISE, Henry Hold and Company. Stories of successful world-class
              athletes controlling their asthma, and gives detailed instruction for asthmatics to exercise
              safely, with Gerald Cousins, 1990.

   •   Book Chapters:
          o The Ethics of Title IX and Gender Equity for Coaches, in THE ETHICS OF COACHING
              SPORTS; MORAL, SOCIAL AND LEGAL ISSUES, edited by Robert L. Simon, 2013.
              http://digitalcommons.brockport.edu/bookshelf/304/.



                                                   6

                                   Plaintiffs' TRO Appendix - 0057
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 58 of 283



           o   S. Klein (Ed.)., HANDBOOK FOR ACHIEVING GENDER EQUITY THROUGH EDUCATION,
               Sage Publications. (2007). Co-authored a chapter regarding gender equity in physical
               education and sport with Staurowsky, E. J., N., Kane, M. J., Lerner, P., Wughalter, E., &
               Yiamyiannis, A. (2007). http://www.feminist.org/education/HandbookContents.pdf.
           o   CREATING AMERICA, READING AND WRITING ARGUMENTS, 4th Edition, The Ongoing
               Battle Over Title IX. Chapter in undergraduate text on persuasive writing.
           o   Success Is A Learned Skill; in AWAKEN THE OLYMPIAN WITHIN, (2000). Edited by John
               Naber.


   •   Law Review Articles:
          o Nancy Hogshead-Makar, Hurricane Warning Flags for All Olympic Sports: Biedieger v.
              Quinnipiac, BOSTON COLLEGE LAW REVIEW, Spring 2011; available at:
              http://lawdigitalcommons.bc.edu/bclr/vol52/iss2/4/.
                   ▪ Argues that men's Olympic sports should pay attention to the tricks being played
                        against women as revealed in the most recent case, Biediger v. Quinnipiac. The
                        university practices cheated women out of real athletic experiences. Men's
                        Olympic sports are next, inevitably. Our futures are tied, and we should work to
                        preserve the educational mission of athletics.
                   ▪ Over 900 full-text downloads
          o Nancy Hogshead-Makar, Attitudes, Platitudes and the Collegiate Sports Arms Race:
              Unsustainable Spending and Its Consequences for Olympic and Women’s Sports,
              JOURNAL ON INTERCOLLEGIATE SPORTS, Vol. 3, Issue 1, June 2010.
                    ▪   Despite collegiate athletic budgets increasing at 7% per year for the past decade
                        (well ahead of spending in education broadly), very little of that money is going
                        to expand opportunities for men and women in athletics, and that the undue
                        focus on two men’s sports creates a very difficult employment and
                        administrative environment for women.
           o   Foul Play; Department of Education Creates Huge Title IX Compliance Loophole, with
               Donna Lopiano, CEO of the Women’s Sports Foundation, BARNARD SCHOLAR &
               FEMINIST ONLINE, The Cultural Value of Sport: Title IX & Beyond, June, 2006. Peer-
               reviewed interdisciplinary journal.
           o   Title IX’s New Loophole, OverTime Magazine, April, 2005.
           o   Nancy Hogshead-Makar, Tilting the Playing Field: Schools, Sports, Sex and Title IX, 13
               UCLA WOMEN'S L.J. 101 (2004).
           o   Nancy Hogshead-Makar & Daniel L. Marburger, Is Title IX Really to Blame for the
               Decline in Intercollegiate Men’s Non- Revenue Sports?, 14 MARQ. SPORTS L.J 65 (2003).
                    ▪   Included in Philip T.K. Daniel and E. Gordon Gee's LAW, POLICY AND HIGHER
                        EDUCATION, to be published by Matthew Bender & Company, Inc., 2013
                    ▪     Excerpted in SPORTS LAW AND REGULATION, by Matthew Mitten, Timothy
                          Davis, Rodney Smith and Robert Berry, Aspen Publications, 2009.
           o   Nancy Hogshead-Makar & Shelden E. Steinbach, Intercollegiate Athletics ’Unique
               Environments for Sexual Harassment Claims: Balancing the Realities of Athletics with
               Preventing Potential Claims, 13 MARQ. SPORTS L.J. 173 (2003).
           o   Playing the Quota Card, Letter to 60 Minutes (Dec. 2002), 27 JOURNAL OF SPORT &
               SOCIAL ISSUES 89 (2003) (lead article in peer reviewed interdisciplinary journal)
               http://jss.sagepub.com/cgi/reprint/27/2/87.pdf.
           o   The Ongoing Battle Over Title IX, USA TODAY MAGAZINE (SOCIETY FOR THE
               ADVANCEMENT OF EDUCATION) (July 2003) pp.64-66.
               http://www.findarticles.com/p/articles/mi_m1272/-s_2698_132/ai_104971309/pg_1.




                                                  7

                                  Plaintiffs' TRO Appendix - 0058
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 59 of 283



   Legal and Editorial Writing:
   • Co-Author, with Doriane Coleman, “It's not wrong to restrict transgender athletes. But base it on
      evidence, ethics,” Opinion: Arizona's legislation to support a ban of transgender women and girls
      from competition is legally and scientifically flawed. Arizona Central, March 17, 2020; available
      at: https://www.azcentral.com/story/opinion/op-ed/2020/03/17/ban-transgender-athletes-ok-but-
      base-evidence-ethics/5023130002/
   • Co-Author, with Doriane Coleman, Letter to Governor of Idaho via Brian Wonderlich,
      General Counsel, Veto HB 500, “Fairness in Women’s Sports Act” March 19, 2020, available at:
      https://bloximages.chicago2.vip.townnews.com/idahopress.com/content/tncms/assets/v3/editorial/
      1/c8/1c8ecfa5-cf97-5a48-b98c-3f8601997e70/5e742726c40f9.pdf.pdf
   • Author, with Dani Bostick: The U.S Olympic Committee’s Moment of Truth, HUFFINGTON POST,
      June 1, 2018; available at: https://www.huffingtonpost.com/entry/opinion-bostick-hogshead-
      makar-us-olympic-committee_us_5b102e67e4b0870ebd098935
   • Author: Michigan State Will Pay $500 Million to Abuse Victims. What Comes Next?, THE NEW
      YORK TIMES, May 18, 2018; available at:
      https://www.nytimes.com/2018/05/18/opinion/michigan-state-will-pay-500-million-to-abuse-
      victims-what-comes-next.html
   • Author: How to Stop Sexual Abuse in Sports, ATHLETIC BUSINESS, January 2018; available at:
      https://www.athleticbusiness.com/athlete-safety/how-to-stop-sexual-abuse-in-
      sports.html?bid=1976409&amp%3Beid=63819669
   • Author: #MeToo shows need for tighter rules in club and Olympic sports, ESPN, October 26,
      2017; available at: http://www.espn.com/espnw/voices/article/21127152/nancy-hogshead-makar-
      metoo-shows-need-tighter-rules-club-olympic-sports
   • Author: of letter within USA TODAY article, Attorneys call for USA Swimming chief to be fired,
      March 31, 2017.
   • Author; “Sexual Assault on Campus: 9 Views on What Will Signal Progress; Hogshead-Makar,
      When Victims Have the Tools to Recover, CHRONICLE OF HIGHER ED, 2016.
   • Author: Believing victims is the first step in addressing effects of sexual violence and Title IX
      compliance, TITLE IX TODAY, April 10, 2015.
   • Author: Empower, Don’t Employ Student Athletes, ESPN, Apr. 4, 2014; available at:
      http://espn.go.com/espnw/news-commentary/article/10728589/empower-employ-student-athletes.
   • Author: Mattel Uses Barbie to Titillate Adult Male Sports Fans, HUFFINGTON POST, February 28,
      2014. http://www.huffingtonpost.com/nancy-hogsheadmakar/mattel-uses-barbie-to-tittillate-adult-
      male-sports-fans_b_4876551.html.
   • Co-Author, with Terry Fromson; In school sports the level playing field runs both ways: As I See
      It, PENN LIVE, May 16, 2013.
   • Author: How Title IX Led to Olympic Gold, PERSPECTIVES; A MAGAZINE FOR AND ABOUT
      WOMEN LAWYERS, Winter, 2013.
   • Author: Lessons Learned From Title IX: Life-Long Benefits from Sports Should be Available To
      All, ASPEN INSTITUTE, May 30, 2012.
   • Author: Olympic Athletes Need Better Protections Against Sexual Harassment and Assault,
      October 12, 2012. https://www.womenssportsfoundation.org/education/nancy-hogshead-makar-
      olympic-athletes-need-better-protections-from-sexual-harassment-and-assault/.
   • Co-Author: Setting a Realistic Standard of Proof in Sexual-Misconduct Cases, CHRONICLE OF
      HIGHER ED, October 2012, http://chronicle.com/article/Setting-a-Realistic-Standard/135084/ with
      Brett Sokolow.
   • Author: Op-ed for Jacksonville Times Union: Boys aren’t being hurt by Title IX, July 2012.
      http://jacksonville.com/2012-07-21/story/boys-arent-being-hurt-title-ix.
   • Blog post for MomsTeam: For Kids Under 12, Sports Not About Winning
      http://www.momsteam.com/blog/may-sports-moms-month/nancy-hogshead-makar-kids-under-12-
      sports-not-about-winning.
   • Author: “Tie Money To Values” CHRONICLE OF HIGHER EDUCATION, January 2012.
      http://chronicle.com/article/NCAA-Nancy-Hogshead-Makar/130074/.




                                                  8

                                  Plaintiffs' TRO Appendix - 0059
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 60 of 283



    •   Author: MomsRising: “A Parent's Decision to Empower Through Sports” Feb 2011
        http://www.momsrising.org/blog/a-parent%E2%80%99s-decision-to-empower-thru-sports/.
    •   Author: New York Times front page story: Hogshead-Makar response to, Flag Football adopted
        in Florida High Schools
        http://www.nytimes.com/2010/05/23/sports/23inbox.html?scp=4&sq=hogshead-makar&st=nyt.
    •   Author: NEW YORK NEWSDAY, “Title IX Ruling Could Help Cheerleading Attain NCAA
        Recognition,” Aug. 14, 2010; available at:
        http://www.nydailynews.com/sports/college/2010/08/14/2010-08-
        14_three_cheers_for_title_ix_ruling.html?print=1&page=all.
    •   Author: ESPN.com, “Title IX Remains Viable and Necessary” regarding Beidiger v. Quinnipiac,
        Aug. 9, 2010; available at:
        http://sports.espn.go.com/espn/commentary/news/story?page=hogshead-makar/100809.
    •   Author: Women’s Sports Foundation responds to John Stossel with Fact Check:
        http://www.womenssportsfoundation.org/home/media-center/december-18-2010-media-response
    •   Author: Women’s Sports Foundation responds to the CSC regarding Tennis:
        http://www.womenssportsfoundation.org/home/media-center/september-1-2010-media-response.
    •   Author: Women’s Sports Foundation responds to CSC regarding Soccer:
        http://www.womenssportsfoundation.org/home/media-center/june-10-2010-media-response.
    •   Author: Women’s Sports Foundation responds to Beidiger v. Quinnipiac:
        http://www.womenssportsfoundation.org/home/media-center/july-21-2010-press-release.


LEGAL ACTIVITIES

Amicus Brief in Support of Precedent-Setting Litigation:

    •   Author and counsel of record, Amicus Curiae Brief in support of plaintiffs in Ollier v.
        Sweetwater Union High School District, et al., in the Ninth Circuit, Civil Case No. 07cv714L
        (WMC), May 22, 2013. Other parties that signed onto the brief were the American Volleyball
        Coaches Association, Coaching Corps, The Dad Man / Dads and Daughters, the Drake Group, the
        Feminist Majority Foundation, Girls Inc., Hadassah, The Women’s Zionist Organization of
        America, Inc., the National Organization for Women (NOW) Foundation, the National Law
        Center of Maryland, Inc., and the Women’s Law Project.
    •   Author and counsel of record, Amicus Curiae Brief in support of plaintiffs in Mansourian v.
        Regents of the University of California, et al., in the Ninth Circuit, Civil Case No. 03-cv-02591-
        FCD-EFB, February 9, 2009. Other parties that signed onto the brief were the National
        Association for Girls and Women in Sport (NAGWS), the Feminist Majority Foundation,
        Northeastern University Center Sport in Society, Dads & Daughters®, and the Sporting Goods
        Manufacturing Association (SGMA).
    •   Author and counsel of record, Amicus Curiae Brief in support of the Petitioner Brief, Jackson v.
        Birmingham Board of Education, Case No. 02-1672 (U.S. 2004). 124 S. Ct. 2834 (U.S. 2004).
        http://www.supremecourtus.gov/opinions/counsellists/cl544-1a.html Other parties that signed onto
        the brief were the Myra Sadker Advocates, National Association for Girls and Women in Sport
        (NAGWS), National Association of Collegiate Women Athletics Administrators (NACWAA),
        National Consortium of Academics and Sports (NCAS), Northeaster University’s Center for the
        Study of Sport in Society (CSSS), Dads & Daughters®.
    •   Author, Amicus Brief, Koebke v. Bernardo Heights Country Club, Fourth Appellate District
        Court of California, Division 1, Case No. GIC 767256 (2003). Amicus brief in support of
        petitioner, a lesbian golfer seeking golf club family benefits for her partner. Published at:
        http://www.nclrights.org/cases/pdf/koebke_opinion.pdf.
    •   Declaration in Heather Sue Mercer v. Duke University, 301 F. Supp. 2d 454, 463 (M.D.N.C.
        2004) (declaration quoted in district court’s attorney fees ’order in support of Mercer.)




                                                   9

                                   Plaintiffs' TRO Appendix - 0060
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 61 of 283



   Legal Cases:

   •   Fawcett et al v. Willamette University; represented rowers and female athletes at Willamette to
       start new sports. (2016 - 2019)
   •   Barrs v. Southern Conference. In a budget-cutting move, the Southern Conference cut twice as
       many women’s teams as men’s teams in post-season competitions. Settlement agreement restores
       game schedule and agreement not to make changes. (2011)
   •   Cook v. Florida High School Athletic Association. In a budget-cutting move, the Florida High
       School Athletic Association cut the number of games for all students by 20% - 40%, but
       exempting 30% of male athletes, the football players. Rather than restoring just 30% of
       competitive schedules to females, the case resulted in all competitions restored. The Settlement
       required annual training for membership on Title IX and a Florida Statute that also requires gender
       equity in education. (2009) http://ow.ly/69EbE.
   •   University of North Florida Agrees to Reinstate Swimming, after amicable discussions.
       http://jacksonville.com/sports/college/north-florida-ospreys/2010-04-08/story/unf-reinstates-
       womens-swimming-and-diving-team.

   Expert Witness/ Consultant:

           •      Expert Witness, Gymnasts molested by Larry Nassar
           •      Expert Witness, Emily Stanley v. USA Volleyball
           •      Expert Witness, John AJ Doe v. Torrance Unified School District, et. al.
           •      Expert Witness, Baillie Gibson v. University of Arizona and Craig Carter
           •      Expert Witness, Leader v. Harvard University
           •      Expert Witness, Duffield v. University of Mary
           •      Expert Witness, Eginoire v. Indianola Community School District, et. al.,
           •      Expert Witness, Burns v. University of California at San Diego
           •      Legal Consultant, for plaintiff against Florida State University and Jameis Winston
                  sexual assault dispute, 2014-2016
           •      Represented Mary Tappmeyer, University of North Florida Basketball Coach 2016.
           •      Expert Witness, Knutson v. Foster, 2016
           •      Expert Witness, Joan Roe v. St. Louis University, 2009 – 2013.
           •      Title IX Advisor, University of Colorado. Lisa Simpson and another woman were raped
                  during their football recruiting trip to the university. Appointment was agreed upon by
                  Plaintiff and Defense counsel in Simpson v. University of Colorado.
           •      Title IX Advisor, University of North Carolina at Chapel Hill.
           •      Expert witness, Title VII and IX employment case, Schmidt v. California State
                  University (San Diego State University)
           •      Legal Consultant for female soccer players regarding a sexual harassment lawsuit
                  against their soccer coach at Rollins College. (2005-2007)
           •      Expert Witness, Title IX case in Colorado, Jessica Wieker, et al. v. Mesa County Valley
                  School District No. 51,
           •      Expert Witness, Norris v. Thrall ISD, et al.

PUBLIC SPEAKING

   United States Congressional Testimony and Published Remarks:
   • U.S. Senator Feinstein’s Press Conference regarding Congress’s passage of the “Safe Sport Act”
       on January 30, 2018. Available at:
       https://www.youtube.com/watch?v=F7vh4TK_o0s&feature=youtu.be
   • U.S. Senate Testimony before the Senate HELP Committee June 20, 2012. The witness list:
       Billie Jean King, Nancy Hogshead-Makar, Dr. Mae Carol Jemison, Rear Admiral Sandra L. Stosz
            o Anniversary of Title IX



                                                    10

                                    Plaintiffs' TRO Appendix - 0061
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 62 of 283



             o    http://www.help.senate.gov/hearings/hearing/?id=e09e339f-5056-9502-5d63-
                  1d8ba1cbf499
    •   U.S. Senate Testimony on June 28, 2006, before the U.S. House Committee on Education and the
        Workforce. Testimony available at:
        http://www.house.gov/ed_workforce/hearings/109th/fc/firsttee062806/wl062806.htm
             • Responses to House Member’s posed questions available at:
                  http://www.womenssportsfoundation.org/cgi-
                  bin/iowa/issues/rights/article.html?record=1144;
                  http://www.aahperd.org/nagws/titleix/pdf/House-Testimony.pdf
    •   U.S. Senate Hearing, April 7, 2003, Women’s Caucus Published at:
        www.clt.astate.edu/marburger/hogshead_title_ix.htm;
    •   U.S. Senate Hearing, Before the Committee of Health, Education, Labor, and Pensions, on “Title
        IX: Building on 30 Years of Progress; Examining the Implementation and Progress of Title IX of
        The Education Amendments Act of 1972, Which Prohibits Sex Discrimination in All Aspects of
        Education” (June 27, 2002) Testimony at 26-28; prepared statement at 29-31. Published at:
        https://research.flagler.edu:9024/universe/document?_m+fbc105151d471354f8a1774647584;
        http://www.womenspolicy.org/thesource/article.cfm?articleid=307
    •   U.S. Senate Hearing, Spokesperson, Olympic Athletes Together Honorably (OATH),
        chaired by Senator John McCain, regarding the International Olympic Committee’s response to
        performance enhancing drugs (October, 1999).

Significant Speeches: (not up to date)

    •   Keynote Speaker, Women Leaders In College Sports, October 29, 2020.
    •   Podcast, Elizabeth Smart Foundation: “Three time Olympic gold medalist and sexual assault
        survivor, Nancy Hogshead-Makar, shares her story of rape and why it's important to love victims,
        especially during their most unlovable moments.” July, 2020.
        https://www.facebook.com/watch/?v=306187077182001
    •   Keynote Speaker, Duke University Law, Sport and Entertainment Law Symposium, January 17,
        2020.
    •   Keynote Speaker, Northeastern University School of Law, Women in Law, 2019
    •   Speaker, AthletesCAN; National Safe port Summit Program, Supporting Canadian Athletes,
        “State of Safe Sport in North America; exploring existing & proposed mechanism in policy,
        reporting, management of safe sport issues.” With Marie-Claude Asselin, CEO, SDRCC, Paul
        Melia, CEO & President of CCES, Ashely LaBrie, Executive Director, AtheltesCAN, April 29,
        2019.
    •   Speaker, National Girls and Women in Sports Day, Washington DC, 2018
    •   Speaker, Republican Women’s Club of Duval Federated, Sexual Abuse in Sports, Mar. 8, 2018.
    •   Speaker, Federalist Society – College Sexual Violence: Why the 2011 Dear Colleague Letter
        Should be Reinstated, Feb. 4, 2018.
    •   Speaker, University of Central Florida, DeVos Distinguished Speaker Series, Sexual Abuse in
        College, Club, and Olympic Sports, Feb. 2, 2018.
    •   Speaker, Women’s March Florida - Jacksonville, Women, Sports, Institutional Sexism, and the
        #MeToo Movement, Jan. 21, 2018.
    •   Keynote Speaker, University of Washington at Oshkosh, Gender Equity in Sports: Why You
        Should Be an Advocate Even If You’ve Never Done a Sit-Up, Apr. 5, 2017.
    •   Speaker, Harvard, Radcliffe Institute for Advanced Study, Sports and Sexual Violence: A
        Community Discussion, Apr. 4, 2017.
    •   Speaker, University of Illinois at Urbana-Champaign College of Law, Suja Thomas ’Sports Law
        Class, The History and Theory of Title IX in Athletics, Mar. 15, 2017.
    •   Speaker, Women’s Leadership Forum, Panel Discussion – Fit to Lead: Conditioning the Mind,
        Body, and Soul, Jacksonville, Mar. 9, 2017.




                                                  11

                                   Plaintiffs' TRO Appendix - 0062
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 63 of 283




   •   Keynote Speaker, Florida State College at Jacksonville, Women’s History Month, Discussing
       Title IX Issues, Mar. 6, 2017.
   •   Keynote Speaker, Duke Fuqua School of Business, Resilience, Durham, NC, Feb. 8, 2017.
   •   Keynote Speaker, Atlanta Rotary, Take Your Daughter to Work Day, Atlanta, GA, Dec. 19, 2016.
   •   Speaker, Campaigning for Hillary Clinton, with Feminist Majority, National Organization for
       Women, and Planned Parenthood, Nov. 2-5, 2016.
   •   Speaker, University of Virginia, Siva Vaidhyanathan’s Class, Charlottesville, VA, Oct. 31,
       2016.
   •   Keynote speaker, National Consortium for Academics and Sports, Giant Steps Award Banquet
       and Hall of Fame Induction Ceremony, Activism in Athletics, Orlando, FL, Oct. 26, 2016.
   •   Speaker, Generation W, Preventing Sexual Abuse in Sport, March 2016.
   •   Speaker, AMERICAN BAR ASSOCIATION, Section of Civil Rights and Justice, “Part 5 - Campus
       Sexual Assault: Role of Courts,” Moderated by Kristen M. Galles, Section Mar. 10, 2016;
       available at: https://www.americanbar.org/groups/crsj/events_cle/campus-sexual-assault-
       teleconference-series--a-civil-rights-pers.html.
   •   Speaker, National Conference for College Women Student Leaders, “Advocacy as Leadership,”
       University of Maryland, 2015.
   •   Speaker, Young Women’s Leadership Forum, National Organization for Women, Washington
       D.C., 2015.
   •   Speaker, Alliance for Women Coaches, Stronger Together; Advocacy, Kansas City, KS, July
       2015.
   •   Keynote Speaker, National Pi Beta Phi Sorority, Leadership, Chicago, 2015.
   •   Speaker, Women’s Basketball Coaching Association, Advocacy is Leadership, Orlando, FL, 2015.
   •   Keynote Speaker, Carroll University, Sports and Sexual Violence; a cultural crossroads,
       Founder’s Day Convocation, Feb. 5, 2015.
   •   Keynote Speaker, My Sister’s Place, Sexual Violence – A Cultural Crossroad, Oct. 30, 2014.
   •   Speaker, NCAA Inclusion Forum, Women’s Sports Foundations Strategies for Achieving Gender
       Equity, May 2, 2014.
   •   Keynote Speaker, Karpovich Lecture, Springfield College, Title IX: We won right? So, why the
       stubborn disparities in athletics? Apr. 21, 2014.
   •   Keynote Speaker, University of North Carolina at Ashville, The Power of Taking a Stand, Apr.
       15, 2014.
   •   Speaker, Rotary district 6900, Leadership¸ with Vince Dooley and Admiral Peter Booth, Apr. 25,
       2014.
   •   Presenter, National Women’s History Museum, Game Changers: Women and Sports, Google
       Connect Classroom, Mar. 31, 2014.
   •   Speaker, Jacksonville University, What Every Student Can Do to Achieve Gender Equity at Their
       School, Mar. 7, 2014.
   •   Speaker, Aspen Institute, Project Play Summit, Feb. 25, 2015.
   •   Speaker, American Bar Association, SOGI V. SOCHI; Olympic Boycott Considerations for
       Putin’s New Anti-Gay and Lesbian Laws, Chicago, IL, Feb. 2014.
   •   Keynote Speaker, DeVos Distinguished Lecture Series; Title IX for Business School Students; an
       Athlete-Centric View, Orlando, FL, Feb. 2, 2014.
   •   Keynote Speaker; Sport and Recreation Lawyers Association; Sanctioning Sexual Abusers in
       Olympic Sports; solving hurdles created by the unique legal landscape. Orlando, FL, Feb. 28,
       2014.
   •   Speaker, Jacksonville University Leadership Conference; Title IX; The Most Important
       Legislation Since Women Earned the Right to Vote, Jacksonville, FL, Mar. 2014.
   •   Speaker, National Girls and Women in Sports Day, Protecting Club and Olympic Athletes from
       Sexual Abuse; Athletes Not Protected by Title IX, Washington, DC, Feb. 2014.
   •   Keynote Speaker, US Olympic Committee Women and Minority Leadership Conference,
       Employment Law Protections for Gender Equity Advocates, Colorado Springs, Colorado, Nov.
       2013.


                                                12

                                 Plaintiffs' TRO Appendix - 0063
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 64 of 283




   •   Speaker, NCAA Inclusion NCAA Inclusion Forum, The NCAA’s 1993 Commitment to Women to
       Hold Members Accountable for Gender Equity, Indianapolis, IN, May 2013.
   •   Keynote Speaker, Int’l Swim Coaches Association, Protecting Athletes from Sexual Abuse with
       Legal Changes, Clearwater, FL, Aug. 28, 2013.
   •   Speaker, Association of Title IX Administrators, Annual Conference, Special Risks of Sexual
       Assault From the Athletics Department, Napa, CA, Aug. 2013.
   •   Keynote Speaker, International Olympic Committee, Los Angeles 2012.
   •   Speaker, Doha, Qatar as part of DohaGOALS symposium. Dec. 9-13, 2012.
            o “The mission of the forum is to recognize sports ability to offer a level playing field on
                  which everyone is an equal participant.”
   •   Speaker, Harvard University, A Legal Gap in Addressing Sexual Abuse in Olympic Sports
       Invitation by Diane Rosenfeld. 2012.
   •   Keynote Speaker, the University of Maine Law School Symposium, “Law and the Olympic
       Movement.” Title IX for the Amateur Sports Act; Addressing Sexual Abuse in Coaching, 2012.
   •   Keynote speaker, University of Delaware’s International Coaching Enrichment Certificate
       Program (ICECP), 2011.
   •   Keynote speaker, with Eleanor Smeal (founder of the Feminist Majority Foundation) Duke
       University symposium on Title IX, 2012.
   •   Keynote presenter, Softball Coaches Association annual meeting, Achieving Gender Equity
       without Losing Your Job, 2012.
   •   Keynote Speaker, U.S. Track and Field and Cross Country Coaches Associations, 2012.
   •   Keynote presentation at AALS (Association of American Law Schools) on Title IX with other
       law professors on the status of Title IX, 2012.
   •   Keynote speaker, Association of Title IX Administrators (“ATIXA”) in San Antonio, Texas.
       2012.
   •   Keynote speaker, Association of Student Conduct Administrators in St. Petersburg, Florida.
       2012.
   •   Speaker, Invited by U.S. State Department to speak at a 5 day/ 3-city International Conference on
       Women's Education in France, most about education in Africa in conjunction with Diambars.
            o Africa Regional Services Video: http://goo.gl/SaJ11.
   •   Speaker, Duke University, “Athletics and Higher Education” The Economics, Ethics, and
       Excesses of the Games We Love
       http://www.dukemagazine.duke.edu/issues/070811/collegesports1.html
       Video: http://www.youtube.com/watch?v=kJc5DBkpucc
   •   Moderated Panel on Academic Mission of Athletics, NCAA SCHOLARLY COLLOQUIUM ON
       SPORTS, in conjunction with NCAA annual meeting, Jan. 10, 2011.
   •   Speaker, Professional Skater’s Association annual conference, Addressing Sexual Abuse in Sport,
       May 28, 2011. With Sheldon Kennedy and Paul Wylie.
   •   Participant, Aspen Institute, Sport and Society – youth sports organizations structure.
   •   Speaker, DaVos Sports Business School; Distinguished Speakers Series. 2011.
   •   Speaker, Flagler College, Celebrating Women’s History Month. March 21, 2011.
   •   Speaker, Boston College, Celebrating the 100th Anniversary of the NCAA. The NCAA as a
       Gender Equity Advocate, 2011.
   •    Mom Blogging event April with TheMotherHood. http://www.themotherhood.com/
   •   NCAA Video, What Does Title IX Mean to You, Nancy Hogshead-Makar? Sep. 2008; available
       at: http://www.youtube.com/watch?v=gaVlPql6Q3I.
   •   Speaker, National Association of Collegiate Women Athletics Administrators, Legal
       Developments in Title IX, focus on the recent litigation involving retaliation and sexual
       harassment. With Karen Doering, Senior Council for the National Center for Lesbian Rights,
       discussing the organization’s project on athletics. October 6, 2007.
   •   Speaker, Gerald R. Ford School of Public Policy at the University of Michigan, Reflecting on the
       President Ford’s legacy, including Title IX of the Educational Amendments of 1972, Sep. 28,
       2007. Other presenters included Bill Martin, Athletic Director of Michigan and former President


                                                  13

                                  Plaintiffs' TRO Appendix - 0064
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 65 of 283



       of the United States Olympic Committee, and Welch Suggs, Special Assistant to the President at
       the University of Georgia.
   •   Speaker, Legal Symposium: UMKC’s Amateur and Professional Sports, Emerging Legal Issues.
       Court’s unlikely deference to 2005 OCR “Model Survey” for Title IX participation compliance
       under Prong 3. Apr. 13, 2007; available at: http://www.law.umkc.edu/sport.pdf.
   •   Speaker, Legal Symposium: Girls and Women Rock: Celebrating 35 years of Sports and Title IX,
       Special Considerations for Sexual Harassment in Athletic Departments; Rethinking Jennings et
       al. v. University of North Carolina Chapel Hill, et al., 444 F.3d 255 (4th Cir. 2006). Held during
       the Women’s Final Four Basketball tournament in Cleveland, Ohio, Mar. 30,2007.
   •   Speaker, conference on Ethical Leadership at Ripon College in Ripon Wisconsin, Shrinking the
       Prize When Winning is Everything, on Feb. 2, 2007; available at:
       http://www.ripon.edu/academics/special_programs/ethical_leadership/2007Conference/ELP07pro
       gram.pdf.
   •   Speaker, NCAA Annual Convention, Courts are likely to reject a claim of Title IX compliance for
       participation under Prong 3 of Title IX using the new OCR “Model Survey,” Orlando, Florida, Jan.
       6, 2007, 300 attendees; available at: http://www2.ncaa.org/portal/media_and_events/events/-
       convention/2007/sessions/gender/bio.pdf.
   •   Commencement Speaker to Graduate Students, Springfield College with Senator Edward
       Kennedy addressing undergraduates on May 13, 2006.
   •   Keynote speaker to the DeVos Sport Business Management Program at UCF on Mar. 23, 2006.
   •   Keynote Speaker, Michigan State Journal of Gender Law and the Entertainment and Sports Law
       Society, Title IX and Gender Equity in Sports: Much More Action and Seasonal Changes, Apr. 16,
       2005.
   •   Speaker, American Constitution Society, Georgetown University Law Center, panel discussion
       held, Wachington, D.C., Nov. 30, 2004. After oral argument in the U.S. Supreme Court in Jackson
       v. Bingham. With Marcia Greenberger, co-President of the National Women’s Law Center.
   •   Moderator for panel discussion on IX in Washington, D.C. during National Girls and Women in
       Sports Day, Feb. 4, 2004. Panelists included Marsha Greenberger, President and founder of the
       National Women's Law Center, and Dominique Daws, Olympic gymnast. The discussion focused
       on Title IX compliance in high school athletics.
   •   Speaker, Georgetown University Law Center, Legal Issues in Collegiate Athletics, September
       2004; available at: http://www.law.georgetown.edu/news/events/sportandfitness.html
   •   Moderator, FCSL’s Sports Law Symposium, The NCAA Enforcement Process on Mar. 15,
       2007. The panelists included Josephine (Jo) R. Potuto, Chair of NCAA Infractions Committee,
       Jerry R. Parkinson, NCAA Coordinator of Appeals, and Richard Evrard, from the law firm of
       Bond, Schoeneck & King, PLLC.
   •   Speaker, CLE program at ABA Annual Meeting in Washington, DC, "Title IX: Why You Should
       Expand Your Litigation Practice Into This Under-served Area of Law" (2002).
   •   Keynote Speaker, National Federation of State High School Association, Orlando, Florida,
       December 2001. (Spoke with membership about Title IX compliance)
   •   Speaker, World Sports Forum, Lausanne Switzerland. Women in Sports: Lessons from Title IX in
       the United States. (May 20, 2001) http://www.wsforum.org/Former_Forum/Themes01.htm &
       http://www.wsforum.org/2002/Photos/SportsHealth/7sp_JPG.html

   •   Host of Television Show on Water Safety, “While You Weren’t Watching.” An education
       program from Wolfson Children's Hospital, (2009)
   •   Part 1: http://www.youtube.com/watch?v=-KsnAMnzqIo
   •   Part 2: http://www.youtube.com/watch?v=Q1-_iq8g1SA
   •   Part 3: http://www.youtube.com/watch?v=EPY_v61NriQ




                                                  14

                                  Plaintiffs' TRO Appendix - 0065
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 66 of 283



Awards/ Recognition:

   •   The Unrelenting, Sports Illustrated’s List of “the most powerful, most influential and
       most outstanding women in sports right now—the game-changers who are speaking out,
       setting the bar and making a difference.” October 6, 2020.
   •   Hero Award, The Drake Group, “for Extraordinary Advocacy Athlete Rights, Gender
       Equality and Collegiate Sports Reform.” September 3, 2020.
   •   Beyond Duke Award, for service to the Global Community. The award recognizes
       alumni who have distinguished themselves through their service to their community, their
       country to society at large. 2020
   •   Kate Stoneman Award, Albany Law School, March, 2020 (Award postponed one year)
   •   Play the Game Award, Colorado Springs, CO, October 16, 2019
       “What has impressed us is not only your personal commitment and persistence to defend
       the rights of those who are subject to discrimination, oppression and abuse. We have also
       noted that you do this with a deep professionalism, historical awareness and a unique
       sense of political opportunity.” Jens Sejer Anderson
       https://www.playthegame.org/news/news-articles/2019/0627_nancy-hogshead-makar-
       receives-the-play-the-game-award-2019/
   •   PowerPlay NYC Advocate Award, Chelsea Piers, April 2019. PowerPlay advances the
       lives of girls through sports, helping them grow physically, emotionally and academically
       stronger.
   •   ABA Designation “Lawyers Who Inspire”
            One of eight lawyers, December, 2018.
            http://www.abajournal.com/news/article/meet-8-members-who-inspired-us-in-2018
   •   The Carlisle Cup for Lifetime Achievement, 2018
   •   The 10 Most Impactful People of 2018, Swimming World Magazine, listed first.
   •   Florida Trend Magazine, Listed in Women in Leadership, 2017
   •   Duke University, Nancy Hogshead Endowed Swimming Scholarship, 2017.
   •   Inductee, Episcopal School of Jacksonville Hall of Honor, May 2016.
   •   Shape America, Guiding Women in Sports Award, 2015. (Formerly AAHPERD)
   •   Pi Beta Phi, National Sorority, Distinguished Alumni, 2015.
   •   International Olympic Committee, Monaco, Women and Sport Award for the
       Americas, December, 2014.
   •   Babe Didrikson Zaharias Award, Miami, May 6, 2014.
   •   Lifetime Achievement Award, presented by Women Owned Business Association,
       2014
   •   40 Women Who Will Change Way Sports are Played. http://espn.go.com/espnw/title-
       ix/7993164/espn-magazine-ix-women-change-way-sports-played 2012.
   •   Women Who Have Made a Significant Impact on Society After Playing High School
       or College Sports, 2012.
   •   Advocate’s Award, Alliance of Women Coaches in Atlanta, May 30, 2012.
   •   National Consortium for Academics and Sports Hall of Fame, 2011.
   •   National Organization for Women, Courage Award, 2011.
   •   Sports Illustrated Magazine, Listed Hogshead-Makar as one of the 13 most influential
       people in the history of Title IX.
   •   Inductee, Academic All-America Hall of Fame, The Academic All‐America Hall of
       Fame® recognizes Academic All‐Americas who have achieved lifetime success in their
       professional careers and are committed to philanthropic causes in the communities where
       they reside. 2008.



                                              15

                                Plaintiffs' TRO Appendix - 0066
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 67 of 283




   •   Honor Award Winner, National Association of Collegiate Women Athletics
       Administrators, (NACWAA) October, 2007. Presented at annual convention banquet in
       St. Petersburg, Florida.
   •   Featured, “100 Trailblazers; Great Women Athletes Who Opened Doors for Future
       Generations” by Richard Lapchick. http://www.amazon.com/100-Trailblazers-Athletes-
       Opened-
       Generations/dp/1885693869/ref=sr_1_3?ie=UTF8&s=books&qid=1246910396&sr=1-3
   •   Inductee, International Women’s Sports Hall of Fame, October 2004. Presented at
       the Women’s Sports Foundation’s annual dinner at the Waldorf Astoria in New York
       City. http://www.usoc.org/11624_27520.htm;
       http://www.iona.edu/academic/artsscience/-
       departments/masscomm/jrn617/grey/whats%20going%20on.htm
   •   Yolanda L. Jackson Give Back Award, presented by Billie Jean King at Women’s
       Sports Foundation’s annual event at the Waldorf Astoria. The award is presented to the
       person who has contributed the most to women in athletics. 2003.
   •   Honorary Doctorate, Springfield College, received honorary degree, 2002.
   •   Inductee, International Scholar-Athlete Hall of Fame at the Institute for International
       Sport, International Scholar-Athlete Hall of Fame and Museum, Kingston, Rhode Island,
       2001. http://www.sportsparenting.org/sa_hof/hof_inductees2.html
       http://www.internationalsport.com/p_speakers.cfm

MEDIA IN PAST FEW YEARS:

   •   Sports Illustrated, Will Hobson, THE WASHINGTON POST, “USOPC Asked For $200 Million in the
       Corona Virus Stimulus Bill to ‘Sustain American Athletes’,” Mar. 26, 2020; available at:
       https://www.washingtonpost.com/sports/2020/03/26/usopc-asked-200-million-federal-stimulus-
       money/
   •   The Conversation: Nancy Hogshead-Makar, ARBUS MAGAZINE, March 5, 2020, available at:
       https://arbus.com/the-conversation-nancy-hogshead-makar/
   •   Jane Mcmanus, DAILY NEWS, “The Summer Olympics in Tokyo Simply Can’t Take Place as
       Scheduled,” Mar. 21, 2020; available at: https://www.nydailynews.com/sports/more-sports/ny-
       olympics-boycott-coronavirus-20200321-3hkjvnd2gzfd3izmxfm43uruue-story.html
   •   Betsy, IDAHO PRESS, “Professor Whose Work is Cited in HB 500a, the Transgender Athletes Bill,
       Says Bill Misuses Her Research and Urges Veto,” Mar. 19, 2020; available at:
       https://www.idahopress.com/eyeonboise/professor-whose-work-is-cited-in-hb-a-the-
       transgender/article_0e800202-cac1-5721-a769-3268665316a8.html
   •   Des Bieler, THE WASHINGTON POST, “USA Gymnastics Tried to Wish Simone Biles a Happy
       Birthday. She Wasn’t Having It,” Mar. 15, 2020; available at:
       https://www.washingtonpost.com/sports/2020/03/15/usa-gymnastics-tried-wish-simone-biles-
       happy-birthday-she-wasnt-having-it/
   •   Craig Lord, SWIMMING WORLD, “Nancy Hogshead-Makar, Rape Survivor & Fighter For an End to
       Abuse in Sport,” Mar. 8, 2020; available at:
       https://www.swimmingworldmagazine.com/news/iwd-nancy-hogshead-makar-rape-survivor-
       fighter-for-an-end-to-abuse-in-sport/
   •   Handout, JAPAN TODAY, “US Olympic Swimming Champion, a Rape Survivor, Fights to Stop
       Abuse in Sport,” Mar. 7, 2020; available at: https://japantoday.com/category/sports/us-olympic-
       swim-champion-a-rape-survivor-fights-abuse-in-sport
   •   Agence France-Presse, RAW STORY, “US Olympic Swim Champion and Rape Survivor Fights to
       Stop Abuse in Her Sport,” Mar. 5, 2020; available at: https://www.rawstory.com/2020/03/us-
       olympic-swim-champion-and-rape-survivor-fights-to-stop-abuse-in-her-sport/
   •   Liz Clarke, LOS WASHINGTON POST, “Simon Biles Blasts USA Gymnastics’ Settlement Proposal;
       Aly Raisman Assails ‘Massive Cover Up’,” Feb. 29, 2020; available at:



                                                 16

                                 Plaintiffs' TRO Appendix - 0067
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 68 of 283



       https://www.washingtonpost.com/sports/2020/02/29/simone-biles-aly-raisman-blast-usa-
       gymnastics-settlement-proposal/
   •   MY SAN ANTONIO, “News Briefs,” Feb. 15, 2020; available
       at:https://www.mysanantonio.com/local/article/News-Briefs-15060015.php
   •   HudsonValley360.com, HUDSONVALLEY360.COM, “Nancy Hogshead-Makar to Deliver Keynote
       Address at Stoneman Day,” Jan. 31, 2020; available at:
       https://www.hudsonvalley360.com/artsandlife/localannouncements/nancy-hogshead-makar-to-
       deliver-keynote-address-at-stoneman-day/article_f50e183d-3581-5785-9ee7-954732d1b2dc.html
   •   Craig Lord, SWIMMING WORLD, “In a Sea of Plaudits for Bryant, Hogshead-Makar Issues Plea For
       More Men to Advocate For Women’s Safety in Sport,” Jan. 29, 2020; available at:
       https://www.swimmingworldmagazine.com/news/in-a-sea-of-plaudits-for-bryant-hogshead-
       makar-issues-plea-for-more-men-to-advocate-for-womens-safety-in-sport/.
   •   Retta Race, SWIM SWAM, “Beyond the Lane Lines: A Double Dose of Mireia Belmonte,” Jan. 28,
       2020; available at:https://swimswam.com/beyond-the-lane-lines-a-double-dose-of-mireia-
       belmonte/
   •   Max Marbut, JAX DAILY RECORD, “Nancy Hogshead-Makar to be Honored at Albany Law
       School,” Jan. 27, 2020; available at: https://www.jaxdailyrecord.com/article/nancy-hogshead-
       makar-to-be-honored-at-albany-law-school.
   •   Stephanie Earls, THE GAZETTE, “USOPC Agrees to Fund Council of Athlete Advisors,” Jan. 25,
       2020; available at: https://gazette.com/news/usopc-agrees-to-fund-council-of-athlete-
       advisors/article_8cd1de98-3eeb-11ea-b5bd-5b72d2b6ce96.html.
   •   Craig Lord, SWIMMING WORLD, “Nancy Hogshead-Makar to Deliver Keynote Address at Albany
       Law School,” Jan. 22, 2020; available at:
       https://www.swimmingworldmagazine.com/news/nancy-hogshead-makar-to-deliver-keynote-
       address-at-albany-law-schools-stoneman-day/.
   •   Susan Hornik, LOS ANGELES BLADE, “Golden Globes Kick off Hollywood’s Awards Season,” Jan.
       8, 2020; available at: https://www.losangelesblade.com/2020/01/08/golden-globes-kick-off-
       hollywoods-awards-season/.
   •   Cyd Zeilger, OUT SPORTS, “Matt Bomer, Actors and Athletes Celebrate Greg Louganis’ Birthday
       at Gold Meets Golden,” Jan. 6, 2020; available at:
       https://www.outsports.com/2020/1/6/21051021/matt-bomer-golden-globes-gold-greg-louganis-
       happy-birthday
   •   Gabriel Baumgaertner, THE GUARDIAN, “The Olympic Champion Who Channeled Trauma Into
       Protecting Her Fellow Athletes,” Dec. 18, 2019; available at:
       https://www.theguardian.com/sport/2019/dec/18/nancy-hogshead-makar-lawyer-safe-sport-
       swimming
   •   Elizabeth Carey, RUNNER’S WORLD, “What to do if You Have (or Notice) an Abusive Coach,”
       Dec. 11, 2019; available at: https://www.runnersworld.com/runners-stories/a30150327/what-to-
       do-if-you-have-an-abusive-coach/
   •   Laurel Leff and Meg Heckman, THE CONVERSATION, “Protections Against Sexual Misconduct on
       Campus May End Up Stifling Free Speech,” Nov. 22, 2019; available at:
       https://theconversation.com/protections-against-sexual-misconduct-on-campus-may-end-up-
       stifling-free-speech-126891
   •   Craig Lord, SWIMMING WORLD, “USA Swimming Boss May Face Vote Of No Confidence Over
       Gap in Anti-Abuse Testimony,” Nov. 12, 2019; available at:
       https://www.swimmingworldmagazine.com/news/usa-swimming-boss-may-face-vote-of-no-
       confidence-over-gap-in-anti-abuse-testimony/
   •   Craig Lord, SWIMMING WORLD, “Nancy Hogshead-Makar Receives the 2019 Play the Game
       Award For Safe Sports Advocacy,” Oct. 17, 2019; available at:
       https://www.swimmingworldmagazine.com/news/nancy-hogshead-makar-receives-the-2019-play-
       the-game-award-for-safe-sport-advocacy/
   •   Play the Game, PLAY THE GAME, “Athlete Power - End Game For Abusers,” Oct. 10, 2019;
       available at: https://www.playthegame.org/news/news-articles/2019/0600_athlete-power-end-
       game-for-abusers/




                                               17

                                 Plaintiffs' TRO Appendix - 0068
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 69 of 283



   •   Alexandra Starr, NPR, KUOW, “In Wake Of Abuse Scandals, Bill Would Hold U.S. Olympic
       Organizations Accountable,” Jul. 30, 2020; available at: https://www.kuow.org/stories/in-wake-of-
       abuse-scandals-bill-would-hold-u-s-olympic-organizations-accountable
   •   Jeré Longman, THE NEW YORK TIMES, “U.S. Olympics Chief Received $2.4 Million Severance
       Amid Scandal,” Jul. 3, 2020; available at: https://www.nytimes.com/2019/07/03/sports/olympics-
       scott-blackmun.html
   •   Gene Frenette, THE FLORIDA TIMES-UNION, “Gene Frenette: Why Must U.S. Women’s Soccer
       Still Fight For Equality,” Jun. 24, 2020; available at:
       https://www.jacksonville.com/sports/20190624/gene-frenette-why-must-us-womens-soccer-still-
       fight-for-equality
   •   David Ramsey, THE GAZETTE, “David Ramsey: We Need Action, Not Another Study Of Our
       Troubled American Olympic Movement,” Jun. 19, 2020; available at:
       https://gazette.com/news/david-ramsey-we-need-action-not-another-study-of-
       our/article_b0bc95e6-9202-11e9-834c-8be30ed9c600.html
   •   Meghna Chakrabarti, WBUR, “Will New Olympic Abuse Prevention Policy Make Athletes
       Safer,” Jun. 3, 2019; available at: https://www.wbur.org/onpoint/2019/06/03/olympic-athletes-
       sexual-abuse-prevention-policy-safesport
   •   Sami Krause, COMMUNIQUE, “First Top Speakers Announced For Play the Game 2019,” May 31,
       2019; available at: https://communique.uccs.edu/?p=110586
   •   Dani Bostick, THINK, “Child Abusers Groom Victims and Their Families. That’s Why This New
       Olympic Abuse Prevention Policy is So Flawed,” May 28, 2019; available at:
       https://www.nbcnews.com/think/opinion/child-abusers-groom-victims-their-families-s-why-new-
       olympic-ncna1010186
   •   Heather Crawford, FIRST COAST NEWS, “‘They Failed Over and Over and Over Again’: Repeated
       Child Sex Abuse Claims at Jacksonville Area Dojo Prompt Calls For Change,” May 17, 2019;
       available at: https://www.firstcoastnews.com/article/news/investigations/they-failed-over-and-
       over-and-over-again-repeated-child-sex-abuse-claims-at-jacksonville-area-dojo-prompt-calls-for-
       change/77-5827abf5-8a80-4cb4-a55d-63c42fb32d70
   •   Rhonda Schwartz and Brian Ross, LAW & CRIME, “Outrage Over Teen Swimmers Sexually
       Abused by USA Swimming Coaches,” May 10, 2019; available at: https://lawandcrime.com/high-
       profile/exclusive-outrage-over-teen-swimmers-sexually-abused-by-usa-swimming-coaches/
   •   Diana Moskovitz, DEADSPIN, “One of the Top Voices For Women in Sports Doesn’t Think Caster
       Semenya is a Woman,” May 8, 2019; available at: https://deadspin.com/one-of-the-top-voices-for-
       women-in-sports-doesnt-think-1834585212
   •   Christine Brennan, USA TODAY, “U.S. Figure Skating Needs ‘Immediate Change,’ Says Senator
       Ricard Blumenthal,” Apr. 3, 2019; available at:
       https://www.usatoday.com/story/sports/2019/04/03/us-figure-skating-needs-immediate-
       change/3352261002/
   •   Max Marbut, JAX DAILY RECORD, “The Marbut Report: Malaysian Judges Visit Jacksonville,”
       Mar. 28, 2019; available at: https://www.jaxdailyrecord.com/article/the-marbut-report-malaysian-
       judges-visit-jacksonville
   •   Staff Report, THE ORANGE COUNTY REGISTER, “UC Irvine Coach Russell Turner Apologizes For
       ‘Queen’ Comments Against Oregon,” Mar. 25, 2019; available at:
       https://www.ocregister.com/2019/03/25/uc-irvine-coach-russell-turner-apologizes-for-queen-
       comments-against-oregon/
   •   Jared Anderson, SWIM SWAM, “USOC Reorganizes Leadership, Critics Express
       ‘Disappointment’,” Feb. 21, 2019; available at: https://swimswam.com/usoc-reorganizes-
       leadership-critics-express-disappointment/
   •   Gene Frenette, THE FLORIDA TIMES-UNION, “Gene Frenette: Francois’ baggage too heavy for
       Taggart, FSU to carry,” Feb. 5, 2019; available at:
       https://www.jacksonville.com/sports/20190205/gene-frenette-francois-baggage-too-heavy-for-
       taggart-fsu-to-carry
   •   Jared Anderson, SWIM SWAM, “Integrity Committee Makes 12 Recommendations for USOC,” Jan.
       24, 2019; available at: https://swimswam.com/integrity-committee-makes-12-recommendations-
       for-usoc/



                                                 18

                                  Plaintiffs' TRO Appendix - 0069
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 70 of 283



   •   Aaron Bauer, AROUND THE RINGS, “Updated: U.S. Senator Proposes Olympic Commission,” Jan.
       17, 2019; available at: http://aroundtherings.com/site/A__75498/Title__UPDATED-US-Senator-
       Proposes-Olympic-Commission/292/Articles
   •   Aaron Bauer, AROUND THE RINGS, “Top Story Replay: USOC Board Changes Provokes
       Olympian Outcry,” Jan. 12, 2019; available at:
       http://aroundtherings.com/site/A__75464/Title__Top-Story-Replay-USOC-Board-Changes-
       Provokes-Olympian-Outcry/292/Articles
   •   Scott M. Reid, THE ORANGE COUNTY REGISTER, “Former Olympians charge USOC with
       attempting to silence critics,” Jan. 8, 2019; available at:
       https://www.ocregister.com/2019/01/08/former-olympians-charge-usoc-with-attempting-to-
       silence-critics/
   •   Lauren Serowik, SWIMMING WORLD, “The 10 Most Impactful People of 2018,” Dec. 5, 2018;
       available at: https://www.swimmingworldmagazine.com/news/swimming-world-presents-a-voice-
       for-the-sport-the-10-most-impactful-people-of-2018/
   •   Linda Gandee, CLEVELAND, “Lake ridge Academy students hear speaker on consent and rape;
       other schools attend,” Nov. 19, 2018; available at: https://www.cleveland.com/north-
       ridgeville/2018/11/lake_ridge_academy_students_he.html
   •   Braden Keith, SWIM SWAM, “Houston’s Katie Higgins Breaks 40-Year Old School Record,” Nov.
       18, 2018; available at: https://swimswam.com/houstons-katie-higgins-breaks-40-year-old-school-
       record/
   •   Scott M. Reid, THE ORANGE COUNTY REGISTER, “Search firm hired by USA Gymnastics once
       recommended college president convicted of sexual abuse,” Oct. 17, 2018; available at:
       https://www.ocregister.com/2018/10/17/search-firm-hired-by-usa-gymanstics-once-recommended-
       college-president-convicted-of-sexual-abuse/
   •   Olympic.org, OLYMPIC.ORG, “#UnitedBy Equality - Nancy Hogshead-Makar,” Sep. 28, 2018;
       available at: https://www.olympic.org/news/-unitedby-equality-nancy-hogshead-makar
   •   Tim Evans and Marisa Kwiatkowski, KREM, “Two years after Larry Nassar: Challenging culture
       still deeply rooted in USA Gymnastics,” Sep. 16, 2018; available at:
       https://www.krem.com/article/news/nation-world/two-years-after-larry-nassar-challenging-
       culture-still-deeply-rooted-in-usa-gymnastics/293-595160118
   •   Erin Strout, OUTSIDE, “American Running Needs More Female Coaches,” Sep. 14, 2018; available
       at: https://www.outsideonline.com/2342711/why-we-need-more-female-coaches
   •   Max Marbut, JAX DAILY RECORD, “Legal Notes: Sunglasses-Maker Costa De Mar sued over
       ‘lifetime warranty’ repairs,” Sep. 10, 2018; available at:
       https://www.jaxdailyrecord.com/article/legal-notes-sunglasses-maker-costa-del-mar-sued-over-
       lifetime-warranty-repairs
   •   Staff Reports, FLORIDA POLITICS, “Nominations Sought For Bar Reporters’ Workshop,” Jul. 6,
       2018; available at: https://floridapolitics.com/archives/268186-nominations-bar-reporters-
       workshop
   •   Melinda Henneberger, HERALD AND NEWS, “Laws Begin to Change in Cases That Involve
       Charges of Forced Sex,” Jun. 12, 2018; available at:
       https://www.heraldandnews.com/members/forum/wire_commentary/laws-begin-to-change-in-
       cases-that-involve-charges-of/article_33e38166-3b90-578b-afbf-189dec9e4d8b.html
   •   Melinda Henneberger Tribune News Service, YORK DISPATCH, OPED: “The Question of
       Consent: This Rape Law Could Change Things,” Jun. 7, 2018; available at:
       https://www.yorkdispatch.com/story/opinion/2018/06/07/oped-question-consent-rape-law-could-
       change-things/676342002/
   •   Roger Brigham, THE BAY AREA REPORTER, “Jock Talk: Changes Needed for USOC to
       Protect Athletes,” Jun. 6, 2018; available at: http://www.ebar.com/news/news//260936
   •   Nikki Dryden, LAW IN SPORT, “Safe Sport Series- Athlete Abuse in The Public Sphere,” Jun. 6,
       2018; available at: https://www.lawinsport.com/topics/articles/item/safe-sport-series-athlete-
       abuse-in-the-public-sphere
   •   Alexandra Starr, NPR, “As USA Swimming Grapples With Sexual Abuse Athletes Cite Lack Of
       Female Coaches,” Jun. 4, 2018; available at: https://www.npr.org/2018/07/04/623540000/as-usa-
       swimming-grapples-with-sexual-abuse-athletes-cite-lack-of-female-coaches


                                                19

                                 Plaintiffs' TRO Appendix - 0070
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 71 of 283



   •   Kevin Meerschaert, First Coast Connect, WJCT, “Trump tariffs; Nancy Hogshead-Makar;
       hurricane financial prep; Cole Pepper,” Jun. 4, 2018; available at:
       https://news.wjct.org/post/642018-trump-tariffs-nancy-hogshead-makar-hurricane-financial-prep-
       cole-pepper
   •   Melissa Ross, First Coast Connect, WJCT, “Champion of Women’s Rights Nancy Hogshead-
       Makar,” Jun. 4, 2018; available at: http://news.wjct.org/post/642018-trump-tariffs-nancy-
       hogshead-makar-hurricane-financial-prep-cole-pepper
   •   Laura Hampton, ST. AUGUSTINE RECORD, “Women’s Wednesdays Are Back,” Jun. 3, 2018;
       available at: http://www.staugustine.com/entertainmentlife/20180603/womens-wednesdays-are-
       back
   •   Jake Aferiat, DAILY COLLEGIAN, ’“It Does Not Look Good for Sandy Barbour,’” May. 27,
       2018; available at: http://www.collegian.psu.edu/news/campus/article_fad30486-61ce-11e8-a142-
       a79e37a12a82.html
   •   Marco Green, LANCASHIRE, “USA Gymnastics CEO to Apologize to Larry Nassar Victims at
       House Subcommittee,” May. 25, 2018; available at: http://clicklancashire.com/2018/05/25/usa-
       gymnastics-ceo-to-apologize-to-larry-nassar-victims-at.html
   •   Lindsay Gibbs, THINK PROGRESS, ’“It’s Coaches ’Jobs to Care About You!’: USA Swimming
       Encourages Kids to Implicitly Trust Coaches,” May. 24, 2018; available at:
       https://thinkprogress.org/safe-sport-usas-ef5f8e1b7ca2/
   •   Aaron Bauer, AROUND THE RINGS, “U.S. Congress Presses Sport Leaders on Abuse Crisis,”
       May. 23, 2018; available at: http://aroundtherings.com/site/A__63596/Title__US-Congress-
       Presses-Sport-Leaders-on-Abuse-Crisis/292/Articles
   •   The Associated Press, THE PATRIOT LEDGER, “Lawmakers: Funding, Urgency Lacking in
       Olympic Abuse Crisis,” May. 23, 2018; available at:
       http://www.patriotledger.com/zz/news/20180523/lawmakers-funding-urgency-lacking-in-
       olympic-abuse-crisis v
   •   Alexandra Starr, NPR, “Olympic Officials Testify on Sexual Abuse Scandal,” May. 23, 2018;
       available at: https://www.npr.org/2018/05/23/613597019/olympic-officials-testify-on-sexual-
       abuse-scandal
   •   Jared Anderson, VOLLEY MOB, “USA VB CEO Davis Talks Butler Ban in Congressional
       Testimony,” May. 23, 2018; available at: https://volleymob.com/usa-vb-ceo-davis-talks-butler-
       ban-in-congressional-testimony/
   •   Tracy Connor, NBC NEWS, “Congressman Slams USA Gymnastics ’Kerry Perry at Abuse
       Hearing,” May. 23, 2018; available at: https://www.nbcnews.com/news/us-news/usa-gymnastics-
       kerry-perry-be-grilled-congress-abuse-n876071
   •   Anya Alvarez, GOOD MAGAZINE, “HBO’s New Film ‘The Tale ’Documents A Survivor’s
       Story,” May. 21, 2018; available at: https://sports.good.is/articles/the-tale-movie
   •   Joe Christensen, STAR TRIBUNE, “Women in Coaching Continue to Win in Court Before Losing
       Careers,” May. 19, 2018; available at: http://www.heraldcourier.com/sports/women-in-coaching-
       continue-to-win-in-court-before-losing/article_c2a532a8-27e4-5026-9312-4860c6ea8c3d.html
   •   Scott M. Reid, THE ORANGE COUNTY REGISTER, “Richard Foster, Team USA Swimmer
       Dagny Knutson Back in Court in Fraud Case,” May. 18, 2018; available at:
       https://www.yorkdispatch.com/story/opinion/2018/06/07/oped-question-consent-rape-law-could-
       change-things/676342002/
   •   Nancy Armour and Rachel Axon, USA TODAY, “USA Gymnastics Makes Puzzling Decision to
       Keep Sexual Abuse Case,” May. 16, 2018; available at:
       https://www.usatoday.com/story/sports/olympics/2018/05/16/sexual-abuse-usa-gymnastics-
       makes-puzzling-decision-keep-case/608051002/
   •   Ken Goe, OREGON LIVE, “Debate About the New Hayward Field is Unlikely Ever to End:
       Oregon Track & Field Rundown,” May. 15, 2018; available at:
       http://www.oregonlive.com/trackandfield/index.ssf/2018/05/debate_about_the_new_hayward_f.ht
       ml
   •   Craig Lord, SWIM VORTEX, “Safe Sport; The Road to Reconciliation That Swimmers, Coaches,
       and Lawyers Must Find,” May. 1, 2018; available at: https://www.swimvortex.com/safe-sport-the-
       road-to-reconciliation-that-swimmers-coaches-lawyers-must-find/


                                                20

                                 Plaintiffs' TRO Appendix - 0071
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 72 of 283



   •   Anya Alvarez, WBUR, “How Larry Nasser’s Accusers Made Sports Safer for Everyone,” Apr. 27,
       2018; available at: http://www.wbur.org/onlyagame/2018/04/27/arianna-castillo-nancy-hogshead-
       makar-larry-nassar
   •   Graham Couch, LANSING STATE JOURNAL, “Couch: The Story of Volleyball guru Rick
       Butler is Shameful, but it’s not an MSU Story,” Apr. 25, 2018; available at:
       https://www.lansingstatejournal.com/story/sports/columnists/graham-couch/2018/04/25/rick-
       butler-michigan-state-msu-volleyball-cathy-george-couch-column/551055002/
   •   Michael Tarm, DAILY HERALD, “Michigan State Kept Ties to Aurora-Based Coach Accused of
       Sexual Abuse,” Apr. 24, 2018; available at:
       http://www.dailyherald.com/news/20180424/michigan-state-kept-ties-to-aurora-based-coach-
       accused-of-sexual-abuse
   •   Christian Red, DAILY NEWS, “All-Day Symposium in Philadelphia Hopes to Further Discussion
       on Sex Abuse in Sports,” Apr. 24, 2018; available at:
       http://www.nydailynews.com/sports/college/philly-symposium-hopes-sex-abuse-sports-
       discussion-article-1.3952526
   •   Michael Tarm, STAR TRIBUNE, “Michigan State Kept Ties to Coach Accused of Sexual
       Abuse,” Apr. 24, 2018; available at: http://www.startribune.com/michigan-state-kept-ties-to-
       coach-accused-of-sexual-abuse/480638681/
   •   Danny Chiarodit, THE DAILY PENNSYLVANIA, “Penn to Hold A One-Day Symposium On
       Abuse in Athletics,” Apr. 23, 2018; available at: http://www.thedp.com/article/2018/04/athletes-
       abuse-symposium-preview
   •   Claire Ballentine, DUKE CRONICLE, “Olympian Alum Nancy Hogshead-Makar on Sexual
       Harassment, Assault,” Apr. 17, 2018; available at:
       http://www.dukechronicle.com/article/2018/04/olympian-alum-nancy-hogshead-makar-takes-on-
       sexual-harassment-assault
   •   Nancy Armour and Rachel Axon, USA TODAY, “Sexual Misconduct Investigation of Olympic
       Champ Steven Lopez Drags into 14th Month,” Apr. 17, 2018; available at:
       https://www.usatoday.com/story/sports/olympics/2018/04/17/olympic-champ-steve-lopez-still-
       under-investigation-u-s-olympic-champion-sexual-misconduct-drags-int/525406002/
   •   Jeff Metcalfe, AZCENTRAL, “National Teamers Welcome Role in Helping Swimming Make
       Sport Safer,” Apr. 15, 2018; available at:
       https://www.azcentral.com/story/sports/olympics/2018/04/15/national-teamers-welcome-role-
       helping-usa-swimming-make-sport-safer/518806002/
   •   Kayla Harrison and August L. Wolf, TWIN CITIES PIONEER PRESS, “Harrison, Wolf: Larry
       Nassar Wasn’t the Only Abuser in Olympic Sports,” Apr. 8, 2018; available at:
       https://www.twincities.com/2018/04/08/harrison-wolf-larry-nassar-wasnt-the-only-abuser-in-
       olympic-sports/
   •   Kayla Harrison and August L. Wolf, CHICAGO TRIBUNE, “Larry Nassar Wasn’t The Only
       Abuser in Olympic Sports,” Apr. 6, 2018; available at:
       http://www.chicagotribune.com/sports/international/ct-spt-olympics-abuse-larry-nassar-20180406-
       story.html
   •   Amanda Loudin, OUTSIDE, “The Crusader Protecting Kid Athletes From Sex Abuse,” Apr. 3,
       2018; available at: https://www.outsideonline.com/2277976/fighting-sexual-abuse-behalf-young-
       athletes
   •   Nancy Armor and Rachel Axon, USA TODAY, “Attorneys Call for USA Swimming Chief to Be
       Fired,” Mar. 31, 2018; available at:
       https://www.usatoday.com/story/sports/olympics/2017/03/31/usa-swimming-chuck-wielgus-fire-
       usoc-sexual-abuse-usa-gymnastics/99878698/
   •   Kaylen Ralph, GLAMOUR, “Where Are All the Female Head Coaches,” Mar. 29, 2018; available
       at: https://www.glamour.com/story/elite-swimming-has-a-coaching-problem
   •   Tim Bontemps, THE WASHINGTON POST, “The NBA Has Been Progressive on Sexuality,
       Gender and Human Rights. How Will It Handle #MeToo,” Mar. 17, 2018; available at:
       https://www.washingtonpost.com/news/sports/wp/2018/03/17/the-nba-has-been-progressive-on-
       sexuality-gender-and-human-rights-how-will-it-handle-metoo/?utm_term=.e79102229dc1



                                                 21

                                  Plaintiffs' TRO Appendix - 0072
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 73 of 283




   •   Chris Nguyen, ABC 7 NEWS, “Trailblazers in Women’s Sports Speak in San Jose,” Mar. 14,
       2018; available at: http://abc7news.com/sports/trailblazers-in-womens-sports-speak-in-san-
       jose/3217319/
   •   Elliot Almond, THE MERCURY NEWS, “A Rape Victim’s Story Gives San Jose State Football
       Players a Powerful Lesson,” Mar. 14, 2018; available at:
       https://www.mercurynews.com/2018/03/14/a-rape-victims-story-gives-football-players-a-
       powerful-lesson/
   •   Jessica Luther, THE HUFFINGTON POST, “USA Swimming Has a Sexual Abuse Problem, Too,”
       Mar. 6, 2018; available at: https://www.huffingtonpost.com/entry/opinion-luther-swimming-
       abuse_us_5a9e8929e4b089ec353e8faa.
   •   Liz Clarke, THE WASHINGTON POST, “As USA Gymnastics promises to change in post-Nassar
       world, love for the sport remains,” Mar. 4, 2018; available at:
       https://www.washingtonpost.com/sports/as-usa-gymnastics-promises-to-change-in-post-nassar-
       world-love-for-the-sport-remains/2018/03/04/168e4a80-1fd2-11e8-94da-
       ebf9d112159c_story.html?utm_term=.619192d8ada2.
   •   Anja Bolbjerg, “Athlete Story: Women and sports. Gender issues in sports. Nancy Hogshead-
       Makar, Olympic Gold Medalist,” Mar. 4, 2018; available at:
       https://www.youtube.com/watch?v=uJdRqHxiNtI&feature=youtu.be.
   •   Brian Alexander, OUTSIDE, “It’s Time to Disband the Olympic Committee,” Mar. 2, 2018;
       available at: https://www.outsideonline.com/2285436/usoc-has-long-way-
       go?utm_content=buffer32553&utm_medium=social&utm_source=twitter&utm_campaign=tweet.
   •   Jared Anderson, SWIM SWAM, “Integrity Committee Criticizes Blackmun, Potential Successor
       Probst,” Mar. 2, 2018; available at: https://swimswam.com/integrity-committee-criticizes-
       blackmun-potential-successor-probst/
   •   Chris DeSantis, CHRIS DESANTIS COACHING, “Nancy Hogshead-Makar: The State of the Fight,”
       Mar. 2, 2018; available at: http://chrisdcoach.com/podcasts/2018/3/2/nancy-hogshead-makar-the-
       state-of-the-fight
   •   Alexandra Starr, NPR, “U.S. Olympic Committee CEO Steps Down,” Mar. 1, 2018; available at:
       https://www.npr.org/2018/03/01/589802177/u-s-olympic-committee-ceo-steps-down
   •   Steve Brown, WOSU, “Do You Even Lift? Woman Bodybuilder Accuses Arnold Festival of
       Discrimination,” Mar. 1, 2018; available at: http://radio.wosu.org/post/do-you-even-lift-woman-
       bodybuilder-accuses-arnold-festival-discrimination - stream/0
   •   Sally Jenkins, THE WASHINGTON POST, “As Scott Blackmun’s painful USOC legacy: Knowledge,
       inaction and misplaced priorities,” Feb. 28, 2018; available at:
       https://www.washingtonpost.com/sports/scott-blackmuns-painful-usoc-legacy-knowledge-
       inaction-and-misplaced-priorities/2018/02/28/7485b73c-1cc5-11e8-b2d9-
       08e748f892c0_story.html?utm_term=.1344f05d4e2e.
   •   A.J. Perez, USA Today, “U.S. Olympic Committee CEO Scott Blackmun resigns,” Feb. 28, 2018;
       available at: https://www.usatoday.com/story/sports/olympics/2018/02/28/u-s-olympic-committee-
       ceo-scott-blackmun-resigns/382569002/.
   •   Keith Coffman, REUTERS, “ U.S. Olympic Chief Resigns After Sex Abuse Scandal, Health
       Cited,” Feb. 28, 2018; available at: https://www.reuters.com/article/us-usa-olympics-
       resignation/u-s-olympic-chief-resigns-after-sex-abuse-scandal-health-cited-idUSKCN1GC33T
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “Head of U.S. Olympic Committee resigns amid sex
       abuse scandals in gymnastics, swimming,” Feb. 28, 2018; available at:
       https://www.ocregister.com/2018/02/28/head-of-u-s-olympic-committee-resigns-amid-sex-abuse-
       scandals-in-gymnastics-swimming/.
   •   Michaela Pereira, CNN, HEADLINE NEWS, “Ending the abuse: USA Swimming under fire for
       ignoring sex abuse allegations,” Feb. 24, 2018; available at:
       https://cm.maxient.com/reportingform.php?SafeSport&layout_id=0
   •   Kiara Alfonseca, NBC NEWS, “Female Bodybuilding Alleges Gender Discrimination at Arnold
       Sports Festival,” Feb. 24, 2018; available at: https://www.nbcnews.com/news/sports/female-
       bodybuilder-alleges-gender-discrimination-arnold-sports-festival-n844751



                                                 22

                                 Plaintiffs' TRO Appendix - 0073
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 74 of 283




   •   Kate Harloe, MOTHER JONES, “This Olympian-Turned-Lawyer Is Fighting to Prevent Another
       Larry Nassar,” Feb. 23, 2018; available at: https://www.motherjones.com/politics/2018/02/this-
       olympian-turned-lawyer-is-fighting-to-prevent-another-larry-nassar/.
   •   Scott Reid, THE MERCURY NEWS, “USA Swimming Leaders Forced Out Following Report on
       Sexual Abuse,” Feb. 23, 2018; available at: https://www.mercurynews.com/2018/02/23/usa-
       swimming-leaders-susan-woessner-and-pat-hogan-forced-out-following-reporting-on-sexual-
       abuse/
   •   Will Hobson, THE WASHINGTON POST, “Victims Say The USOC Deserves Blame for
       America’s Olympic Sex abuse Problem,” Feb. 23, 2018; available at:
       https://www.washingtonpost.com/sports/olympics/victims-say-the-usoc-deserves-blame-for-
       americas-olympic-sex-abuse-problem/2018/02/23/b5afe70a-1270-11e8-9065-
       e55346f6de81_story.html?utm_term=.e405cbbf5797
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “USA Swimming leaders Susan Woessner and Pat
       Hogan forced out following reporting on sexual abuse,” Feb. 22, 2018; available at:
       https://www.ocregister.com/2018/02/22/usa-swimming-leaders-susan-woessner-and-pat-hogan-
       forced-out-following-reporting-on-sexual-abuse/.
   •   Jared Anderson, SWIMSWAM, “Report Says USA Swimming Has Ignored Hundreds of Sexual
       Abuse Cases,” Feb. 20, 2018; available at: https://swimswam.com/report-says-usa-swimming-
       ignored-hundreds-sexual-abuse-cases/
   •   SOUTH FLORIDA PARENTING MAGAZINE, “How Parents Can Protect Their Young Athletes
       From Predators,” Feb. 20, 2018; available at: https://issuu.com/southflorida/docs/sfpmarch2018
   •   Ryan Smith, ESPN, “Outside the Lines: USA Swimming embroiled in sexual abuse allegations,”
       Feb. 20, 2018; available at: http://www.espn.com/video/clip?id=22503664.
   •   Alanna Vagianos, THE HUFFINGTON POST, “Explosive Report Says USA Swimming Covered Up
       Hundreds Of Sexual Abuse Cases,” Feb. 19, 2018; available at:
       https://www.huffingtonpost.com/entry/usa-swimming-sexual-
       abuse_us_5a8ad81fe4b004fc3194c4b2.
   •   Gabe Fernandez, SPORTING NEWS, “USA Swimming ignored claims of sexual abuse for decades,
       report indicates,” Feb. 18, 2018; available at: http://www.sportingnews.com/athletics/news/usa-
       swimming-sexual-abuse-scandal-olympics-chuck-wielgus-larry-
       nassar/11cipqwymcv3a1kr02i8ip6s3c.
   •   Gabe Fernandez, SPORTING NEWS, “USA Swimming Ignored Claims of Sexual Abuse for
       Decades, Report Indicates,” Feb. 18, 2018; available at:
       http://www.sportingnews.com/athletics/news/usa-swimming-sexual-abuse-scandal-olympics-
       chuck-wielgus-larry-nassar/11cipqwymcv3a1kr02i8ip6s3c
   •   Tim Darragh, THE MORNING CALL, “Parkette turned activist says ex-coach sexually abused her,”
       Feb. 17, 2018; available at: http://www.mcall.com/news/local/mc-nws-former-parkette-abused-
       safety-advocate-20180205-story.html.
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “100s of USA Swimmers were sexually abused for
       decades and the people in charge knew and ignored it, investigation finds,” Feb. 16, 2018;
       available at: https://www.ocregister.com/2018/02/16/investigation-usa-swimming-ignored-sexual-
       abuse-for-decades/.
   •   Erica Evans, DESERET NEWS, “Wild parties, hooking up and drunk superstars: Why we need to
       talk about sexual assault at the Olympics,” Feb. 15, 2018; available at:
       https://www.deseretnews.com/article/900010513/wild-parties-thousands-of-condoms-and-drunk-
       superstars-why-we-need-to-talk-about-sexual-assault-at-the-olympics.html.
   •   Nell London, COLORADO PUBLIC RADIO, “Former Olympian Wants USOC Changes After
       the Gymnastics Sex Abuse Scandal,” Feb. 14, 2018; available at:
       http://www.cpr.org/news/story/former-olympian-says-us-olympic-committee-must-change-after-
       gymnastics-sex-abuse-scandal
   •   Andrea Dukakis, COLORADO PUBLIC RADIO, “Former Olympian Nancy Hogshead-Makar On How
       To Protect Young Athletes From Abuse,” Feb. 14, 2018; available at:




                                                 23

                                  Plaintiffs' TRO Appendix - 0074
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 75 of 283



       https://www.cpr.org/news/story/former-olympian-nancy-hogshead-makar-on-how-to-protect-
       young-athletes-from-abuse.
   •   Kimberly Lawson, BROADLY. VICE, “The 156 Victims Who Spoke Out About Abuse Spurred
       Lawmakers to Protect Future Athletes,” Feb. 14, 2018; available at:
       https://broadly.vice.com/en_us/article/xw5g7z/the-156-victims-who-spoke-out-about-abuse-
       spurred-lawmakers-to-protect-future-athletes.
   •   Alexandra Starr, NPR, “New Legislation to Outlaw Failing to Report Sexual Abuse in Olympic
       Sports,” Feb. 14, 2018; available at: https://www.npr.org/2018/02/14/585668348/new-legislation-
       to-outlaw-failing-to-report-sexual-abuse-in-olympic-sports
   •   Craig Lord, SWIMVORTEX, “If prohibition must sober the Olympics, then ban the blazers craving
       Nobel prizes,” Feb. 14, 2018; available at: https://www.swimvortex.com/if-prohibition-must-
       sober-the-olympics-then-ban-the-blazers-craving-nobel-prizes/.
   •   Travis Waldron, THE HUFFINGTON POST, “Ban The United States From The Olympics,” Feb.
       13, 2018; available at: https://www.huffingtonpost.com/entry/larry-nassar-usoc-olympics-
       russia_us_5a81f5dfe4b0580d3d6d5fbb
   •   Claire Galofaro, DAILY HERALD, “At the #Metoo Olympics, Organizers Confront Sexual
       Abuse,” Feb. 12, 2018; available at:
       http://www.dailyherald.com/article/20180212/news/302129980
   •   Jessicah Lahitou, BUSTLE, “How The Safe Sport Act Could Stop The Next Larry Nassar,” Feb. 9,
       2018; available at: https://www.bustle.com/p/how-the-safe-sport-act-could-stop-the-next-larry-
       nassar-8162315
   •   Brian Costa, THE WALL STREET JOURNAL, “The Olympics Ramp Up Coed Competitions,”
       Feb. 8, 2018; available at: https://www.wsj.com/articles/the-olympics-ramp-up-coed-
       competitions-1518096808
   •   Jeré Longman, NEW YORK TIMES, “Pressure Grows for U.S. Olympic Committee Chief to Step
       Down,” Feb. 8, 2018; available at: https://www.nytimes.com/2018/02/08/sports/olympics/usoc-
       nassar-abuse.html.
   •   Senator Dianne Feinstein, “Resolution recognizing National Girls and Women in Sports Day,”
       Feb. 8, 2018. https://youtu.be/F7vh4TK_o0s
   •   Katie Kindelan, ABC NEWS, “3 Female Olympians Pledge to Donate Brains for Concussion
       Research,” Feb. 7, 2018; available at: https://abcnews.go.com/GMA/Wellness/female-olympians-
       pledge-donate-brains-concussion-research/story?id=52878103
   •   Jermaine Ong, ABC ACTION NEWS, “Bobsledder Elana Meyers Taylor Pledges to Donate Brain
       For CTE Research,” Feb. 7, 2018; available at:
       https://www.abcactionnews.com/sports/olympics/bobsledder-elana-meyers-taylor-pledges-to-
       donate-brain-for-cte-research
   •   Scott Reid, THE PRESS-ENTERPRISE, “Olympians, athlete advocates call for USOC CEO Scott
       Blackmun’s resignation,” Feb. 7, 2018; available at: https://www.pe.com/2018/02/07/olympians-
       athlete-advocates-call-for-usoc-ceo-scott-blackmuns-resignation/.
   •   John Niyo, THE DETROIT NEWS, “Gymnastics Niyo: Nassar case a plea for overdue reform in
       sports,” Feb. 1, 2018; available at: https://www.detroitnews.com/story/sports/columnists/john-
       niyo/2018/02/01/niyo-nassar-case-plea-reform-sports/110026150/.
   •   Koco McAboy, CLICK ON DETROIT, “Nassar Victims Bring Fight to Washington,” Jan. 30,
       2018; available at: https://www.clickondetroit.com/news/nassar-victims-bring-fight-to-washington
   •   George Diaz, ORLANDO SENTINEL, “Commentary: Larry Nassar scandal empowers victims to
       become advocates of change,” Jan. 30, 2018; available at: http://www.orlandosentinel.com/os-
       larry-nassar-sex-abuse-scandal-george-diaz-20180130-story.html.
   •   Will Hobson, THE WASHINGTON POST, “Bill Targeting Sex Abuse in Olympic Sports,
       Inspired By Larry Nassar Case, Nears Trump’s Desk,” Jan. 30, 2018; available at:
       https://www.washingtonpost.com/news/sports/wp/2018/01/30/bill-targeting-sex-abuse-in-
       olympic-sports-inspired-by-larry-nassar-case-nears-trumps-desk/?utm_term=.7f52775e298f
   •   Tim Evans, Mark Alesia and Marisa Kwiatkowski, INDYSTAR, “What’s next for USA Gymnastics?
       A long, tough road at best,” Jan. 28, 2018; available at:


                                                 24

                                  Plaintiffs' TRO Appendix - 0075
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 76 of 283



       https://www.indystar.com/story/news/2018/01/28/whats-next-usa-gymnastics-long-tough-road-
       best/1064156001/.
   •   Demonze Spruiel and Kenneth Davis, THE D & DAVIS SHOW, “Michigan State Scandal,” Jan. 27,
       2018.
   •   Tom Goldman, NATIONAL PUBLIC RADIO, “Gymnastics Sexual Abuse Case Puts Spotlight On
       Protecting Athletes,” Jan. 26, 2018; available at:
       https://www.npr.org/2018/01/26/580933865/gymnastics-sexual-abuse-case-puts-spotlight-on-
       protecting-athletes.
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “Congress investigating USA Swimming’s handling
       of sex abuse cases,” Jan. 26, 2018; available at: https://www.ocregister.com/2018/01/26/congress-
       investigating-usa-swimmings-handling-of-sex-abuse-cases/.
   •   Dave Zirin and David Tigabu, THE NATION, “Larry Nassar’s Imprisonment and Lou Anna Simon’s
       Resignation Are Not Nearly Enough,” Jan. 25, 2018; available at:
       https://www.thenation.com/article/larry-nassars-imprisonment-and-lou-anna-simons-resignation-
       are-not-nearly-enough/.
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “Ex-USA Gymnastics team doctor Larry Nassar
       sentenced to 40 to 175 years in prison,” Jan. 24, 2018; available at:
       https://www.ocregister.com/2018/01/24/larry-nassar-sentenced-to-40-to-175-years-in-prison/.
   •   Christian Red, NEW YORK DAILY NEWS, “USOC boss Scott Blackmun criticized for apology letter
       sent after Nassar verdict: ‘Too little, too late,” Jan. 24, 2018; available at:
       http://www.nydailynews.com/sports/more-sports/usoc-boss-criticized-apology-letter-nassar-
       verdict-article-
       1.3777232?utm_content=bufferccc0a&utm_medium=social&utm_source=facebook.com&utm_ca
       mpaign=buffer.
   •   A.J. Perez, USA TODAY, “Congress Navratilova, Louganis, Mendoza among those pushing
       Congress to protect youth athletes,” Jan. 24, 2018; available at:
       https://www.usatoday.com/story/sports/olympics/2018/01/24/navratilova-louganis-mendoza-
       hogshead-push-congress-protect-youth-athletes/1063719001/.
   •   Julia DiCaro, THE WASHINGTON POST, “How parents can protect their young athletes from the
       Larry Nassars of the world,” Jan. 22, 2018; available at:
       https://www.washingtonpost.com/news/parenting/wp/2018/01/22/how-parents-can-protect-their-
       young-athletes-from-the-larry-nassars-of-the-world/?utm_term=.a1b3303ef95c.
   •   Jared Anderson, SWIMSWAM, “Forbes Piece: Title IX Isn’t Causing Men’s NCAA Program
       Cuts,” Jan. 22, 2018; available at: https://swimswam.com/forbes-piece-title-ix-isnt-causing-mens-
       ncaa-program-cuts/
   •   Paul Newberry for the Associated Press; News Tribune, Jan. 21, 2018, “After Nassar, still a battle
       to protect athletes.” http://www.nydailynews.com/newswires/sports/column-nassar-battle-protect-
       athletes-article-1.3767020
   •   Ashley Banfield, CNN,“ Victims confront gymnastics doctor in court,” Jan. 16, 2018; available at:
       https://www.youtube.com/watch?v=FG5bhK3XVRY&feature=youtu.be.
   •   Michaela Pereira, CNN HLN,“ Do female victims get less attention than male victims?,” Jan. 2,
       2018; available at: https://www.youtube.com/watch?v=D7ECnJEUfIM&feature=youtu.be
   •   Dr. Donnica Moore, In The Ladies' Room Podcast, Nancy Hogshead-Makar--Olympic Champion
       who Champions Women: #MeToo” https://www.youtube.com/watch?v=pP9BypT-L10
   •   Craig Lord, SWIMVORTEX, “Every Top 20 stories of 2017: No. 1 - #MeToo & how willful
       blindness pours poison in the pool,” Dec. 31, 2017; available at:
       https://www.swimvortex.com/top-20-stories-of-2017-no1-metoo-how-wilful-blindness-pours-
       poison-in-the-pool/
   •   Eric Adelson, YAHOO SPORTS, “Why hasn’t abuse scandal brought MSU and USA Gymnastics
       into the crosshairs like Jerry Sandusky did Penn State?,” Dec. 28, 2017; available at:
       https://sports.yahoo.com/hasnt-larry-nassar-abuse-scandal-brought-msu-usa-gymnastics-
       crosshairs-like-jerry-sandusky-penn-state-004158895.html.




                                                  25

                                  Plaintiffs' TRO Appendix - 0076
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 77 of 283




   •   Dr. Lisa Ingarfield, WISP, “The Systemic Problem with Sexual Abuse,” Dec. 20, 2017; available
       at: http://www.wispsports.com/talking-point/the-systemic-problem-with-sexual-
       abuse?utm_content=buffer0cf75&utm_medium=social&utm_source=twitter.com&utm_campaign
       =buffer.
   •   Eric Adelson, YAHOO SPORTS, “How would Kobe Bryant have fared if his legacy’s darkest chapter
       happened in the ‘Me Too ’era?,” Dec. 18, 2017; available at: https://sports.yahoo.com/kobe-
       bryant-fared-legacys-darkest-chapter-happened-era-155025004.html.
   •   Sam Turken, THE CHRONICLE, “Why doesn’t the men’s basketball program have female
       managers?,” Dec. 8, 2017; available at: http://www.dukechronicle.com/article/2017/12/mens-
       basketball-program-draws-complaints-about-manager-selection-process-from-female-applicants.
   •   Will Hobson and Steven Rich, THE WASHINGTON POST, “Every six weeks for more than 36 years:
       When will sex abuse in Olympic sports end?,” Nov. 17, 2017; available at:
       https://www.washingtonpost.com/sports/every-six-weeks-for-more-than-36-years-when-will-sex-
       abuse-in-olympic-sports-end/2017/11/17/286ae804-c88d-11e7-8321-
       481fd63f174d_story.html?utm_term=.925bf7b0f321.
   •   Alia Hoyt, HOWSTUFFWORKS, “Why Do So Many Women’s Sports Still Incorporate Skirts?,”
       Nov. 14, 2017; available at: https://entertainment.howstuffworks.com/womens-sports-still-
       incorporate-skirts.htm.
   •   Dave Zirin, THE NATION, “#MeToo in Sports: Moving From Revelations to Policy,” Nov. 6, 2017;
       available at: https://www.thenation.com/article/metoo-in-sports-moving-from-revelations-to-
       policy/.
   •   David Zirin, EDGE OF SPORTS PODCAST, “#MeToo: Sexual Assault & Sports,” Nov. 2017;
       available at: https://soundcloud.com/edgeofsports/metoo.
   •   Eric Adelson, YAHOO SPORTS, “This McKayla Maroney saying #MeToo is eye-opening,” Oct. 18,
       2017; available at: https://sports.yahoo.com/mckayla-maroney-saying-metoo-eye-opening-
       192000940.html?cn=bWVzc2FnZQ%3D%3D&refsrc=email.
   •   Barry Jacobs, THE NEWS AND OBSERVER, “This former Duke Olympian was raped – and became
       an advocate for women’s rights,” Oct. 9, 2017; available at:
       http://www.newsobserver.com/sports/college/acc/article177858321.html.
   •   Alyssa Roenigk, ESPN “In wake of sexual abuse scandal, what’s next for USA Gymnastics?,”
       Aug. 17, 2017; available at: http://www.espn.com/espnw/sports/article/20370014/in-wake-sexual-
       abuse-scandal-usa-gymnastics.
   •   Matthew Head, FIRST COAST NEWS, “NCAA to Require Sexual Assault Prevention Training,”
       Aug. 11, 2017; available at: http://www.firstcoastnews.com/mobile/article/sports/ncaa-to-require-
       sexual-assault-prevention-training/463758555.
   •   Scott M. Reid, ORANGE COUNTY REGISTER, “Report calls for culture change at USA Gymnastics
       in wake of sex abuse scandal,” Jun. 27, 2017; available at:
       https://www.ocregister.com/2017/06/27/report-calls-for-culture-change-at-usa-gymnastics-in-
       wake-of-sex-abuse-scandal/.
   •   Tim Evans, Marisa Kwiatkowski, and Mark Alesia, INDYSTAR, “Can USA Gymnastics reform
       itself under current leadership?,” Jun. 27, 2017; available at:
       https://www.indystar.com/story/news/2017/06/27/usa-gymnastics-releases-report-its-handling-
       sex-abuse/431192001/.
   •   Christine Brennan, USA TODAY, “45th anniversary of Title IX cause for celebration,” Jun. 22,
       2017.
   •   Matthew Bain, HAWK CENTRAL, ‘“A Wake-Up Call’: Women’s Rights Advocates Hail Jane Meyer
       Ruling,” May 6, 2017; available at:
       http://www.hawkcentral.com/story/sports/college/iowa/2017/05/06/wake-up-call-womens-rights-
       advocates-weigh-jane-meyer-verdict/311498001/; USA TODAY; available at:
       https://www.usatoday.com/story/sports/college/iowa/2017/05/06/wake-up-call-womens-rights-
       advocates-weigh-jane-meyer-verdict/311498001/.




                                                  26

                                  Plaintiffs' TRO Appendix - 0077
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 78 of 283




   •   Peter Ott, THE SPORTS LAW BLOG PODACST, “Girls and Women in Sports,” May 1, 2017; available
       at: http://sportslawbiz.com/2017/05/01/28-girls-and-women-in-sports-with-nancy-hogshead-
       makar/.
   •   Dianna Addison Lyle, WESTLAKE MALIBU LIFESTYLE, “USA Women’s Olympic Gymnastics,”
       May, 2017; available at: http://www.wmlifestyle.com/sports-concerns-5-2017/
   •   WJCT, “2-minutes” with Nancy Hogshead-Makar, Jacksonville, Mar. 14, 2017; available at:
       https://www.youtube.com/watch?v=Y-EEhWv0Mgk.
   •   John Barr and Nicole Noren, ESPN, “Outside the Lines: Track & Fear,” Apr. 16, 2017; available
       at: http://www.espn.com/espn/feature/story/_/id/18900659/university-arizona-coach-threatened-
       one-athletes-blackmail-violence-death-school-stopped-him.
   •   Kate Murphy, USA TODAY, “Is it fair for UC women’s basketball, volleyball teams to play at St.
       Ursula?,” Apr. 4, 2017; available at: https://www.usatoday.com/story/news/2017/04/04/fair-uc-
       womens-basketball-volleyball-teams-play-st-ursula/98805914/.
   •   Rose Minutaglio, PEOPLE, “Experts Explain: How to Talk to Your Kids About Sexual Assault in
       Sports,” Mar. 31, 2017; available at: http://people.com/sports/experts-explain-how-to-talk-to-your-
       kids-about-sexual-assault-in-sports/.
   •   Nancy Armour and Rachel Axon, USA TODAY, “Attorneys call for USA Swimming chief to be
       fired,” Mar. 31, 2017; available at:
       https://www.usatoday.com/story/sports/olympics/2017/03/31/usa-swimming-chuck-wielgus-fire-
       usoc-sexual-abuse-usa-gymnastics/99878698/.
   •   Nancy Armour and Rachel Axon, INDYSTAR, “USOC did not heed sexual abuse warnings in 2004,
       2005,” Mar. 31, 2017; available at:
       http://www.indystar.com/story/sports/olympics/2017/03/31/usoc-sexual-abuse-usa-swimming-
       senate/99826600/; USA TODAY; available at:
       https://www.usatoday.com/story/sports/olympics/2017/03/31/usoc-sexual-abuse-usa-swimming-
       senate/99826600/.
   •   Editorial: INDYSTAR, “Still much work to do inside USAG,” Mar. 18, 2017; available at:
       http://www.indystar.com/story/opinion/2017/03/18/editorial-still-much-work-inside-
       usag/99351588/; USA TODAY; available at:
       https://www.usatoday.com/story/opinion/2017/03/18/editorial-still-much-work-inside-
       usag/99351588/.
   •   Mark Alesia, Tim Evans, and Marisa Kwiatkowski, INDYSTAR, “USA Gymnastics President Steve
       Penny resigns,” Mar. 16, 2017; available at: http://www.indystar.com/story/news/2017/03/16/usa-
       gymnastics-president-steve-penny-resigns/99251344/; USA TODAY; available at:
       https://www.usatoday.com/story/news/2017/03/16/usa-gymnastics-president-steve-penny-
       resigns/99251344/.
   •   Tim Evans, Marissa Kwiatkowski, and Mark Alesia, INDYSTAR, “SafeSport Center: Is it the
       answer to athlete sex abuse,” Mar. 8, 2017; available at:
       http://www.indystar.com/story/news/2017/03/08/safesport-center-answer-athlete-sex-
       abuse/98775554/; USA TODAY; available at:
       https://www.usatoday.com/story/news/2017/03/08/safesport-center-answer-athlete-sex-
       abuse/98775554/.
   •   Susan Rocco, WOMEN TO WATCH MEDIA, LLC, “Nancy Hogshead-Makar, Champion Women,”
       Mar. 7, 2017; available at: https://women2watch.net/2017/03/07/nancy-hogshead-makar-
       champion-women/.
   •   Will Hobson, WASHINGTON POST, “Documents: USOC alerted to sex abuse problems long before
       taking action,” Mar. 6, 2017; available at:
       https://www.washingtonpost.com/sports/olympics/documents-usoc-alerted-to-sex-abuse-
       problems-long-before-taking-action/2017/03/06/8ca2a89e-0230-11e7-ad5b-
       d22680e18d10_story.html?utm_term=.af77cd6ffc06.
   •   Kevin Meerschaert, First Coast Connect, WJCT, “Women’s History Month Discussing Title IX,”
       Jacksonville, Mar. 2, 2017; available at: http://news.wjct.org/post/322017-nancy-hogshead-makar-
       womens-giving-alliance-conference-cowford-chophouse-update.



                                                  27

                                   Plaintiffs' TRO Appendix - 0078
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 79 of 283




   •   GYMCASTIC: THE GYMNASTICS PODCAST, “Nancy Hogshead-Makar and Coaching Standards,”
       Feb. 28, 2017; available at: https://itunes.apple.com/us/podcast/gymcastic-the-gymnastics-
       podcast/id564010560?mt=2.
   •   Will Hobson, THE WASHINGTON POST, “Senator Dianne Feinstein calls for changes to Olympic
       sports law to protect children from abuse,” Feb. 22, 2017; available at:
       https://www.washingtonpost.com/news/sports/wp/2017/02/22/senator-dianne-feinstein-calls-for-
       changes-to-olympic-sports-law-to-protect-children-from-abuse/?utm_term=.714b0aa031cd.
   •   Julie Jenae, FIRST COAST NEWS, “Lifelong Jacksonville gymnast says she was abused by former
       USA gymnast head doctor,” Feb. 21, 2017; available at:
       http://www.firstcoastnews.com/news/gymnast-sex-abuse-scandal-ties-to-jacksonville/410354375.
   •   Nancy Armour and Rachel Axon, USA TODAY, “Karlyis and their famed ranch draw scrutiny,”
       Feb. 16, 2017; available at: https://www.usatoday.com/story/sports/olympics/2017/02/16/karolyis-
       and-their-famed-ranch-draws-scrutiny/94744078/.
   •   Nancy Armour, USA TODAY, “Don’t diminish UConn’s 100-game Win Streak,” Feb. 14, 2017;
       available at: https://www.usatoday.com/story/news/2017/04/04/fair-uc-womens-basketball-
       volleyball-teams-play-st-ursula/98805914/.
   •   Will Hobson and Steven Rich, THE WASHINGTON POST, “An athlete accused her coach of sex
       abus. Olympicofficials stayed on the sideline,” Feb. 14, 2017, available at:
       https://www.washingtonpost.com/sports/olympics/an-athlete-accused-her-coach-of-sex-abuse-
       olympic-officials-stayed-on-sideline/2017/02/14/35a6fc76-d2eb-11e6-a783-
       cd3fa950f2fd_story.html?utm_term=.ef10f0c453a2.
   •   David Zirin, EDGE OF SPORTS PODCAST, “Defending Title IX,” Washington, D.C., Jan. 23, 2017;
       available at: http://www.edgeofsportspodcast.com/post/156342975855/nancy.
   •   Beth Rousseau, ACTION NEWS JAX, “Florida colleges under investigation for handling of sex
       assault cases,” Jan. 19, 2017, available at: http://www.actionnewsjax.com/news/local/florida-
       colleges-under-investigation-for-handling-of-campus-sex-assault-cases/486012435.
   •   Lorena Inclan, ACTION NEWS JAX, “Report details alleged widespread sexual abuse in
       gymnastics,” Dec. 16, 2016; available at: http://www.actionnewsjax.com/news/local/report-
       details-alleged-widespread-sexual-abuse-in-gymnastics/476681349.
   •   Tim Evans, Marissa Kwiatkowski, and Mark Alesia, INDYSTAR, “IndyStar’s investigation on
       sexual abuse in gymnastics: what we know,” Dec. 16, 2016; available at
       http://www.indystar.com/story/news/2016/12/16/indystars-investigation-sexual-abuse-gymnastics-
       what-we-know/95469994/.
   •   Alison Carter, INDYSTAR, “Missed Signs Gymnastic Coaches Were Abusing Children”
   •   ESPN, “Report details scope of sexual abuse in U.S. Gymnastics,” Dec. 15, 2016; available at:
       http://www.espn.com/olympics/gymnastics/story/_/id/18284271/investigation-finds-hundreds-
       cases-alleged-abuse-gymnasts.
   •   Daniel Rostas, KQKY, “Report: Widespread Allegations of Abuse in US Gymnastics,” Dec. 15,
       2016; available at: http://www.kqky.com/national-sports/2016/12/15/report-widespread-
       allegations-of-abuse-in-us-gymnastics/print.
   •   Tim Evans, Marissa Kwiatkowski, and Mark Alesia, INDYSTAR, “20-year toll: 368 gymnasts
       allege sexual exploitation,” Dec. 15, 2016; available at:
       http://www.indystar.com/story/news/2016/12/15/20-year-toll-368-gymnasts-allege-sexual-
       exploitation/95198724/; USA TODAY; available at:
       https://www.usatoday.com/story/news/2016/12/15/20-year-toll-368-gymnasts-allege-sexual-
       exploitation/95198724/.
   •   Marc Tracy, NEW YORK TIMES,“ After Scandal, and with Staff Intact, Baylor Remains a Big 12
       Power,” Oct. 29, 2016; available at:
       https://query.nytimes.com/search/sitesearch/?action=click&contentCollection&region=TopBar&
       WT.nav=searchWidget&module=SearchSubmit&pgtype=Homepage - /Nancy+Hogshead-
       Makar/since1851/allresults/2/.




                                                 28

                                  Plaintiffs' TRO Appendix - 0079
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 80 of 283




   •   Karen Brune Matthis, DAILY RECORD, “First Coast Success: Nancy Hogshead-Makar championing
       women’s equality in sports,” Sep. 28, 2016; available at:
       http://www.jaxdailyrecord.com/showstory.php?Story_id=546227.
   •   George Diaz, ORLANDO SENTINEL, “IOC Olympics losing game for Twitter trolls, clueless
       announcers” Aug. 18, 2016; available at: http://www.orlandosentinel.com/sports/olympics/os-
       olympics-social-media-george-diaz-0817-20160818-column.html.
   •   Michael Rosenberg, ESPN, “It’s time for USOC to step up after USA Gymnastics sex abuse
       scandal,” Aug. 5, 2016; available at: https://www.si.com/olympics/2016/08/04/usa-gymnastics-
       sex-abuse-scandal-2016-rio-olympics.
   •   Kerry Speckman, ANOTHER ROUND PODCAST, “Ep. 25: Nancy Hogshead-Makar,” Aug. 18, 2016;
       available at: http://thespecktator.com/2016/08/18/another-round-ep-25-nancy-hogshead-makar/.
   •   Tim Evans, Marissa Kwiatkowski, and Mark Alesia, INDYSTAR, “Olympians respond to USA
       Gymnastics story,” Aug. 4, 2016; available at:
       http://www.indystar.com/story/news/2016/08/04/olympians-respond-usa-gymnastics-
       story/88203202/; USA TODAY; available at: https://www.usatoday.com/story/news/nation-
       now/2016/08/04/olympians-respond-usa-gymnastics-story/88274962/.
   •   Judy Woodruff, PBS NEWS HOUR, “Behind the shocking sexual abuse allegations facing USA
       Gymnastics,” Aug. 4, 2016; available at: http://www.pbs.org/newshour/bb/behind-shocking-
       sexual-abuse-allegations-facing-usa-gymnastics/.
   •   Liz Clarke, THE WASHINGTON POST, “Allegations of widespread sexual abuse puts USA
       Gymnastics under fire,” Aug. 4, 2016; available at:
       https://www.washingtonpost.com/sports/olympics/allegations-of-widespread-sexual-abuse-puts-
       usa-gymnastics-under-fire/2016/08/04/849afa80-5a41-11e6-9aee-
       8075993d73a2_story.html?utm_term=.f2c104c81682.
   •   Allison Torres Burtka, Cover of Associations NOW, “What Four Leaders Learned from Athletic
       Competition,” Jul/Aug 2016; available at:
       https://www.asaecenter.org/resources/articles/an_magazine/2016/july-august/what-four-leaders-
       learned-from-athletic-competition.
   •   Dam Kilgore, THE WASHINGTON POST, “GW basketball players report coach’s ‘verbal and
       emotional abuse’; many fled school,” Jul. 21, 2016; available at:
       https://www.washingtonpost.com/sports/colleges/gw-basketball-players-report-coachs-verbal-and-
       emotional-abuse-many-fled-school/2016/07/21/b7d5bd12-4dae-11e6-a7d8-
       13d06b37f256_story.html?utm_term=.bb6cf57f58c4.
   •   Beau Dure, THE GUARDIAN, “Why U.S. women are likely to out perform the men at the
       Olympics,” Jul. 19, 2016; available at: https://www.theguardian.com/sport/2016/jul/19/us-
       womens-sports-olympics-rio.
   •   Ryan Smith, ESPN, “Outside the Lines: Female water polo player files Title IX complaint,” Jul.
       17, 2016; available at: http://www.espn.com/videohub/video/clip?id=17093201&categoryid=0.
   •   Richard Hsu, HSU UNTIED, “Nancy Hogshead-Makar, Olympic Gold Medalist,” June 2016;
       available at: http://hsuuntied.com/nhmakar/.
   •   Melissa Ross, FIRST COAST NEWS, “UNF reaches settlement with former basketball coach for
       $1.25M,” Mar. 14, 2016; available at: http://floridapolitics.com/archives/author/melissa/page/8.
   •   Garret Pelican and Steven Dial, FIRST COAST NEWS, “UNF reaches settlement with former
       basketball coach for $1.25M,” Mar. 14, 2016; available at:
       http://www.firstcoastnews.com/sports/college/north-florida-ospreys/unf-reaches-settlement-with-
       former-basketball-coach/78480687.
   •   Anita Wadhwani, USA TODAY, “Tennessee joins list of colleges facing sexual assault lawsuit,”
       Feb. 20, 2016; available at: http://sports.usatoday.com/2016/02/20/tennessee-joins-list-of-colleges-
       facing-sexual-assault-lawsuits/.
   •   Lisa Robbins, FIRST COAST NEWS, “Little Athletes: How much is too much when it comes to kids
       and sports?” Feb. 11, 2016; available at: http://www.firstcoastnews.com/news/health/kids/little-
       athletes-how-much-is-too-much-when-it-comes-to-kids-and-sports/40028416.




                                                   29

                                   Plaintiffs' TRO Appendix - 0080
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 81 of 283




   •   Travis Waldron, HUFFINGTON POST, “The NFL Will Implement a ‘Rooney Rule ’for Women,”
       Feb. 4, 2016; available at: http://www.huffingtonpost.com/entry/the-nfl-will-implement-a-rooney-
       rule-for-women_us_56b3a045e4b08069c7a67110.
   •   Joe Nocera, NEW YORK TIMES, “After Settlement, Florida State Shows Sympathy for Victim:
       Itself,” Jan. 29, 2016; available at:
       https://www.nytimes.com/2016/01/30/sports/ncaafootball/florida-state-protects-the-brand-but-
       what-about-the-students.html.
   •   Time Rohan and Marc Tracy, NEW YORK TIMES, “Oklahoma Player’s Punch Caught on Video, but
       Few Get to See It,” Dec. 30, 2015; available at:
       http://www.nytimes.com/2015/12/30/sports/ncaafootball/oklahoma-players-punch-caught-on-
       video-sidesteps-court-of-public-opinion.html?_r=0.
   •   Christopher Clarey, NEW YORK TIMES, Women Stole the Show in 2015 Dec. 23, 2015; available at:
       http://www.nytimes.com/2015/12/24/sports/women-stole-the-show-in-2015.html.
   •   George Diaz, ORLANDO SENTINEL, Diaz: NFL sees pink but not colors that raise awareness for
       domestic violence, Nov. 8, 2015; available at: http://www.orlandosentinel.com/sports/os-nfl-
       domestic-violence-george-diaz-1102-20151101-column.html.
   •   Marc Tracy, NEW YORK TIMES, College Conferences Try to Block Athletes Who Have Violent
       Past, Aug. 6, 2015; available at:
       https://www.nytimes.com/2015/08/27/sports/ncaafootball/conferences-try-to-block-athletes-who-
       have-violent-pasts.html.
   •   Will Hobson, THE WASHINGTON POST, Lawyers for rape accusers of Kobe Bryant, Jameis
       Winston altered U.S. campus culture, Jul. 9, 2015; available at:
       https://www.washingtonpost.com/sports/seeking-justice-for-women-who-say-theyve-been-
       attacked-by-athletes/2015/07/09/6683224c-23f7-11e5-aae2-
       6c4f59b050aa_story.html?utm_term=.7b4ab67bd302.
   •   Kelly Wallace, CNN, 2015 U.S. World Cup triumph should level playing field for women’s sports,
       Jul. 7, 2015; available at: http://www.ksl.com/?nid=255&sid=35383284.
   •   Liz Clarke, THE WASHINGTON POST, Five myths about women’s sports, Jun. 26, 2015; available at:
       https://www.washingtonpost.com/opinions/five-myths-about-womens-
       sports/2015/06/26/8dee2470-1b5b-11e5-93b7-5eddc056ad8a_story.html.
   •   George Diaz, ORLANDO SENTINEL, NFL needs to stop protecting rogues like Ray McDonald, May
       28, 2015; available at: http://www.orlandosentinel.com/sports/os-ray-mcdonald-nfl-george-diaz-
       0529-20150528-column.html.
   •   Kerry Eleved, DAILY KOS, Rise in Title IX discrimination complaints highlights persistent
       disparities for female athletes, May 9, 2015; available at:
       http://www.dailykos.com/story/2015/05/09/1382986/-Rise-in-Title-IX-discrimination-complaints-
       highlights-persistent-disparities-for-female-athletes.
   •   Travis Waldron, THINK PROGRESS, Why The Number Of Gender-Related Athletics Discrimination
       Complaints Is Rapidly Increasing, May 6, 2015; available at:
       http://thinkprogress.org/sports/2015/05/06/3654567/number-gender-related-athletics-
       discrimination-complaints-rapidly-increasing/.
   •   Forbes: Title IX and It’s Isiah Thomas Problem, May, 2015.; available at:
       http://www.forbes.com/sites/alanaglass/2015/05/08/the-wnba-and-its-isiah-thomas-problem/.
   •   Steve Ginsburg, REUTERS, Boxer Mayweather's violent history ignored, women's advocates say,
       Arp. 24, 2015; available at: http://www.reuters.com/article/us-boxing-mayweather-violence-
       idUSKBN0NF2CN20150424.
   •   Mic: March Madness Has a $15 Million Problem That No One Is Talking About by Julie
       Zeilinger. Apr. 6, 2015; available at: https://mic.com/articles/113730/college-basketball-has-a-15-
       million-problem.
   •   George Diaz, ORLANDO SENTINEL, Indiana ‘religious freedom ’law demands economic pushback
       from NCAA, Mar. 29, 2015; available at: http://www.orlandosentinel.com/sports/os-indiana-final-
       four-george-diaz-0330-20150329-column.html.




                                                  30

                                   Plaintiffs' TRO Appendix - 0081
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 82 of 283



   •   Kelly Wallace, CNN, The real March Madness: When will women's teams get equal buzz?, Mar.
       14, 2015; available at: http://www.cnn.com/2015/03/30/living/feat-march-madness-womens-
       sports-attention-money-men/.
   •   Caroline Pla, PHILADELPHIA INQUIRER, Let Girls Play Football, 2015.
   •   Amy Rosewater, USA TODAY, Mo'ne Davis' life has been wild, crazy since LLWS, Feb. 25, 2015;
       available at: http://www.usatoday.com/story/sports/2015/02/25/mone-davis-basketball-little-
       league-uconn-stanford/23998689/.
   •   Sarah Kuta, DAILY CAMERA, Boulder firm take on high-profile Title IX sex assault cases, Jan. 31,
       2015; available at: http://www.dailycamera.com/cu-news/ci_27428916/boulder-firm-takes-high-
       profile-title-ix-sex.
   •   Jared Anderson, SWIM SWAM, Autonomy Era: What Does Title IX Mean For The Possibility of
       Paid College Athletes?, Jan. 27, 2015; available at: http://swimswam.com/autonomy-era-title-ix-
       mean-paid-college-athletes/.
   •   Anne Schindler, FIRST COAST NEWS, Jameis Winston accuser goes public at Sundance Film
       Festival, Jan. 26, 2015; Available at:
       http://www.firstcoastnews.com/story/news/2015/01/26/winston-accuser-at-sundance/22374959/.
   •   Luke Cyphers, ESPNW, Why You Should Care About This Year’s NCAA Convention, Jan. 14, 2015;
       available at: http://espn.go.com/espnw/news-commentary/article/12168580/why-care-year-ncaa-
       convention.
   •   George Diaz, ORLANDO SENTINEL, Jameis Winston still facing legal crosshairs as he preps for
       NFL Draft, Jan. 7, 2015; available at: http://www.orlandosentinel.com/sports/florida-state-
       seminoles/os-fsu-jameis-winston-george-diaz-0108-20150107-column.html.
   •   Anne Schindler, FIRST COAST NEWS, Olympic “Woman of the Year” says FSU Winston Case not
       over yet, Jan. 3, 2015; available at:
       http://www.firstcoastnews.com/story/news/features/2015/01/02/hogshead-makar-says-fsu-case-
       still-in-1st-quarter/21195369/.
   •   Valley News, Cronyism Lives on With Winston, FSU, Dec. 25, 2014.
   •   Sally Jenkins, WASHINGTON POST, Jameis Winston Case shows cronyism for star athletes, Dec.
       24, 2014. Available at: http://www.washingtonpost.com/sports/colleges/jameis-winston-case-
       shows-cronyism-for-star-athletes/2014/12/23/d2ee4948-8adc-11e4-9e8d-
       0c687bc18da4_story.html.
   •   Aaron Ostrowsky, JACKSONVILLE BUSINESS JOURNAL, Nancy Hogshead-Makar wins International
       Olympic Committee award, Dec. 11, 2014; available at:
       http://www.bizjournals.com/jacksonville/news/2014/12/11/hogshead-makar-wins-international-
       olympic.html.
   •   Loretta Race, SWIMSWAM, IOC “Women and Sport” Awards Honor Former Swimmers, Dec. 09,
       2014; available at: http://swimswam.com/ioc-women-sport-awards-honor-former-swimmers/.
   •   Jeff Commings, SWIMMINGWORLD MAGAZINE, Olympic Swim Champion Nancy Hogshead-
       Makar Named IOC Woman of the Year, Dec. 9, 2014; available at:
       http://www.swimmingworldmagazine.com/news/nancy-hogshead-makar-ioc-woman-of-the-year/.
   •   International Olympic Commitee, OLYMPIC.ORG, Devoted to Developing Women’s sport, Meriem
       Cherni Mizouni from Tunisia Wins IOC Women and Sport World Trophy, Dec. 9, 2014; available
       at: http://www.olympic.org/news/devoted-to-developing-women-s-sport-meriem-cherni-mizouni-
       from-tunisia-wins-ioc-women-and-sport-world-trophy/242160.
   •   George Diaz, ORLANDO SENTINEL, Rice, Cosby flaps empower women to speak against abuse,
       Dec. 7, 2014; available at: http://www.orlandosentinel.com/opinion/os-ed-george-diaz-120714-
       20141205-column.html.
   •   Irvin Muchnick, BEYOND CHRON, New Investigation into USA Swimming Sex Abuse, Nov. 11,
       2014; available at: http://www.beyondchron.org/fed-investigations-usa-swimming-sexual-abuse-
       boosted-article-outside-magazine/.
   •   SWIM SWAM, Olympic Medalist Hogshead-Makar Launches Champion Women Non-profit, Oct.
       28, 2014; available at: http://swimswam.com/olympic-medalist-hogshead-makar-launches-
       champion-women-non-profit/.




                                                 31

                                  Plaintiffs' TRO Appendix - 0082
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 83 of 283



   •   David Zirin, THE NATION, Stop Surgical Violence Against Women Athletes – and let Dutee Run!,
       Oct. 20, 2014; available at: http://www.thenation.com/blog/183625/stop-surgical-violence-against-
       women-athletes-and-let-dutee-run.
   •   Carol Rogers, NEWS & OBSERVER, Will female athletes benefit from pay debate?, Oct. 11, 2014;
       available at: http://www.newsobserver.com/2014/10/11/4226550/will-female-athletes-benefit-
       from.html.
   •   Gene Frenette, FLORIDA TIMES-UNION, Wrong kind of scrutiny for UF, Muschamp, Oct. 7, 2014;
       available at: http://jacksonville.com/sports/columnists/gene-frenette/2014-10-07/story/gene-
       frenette-wrong-kind-scrutiny-uf-muschamp.
   •   Samantha Ettus, FORBES, 9 Ways to Bulletproof Your Daughter Against Domestic Violence, Sep.
       16, 2014; available at: http://www.forbes.com/sites/samanthaettus/2014/09/16/9-ways-to-
       bulletproof-your-daughter/.
   •   Sandy Strickland, FLORIDA TIMES-UNION, Good News: Plenty of people in Jacksonville area
       taking icy drench for Lou Gehrig’s disease, Aug. 29, 2014; available at:
       http://jacksonville.com/business/2014-08-29/story/good-news-plenty-jacksonville-area-taking-icy-
       drench-lou-gehrigs-disease.
   •   Rachel Axon, USA TODAY, Ex-NFL player’s son, Patrick Swilling Jr., implicated in sexual
       assault lawsuit, Aug. 18, 2014; available at:
       http://www.usatoday.com/story/sports/ncaab/2014/08/18/patrick-swilling-tulsa-sexual-assault-
       lawsuit-title-ix/14104075/.
   •   Gene Frenette, FLORIDA TIMES-UNION, Gene Frenette: NFL needs to catch up with penalties for
       players who abuse women, Aug. 14, 2014; available at:
       http://jacksonville.com/sports/columnists/gene-frenette/2014-08-14/story/gene-frenette-nfl-needs-
       catch-penalties-players-who
   •   Jeff Commings, SWIMMING WORLD MAGAZINE, Which Event At the 1984 Olympics Featured the
       First Swimming Tie in History?, Jul. 29, 2014; available at:
       http://www.swimmingworldmagazine.com/news/which-event-at-the-1984-olympics-featured-the-
       first-swimming-tie-in-history/.
   •   Smriti Sinha, MIC.COM, One Chart Shows the Tremendous Impact of Title IX on Women in
       America, Jun. 24, 2014; available at: http://mic.com/articles/92033/one-chart-shows-the-
       tremendous-impact-of-title-ix-on-women-in-america.
   •   Derek Redd, CHARLESTON DAILY MAIL, COLLEGE ATHLETICS: Athletic directors,
       commissioners provide insight into NCAA reform, what lies ahead, Jun. 22, 2014; available at:
       http://www.charlestondailymail.com/article/20140622/DM03/140629806.
   •   Rob Trucks, VICE SPORTS, Sexual Abuse in Women’s Sports, Part I: Three-time Olympic Gold
       Medalist Nancy Hogshead-Makar, Jun. 11 , 2014; available at:
       https://sports.vice.com/en_us/article/sexual-abuse-in-womens-sports-part-i-three-time-olympic-
       gold-medalist-nancy-hogshead-makar.
   •   Emma Span, NEW YORK TIMES, Is Softball Sexist?, Jun. 7, 2014; available at:
       http://www.nytimes.com/2014/06/07/opinion/is-softball-sexist.html?_r=0.
   •   Deirdra Funcheon, MIAMI NEW TIMES, An Underage Sex Scandal Leads to South Florida’s
       Swimming Hall of Fame, Jun. 3, 2014; available at: http://www.miaminewtimes.com/2014-06-
       05/news/sex-scandal-swimming-hall-of-fame-fort-lauderdale/.
   •   Kelly Whiteside, USA TODAY, Hall of Fame rescinds Chuck Wielgus ’invite amid sexual abuse
       allegations, Jun. 2, 2014; available at:
       https://www.usatoday.com/story/sports/olympics/2014/06/02/chuck-wielgus-usa-swimming-hall-
       of-fame/9893275/.
   •   George Diaz, ORLANDO SENTINEL, Shameful swimming legacy involving sexual abuse deserves no
       honor, Jun. 2, 2014; available at: http://articles.orlandosentinel.com/2014-06-02/sports/os-usa-
       swimming-controversy-george-diaz-0602-20140601_1_sexual-abuse-international-swimming-
       hall-abuse-victims.
   •   Eric Adelson, YAHOO SPORTS, Petition calls for USA Swimming exec’s Hall of Fame induction to
       be rescinded, May 30, 2014; available at: http://sports.yahoo.com/news/petition-calls-for-usa-
       swimming-executive-s-hall-of-fame-induction-to-be-rescinded-180114116.html.



                                                 32

                                  Plaintiffs' TRO Appendix - 0083
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 84 of 283



   •   Kelly Whiteside, USA TODAY, Citing sex abuse cases, swimmers protest Hall of Fame induction,
       May 29, 2014; available at:
       http://www.usatoday.com/story/sports/olympics/2014/05/29/swimming-hall-of-fame-induction-
       protest/9738737/.
   •   Craig Lord, SWIMVORTEX.COM, ISHOF Considers Petition to Drop USA Swim Boss Wielgus from
       Class of ’14 Famers, May 30, 2014; available at: http://www.swimvortex.com/ishof-considers-
       petition-to-drop-usa-swim-boss-wielgus-from-class-of-14-famers/.
   •   Kelly Whiteside, USA TODAY, Citing sex abuse cases, swimmers protest Hall of Fame induction,
       May 29, 2014; available at:
       https://www.usatoday.com/story/sports/olympics/2014/05/29/swimming-hall-of-fame-induction-
       protest/9738737/.
   •   Matthew Emmons-USA Today Sports, FOX SPORTS, Doing Nothing is Always the Wrong
       Response to Sexual Assault, May 12, 2014; available at: http://www.foxsports.com/college-
       football/story/title-ix-55-investigations-florida-state-jameis-winston-sexual-violence-cases-
       051214.
   •   Rachel Axon, USA TODAY, Victim’s confront colleges over handling of sexual assaults, Apr. 26,
       2014; available at: https://www.usatoday.com/story/news/local/2014/04/26/victims-confront-
       colleges-over-handling-of-sexual-assaults/8189035/.
   •   Rachel Axon, USA TODAY; Colleges under fire for handling of sexual assault cases, Apr. 24,
       2014; available at: http://www.usatoday.com/story/sports/college/2014/04/24/sexual-assault-
       colleges-jameis-winston-president-obama/8122831/.
   •   Pat Kenney, SCSTUDENTMEDIA, Nancy Hogshead-Makar Addresses Springfield College at
       Karposvich Lecture, Apr. 24, 2014; available at: http://scstudentmedia.com/2014/04/24/nancy-
       hogshead-makar-addresses-springfield-college-at-karpovich-lecture/.
   •   Allie Grasgreen, INSIDE HIGHER ED: Failure to Enforce Title IX?, Apr. 22, 2014; available at:
       https://www.insidehighered.com/news/2014/04/22/complaint-says-ocr-failed-investigate-title-ix-
       sports-violations.
   •   espnW, ESPN, Happy 52, Nancy Hogshead-Makar, Apr. 17, 2014; availabe at:
       http://www.espn.com/espnw/athletes-life/blog/post/11927/happy-52-nancy-hogshead-makar.
   •   Keith Jarret, CITIZEN-TIMES, UNCA hosts Hogshead-Makar to honor champions, leaders, Apr. 15,
       2014; available at: http://www.citizen-times.com/story/sports/2014/04/15/unca-hosts-hogshead-
       makar-honor-champions-leaders/7760299/.
   •   Matt Baker, TAMPA BAY TIMES, FSU Title IX investigation goes beyond sports, Apr. 5, 2014;
       available at: http://www.tampabay.com/sports/college/fsu-title-ix-investigation-goes-beyond-
       sports/2173677.
   •   Stephanie Loh, SAN DIEGO UNION-TRIBUNE: College athlete unions raise myriad issues: From
       Tile IX to tax concerns, experts say the road ahead is challenging for Kain Colter and the
       Northwestern football players, Apr. 1, 2014; available at:
       http://www.utsandiego.com/news/2014/apr/01/college-athletes-union-issues-kain-colter-capa/.
   •   Collin Binkley, THE COLUMBUS DISPATCH, Feds probe gender equality in sports at Denison U.,
       Mar. 30, 2014; available at: http://www.dispatch.com/content/stories/local/2014/03/30/feds-probe-
       gender-equality-in-sports-at-denison-u-.html.
   •   Todd C. Frankel, ST. LOUIS POST-DISPATCH, What to do when a Eureka boy wants to play a ‘girls
       sport’?, Mar. 30, 2014; available at: http://www.stltoday.com/news/local/education/what-to-do-
       when-a-eureka-boy-wants-to-play/article_4fbe1d7a-6083-50dc-983d-4fa16602c096.html.
   •   Wire and Staff Reports, FLORIDA TIMES-UNION, Decision to let Northwestern football players
       unionize could shake college sports world, Jacksonville civil rights attorney says ruling clears
       way for more equitable system, Mar. 26, 2014; available at
       http://jacksonville.com/sports/college/2014-03-26/story/decision-let-northwestern-football-
       players-unionize-could-shake.
   •   Lester Munson and Tom Farrey, ESPN, NLRB’s N’western ruling to be issued, Mar. 26, 2014;
       available at: http://espn.go.com/espn/otl/story/_/id/10673274/national-labor-relations-board-
       official-set-decide-northwestern-football-players-campaign-unionize.




                                                 33

                                  Plaintiffs' TRO Appendix - 0084
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 85 of 283



   •   Catherine Byerley, JACKSONVILLE BUSINESS JOURNAL, Women Business Owners of North Florida
       recognized women leaders of 2013, Mar. 11, 2014; available at:
       http://www.bizjournals.com/jacksonville/news/2014/03/11/women-business-owners-of-north-
       florida-recognized.html?page=all.
   •   Mary Sanchez, THE KANSAS CITY STAR, MU had a duty to protect campus for all its students, Jan.
       29, 2014, available at: http://www.kansascity.com/opinion/opn-columns-blogs/mary-
       sanchez/article337676/MU-had-a-duty-to-protect-campus-for-all-its-students.html.
   •   Jason Marstellar, SWIMMING WORLD MAGAZINE, Responses to USA Swimming’s Vieth Report Run
       The Full Spectrum, Jan. 28, 2014; available at:
       http://www.swimmingworldmagazine.com/news/responses-to-usa-swimmings-vieth-report-run-
       the-full-spectrum/.
   •   The Stream, AL JAZEERA, The high price of Olympic Glory, Jan. 9, 2014; available at:
       http://america.aljazeera.com/watch/shows/the-stream/the-latest/2014/1/9/the-high-price-
       ofolympicglory.html.
   •   Bob Ley, ESPN, Outside the Lines: re; sexual abuse in club and Olympic sports, January, 2014;
       available at: http://vimeo.com/84071457.
   •   Elliott Almond, SAN JOSE MERCURY-NEWS, Mitch Ivey, famed swim coach, banned for sexual
       misconduct, Nov. 26, 2013; available at:
       http://www.mercurynews.com/sports/ci_24604608/mitch-ivey-famed-swim-coach-banned-sexual-
       misconduct.
   •   Syd Zeigler, OUTSPORTS.COM, The effective role of straight allies is as the supporters, not stars, of
       our movement, Nov. 26, 2013; available at:
       http://www.outsports.com/2013/11/26/5147032/straight-allies-proper-role-lgbt-sports-movement.
   •   Craig Lord, SWIMVORTEX.COM, Spitz ’68 & ’72 Teammate Mitch Ivey ‘Banned for Life ’in US,
       Nov. 25, 2013; available at: http://www.swimvortex.com/spitz-68-72-teammate-mitch-ivey-
       banned-for-life/.
   •   Scott Reid, ORANGE COUNTY REGISTER, Swimming Coach Ivey banned for life, Nov. 24, 2013;
       available at: http://www.ocregister.com/articles/swimming-538662-ivey-moran.html.
   •   Erik Brady, Jennifer Portman, and Dan Wolken, INDYSTAR, Scrutiny intensifies on FSU QB
       Jameis Winston allegations, Nov. 22, 2013; available at:
       http://www.indystar.com/story/sports/2013/11/22/scrutiny-intensifies-on-fsu-qb-jameis-winston-
       allegations/3672881/; USA TODAY available at:
       https://www.usatoday.com/story/sports/ncaaf/acc/2013/11/21/jameis-winston-sexual-assault-
       tallahassee-police-heisman-trophy/3669637/.
   •   Ed. Reshmi Kaur Oberoi, eWomen’s News, THOMAS REUTERS FOUNDATION, Teen Wrestler in
       Philly Pinned by Title IX Clause, Nov. 5, 2013; available at:
       http://www.trust.org/item/20131106094819-w3sxk/?source=search.
   •   Liz Clarke, THE WASHINGTON POST, 2013 college basketball preview: Coaches grapple with line
       between discipline and abuse, Nov. 1, 2013; available at:
       http://www.washingtonpost.com/sports/colleges/2013-college-basketball-preview-coaches-
       grapple-with-line-between-discipline-and-abuse/2013/11/01/2d7e1b60-3a55-11e3-a94f-
       b58017bfee6c_story.html.
   •   Charlie Boss, THE COLUMBUS DISPATCH, Girls hanging tough on gridiron, Sep. 3, 2013; available
       at: http://www.dispatch.com/content/stories/local/2013/09/03/girls-hang-tough.html.
   •   George Diaz, ORLANDO SENTINEL, Russian Olympic Boycott over gay rights is pointless politics,
       Aug. 27, 2013; available at: http://articles.orlandosentinel.com/2013-08-26/sports/os-george-diaz-
       gay-russia-olympics-0827-20130826_1_boycott-gay-rights-olympic-gold-medal.
   •   Kristi Dosh, ESPN, Manziel jerseys hardly making A&M rich, Aug. 10, 2013; available at:
       http://espn.go.com/blog/dallas/colleges/post/_/id/4684026/manziel-jerseys-hardly-making-am-
       rich.
   •   Judith Ohikuare, THE ATLANTIC, How Sheryl Swoopes’s Pregnancy Changed Professional Sports
       Forever, Jul. 29, 2013; available at: http://www.theatlantic.com/sexes/archive/2013/07/how-
       sheryl-swoopess-pregnancy-changed-professional-sports-forever/278168/.




                                                   34

                                   Plaintiffs' TRO Appendix - 0085
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 86 of 283



   •   Bill Speltz, THE MISSOULIAN, Missoula swimming coach Berkoff says he fought against, not hid
       sexual abuse, Jun. 3, 2013; available at: http://missoulian.com/news/local/missoula-swimming-
       coach-berkoff-says-he-fought-against-not-hid/article_02329f42-caf9-11e2-8e54-
       0019bb2963f4.html.
   •   Derek Whetmore, TWIN CITIES DAILY PLANET, University of Minnesota Men’s sports teams get
       almost three times the money as women’s, raising equity concerns, May 09, 2013; available at:
       http://www.tcdailyplanet.net/news/2013/05/09/university-minnesota-men-s-sports-teams-get-
       almost-three-times-money-women-s-raising.
   •   SWIMMING WORLD MAGAZINE, Gender Gap Shrinking Worldwide in Aquatic Sports at Olympic
       Games, May 8, 2013; available at: http://www.swimmingworldmagazine.com/news/gender-gap-
       shrinking-worldwide-in-aquatic-sports-at-olympic-games/.
   •   Abigail Perkiss, CONSTITUTION DAILY, Quinnipiac settlement sheds light on Title IX compliance,
       May 3, 2013; available at: http://blog.constitutioncenter.org/2013/05/quinnipiac-settlement-sheds-
       light-on-title-ix-compliance/.
   •   J. Brady McCollough, PITTSBURGH POST-GAZETTE, Issue of boys playing on girls sports teams to
       be debated in PA., May 3, 2013; available at: http://www.post-
       gazette.com/sports/hsother/2013/05/03/Issue-of-boys-playing-on-girls-sports-teams-to-be-debated-
       in-Pa/stories/201305030285.
   •   James Bach, THE DIAMONDBACK ONLINE, Towson University baseball bailout assailed, Apr. 30,
       2013; available at: http://www.diamondbackonline.com/news/local/article_505b55ba-b226-11e2-
       9254-001a4bcf6878.html.
   •   George Diaz, THE ORLANDO SENTINEL, Deplorable Reality: Mike Rice coaching adolescent girls,
       Apr. 21, 2013; available at: http://articles.orlandosentinel.com/2013-04-21/sports/os-george-diaz-
       mike-rice-0422-20130421_1_mike-rice-aau-girls-team-coaching.
   •   Maryclaire Dale, Associated Press, WATERLOO CEDAR FALLS COURIER, Philly archbishop to
       allow coed youth football, Mar. 15, 2013; available at:
       http://wcfcourier.com/sports/football/philly-archbishop-to-allow-coed-youth-
       football/article_63eb8d3e-8d32-11e2-8914-001a4bcf887a.html.
   •   Ashley Archibald, THE MALIBU TIMES, Malibu High lights raise Title IX concerns, Mar. 8, 2013;
       available at: http://www.malibutimes.com/news/article_98b1d6aa-881d-11e2-9a2b-
       0019bb2963f4.html.
   •   Maryclaire Dale, ATHENS BANNER-HERALD, Girl Fights to play in Catholic football league, Feb.
       28, 2013; available at: http://onlineathens.com/faith/2013-02-28/girl-fights-play-catholic-football-
       league.
   •   Associated Press, USA TODAY, PA girl defends her Catholic football league play, Feb. 23, 2013;
       available at: https://www.usatoday.com/story/news/nation/2013/02/23/pa-girl-defends-her-
       catholic-football-league-play/1940991/.
   •   HUFFINGTON POST, Caroline Pla Football Controversy: 11-Year-Old Girl Fights to Play In CYO
       League in Pennsylvania, Feb. 22, 2013.
   •   Allie Grasgreen, INSIDE HIGHER ED, Discretionary Discipline, Feb. 8, 2013; available at:
       https://www.insidehighered.com/news/2013/02/08/critics-point-double-standards-discipline-after-
       texas-coaches-affairs.
   •   Jill Martin Wren, CNN, Women’s athletics a battle for respect, Feb. 7, 2013; available at:
       http://www.cnn.com/2013/02/06/living/women-in-sports/.
   •   Grette Eliassen, ESPN, NGWSD: Grete Eliassen’s trip to Capitol Hill, Feb. 6, 2013; available at:
       http://www.espn.com/blog/espnw/archive/_/month/february-2013/count/31.
   •   Lizzie Halden, ESPN, Hats of to Hoyas, Jan. 23, 2013; available at:
       http://www.espn.com/espnw/athletes-life/blog/post/3056/hats-hoyas.
   •   Christian Red, NEW YORK DAILY NEWS, Pennsylvania governor Tom Corbett will sue NCAA over
       ‘unprecedented and aggressive ’sanctions for Penn State, Jan. 3, 2013; available at:
       http://www.nydailynews.com/sports/i-team/pa-gov-suit-claims-ncaa-crippled-penn-state-article-
       1.1231786.




                                                   35

                                   Plaintiffs' TRO Appendix - 0086
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 87 of 283



   •   Roxanna Scott, USA TODAY, Ex-Olympian says escort work related to depression, Dec. 20, 2012;
       available at: https://www.usatoday.com/story/sports/olympics/2012/12/20/suzy-favor-hamilton-
       worked-escort-las-vegas/1783279/.
   •   Kelly Whiteside, USA TODAY, Document details alleged abuse by speedskating coach, Sep. 28,
       2012; available at: https://usatoday30.usatoday.com/sports/olympics/story/2012/09/28/document-
       details-alleged-abuse-by-speedskating-coach/57849402/1.
   •   Erik Brady, USA TODAY, Allegations of coaching abuse not unique, Sep. 17, 2012; available at:
       https://usatoday30.usatoday.com/sports/olympics/story/2012/09/17/allegations-of-coaching-abuse-
       not-unique/57798202/1.
   •   Assoicated Press, ESPN, Penn St. facing more legal trouble?, Aug. 29, 2012; available at:
       http://www.espn.com/college-football/story/_/id/8314475/another-legal-headache-penn-state-
       nittany-lions-title-ix.
   •   Guido Vitt, ESPN The Magazine, Women Who Will Change Way Sports Are Played, Aug. 15,
       2012; available at: http://xgames.espn.com/xgames/espnw/title-ix/article/7993164/espn-magazine-
       ix-women-change-way-sports-played.
   •   Talk of the Nation, NPR, What Life Holds For Athletes After The Olympics, Aug. 14, 2012;
       Available at: http://www.npr.org/2012/08/14/158778056/what-life-holds-for-athletes-after-the-
       olympics.
   •   Samantha Shapiro, ESPN, Caught in the Middle, Aug. 1, 2012; available at:
       http://www.espn.com/olympics/story/_/id/8192977/failed-gender-test-forces-olympian-redefine-
       athletic-career-espn-magazine.
   •   Rob Trucks, DEADSPIN, How A Career Ends: Nancy Hogshead-Makar, Olympic Swimming Gold
       Medalist, Jul. 31, 2012; available at: http://deadspin.com/5930611/how-a-career-ends-nancy-
       hogshead-makar-olympic-swimming-gold-medalist.
            o The Nieman Foundation at Harvard recognized Rob Trucks ’2012 story on Professor
                  Hogshead-Makar that included her rape in 1981.
   •   David Wharton, ORLANDO SENTINEL, London Olympics: Women from three Muslim countries are
       pioneers, Jul. 30, 2016; available at: http://articles.orlandosentinel.com/2012-07-30/sports/la-sp-
       oly-muslim-20120730_1_dalma-rushdi-malhas-saudi-arabia-london-olympics.
   •   Christian Red and Michael O’Keefe, NEW YORK DAILY NEWS, Penn State sex abuse scandal could
       push NCAA to take severe action against university, Jul. 14, 2012; available at:
       http://www.nydailynews.com/sports/college/penn-st-sex-abuse-scandal-push-ncaa-severe-action-
       university-article-1.1114475.
   •   Christine Brennan, USA TODAY, Blade Runner Oscar Pistorius in London Olympics, Jul. 4, 2012;
       available at: http://www.usatoday.com/sports/columnist/brennan/story/2012-07-04/oscar-pistorius-
       london-olympics-brennan/56020094/1.
   •   George Diaz, ORLANDO SENTINEL, Penn State’s neglect in Sandusky case stirs memories for rape
       survivor, Jul. 4, 2012; available at: http://articles.orlandosentinel.com/2012-07-04/sports/os-
       george-diaz-penn-state-rape-0706-20120704_1_tim-curley-joe-paterno-penn-state.
   •   Chris Jansing, JANSING & CO., MSNBC, Title IX: Beyond Sports, Jun. 24, 2012; available at:
       https://vimeo.com/44752039.
   •   David Barron, HOUSTON CHRONICLE and ORLANDO SENTINEL, Title IX proponents tout successes,
       say work is far from over, Jun. 25, 2012; available at: http://articles.orlandosentinel.com/2012-06-
       25/sports/sns-mct-title-ix-proponents-tout-successes-say-work-is-20120625_1_university-
       interscholastic-league-neena-chaudhry-nancy-hogshead-makar.
   •   NPR, ONLY A GAME WITH BILL LITTLEFIELD, 40 Years After Title IX, Jun. 23, 2012; available at:
       http://onlyagame.wbur.org/2012/06/23/title-ix-2.
   •   Christy Cabrera Chirinos, SUNSENTINEL, Title IX: So much more to say, Jun. 23, 2012; available
       at: http://articles.sun-sentinel.com/2012-06-23/sports/fl-title-ix-anniversary-quotes-0623-
       20120622_1_nancy-hogshead-makar-title-ix-athletics.
   •   Vicky Fulkerson, ORLANDO SENTINEL, Coast Guard Academy’s Stosz on 4th anniversary of Title
       IX: ‘Without sports, I wouldn’t be where I am today,’ Jun. 23, 2012; available at:
       http://articles.orlandosentinel.com/2012-06-23/sports/sns-mct-coast-guard-academys-stosz-on-
       40th-anniversary-of-20120623_1_title-ix-nancy-hogshead-makar-40th-anniversary.



                                                   36

                                   Plaintiffs' TRO Appendix - 0087
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 88 of 283



   •   Sen. Tom Harkin, HUFFINGTON POST, Forty Years and Counting: The Triumphs of Title IX, Jun.
       22, 2012; available at: http://www.huffingtonpost.com/sen-tom-harkin/forty-years-and-
       counting_b_1619803.html.
   •   Christine Brennan, USA TODAY, Title IX, Now More than Ever, Jun. 20, 2012; available at.
       http://www.usatoday.com/sports/columnist/brennan/story/2012-06-20/brennan-title-IX-needed-
       now-more-than-ever/55715430/1.
   •   NPR, WEEKEND EDITION SATURDAY WITH SCOTT SIMON, In Sports Opportunities, Women Still
       Lag, Jun. 19 2012; available at: http://www.npr.org/2012/06/23/155622564/in-sports-
       opportunities-women-still-lag.
   •   Mike Cullity, ESPN, Equal Rights vs Title IX, Jun. 15, 2012; available at:
       http://www.espn.com/high-school/girl/story/_/id/8055704/massachusetts-era-allows-boys-
       compete-girls-sports-such-field-hockey-swimming-volleyball-gymnastics.
   •   Associated Press, ESPN, Team forfeits due to female opponent, May 11, 2012; available at:
       http://www.espn.com/high-school/story/_/id/7918253/girl-baseball-player-15-cited-opponent-
       forfeit-phoenix.
   •   Jim Halley, USA TODAY, Girls flag football grabs attention as growing sport, May 1, 2012;
       available at: https://usatoday30.usatoday.com/sports/preps/football/story/2012-05-01/flag-football-
       for-girls-grabbing-attention/54855278/1.
   •   Kate Fagan and Luke Cyphers, ESPNW AND ESPN THE MAGAZINE, Five Myths About Title IX,
       Apr. 29, 2012; available at: http://espn.go.com/espnw/title-ix/article/7729603/five-myths-title-ix.
   •   Anna Clark, ESPN: GRANTLAND, Hollywood’s Lady All-Stars: Title IX in Movies, Mar. 27, 2012;
       available at: http://grantland.com/features/a-league-their-own-million-dollar-baby-history-title-ix-
       movies/.
   •   Kayla McCulley, espnW, KaylaMcCulley––Departing with a plan of action, Sep. 28, 2011;
       available at: http://www.espn.com/espnw/w-in-action/summit/article/7032984/kayla-mcculley-
       departing-plan-action.
   •   Mechelle Voepel, ESPNW, College athletes are already getting paid, Jul. 18, 2011; available at:
       http://www.espn.com/college-sports/columns/story?columnist=voepel_mechelle&id=6739971.
   •   Petula Dvorak, THE WASHINGTON POST, In women’s sports, nity of fan’s doesn’t stick around, Jul.
       14, 2011; available at: https://www.washingtonpost.com/local/in-womens-sports-unity-of-fans-
       doesnt-stick-around/2011/07/14/gIQAldiAFI_story.html.
   •   Amy Rosewater, USOC, ASPEN INSTITUTE'S SPORT AND SOCIETY, Sport for All, Play for Life,
       May 16, 2011; available at: http://www.teamusa.org/news/2011/05/16/ohno-blackmun-discuss-
       youth-sports-in-washington/42329?ngb_id=3.
   •   Laura Gottesdiener, HUFFINGTON POST, University of Delaware Title IX Sports Cuts: Questions
       Still Linger, May 10, 2011; available at: http://www.huffingtonpost.com/2011/05/09/university-
       delaware-title-ix_n_859737.html. “Blaming Title IX is like blaming a younger sister for family
       expenditure of resources,” said Nancy Hogshead-Makar, senior director of advocacy for the WSF
       and herself a former Olympic swimmer. “Men have been around for longer, but do you give the
       older child more resources just because he's older?"
   •   Katie Thomas, NEW YORK TIMES, front page, Born on Sideline, Cheering Clamors to Be Sport,
       May 3, 2011. “As long as it’s actually operating as a sport, we welcome [the new sport of
       cheerleading] into the women’s sports tent,” said Nancy Hogshead-Makar, the senior director of
       advocacy at the Women’s Sports Foundation. Like gymnastics or figure skating, she said, “this is
       another aesthetic sport that if done right could provide lots more girls with legitimate sports
       experiences.” Available at: http://www.nytimes.com/2011/05/23/sports/gender-games-born-on-
       sideline-cheering-clamors-to-be-sport.html.
   •   Katie Thomas, NEW YORK TIMES, front page, Gender Games: College Teams, Relying on
       Deception, Undermine Gender Equality, Apr. 26, 2011. “The fraud is disheartening.
       Intercollegiate athletics are rare educational opportunities, subsidized with our tax dollars, which
       deliver superior lifelong returns on investment. When an athletic department engineers itself to
       produce only the appearance of fairness, they flout the law and cheat women.” Available at:
       http://www.nytimes.com/2011/04/26/sports/26titleix.html?mtrref=undefined&gwh=7713895BBC
       5F165229572029461378AF&gwt=pay.


                                                   37

                                   Plaintiffs' TRO Appendix - 0088
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 89 of 283



   •   Team USA, IOC celebrates 100th International Women's Day, Mar. 8, 2011; available at:
       http://www.teamusa.org/News/2011/March/08/IOC-celebrates-100th-International-Women-s-Day.
   •   The John Stossel Show, FOX BUSINESS, The Debate over Title IX, Feb. 3, 2011; debate with
       Allison Kasic on the impact of Title IX in collegiate sports.
   •   John Stossel, FOX NEWS, Top 10 Politicians ’Promises Gone Wrong, Dec. 15, 2010; available at:
       https://www.youtube.com/watch?v=TsUZkxyYJUk.
   •   David Moltz, INSIDE HIGHER ED, NCAA Considers Transgendered Athletes, Dec. 15, 2010;
       available at: http://www.insidehighered.com/news/2010/12/15/transgender_ncaa.
   •   Diane Pucin, LA TIMES, Group names Irvin high school in Title IX complaint, Nov. 10, 2010;
       available at: http://articles.latimes.com/2010/nov/10/sports/la-sp-irvine-title-ix-20101111.
   •   Gary Graves, USA TODAy, Experts: Brett Favre may have to answer uncomfortable questions in
       NFL meeting, Oct. 19, 2010; available at:
       http://content.usatoday.com/communities/thehuddle/post/2010/10/experts-brett-favre-may-have-
       to-answer-uncomfortable-questions-in-meeting-with-nfl/1 - .WRnWsBMrL6A.
   •   Sarah Netter, ABC NEWS, Transgender Golfer Lana Lawlessues LPGA or Right to Compete, Oct.
       14, 2010; available at: http://abcnews.go.com/US/transgender-golfer-lana-lawless-sues-lpga-
       compete/story?id=11881508&page=2.
   •   Associated Press, FOX NEWS, Group favoring Title IX reform blames laws for shrinking
       opportunities to play tennis, Aug. 31, 2010; available at:
       http://www.foxnews.com/sports/2010/08/31/group-favoring-title-ix-reform-blames-law-shrinking-
       opportunities-play-college/.
   •   Associated Press, ESPN, Study: Number of teams shrinking, Aug. 31, 2010; available at:
       http://sports.espn.go.com/ncaa/news/story?id=5516733.
   •   Keith O’Brien, BOSTON GLOBE, She Shoots, She Scores, Aug. 1, 2010; available at:
       http://www.boston.com/bostonglobe/ideas/articles/2010/08/01/she_shoots_she_scores/
   •   CBS Radio: The Michele Tafoya Show - www.wcco.com/tafoya.
   •   Erik Brady, USA TODAY, Women’s Sports Foundation stays upbeat despite revenue loss, Jun. 30,
       2010; available at: http://usatoday30.usatoday.com/sports/2010-06-29-womens-sports-
       foundation_N.htm.
   •   Noah Trister, ASSOCIATED PRESS and USA TODAY, Group raises concerns over Title IX, men’s
       soccer, Jun. 10, 2010; available at: http://usatoday30.usatoday.com/sports/soccer/2010-06-10-
       641226200_x.htm.
   •   Katie Thomas, NEW YORK TIMES, No Tackling, but a Girls Sport Takes Some Hits, May, 15,
       2010; available at: http://www.nytimes.com/2010/05/16/sports/16flag.html.
   •   Mark Viera, THE WASHINGTON POST, Department of Education Repeals 2005 Amendment to Title
       IX, Apr. 21, 2010; available at: http://www.washingtonpost.com/wp-
       dyn/content/article/2010/04/20/AR2010042004868.html.
   •   Associated Press, USA TODAY, Department of Education repeals Bush-era policy on Title IX,
       Apr. 20, 2010; available at: http://usatoday30.usatoday.com/sports/college/2010-04-20-title-ix-
       policy-repealed_N.htm.
   •   Katie Thomas, NEW YORK TIMES, Rule Change Takes Aim at Loop Hole in Title IX, Apr. 20,
       2010; available at: http://www.nytimes.com/2010/04/20/sports/20titleix.html.
   •   Buddy Collings; ORLANDO SENTINEL, Lawyers delay FHSAA suit, Aug. 1, 2009; available at:
       http://articles.orlandosentinel.com/2009-08-01/sports/high_1_fhsaa-makar-hogshead.
   •   Katie Thomas, NEW YORK TIMES, Florida Drops Budget Plan That Favored Prep Football, Jul.
       15, 2009; available at: http://www.nytimes.com/2009/07/16/sports/16football.html.
   •   Buddy Collings, ORLANDO SENTINEL, FHSAA seeks to have suit over games reductions thrown
       out, Jul. 8, 2009; available at: http://articles.orlandosentinel.com/2009-07-
       08/sports/fhsaa08_1_fhsaa-makar-school-districts.
   •   Buddy Collins, ORLANDO SENTINEL, Judge does FHSAA a favor scheduling hearing after board
       meeting, Jun. 24, 2009; available at: http://articles.orlandosentinel.com/2009-06-
       24/sports/hscollings24_1_fhsaa-board-meeting-board-of-directors.




                                                 38

                                 Plaintiffs' TRO Appendix - 0089
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 90 of 283




   •   Buddy Collins, ORLANDO SENTINEL, Group files lawsuit due to football ‘bias,’ Jun. 17, 2009;
       available at: http://articles.orlandosentinel.com/2009-06-17/sports/fhsaa17_1_fhsaa-makar-
       hogshead.
   •   Brent Jones, USA TODAY ASSOCIATED PRESS, ED., Florida parents sue over gender
       discrimination in schedule change, Jun. 16, 2009; available at:
       https://usatoday30.usatoday.com/sports/preps/2009-06-16-florida-discrimination-lawsuit_N.htm.
   •   Buddy Collings, ORLANDO SENTINEL, FHSAA feeling the heat, Jun. 13, 2009; available at:
       http://articles.orlandosentinel.com/2009-06-13/sports/hs_1_fhsaa-makar-hogshead.
   •   Buddy Collings, ORLANDO SENTINEL, FHSAA still ponders cutbacks in schedule, Jun. 10, 2009;
       available at: http://articles.orlandosentinel.com/2009-06-10/sports/hs_1_fhsaa-makar-hogshead.
   •   Christine Brennan, USA TODAY, After turning pool into fountain of youth, Torres set for Games,
       Jul. 6, 2008; available at: https://usatoday30.usatoday.com/sports/columnist/brennan/2008-07-06-
       torres_N.htm.
   •   Christinne Brennan, USA TODAY, Kids ’swims are true trials for edgy parents, Jul. 1, 2008;
       available at: http://usatoday30.usatoday.com/sports/columnist/brennan/2008-07-01-brennan-
       comment-swim_N.htm.




                                                 39

                                  Plaintiffs' TRO Appendix - 0090
 Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 91 of 283




                  Report by
             DONNA LOPIANO, PH.D.

                 SAGE OHLENSEHLEN, et al

                                       v.

THE UNIVERSITY OF IOWA, BRUCE HARRELD, in his
official capacity as President of the University of Iowa, and
 GARY BARTA, in his official capacity as Director of the
     Department of Athletics at the University of Iowa

          Case Number 3:20-cv-00080-SMR-SBJ
               United States District Court
       for The Southern District of the State of Iowa




                         Plaintiffs' TRO Appendix - 0091
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 92 of 283




I. SCOPE OF OPINIONS TO BE RENDERED


       I have been asked to prepare a report giving my opinions on (a) whether the manner in

which the University of Iowa (“UIowa”) has acted to restructure its athletics program treats male

and female athletes equitably, (b) whether the UIowa intercollegiate athletics program provides

equitable participation opportunities, scholarship and recruiting support as required by Title IX of

the Education Amendments of 1972, (c) whether the UIowa’s plans to count prospective

participants for the 2021-22 academic year comport with proper Title IX participant counting

methodology and how equity in athletics participation is assessed and (d) the extent to which, the

student-athlete plaintiffs in this case would be likely to suffer irreparable harm as a result of the

elimination of the varsity sports in which they participate at the UIowa. My opinions are based

upon my expertise in sports management and gender equity in sport, my review of a limited

number of documents provided to me to date regarding the factual situation in this case, my

knowledge of National Collegiate Athletic Association and other sports governance association

rules related to the classification of sports, teams, events, and eligibility to participate in college

sports, and my knowledge of how higher education institutions engage in recruiting students to

participate in their intercollegiate athletics programs.


II. EXPERT QUALIFICATIONS


       I am the president of Sports Management Resources, LLC (“SMR”), a consulting practice

that focuses on helping educational institutions and sport organizations solve sports program

integrity, equity, growth, and management challenges. My practice includes an emphasis on the

development and implementation of model policies governing the management of sports programs

conducted by educational and open amateur sport organizations.


                                                                                              2 | Page


                                    Plaintiffs' TRO Appendix - 0092
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 93 of 283




        Before founding SMR in 2008, I was the Chief Executive Officer of the Women’s Sports

Foundation, a national 501(c)(3) not-for-profit education organization located in East Meadow,

New York (1992-2007). I previously served as a coach, assistant professor, and athletics director

at various NCAA institutions, including 18 years as Director of Women’s Athletics at the

University of Texas at Austin (1975-1992). I also served as president of the Association of

Intercollegiate Athletics for Women, the organization that formerly regulated women’s

intercollegiate athletics prior to the National Collegiate Athletic Association, the National

Association for Intercollegiate Athletics and the National Junior College Athletic Association

offering programs for women. I have received many national and international awards recognizing

my work in gender equity and sports management.

        I am considered one of the foremost national experts on gender equity in athletics. I have

testified about gender equity before congressional committees and state and federal administrative

commissions several times. At the Women’s Sports Foundation, I oversaw the production of

numerous research projects related to gender equity and sports participation of girls and women,

including a comprehensive study of the Office of Civil Rights Title IX athletics enforcement

efforts. I have also served as a gender equity consultant to state education agencies, school districts,

and institutions of higher education and continue to do so as President of Sports Management

Resources, LLC, a consulting firm that I founded in 2008.

        I am also considered an expert in athletics administration and sports management. I have

taught a wide range of graduate and undergraduate university-level courses involving the

management of open amateur, professional, interscholastic and intercollegiate sport, assisted open

amateur sport organizations, colleges and universities in dealing with management challenges and

assessing their organizational climates with regard to gender and racial diversity, and have spoken



                                                                                               3 | Page


                                    Plaintiffs' TRO Appendix - 0093
       Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 94 of 283




at numerous conferences on these subjects. I am currently an adjunct professor at Southern

Connecticut State University teaching both undergraduate and graduate courses in sports

management. I train future athletic directors and sports administrators. I present workshops for

coaches and athletic administrators that educate them about risk management related to Title IX

compliance, both with regard to athletics participation and sexual harassment. I train school and

college Title IX compliance officers regarding the methodology of performing Title IX athletics

assessments. With Dr. Connee Zotos, I have authored the Athletic Director’s Desk Reference,

considered by most to be the most comprehensive policy compilation focused on meeting the needs

of high school and college athletic directors, and have written numerous articles on gender equity

in sports, sports management, intercollegiate athletics reform, and the benefits of sports

participation for women and girls.

          My expert qualifications are based upon my education, academic background, previous

employment, experience, and other related factors. My background and qualifications, as well as

a listing of my publications, to the best of my recollection, are set forth in the attached curriculum

vitae as Exhibit A. My www.SportsManagementResources.com web site contains my blogs on

athletics issues and other policy-related advice produced by me that are not included in my

curriculum vitae.

III.      OTHER CASES IN WHICH THE EXPERT HAS TESTIFIED



          The cases in which I was retained to testify as an expert are included on pp. 6-8 in my

curriculum vitae at Exhibit A.




                                                                                             4 | Page


                                     Plaintiffs' TRO Appendix - 0094
      Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 95 of 283




IV.      COMPENSATION



         SMR’s consulting fees and terms are attached at Exhibit B. I have agreed to charge at the

following specified hourly rates for my preparation and consulting services on this case:

         ● $250 per hour for report preparation

         ● $200 per hour for consultation with attorneys related to preparation for expert reports

            or depositions

         ● $500 per hour for deposition or court testimony

         ● $2,500 per day for site visits

         ● No charge for hours spent traveling

         ● Actual out-of-pocket expenses.



V.       DOCUMENTS, DATA OR INFORMATION CONSIDERED IN THE

FORMATION OF EXPERT OPINIONS




         My opinions are based upon my expertise in sports management and gender equity in sport

and my review of documents provided to me to date. The documents and sources relied upon in

the formulation of my opinions for this report are listed in Exhibit C. I reserve the right to review

and rely on additional relevant documents that may have been requested but not yet delivered,

depositions which have yet to be taken in this case or other information which comes to my

attention following the date of submission of this report and to prepare an additional report(s) that

reflects such new information if requested. Finally, I reserve the right to depend on information




                                                                                             5 | Page


                                   Plaintiffs' TRO Appendix - 0095
      Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 96 of 283




that I am able to recollect based on questions asked of me following the submission of this

document and during my testimony at deposition or trial.


VI.    OPINIONS



         1. Opinion, not legal judgments. I am neither an attorney nor a judge or member of a

jury charged with the responsibility of determining whether actions taken by UIowa or its

administrators constitute illegal discrimination. Rather, my expertise and opinions are advisory

and based on my years of experience as an athletic director, an academic, researcher, teacher and

consultant who educates coaches and administrators on what constitutes gender equity and

management practice. Thus, any opinions rendered for this report as to whether UIowa data or

practices meet Title IX standards of gender equitable participation or treatment, are my expert

opinions and not intended to usurp the authority of a judge or jury to render a legal judgment

related to whether a fact situation complies with Title IX. It is within this context that I was asked

to address the matters for this case.



         2. Issues to be addressed. On August 21, 2020, the University of Iowa Director of

Athletics announced that four varsity athletic programs would be eliminated in the 2021-22

academic year: women’s swimming and diving, men’s swimming and diving, men’s tennis and

men’s gymnastics. I was asked to opine whether the decisions made were equitable or gender

neutral, whether the manner in which UIowa intends to eliminate sports or count participants

would be considered proper under Title IX, and whether the student-athlete plaintiffs in this case

would be likely to suffer irreparable harm as a result of the elimination of their varsity sport.




                                                                                              6 | Page


                                    Plaintiffs' TRO Appendix - 0096
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 97 of 283




       3. I opine that from 2003-04 through the present (18 years), UIowa failed to meet

Title IX’s Prong One participation requirement - providing male and female athletes with

athletics participation opportunities proportional to the percent of males and females in the

undergraduate student population. There are three options to meet the equal participation

opportunity standard, typically referred to as Prongs One, Two and Three:

         1. Whether intercollegiate level participation opportunities for male and female
            students are provided in numbers substantially proportionate to their respective
            enrollments; or

         2. Where the members of one sex have been and are underrepresented among
            intercollegiate athletes, whether the institution can show a history and
            continuing practice of program expansion that is demonstrably responsive to the
            developing interests and abilities of that sex; or

         3. Where the members of one sex are underrepresented among intercollegiate
            athletes, and the institution cannot show a continuing practice of program
            expansion such as that cited above, whether it can be demonstrated that the
            interests and abilities of the members of that sex have been fully and effectively
            accommodated by the present program.

                                       -- 44 Fed. Reg. at 71418 (the “Three-Part-Test”)

       The first prong reflects the goal of actual equity in which each male and female student has

the same opportunity to participate in intercollegiate athletics. The second and third prongs reflect

alternative means of compliance that explain why actual equity may not be possible at a given

institution. Under the first prong, an institution achieves actual equity when the percentage of

female athletes is substantially proportionate to the percentage of full-time female students

enrolled at the institution. If 50% of an institution’s full-time students are female, then 50% of the

institution’s athletes should be female. In other words, if an institution has 1000 students (500

males and 500 females) but only enough resources to offer 500 athletic participation opportunities,

to achieve actual equity, it must offer 250 of those opportunities to males and 250 of those

opportunities to females. Each male and each female will then have an equal 1 in 2 chance of


                                                                                             7 | Page


                                    Plaintiffs' TRO Appendix - 0097
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 98 of 283




playing sports. If the school instead created 300 slots for males and only 200 slots for females,

then each male student would have a 3 in 5 chance of playing sports while each female would only

have a 2 in 5 chance of playing sports.


       An institution’s permissible deviation from actual proportionality is also fact specific. The

allowable variance is not a percentage but the number of participation opportunities or participants

that is less than the size of a team for the underrepresented sex that could be added that is

represented by that percentage. As the Department of Education Office of Civil Rights explained

in their 1996 Clarification of the Three-Part Test (at pp. 9-10):


       OCR would also consider opportunities to be substantially proportionate when the
       number of opportunities that would be required to achieve proportionality would not be
       sufficient to sustain a viable team, i.e., a team for which there is a sufficient number of
       interested and able students and enough available competition to sustain an
       intercollegiate team. As a frame of reference in assessing this situation, OCR may
       consider the average size of teams offered for the underrepresented sex, a number which
       would vary by institution.

       For instance, Institution A is a university with a total of 600 athletes. While women make
       up 52 percent of the university’s enrollment, they only represent 47 percent of its athletes.
       If the university provided women with 52 percent of athletic opportunities, approximately
       62 additional women would be able to participate. Because this is a significant number
       of unaccommodated women, it is likely that a viable sport could be added. If so,
       Institution A has not me part one.

       As another example, at Institution B women also make up 52 percent of the university’s
       enrollment and represent 47 percent of the Institution B’s athletes. Institution B’s
       athletic program consists of only 60 participants. If the University provided women with
       52 percent of athletic opportunities, approximately 6 additional women would be able to
       participate. Since 6 participants are unlikely to support a viable team, Institution B
       would meet part one.

In other words, if the school has a large number of athletes, the allowable percent variance will

be smaller than a school with a small number of athletes. That’s why a school needs to compute

what the percentage represents in actual participation opportunities.



                                                                                                     8 | Page


                                     Plaintiffs' TRO Appendix - 0098
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 99 of 283




       Here’s another practical example and step-by-step breakdown of that computation process.

For example, a large institution with 5,500 female students (55%) and 4,500 male students (45%)

should ideally offer 550 out of its 1,000 athletic participation opportunities (55%) to females and

450 out of its 1,000 opportunities (45%) to men.        If the school offered only 520 of its 1000

opportunities (52%) to females and 480 to men (48%), the school could take 30 opportunities away

from male athletes and add a team of 30 (like women’s soccer or lacrosse) to reach proportionality.

But most schools wish to remedy the underrepresentation of females without reducing men’s

participation. So, the school begins by computing the number of females that would have to be

added (the female participation gap) if the current 480 male participants remained constant and

comprised 45% of all athletes and the number of females comprised 55% of all athletes. An easy

mathematical way to compute the female participation gap in this fact situation is as follows:


   ● Divide the number of male athletes (overrepresented sex) by their percent of the

       undergraduate student body (480 divided by .45) – to get the total number of athletes is

       male athletes were 45% of all athletes--in this example = 1067 total athletes

   ● Then subtract the actual number of male athletes (480) and the actual number of female

       athletes (520) to find the number of new female participation opportunities that must be

       added for females to be 55% of all athletes – in this example, 1067 minus the 1000

       current male and female athletes = 67

   ● Now check your math:

           o Current females are 520 plus new females will be 67 = 587 total female athletes.

               587 is 55% of 1067.

           o Current males are 480. 480 is 45% of 1067.




                                                                                           9 | Page


                                   Plaintiffs' TRO Appendix - 0099
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 100 of 283




Now the school considers multiple options to achieve proportionality. It can choose to add two

new women’s teams, maybe soccer and lacrosse to solve the 67 female participation gap. Or, it

might choose to slightly reduce some of its larger men’s teams like football and track and field

(termed “roster management”) and add one women’s team.

       To summarize, the school knows it doesn’t have to achieve exact proportionality – just be

close enough so the female participation gap is less than the size of any team that could be added

to reach proportionality without flipping underrepresentation to the opposite sex.

       The application of Prong One was reaffirmed in OCR’s 1996 Clarification of the Three-

Part test and has been included in the NCAA’s gender equity materials for many years. When the

Department of Education’s 2002-2003 Commission on Opportunity in Athletics (the “Title IX

Commission”) recommended a more lenient standard, OCR rejected it. Thus, this application is

commonly understood by all schools.


       The athletic participation opportunities counted by schools are at the core of Title IX

compliance.    Prior to the 1990's, schools universally failed to offer equitable participation

opportunities for women. In the early to mid-1990s, two major events happened to force schools

to pay attention to their participation numbers. First, courts began to hear and rule on Title IX

cases. In Franklin v. Gwinnett County Schools, 503 U.S. 66 (1992), the Supreme Court held that

institutions can be sued in court for money damages. In cases against Brown University and

Colorado State University, schools that could not comply with Prong Two and Three and were not

in compliance with Prong One proportionality and tried to eliminate women’s teams to reach

proportionality, the courts adopted and applied the 1979 Policy Interpretation (including the three-

part test) and ordered institutions to reinstate those sports teams. Second, Congress passed the

Equity in Athletics Disclosure Act in 1994 (“EADA”). 20 U.S.C. 1092(g). The EADA required


                                                                                          10 | Page


                                   Plaintiffs' TRO Appendix - 0100
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 101 of 283




schools to start reporting information such as student enrollment and student athletic participation

starting with the 1995-1996 academic year. The EADA information can be used to calculate

whether an institution meets the substantial proportionality requirement of Prong One and, if not,

how large the gap is between the number of athletic opportunities an institution offers and how

many it must offer to meet Prong One.1 Table 1 below shows UIowa’s Prong One female

participation gaps for the last 18 years.


                        Table 1. University of Iowa Athletics Female Participation Gaps
                                2003-04 through Projected 2019-20 and 2020-21
                                                                                                                                Female
                              Percent               Percent                                                                     Particip.   Percent
                    Male                 Female                Total      Total     Percent     Total     Percent
                               Male                 Female                                                            Total     Gap - #     Shortfall
    Survey Year     Under                 Under                Under      Male       Male      Female     Female
                               Under                 Under                                                           Athletes   athletes     Female
                    Grad                  Grad                 Grads     Athletes   Athletes   Athletes   Athletes
                               Grad                  Grad                                                                        to be      Opport.
                                                                                                                                added*
     2003-04         8196      46.1%       9578      53.9%     17774        407      53.2%       358       46.8%       765        118        -7.1%
     2004-05         8201      45.9%       9678      54.1%     17879        405      55.9%       319       44.1%       724        159       -10.1%
     2005-06         8485      46.6%       9709      53.4%     18194        429      57.8%       313       42.2%       742        178       -11.2%
     2006-07         9541      47.0%      10759      53.0%     20300        395      54.8%       326       45.2%       721        119        -7.8%
     2007-08        10035      48.0%      10872      52.0%     20907        404      56.7%       308       43.3%       712        130        -8.7%
     2008-09         9063      48.9%       9478      51.1%     18541        431      55.4%       347       44.6%       778        104        -6.5%
     2009-10         8963      48.9%       9356      51.1%     18319        387      51.9%       359       48.1%       746         45        -2.9%
     2010-11         9119      48.3%       9776      51.7%     18895        380      49.3%       391       50.7%       771         16        -1.0%
     2011-12         9282      48.4%       9876      51.6%     19158        400      49.6%       406       50.4%       806         20        -1.2%
     2012-13         9419      48.4%      10030      51.6%     19449        409      49.6%       415       50.4%       824         21        -1.2%
     2013-14         9289      48.1%      10012      51.9%     19301        419      52.2%       384       47.8%       803         68        -4.1%
     2014-15         9301      48.0%      10074      52.0%     19375        391      50.5%       383       49.5%       774         40        -2.5%
     2015-16         9394      47.7%      10318      52.3%     19712        409      50.5%       401       49.5%       810         48        -2.8%
     2016-17         9801      47.4%      10889      52.6%     20690        407      48.6%       430       51.4%       837         22        -1.3%
     2017-18         9899      47.0%      11180      53.0%     21079        384      48.2%       413       51.8%       797         21        -1.2%
    2018-19**       10010      46.4%      11546      53.6%     21556        382      49.2%       394       50.8%       776         47        -2.8%
    2019-20***       9733      45.8%      11501      54.2%     21234        391      51.4%       370       48.6%       761         92        -5.5%
    2020-21***       9107      45.0%      11146      55.0%     20253        423      52.9%       377       47.1%       800        141        -7.9%
    *The female participation gap represents the number of female participation opportunities that would need to be added if male participation
    remained constant AND was equal to the percent males in the undergraduate student body. Computation: Divide actual number of male
    athletes by percent of males in the undergraduate population to determine what the total athlete population would be if actual male
    participation was equal to percent of males in the undergraduate student body. Then subtract actual number of male athletes and actual number
    of female athletes. The resulting number is the female participation gap - the number of female athletes which would need to be added for
    female athletes to equal their percent of the undergraduate student body.
    **Female athlete participation adjusted to reflect 15 male practice players, lowering EADA from 409 to 394.
    ***EADA reports are not available for 2019-20 or 2020-21. Thus, UIowa Office of the Registrar Student Fall Student Enrollment profiles were
    used for full-time undergraduate male and females for those years respectively. Male and female roster numbers displayed on the Uiowa
    website were used for those same years. Note that the cross country roster on the web site was available separate from a single team track
    roster. The single track number was doubled with the assumption that all track team members participated in both indoor and outdoor track
    which are separately counted under Title IX. Thus, these numbers are estimates. 2020-21 numbers are highly suspect as EADA roster numbers
    are based on the date of first competition which as of the date of this report, could not be known for all fall and winter sports.



1
    Annual EADA reports are not Title IX compliance reports. Rather, these reports are conditions of funding under
    the Higher Education Act (20 U.S.C. 1092(g)). They were “designed to make prospective students and prospect
    student-athletes aware of an institution of higher education’s commitment to providing equitable athletic
    opportunities for its men and women students.”

                                                                                                                                            11 | Page


                                                      Plaintiffs' TRO Appendix - 0101
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 102 of 283




Note that EADA reports are available only up to 2018-19. 2019-20 and 2020-21 full-time

undergraduate enrollment data were taken from UIowa Office of the Registrar Student Enrollment

Profiles for those years and athlete participation data are based on rosters taken from the UIowa

web site for those years (see https://hawkeyesports.com/).


        Note that DOE OCR determined that UIowa was not eligible to use Prongs Two or Three

described on p. 7 of this report because it could not show a “continuing practice of program

expansion,” having eliminated two women’s sports in the 1970’s and failed to immediately replace

those opportunities with other sports.2          Thus, UIowa was required to meet the Title IX

proportionality standard.


        Table 1 shows that from 2003-04 through the present (18 years), UIowa has failed to

provide male and female athletes with athletics participation opportunities proportional to the

percent of males and females in the undergraduate student population. I opine that given the

EADA female participation gap data that appears in Table 1, it is clear that in every year for 18

years, the gaps exceed the allowable Prong One variance, ranging from a low of 16 to a high of

178. And specifically, the latest data available from 2018-2019, 2019-20 and 2020-21 demonstrate

gap of 47, 92 and 141 respectively--prior to eliminating women’s swimming and diving, as well

as the other men’s teams.

        I further opine that these gaps are substantially larger than depicted in Table 1 because

UIowa has overstated its female athlete participation on its EADA reports, upon which Table 1

through 2018-19 is based. I explain these overcounts in the next section. The participation data



2
    See January 10, 2019 DOE OCR resolution of Title IX complaint, which acknowledges that UIowa provided this
    information and could not use Prongs Two or Three. Twelve women’s sports were added in 1972-73, two were
    eliminated in 1973-75, and no additional women’s sports were added until 1994-95 (women’s rowing) and
    women’s soccer was added in 1997-98. No other sports have been added since that time.

                                                                                                   12 | Page


                                      Plaintiffs' TRO Appendix - 0102
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 103 of 283




is so questionable that it should not have been relied upon to annually assure the government that

it was in compliance with Title IX3 or to assure DOE OCR that it had met the participation

requirements of its 2018 resolution agreement.


         4. I opine that UIowa has been consistently over counting female participants, but

particularly in those years since it was the subject of a Title IX athletics complaint (2015-16

through 2018-19). Without being able to examine UIowa NCAA Squad Lists, NCAA Hour

Limitation Records and actual competition records, which I anticipate being able to obtain through

discovery for this case, I cannot accurately quantify the exact overcount numbers for each year.

However, in this section, I attempt to explain why I am sure this overcounting has occurred and to

quantify numbers when possible.

        4.a. Women’s Basketball, Soccer and Volleyball Overcounts. As previously mentioned,

EADA reports are Higher Education Act mandates and not Title IX compliance reports. They do

not have the same counting rules. There are some idiosyncrasies of EADA reporting instructions

that produce over counts. Amazingly, the EADA Users Guide instructs schools to count “male

practice players” on a women’s team as female participants.4 Only in the most recent year of the

EADA database does a “caveat” field report these male practice players. This information cannot

be retrieved for earlier years via the online database (but is available through discovery). I can

explain why I am sure that from 2015-16 through 2018-19 male practice players were counted as

female participants and I can quantify that count in 2018-19. In the 2018-19 season, the UIowa


3
    Institutions of higher education, as recipients of federal funds, must annually attest that they are in compliance
    with Title IX by signing a Certificate of Assurance. Such an assurance is a condition for receipt of federal
    financial assistance.
4
    Specifically, “Male practice players who are listed on the women’s team roster as of the day of the first scheduled
    contest should be counted as participants on the women’s team.” at p. 22 in United States Department of Education
    Office of Postsecondary Education (OPE). (2009) User’s Guide for the Equity in Athletics Act Web-Based Data
    Collection.


                                                                                                            13 | Page


                                         Plaintiffs' TRO Appendix - 0103
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 104 of 283




EADA report listed 15 male practice players in the “caveat” field of the report to specify the

number of males included in the female athlete participant counts in three sports: 10 in women’s

basketball, four in women’s soccer and one in women’s volleyball. Thus, considering these three

sports alone, instead of the EADA report total of 409 female athletes, there were actually only 394

female participants and, instead of a female participation gap of 32, the gap was 47.

       Assuming that in these sports, coaches regularly used male practice players, Table 2 shows

a comparison of EADA participant numbers compared to roster numbers reported on the UIowa

web site. Note that the data starts in 2007-08 because web site rosters were not available for

previous years, and EADA reports are only available up to 2018-19, thereby not permitting

comparisons after that date.


            Table 2. UIowa Women’s Sports Typically Using Male Practice Players
            Who May have been Counted as Female Participants on EADA Reports:
                    A Comparison of EADA Participant Counts and UIowa
                        Web Site Roster Counts: 2007-08 to 2018-19




Looking at the last four years above, I believe that the difference between the EADA counts and

the web roster counts for at least the last four-year period, represented the impact of counting male




                                                                                           14 | Page


                                   Plaintiffs' TRO Appendix - 0104
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 105 of 283




practice players. The total overcounts in all three sports was 26 in 2014-15, 13 in 2016-17, 17 in

2017-18 and 15 in 2018-19.

            4.b. Inflated rowing rosters. Another sport typically selected to add to women’s

college programs because it is easy to inflate the number of participants is rowing. The average

size of a Division I women’s rowing team in 2018-19 was 62.5 Table 3 below reveals that the

UIowa athletics web site roster numbers in ALL years do not come close to the number of female

athletes reported on the EADA report.

                    Table 3. Comparison of EADA Participant Counts and
                     UIowa Web Site Roster Counts for Women’s Rowing




I believe that UIowa may be substantially over counting its female rowers.

        4.c. Over counting female cross country runners. Another idiosyncrasy of the EADA

reports is the fact that the EADA report does not separate the reporting of cross country from

outdoor track and indoor track; rather the school reports “All Track Combined” which includes all

three of these sport rosters. The UIowa web site reports cross country separate from track and

field but does not report indoor track and field separate from outdoor track and field. Participant

counting under Title IX requires separate counts for each of these three programs. These three

sports are those in which schools typically artificially inflate women’s rosters by encouraging

women on campus or recruited athletes in other sports to come tryout for the team, keep them on

the team through the first day of competition, which is the day of the official EADA participant

count, and then, not continue to participate. At that point, they either attend practices or not and


5
    Ibid.

                                                                                          15 | Page


                                   Plaintiffs' TRO Appendix - 0105
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 106 of 283




either participate in no competitions or are purposely entered in one home competition in order to

defend counting them as team members.

        For example, the 2018 UIowa women’s cross country web roster listed 27 participants.

Seventeen of the 27 participated in multiple cross country meets and were obviously legitimate

cross country runners; four participated in only the one home Hawkeye Cross Country Invitational

and no other contests; and six did not participate in any cross country events.6 Another example,

for the 2017-18 season, the UIowa cross country web roster listed 21 participants. Twelve of the

21 participated in multiple meets; six participated in the only home meet and no other contests;

and three did not participate in any meets. Another example, for the 2016 season, the UIowa

women’s cross country web roster listed 24 participants. Fourteen of the 24 participated in

multiple cross country meets; five participated in only the one home Hawkeye Cross Country

Invitational and no other contests; and five did not participate in any cross country events.7 In cross

country there are no limits to competition entries. A school may enter one or two teams of seven

runners, with the five fastest times counting as the team scores for each. There is no limit on the

number of additional individual runners who can run the event as “unattached.” In Division I, it

is not plausible to maintain that participants just want to practice and never compete. Thus, any

cross country runner who is never entered into an event is suspected to be a “ghost” participant –

someone who wasn’t really a legitimate member of the team.

        It could be that several of these cross country runners on the team I examined were injured

and not able to compete. However, that there were six such injured athletes in 2018, three in 2017,

and five in 2016 who could not compete is unusual based on my experience as an athletic director.


6
    The TFRRS online database was used to retrieve the actual competition and performance records of each member
    of the 2018 UIowa women’s cross country team. U.S. Track & Field and Cross Country Coaches Association.
    TFRRS database. Retrieve from: https://www.tfrrs.org/
7
     Ibid. for 2016.

                                                                                                     16 | Page


                                       Plaintiffs' TRO Appendix - 0106
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 107 of 283




Again, without looking at the NCAA Squad List and the institution’s NCAA Hour Limitation

Record,8 I cannot make an accurate participant count. However, just looking at these three

examples of the 2018, 2017, and 2016 women’s cross country team roster fact situation, based on

my experience with institutions cheating on participant counts, and knowing that the average size

of a Division I women’s cross country team is 179 (while UIowa reports 27 in 2018-19, 21 in 2017-

18, and 24 in 2016-17), I suspect that this participant count reflects purposefully inflating the

women’s cross country teams by the mechanism I described. During discovery, I would consider

the cross country counts to be suspect, reserving the right to carefully examine these numbers.

        4.d. Over counting female indoor and outdoor track participants. As previously

mentioned, the EADA report does not separate the reporting of cross country from outdoor track

and indoor track; rather the school reports “All Track Combined” which includes all three of these

sport rosters. The UIowa web site reports cross country separate from track and field but does not

report indoor track and field separate from outdoor track and field. Participant counting under

Title IX requires separate counts for each of these three programs. Like cross country, indoor and

outdoor track are sports in which schools typically artificially inflate women’s rosters by

encouraging women on campus or recruited athletes in other sports to come tryout for the team,

keep them on the team through the first day of competition, which is the day of the official EADA

participant count, and then, not continue to participate. Or, a school just counts everyone who


8
    Note that participation in a competition is not required in order to count as a participant; An athlete who
    participates in the majority of teams practices and never gets into a game does count. The.NCAA 2020-21 Division
    I Manual at pg. 259, describes the record: 17.1.7.3.4 Hour-Limitation Record. Countable hours must be recorded
    on a daily basis for each student-athlete regardless of whether the student-athlete is participating in an individual
    or team sport. Any countable individual or group athletically related activity must count against the time limitation
    for each student-athlete who participates in the activity but does not count against time limitations for other team
    members who do not participate in the activity.
9
    National Collegiate Athletics Association. (2019) Student-Athlete Participation 1981-82 – 2018-19 NCAA Sports
    Sponsorship and Participation Rates Report.               See 2018-19 data at pg. 82.              Retrieved from:
    https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-
    19RES_SportsSponsorshipParticipationRatesReport.pdf

                                                                                                             17 | Page


                                          Plaintiffs' TRO Appendix - 0107
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 108 of 283




comes out for track twice, once for indoor and once for outdoor whether or not they participate in

an indoor or outdoor competition.

         Because 2018-19 was the last year of the EADA reports for which I also could access a

web roster, I used TFRRS10 to compare indoor and outdoor track and field to see whether all those

reported on the web roster actually participated in both seasons. The 2018-19 web roster reported

53 participants, 47 of whom participated in at least one event for indoor and 46 of whom

participated in at least one event for outdoor for a total of 93. If we add in the 21 cross country

runners who ran at least one event (as I reported in the section above), the All Track Combined

number should have been 114. EADA reported 130. In indoor and outdoor track there are no limits

to competition entries. A meet runs a sufficient number of heats to accommodate all entries.

Again, in Division I, it is not plausible to maintain that participants just want to practice and never

compete. Thus, any participant who is never entered into an event—16 in this one year--is

suspected to be a “ghost” participant – someone who wasn’t really a legitimate member of the

team.

         It could be that several of these athletes were injured and not able to compete. However,

that there were sixteen such injured athletes in 2018-19 who could not compete is a “stretch” based

on my experience as an athletic director. Again, without looking at the NCAA Squad List and the

institution’s NCAA Hour Limitation Record,11 I cannot make an accurate participant count.

However, just looking at this one track and field example of the 2018-19 UIowa track team roster

fact situation, based on my experience with institutions cheating on participant counts, and

knowing that the average size of a Division I women’s indoor track team is 40 and outdoor track




10
     Id., The TFRRS online database for 2018-19.
11
     NCAA Division I Manual, p. 259

                                                                                             18 | Page


                                        Plaintiffs' TRO Appendix - 0108
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 109 of 283




is also 4012 (while UIowa reports 53 and 53 on their web roster in 2018-19), I suspect that this

participant count reflects purposefully inflating the women’s track teams by the mechanism I

described. During discovery, I would consider the track team counts to be suspect, reserving the

right to carefully examine these numbers.

         4.e. Comparing roster sizes to means, medians and average NCAA Division I team

sizes. The final test I use to detect the possibility of over counting or purposely inflating team

rosters is to compare actual EADA reported roster numbers and actual Web site reported roster

numbers to the mean and median of a multi-year roster sample (as far back as data is available)

and to NCAA Division I average team sizes as reported in the most recent NCAA sports

sponsorship and participation report.            Tables 4 and 5 below show that analysis with my

observations noted below each table.




12
     National Collegiate Athletics Association. (2019) Student-Athlete Participation 1981-82 – 2018-19 NCAA Sports
     Sponsorship and Participation Rates Report.            See 2018-19 data at pg. 82.            Retrieved from:
     https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-
     19RES_SportsSponsorshipParticipationRatesReport.pdf

                                                                                                       19 | Page


                                        Plaintiffs' TRO Appendix - 0109
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 110 of 283




 Table 4. Comparison of UIowa Men’s and Women’s Sport Roster Sizes, EADA 16-year Mean
       and Median Values and 2018-19 NCAA Reported Average Division I Team Sizes




Observations: Significant differences between mean and median values often indicate skewed

distributions which should be examined to determine whether there is a pattern to the control or

inflation of roster sizes. There is almost no variability between the mean and median for men’s

sports participation overall (402 v. 401) in contrast to the greater variability between these two

metrics for women’s sports (372 v. 385). I then looked at the raw roster data in each year to

examine where the skewing occurred, which revealed a difference between the nine most recent

years of women’s rowing data with 20 to 30 more participants each year compared to participation

shown for the first seven years of data.   Rowing mean and median figures (86 v. 91) are also

significantly higher than NCAA average Division I rowing team size (62.2). Thus, rowing requires

careful examination for inflation. Both men’s and women’s cross country/track and field mean

and median team sizes are considerably higher than NCAA average Division I team sizes, but

more so with the women’s teams. And in 2016-17, a year in which DOE OCR was going to look

                                                                                         20 | Page


                                  Plaintiffs' TRO Appendix - 0110
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 111 of 283




at whether Iowa achieved proportionality, the All Track Combined roster of 151 is highly suspect.

While both men’s and women’s All Track Combined programs show considerable annual

fluctuations, the last three years of extraordinarily high rosters for the women’s program indicate

the need for more careful examination.

            I also examined the web rosters in the same manner. See Table 5 below. I note that my

2020-21 UIowa web site roster counts are not identical to those retrieved by the Champion Women

report. I can only assume that the cause of this difference is the date that report was prepared—

June 2020—which was six months prior to the preparation of this report. I assume that my counts

are more accurate as they are more recent and most likely represent updated rosters.

                     Table 5. Comparison of UIowa Men’s and Women’s Web Site Reported
                            Sport Roster Sizes, 14-year Mean and Median Values and
                            2018-19 NCAA Reported Average Division I Team Sizes

                                                                                                                                                            Avg. D-I
                            07-08 08-09 09-10 10-11 11-12 12-13 13-14 14-15 15-16 16-17 17-18 18-19 19-20 20-21               Range     Mean      Med
                                                                                                                                                          roster 18-19
Sports
       Men's Sports
Baseball                     36      27     30     33     35     33     34    35     34     36     32     35     36     42     27-42     34       32.5       36.4
Basketball                   11      13     12     15     17     16     15    15     17     15     16     16     16     16     11-17     15       15.5       15.7
Cross Country                17      18     17     12     12     18     22    16     25     16     15     13     10     12     10-25     16        16        15.5
Football                     87     116    114    111    104    108    116   119    113    118    119    118    127    122    87-127     114      116        121.8
Golf                         11      10     9      11     10     8      8     8      7      10     10     7      8      10     7-11       9         9         9.8
Gymnastics                   13      15     18     17     19     19     18    19     18     17     16     18     16     15     13-19     17       16.5       20.8
Swimming                     29      29     29     29     29     33     34    31     34     30     31     29     28     33     28-34     31       29.5       28.8
Tennis                       11      13     13     14     13     11     10    8      9      9      8      8      8      12     8-14      11       10.5       10.1
Track-Roster-Ind.*          60      57     55     44     49     53     50    46     55     54     54     52     53     64      44-64     53        54        38.2
Track-Outdoor*              60      57     55     44     49     53     50    46     55     54     54     52     53     64      44-64     53        54        38.9
Wrestling                    38      39     41     38     39     34     38    31     37     33     34     36     36     33     31-41     36       36.5       33.1
                      TOTAL 373     394    393    368    376    386    395   374    404    392    389    384    391    423               389      390         369
Women's Sports
Basketball                   13      12     13     12     14     13     11    14     12     13     11     13     13     13    11-14      13        13        14.4
Cross Country                21      25     23     26     21     22     23    22     15     24     21     27     24     23    15-28      23        23        17.2
Field Hockey                 18      16     14     17     18     21     19    21     16     18     19     21     22     21    14-22      19       18.5        23
Golf                         9       6      7      8      7      9      9     10     9      9      11     9      10     10    6-11        9         9         8.2
Gymnastics                   17      20     18     14     14     16     15    19     20     20     19     18     18     22    14-22      18        18        18.1
Rowing                      50      57     60      49     56     48     59    63     64     62     61     48     60     46    46-64      56       59.5       62.2
Soccer                       29      26     27     24     27     24     22    28     28     31     27     29     36     30    22-36      28       27.5       28.4
Softball                     16      18     17     15     20     22     14    19     20     23     22     17     20     25    14-25      19       18.5       21.7
Swimming                     26      26     31     29     31     29     30    33     30     31     32     24     34     35    24-35      30       30.5       29.6
Tennis                       9       8      8      7      8      8      8     9      10     10     9      9      8      11    7-11        9        8.5        9.1
Track-Roster-Ind.*          37      39     52     47     55     55     47    46     40     53     56     53     54     64     37-64      50       52.5        40
Track-Outdoor*              37      39     52     47     55     55     47    46     40     53     56     53     54     64     37-64      50       52.5       39.7
Volleyball                   13      18     11     13     15     16     18    16     14     16     15     13     17     13    11-18      15        15        16.6
                      TOTAL 295     310    333    308    341    338    322   346    318    363    359    334    370    377               337      346        328
*Web rosters report cross country separate from track and field. However, web rosters do not report indoor and outdoor separately. These actual rosters are
usually slightly different in size for various reasons. However, for purpose of this assessment, the web roster was counted twice in order to approximate indoor and
outdoor track team sizes.




                                                                                                                                                         21 | Page


                                                          Plaintiffs' TRO Appendix - 0111
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 112 of 283




Observations: Web rosters reveal similar patterns. There is almost no variability between the

mean and median for men’s sports participation overall (389 v. 390) in contrast to the greater

variability between these two metrics for women’s sports (337 v. 346). Looking at the raw data to

examine where the skewing occurs reveals rowing participation figures that are not consistent with

the EADA reported participation in Table 3 which I repeat below for convenience.

         Table 3 (Repeated from p. 15). Comparison of EADA Participant Counts and
                     UIowa Web Site Roster Counts for Women’s Rowing




The rowing mean and median figures (56 v.60) are also comparable to NCAA average Division I

rowing team size (62.2) which is not reflected in the EADA data. Thus, rowing participation

requires careful examination for accuracy and possible inflation. Last, both men’s and women’s

cross country/track and field mean and median team sizes are considerably above NCAA average

Division I team sizes and also deserve more careful examination for accuracy and possible

inflation.


        5. I opine that the UIowa, both in regard to its current and proposed athletic

program restructure, has not assessed the interests and abilities of female athletes in order

to provide them with equal levels of competition or sports based on their interests and

abilities, as required. Title IX states:

        § 106.41 Athletics.
        A recipient which operates or sponsors interscholastic, intercollegiate, club, or
        intramural athletics shall provide equal athletic opportunity for members of both
        sexes. In determining whether equal opportunities are available the Director will
        consider, among other factors:

                                                                                         22 | Page


                                   Plaintiffs' TRO Appendix - 0112
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 113 of 283




        (1) Whether the selection of sports and levels of competition effectively
        accommodate the interests and abilities of members of both sexes…
                                        -- 34 C.F.R. 106.41(c) [bold emphasis added]

Simply explained, rather than requiring that the same sports be provided for males and females,

Title IX requires that the sports offered meet the respective interests and abilities of each sex

recognizing that their interests and abilities differ.

        In determining “whether the selection of sports and levels of competition effectively

accommodates the interests and abilities of members of both sexes,” I relied upon the 1979 Policy

Interpretation, which I helped write. This government guidance explains the Title IX effective

accommodation regulation, (34 CFR 106.41(c)(1)), the policy behind it, and the factors that must

go into assessing whether a school complies with it. (44 Fed. Reg. at 71417-71418) Its policy

section states that OCR will assess compliance with the effective accommodation regulation by

examining:

        a. The determination of athletic interests and abilities of students; and
        b. The selection of sports offered; and
        c. The levels of competition available, including the opportunity for team
        competition.
                                                     -- 44 Fed. Reg. at 71417

        Note that these policy factors do not even mention numbers. The 1979 Policy Interpretation

explains in subpart “a” how institutions are required to determine athletics interests and ability. In

subpart “b” it addresses issues that schools should consider when selecting which sports they

should offer. Subpart “c” has two parts, the “three-part test” that does focus on numbers of

participation opportunities (already discussed in Section 3 above) and the “competition test” that

requires institutions to provide proportionally similar quality competition opportunities. Thus, it

should be emphasized that numbers of participation opportunities and the often referenced “three-

part test” are merely one of four subsets of the effective accommodation requirement and a small

                                                                                            23 | Page


                                     Plaintiffs' TRO Appendix - 0113
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 114 of 283




part of the overall policy with which UIowa must comply. With regard to its current athletic

program and, certainly, if UIowa decided to engage in a major restructure of its athletics program,

it had an obligation to ensure that its restructured program complied with all four of these Title IX

requirements.

       The 1979 Policy Interpretation provides great detail about each of these three factors (“a”

– determination of interest and abilities, “b” – selection of sports offered, and “c” –levels of

competition, and how they should be applied.

       5.a. I opine that UIowa has not complied with its obligation to assess the interests and

abilities of female athletes with regard to its current program or the development of the

proposed restructured program. The 1979 Policy Interpretation specifies:

       (a) How schools must assess the interests and abilities of their students.
       [3] Application of the Policy - Determination of Athletic Interests and Abilities
       Institutions may determine the athletic interests and abilities of students by
       nondiscriminatory methods of their choosing provided:
       a. The processes take into account the nationally increasing levels of women’s
           interests and abilities;
       b. The methods of determining interest and ability do not disadvantage the
           members of the under-represented sex;
       c. The methods of determining ability take into account team performance
           records; and
       d. The methods are responsive to the expressed interests of students capable of
           intercollegiate competition who are members of the under-represented sex.
                                         -- 44 Fed. Reg. at 71417

       When UIowa added its women’s rowing team in 1994, there were only 44 Division I

women’s rowing teams in the nation compared with 154 women’s soccer teams, a program UIowa

didn’t add until 1997-98. At the time, the UIowa was not in compliance with Prongs One, Two or

Three and was obligated to annually conduct assessments and as soon as women’s interest and




                                                                                           24 | Page


                                   Plaintiffs' TRO Appendix - 0114
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 115 of 283




abilities were identified to add sports to meet one of these participation standards. The January

10, 2018 DOE OCR complaint resolution letter to UIowa found:

       While OCR acknowledges that the University added women’s rowing in 1994-95
       and women’s soccer in 1997-98, which accounted for the addition of 158 female
       athletes (based on 2015-16 participation rates), the information does not indicate
       that the University has shown continuing efforts to provide nondiscriminatory
       participation opportunities for females through a plan of program expansion,
       particularly because it has not assessed interest, ability, and available competition
       for women in a meaningful way. Despite expressed interest in adding sports to
       the University’s athletics program, the University did not demonstrate any plans
       to expand the program. [bold emphasis added]
                                                                             -- Pg. 7

The letter also noted that in addition to its obligation to initiate such interest and ability

assessments, the UIowa had ignored inquiries from students:

       University staff recalled to OCR that there were inquiries by the synchronized
       swimming club to be elevated but a written request was not submitted, and it was
       not elevated. There have been verbal inquiries for men’s soccer and men’s and
       women’s ice hockey, but the dates of the inquiries were unknown and no written
       requests were submitted to the University. In January 2015 there was an email
       inquiry to determine if the University would be adding women’s and men’s
       lacrosse. The University responded that it did not have any short term plans to add
       any sports, but that lacrosse would be the most likely sport to be added.
                                                                     -- FN#9 at Pg. 7

       With regard to the 2021-22 plan to restructure the program, I saw no evidence of an

assessment of interests and abilities of male or female athletes to determine which men’s or

women’s programs were to be eliminated. Women’s swimming and diving was selected for

elimination, a sport in which there were 194 Division I programs. Not selected were existing

sports in which there appears to be less interest such as field hockey (77 Division I programs),

gymnastics (61 Division I programs) and rowing (88 Division I programs). Swimming is among

the top ten most popular girls high school sports.


                                                                                          25 | Page


                                   Plaintiffs' TRO Appendix - 0115
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 116 of 283




                 Table 6. National Federation of State High School Association
                             2018-19 Girls Participation Statistics




Similarly, while the elimination of men’s gymnastics appeared to reflect the declining participation

and interest in this sport (only 15 Division I programs), men’s tennis (251 Division I programs)

and men’s swimming and diving (131 Division I programs) are among the top ten most popular

boys’ high school sports.

                 Table 7. National Federation of State High School Association
                             2018-19 Boys Participation Statistics




In my experience, I find that decisions related to keeping women’s sports are sex-based rather than

interest and ability based. The primary purpose of such decisions is to manipulate women’s sports


                                                                                          26 | Page


                                   Plaintiffs' TRO Appendix - 0116
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 117 of 283




participation numbers while saving money. Institutions pick the women’s sports with the highest

participation numbers, lowest per capita operating cost, and lowest staffing costs to retain or to

add to their programs in order to comply with Title IX. Also based on my experience, rowing and

cross country/indoor track/outdoor track are the sports of choice for artificially inflating women’s

participation numbers.

       5.b.   I opine that UIowa has not complied with its Title IX obligation to ensure that

the selection of sports offered in the current program and proposed for the 2021-22

restructured program equally meets the interests and abilities of men and women. The

second element of the “effective accommodation” regulation cited above is “selection of sports

offered”. The 1979 Policy Interpretation discusses the issues that schools should consider when

selecting which sports they should offer, including whether the same sports must be offered for

men and women, whether the excluded sex must be permitted to try out for a team for the opposite

sex, how schools should treat sports categorized as contact or noncontact sports, and whether teams

are chosen by athletic skill. See 44 Fed. Reg. at 71417-71418, Part [C][4]. Sports selected for men

and women do not have to be identical. Respectively, they should meet the interests and abilities

of males and females. Certainly, they should not be selected for the purpose of treating female

athletes in a lesser and discriminatory manner. As reviewed in Section 5.a above, the DOE OCR

resolution letter indicates the UIowa has never done an assessment for its current men’s and

women’s sports menu. Further, there was no indication that the decision to drop sports in 2021-

22 was prefaced by the required Title IX assessments of interest and ability.

       During discovery, I also intend to examine whether male and female participants are treated

equally with regard to the opportunity to be selected for teams – whether there is policy and

practice to require all teams to conduct tryouts. At many institutions, sports such as wrestling,



                                                                                          27 | Page


                                   Plaintiffs' TRO Appendix - 0117
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 118 of 283




football and track and field do not conduct tryouts and accept all-comers or do not apply roster

limits to teams.

       5.c.   I opine that UIowa has not complied with its Title IX obligation to ensure that

women are provided with the same levels of competition as men’s teams either in the current

program or the 2021-22 restructured program. For “(c) Levels of Competition Offered,” the

third effective accommodation factor, the 1979 Policy Interpretation sets out two separate tests

regarding levels of competition: (1) participation, which has already been examined in Section 3

of this report, and (2) competitive team schedules, both of which schools must satisfy in order to

comply with the effective accommodation regulation. In particular,

       [5] Application of the Policy - Levels of Competition.
       In effectively accommodating the interests and abilities of male and female
       athletes, institutions must provide both the opportunity for members of each sex
       to participate in intercollegiate competition and for athletes of each sex to have
       competitive team schedules which equally reflect their abilities5.
                                         -- 44 Fed. Reg. at 71418 [bold emphasis added].

       While the DOE OCR examined competitive schedules of current men’s and women’s

teams to determine whether sports competed against non-Division I teams, DOE OCR did not

appear to examine whether any of the existing men’s or women’s programs were offering sub-

varsity experiences, namely junior varsity, freshmen or novice programs. No UIowa men’s sports

include junior varsity, freshmen or novice programs. No women’s teams support junior varsity,

freshmen or novice programs except women’s rowing, which offers a novice program (the

equivalent of a freshmen program, a novice rower is a first-year college rower). Thus, a portion

of what has been represented as varsity rowing participation opportunities, are actually novice

opportunities. Novice rowers participate in fewer regular season events, are “newbies” to rowing

who do not receive athletic scholarships, and do not have conference or national championships.

News reports about rowing competitions posted on the UIowa web site, reported that the UIowa

                                                                                            28 | Page


                                  Plaintiffs' TRO Appendix - 0118
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 119 of 283




rowers were regularly competing in the novice category, I could not determine the actual number

of participants in the varsity versus the novice women’s rowing program. It appears that Athletic

Director Barta intends to keep the rowing program as part of the 2021-22 restructure. The novice

rowing program raises significant questions. Female athletes are currently underrepresented

overall.   Certainly, current women’s participation opportunities should not be sub-varsity

experiences.

        I also opine that UIowa may have precipitated this sub-varsity participant predicament as

part of an effort to increase women’s participation by inflating participation in rowing rather than

adding a new women’s varsity sport. When UIowa decided to engage in a major restructure of its

athletics program, this factor should have been taken into consideration.



        6. I opine that UIowa female athletes have been significantly shortchanged over the

2003-04 to 2018-19 period (16 years) with regard to the provision of athletics financial aid.

In addition to the Title IX 106.41 athletics provision, the financial aid section of the regulation has

a direct reference to its application to athletics:

        § 106.37 Financial assistance.

        (c) Athletic scholarships. (1) To the extent that a recipient awards athletic scholarships
        or grants-in-aid, it must provide reasonable opportunities for such awards for members
        of each sex in proportion to the number of students of each sex participating in
        interscholastic or intercollegiate athletics.

        (2) Separate athletic scholarships or grants-in-aid for members of each sex may be
        provided as part of separate athletic teams for members of each sex to the extent consistent
        with this paragraph and §106.41.

In this area, scholarship equity is tied to the percentage of male and female student-athletes rather

than the percentage of males and females in the general student body. Specifically, Title IX


                                                                                             29 | Page


                                     Plaintiffs' TRO Appendix - 0119
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 120 of 283




requires that total dollars awarded to male and female student-athletes be proportional to their

athletics program participation percentages. A disparity of less than one percentage point is

permissible.     This specification of distribution based on percentage of athletes rather than

percentage of males and females in the student body is because an institution may be in compliance

with Title IX participation requirements by using the Prong Two or Three options which do not

require male/female athletics participation equal to the percentage of males and females in the

undergraduate student body.

          While I did not have access to NCAA squad lists in order to examine how scholarships

were packaged, care must also be taken to determine that the institution does not engage in

discriminatory packaging of athletics aid because §106.37 also prohibits:


          (1) On the basis of sex, provide different amount or types of such assistance, limit
          eligibility for such assistance which is of any particular type or source, apply
          different criteria, or otherwise discriminate;

          Because UIowa was not eligible to utilize Prong Two or Three to comply with Title IX’s

participation requirements (as previously explained in Section 3) and was obligated to meet Prong

One proportionality requirements with regard to athletic participants, in each year depicted in

Table 8, female athlete participation should have been equal to the percent of females in the

undergraduate student body and the female athlete entitlement of athletics financial aid should also

have been equal to or within one percent of that participation percentage. Table 8 reveals that

female athletes were shortchanged a total of $6,560,866 in athletics financial aid over this 16-year

period.




                                                                                             30 | Page


                                     Plaintiffs' TRO Appendix - 0120
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 121 of 283




     Table 8. UIowa Athletics Financial Aid - Computation of Female Athlete Entitlement
     Based on Prong One Female Athlete Participation Equal to Percent Females Full-time
                           Undergraduates – 2003-04 to 2018-19

                                                              Amount of
                                                                           Female Athlete
                                  Women's      Undergrad     Financial Aid                      Percent of
                Men's Teams                                                 Scholarship $
                                    Teams      Female % -       Female                         Financial Aid
                  Athletics                                                  Shortfall if
                                  Athletics   Title IX Prong   Athletes                           Actually
 Survey Year    Financial Aid                                              Females Given
                                Financial Aid One Athletics Should Have                          Awarded
                  Actually                                                   Prong One
                                   Actually   Participation    Received                           Female
                  Awarded                                                   Participation
                                  Awarded      Entitlement Under Prong                           Athletes
                                                                            Opportunities
                                                                 One
   2003-04       $2,946,034      $2,740,042       53.9%       $3,064,096      -$324,054           48.2%
   2004-05       $2,926,166      $2,792,174       54.1%       $3,095,369      -$303,195           48.8%
   2005-06       $3,413,991      $2,987,569       53.4%       $3,416,112      -$428,543           46.7%
   2006-07       $3,302,807      $3,184,077       53.0%       $3,438,049      -$253,972           49.1%
   2007-08       $3,709,369      $3,587,152       52.0%       $3,794,317      -$207,165           49.2%
   2008-09       $4,561,570      $3,885,834       51.1%       $4,318,240      -$432,406           46.0%
   2009-10       $4,326,160     $3,904,931        51.1%        $4,203,837         -$298,906       47.4%
   2010-11       $4,597,380     $4,314,879        51.7%        $4,611,074         -$296,195       48.4%
   2011-12       $5,175,642     $4,641,495        51.6%        $5,060,760         -$419,265       47.3%
   2012-13       $5,664,561     $4,928,936        51.6%        $5,463,148         -$534,212       46.5%
   2013-14       $6,156,088     $5,060,703        51.9%        $5,818,482         -$757,779       45.1%
   2014-15       $5,687,665     $5,432,525        52.0%        $5,781,925         -$349,400       48.9%
   2015-16       $6,015,105     $5,494,926        52.3%        $6,024,782         -$529,856       47.7%
   2016-17       $6,172,763     $5,867,774        52.6%        $6,336,849         -$469,075       48.7%
   2017-18       $6,203,798     $6,293,810        53.0%        $6,628,552         -$334,742       50.4%
   2018-19       $6,709,299     $6,399,154        53.6%        $7,021,256         -$622,102       48.8%
                                                                                 -$6,560,866
* Based on Equity in Athletics Disclosure Act Data at https://ope.ed.gov/athletics/#/




       7. I opine that there are significant inequities in per capita recruiting expenses

between male and female participants. In addition to the Title 106.41 athletics participation and

laundry list provisions and the 106.37 financial aid sections of the regulation that have direct

references to how requirements are applied to athletics, recruiting is a non-athletics specific

provision which must be assessed:




                                                                                                   31 | Page


                                      Plaintiffs' TRO Appendix - 0121
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 122 of 283




       § 106.23 Recruitment....a recipient shall not:

       (1) On the basis of sex, provide different amount or types of such assistance, limit
       eligibility for such assistance which is of any particular type or source, apply
       different criteria, or otherwise discriminate;

Coaches must be provided with substantially equal opportunities and financial and other resources

to recruit. Prospective male and female student athletes must be provided with the same benefits,

treatment and opportunities such as paid trips to campus, equal expenditures for on- or off- campus

entertainment during campus visits, etc. Specifically, the presence of any restrictions on recruiting

(such as coaches being limited to geographical areas such as state, regional, national or

international, limits on the number of paid trips that a sport can provide to visiting prospects, limits

on per athlete or athlete hosts entertainment expense when prospective recruits visit campus, etc.)

are examined. If there are no policy restrictions and the allocation of recruiting budgets is the sole

limiter of recruiting support, a comparison of per capita recruiting expense is the most reasonable

metric that should be carefully examined to ensure equal treatment of male and female athletes.

       Utilizing UIowa EADA reports that include annual recruiting expenditures for men’s and

women’s sports from 2003-04 to 2018-19, I created the following Table 9 which shows the

percentage of total recruiting expenditures provided to the men’s and women’s program and

computes a per capita expenditure as well as the difference between per capita expenditures spent

on recruiting male versus female athletes. For ease of understanding, the last column of Table 9

shows how much more UIowa spent to recruit a male athlete than a female athlete as a percent of

recruiting expense. These per capita recruiting expense differences are so substantial and the

pattern in favor of male athletes so consistent that there is good reason to believe that there are

gender inequities in this area.




                                                                                              32 | Page


                                    Plaintiffs' TRO Appendix - 0122
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 123 of 283




 Table 9. Comparison of UIowa Recruiting Expenditures on Male and Female Athletes – 2003-
                                      04 to 2018-19




       8.   I have reviewed the January 10, 2018 DOE OCR resolution agreement and

subsequent DOE OCR communications regarding that agreement and determined that they

do not affect my opinions in this report because they apply only to correcting UIowa admitted

2015-16 athletic program gender inequities in the 2016-17 academic year (with several

exceptions related to facilities construction projects) and DOE OCR acceptance of 2016-17

UIowa remedies that were based on questionable participant counting and other data

discrepancies.   As noted in Appendix C, I was only provided with six documents related to the

UIowa Title IX complaint OCR #05152538, one from the UIowa legal counsel and five DOE OCR

letters to UIowa President Bruce Harreld. None of DOE OCR letters included copies of any UIowa

submissions upon which DOE OCR based its determinations. Briefly, these documents were:


                                                                                     33 | Page


                                 Plaintiffs' TRO Appendix - 0123
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 124 of 283




   ● December 29, 2017 UIowa legal counsel letter to DOE OCR transmitting December 29,
     2017 dated resolution agreement

   ● January 10, 2018 letter from DOE OCR to UIowa President detailing findings of the
     2015-16 DOE OCR investigation and reviewing the requirements of the resolution

   ● April 25, 2018 letter from DOE OCR to UIowa President acknowledging receipt of 2016-
     17 participation and financial aid data and completion of Section I and III of the
     agreement

   ● July 13, 2018 letter from DOE OCR to UIowa President acknowledging receipt of 2016-
     17 information on equipment and supplies (Sec. V), tutoring (sec. VII), housing and
     dining (Sec. VIII) and recruiting (Sec. IX) and specifying the need for further follow-up.

   ● June 28, 2019 letter from DOE OCR to UIowa President acknowledging accepting
     completion of Sec. VI provision of locker room, practice and competitive facilities with
     promises of various building and renovation projects through 2020, accepting completion
     of Sec. VII tutoring and Sec. VIII housing and dining.

   ● October 29, 2019 letter from DOE OCR to UIowa President acknowledging receipt of
     additional recruiting information, accepting completion of that section of the agreement
     and closing monitoring of the case.

I did not consider information related to subject matter other than participation, athletics financial

assistance and recruiting, the only Title IX elements I was asked to address in this report. In the

following paragraphs I explain that UIowa admits that there were athletics gender inequities in

2015-16 in numerous areas including participation, financial aid and recruiting that needed

correction (the subject of the resolution agreement) which supports my opinions for that year.

Below, I address concerns regarding DOE OCR acceptance of 2016-17 UIowa provided

participation, athletics financial aid and recruiting data—data accepted without a DOE OCR audit

to confirm accuracy. I also discuss the limitations of the RRP process and the lack of post 2016-

17 monitoring.

       8.a. Complying with a DOE OCR Title IX complaint resolution is not dispositive with

regard to Title IX compliance. It is important to note that whether DOE OCR finds UIowa in

compliance with a resolution agreement or finds that UIowa has violated Title IX or not or enters

                                                                                            34 | Page


                                    Plaintiffs' TRO Appendix - 0124
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 125 of 283




into such a resolution process, as stated in the January 10, 2019 DOE OCR resolution letter at page

31, “The complainant may file a private suit in federal court, whether or not OCR finds a

violation.” In the case of the 2017 UIowa resolution, the determination of inequities concerned

the treatment of male and female athletes during the 2015-16 academic year and assurances from

UIowa that these inequities would be remedied by 2016-17 (with the exception of several facilities

projects). This case concerns whether UIowa is currently in compliance with Title IX. I opine

that a one-year snapshot of 2016-17 has a negligible impact on my contention that the UIowa has

demonstrated a pattern of 18 years of failing to provide female athletes with proportional

participation opportunities or the athletics financial aid and recruiting support to which they were

entitled.

         8.b. As a practical matter, institutions do not enter into the DOE OCR Rapid

Resolution Process unless DOE OCR has discovered and the institution acknowledges the

existence of Title IX inequities. When a Title IX complaint is filed with DOE OCR, that agency

is obligated to respond. It conducts an on-campus investigation. If there are no inequities

discovered, there is a DOE OCR finding of compliance and no need for a Rapid Resolution Process

(RRP). If inequities exist, the government is loath to issue a finding of “non-compliance” because

the penalty for such is withdrawal of federal funding. For example, in 2018, UIowa received

$260,461,544 in federal funds just for research and scholarship.13 Therefore, rather than the

government undertaking an onerous withdrawal of funds process and disciplinary action, the

resolution process is intended to remedy inequities more amicably. To my knowledge, DOE OCR

has never levied such a penalty. Thus, as a practical matter, institutions would rather enter into a


13
     University of Iowa Office for Vice President for Research. (July 13, 2018) Federal Funding for research increases
     at the University of Iowa. Retrieved at: https://research.uiowa.edu/impact/news/federal-funding-research-
     increases-university-iowa


                                                                                                           35 | Page


                                          Plaintiffs' TRO Appendix - 0125
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 126 of 283




resolution agreement because they avoid the risk of loss of federal funds and delay having to come

into compliance immediately. Resolution agreements always include timetables rather than

immediate action.

       To be clear, although neither the institution nor DOE OCR uses technical language finding

“non-compliance,” DOE OCR uses plain language to describe the inequity. For example, in the

January 18, 2018 letter to UIowa President Harrrel, DOE OCR states, “The disparity between the

[2015-16] enrollment rate of women (52%) and their intercollegiate athletic participation rate

(49.1%) represented as many as 54 additional female participation opportunities that would have

been necessary to achieve proportionality, without cutting any athletic opportunities for men.” (at.

p. 5) In plain words, UIowa did not meet the participation proportionality standard in 2015-16.

Thus, the resolution agreement is, in actuality, acknowledgement of non-compliance at a time

certain in the past and a promise to fix the inequity within a time certain in the future.   The RRP

is also a protective mechanism for the institution to delay any finding that would result in a loss of

federal funds and to delay what would otherwise be its immediate obligation to implement

remedies.

       8.c. The UIowa must continuously and fully be in compliance with Title IX and DOE

OCR cannot obviate that obligation. Institutions of higher education, as recipients of federal

funds, must annually attest that they are in compliance with Title IX by signing a Certificate of

Assurance. Such an assurance is a condition for receipt of federal financial assistance. DOE OCR

does not monitor the compliance of every institution with Title IX, even after investigation of a

Title IX complaint or completion of the RRP. DOE OCR stopped monitoring UIowa effective

October 29, 2019. In previous sections I addressed why I believe that UIowa is not currently

providing equitable participation opportunities, athletics financial assistance or recruiting support



                                                                                             36 | Page


                                    Plaintiffs' TRO Appendix - 0126
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 127 of 283




(the only Title IX elements I am able to examine absent the benefit of discovery) and therefore

should not be permitted to drop any women’s participation opportunities.

         8.d. I opine that UIowa data supplied to support its contention of 2016-17 provision

of gender equitable participation, athletics financial aid and recruiting support should be

considered questionable with regard to accuracy as it was not audited by DOE OCR and is

flawed by the participant counting errors previously discussed. In Sections 4 and 5 above I

provided extensive reasons why UIowa participation counts should be considered inaccurate. The

athlete participation data provided by UIowa to DOE OCR for 2016-17 supports these concerns.

UIowa represented that there were 432 female participants among 827 total athletes in 2016-17 –

meeting the Prong One proportionality standard. Table 10 below compares these figures to data

UIowa EADA and Web roster reports.

              Table 10. A Comparison of UIowa 2016-17 Athletic Participation Data:
              EADA Report, Web Rosters and DOE OCR Resolution Submissions with
                             Resulting Female Participation Gaps

                                        Percent
                                                                         2016-17 UIOWA WEB 2016-17 IOWA TO DOE
                Teams                 Male/Female   2016-17 UIOWA EADA
                                                                                 SITE               OCR
                                      Undergrads
                                                        #         %          #         %       #         %
Men's Sports Participants               47.4%          407      48.6%       392      51.9%    395      47.8%
Women's Sports Participants             52.6%          430      51.4%       364      48.1%    432      52.2%
                              Total                    837                  756               827
Female Participation Gap                               22                    71                6



I opine that UIowa reported inaccurate participation numbers.                     Note that the 432 female

participation numbers provided to DOE OCR approximates the 430 female participation number

submitted to on UIowa’s EADA report. In Section 4 above I discussed at length the overstatement

of EADA report female athlete counts created by wrongful inclusion of male practice players,

inflated rowing rosters and overcounting of cross country, indoor track and outdoor track

participants. I opined that the web site rosters were better approximations.


                                                                                                    37 | Page


                                      Plaintiffs' TRO Appendix - 0127
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 128 of 283




          There was also a huge discrepancy (-$1,220,487) in UIowa’s EADA reported athletics

financial aid number and what UIowa reported to the DOE OCR. In addition, UIowa switched its

definition of “participant” from “duplicated” (if an athlete participates in two different sports, the

athlete counts as a participant in each sport) to “unduplicated” (an athlete only counts once no

matter how many sports he or she plays). So, instead of using the 827 participants duplicated count

(432/52.2% females and 395/47.8%) males which would have entitled female athletes 52.2% of

all scholarship dollars (their proportion in the undergraduate student body), UIowa used a

duplicated count of 684 (345/50.4% females and 339/49.6% males). The result was close to one-

half million dollars less scholarship support. See Table 11 below.

             Table 11. A Comparison of UIowa 2016-17 Athletics Financial Aid Data:
           EADA Report Compared with Amount Reported to DOE OCR and UIowa’s Use
               of an Unduplicated Count to Reduce the Female Athlete Entitlement

                                  Women's                                                                    Amount of
                  Men's Teams                                                           Percent
                                   Teams                   Percent Aid                                      Financial Aid   Female Athlete
                    Athletics                                                         Difference
                                  Athletics Total Athletic Awarded to Percent Female                      Female Athletes    Scholarship $
    2016-17       Financial Aid                                                      (One Percent
                                Financial Aid Aid Awarded    Female      Athletes*                          Should Have        Overage/
                    Actually                                                           Allowable
                                   Actually                 Athletes                                      Received Under       Shortfall
                    Awarded                                                            Variance
                                  Awarded                                                                    Prong One
UIowa to OCR       $5,325,383     $5,494,667 $10,820,050        50.8%     50.4%           0.4%               $5,453,305         $41,362
EADA Report*       $6,172,763 $5,867,774 $12,040,537            48.7%     52.6%          -3.9%               $6,336,849        -$469,075
*UIowa used a duplicated count to report that female athletes were 50.4% of all athletes. The 52.6% used by Lopiano was based on the EADA
reported the actual 2016-17 undergraduate female enrollment which should also have been the percent female athletes Prong One participation
opportunities females were entitled to receive




There is only one definition of “participant” in the Title IX regulations and that definition occurs

in the financial aid provisions of the regulations. When UIowa created Prong One compliance with

its 2016-17 participation numbers, it also created the illusion that its apportionment of athletic

scholarship dollars was right on the mark.

          Similarly, there is a substantial discrepancy in UIowa’s EADA reported athletics recruiting

expenditures on male and female athletes and what UIowa reported to the DOE OCR. It appears




                                                                                                                               38 | Page


                                                 Plaintiffs' TRO Appendix - 0128
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 129 of 283




that once again, UIowa amounts spent on female athletes appear to have been inflated. See Table

12 below.

          Table 12. A Comparison of UIowa 2016-17 Athletics Financial Aid Data:
        EADA Report Compared with Amount Reported to DOE OCR and UIowa’s Use
            of an Unduplicated Count to Reduce the Female Athlete Entitlement




I opine that the 2016-17 reports to DOE OCR are highly suspect with regard to accuracy.

       9. I opine that UIowa is able to comply with the proportionality provision of Title IX

without dropping any men’s or women’s teams. Prior to evaluating the UIowa proposal to

restructure its athletic program effective 2021-22, it is important to understand that there is no Title

IX that would compel UIowa to restructure its program in a manner which requires the dropping

of any men’s or women’s sport program. The January 10, 2018 DOE OCR resolution also made

this point which I repeat here:

          E. Elimination of athletic teams: OCR has made clear to the University that OCR
          does not require or encourage the elimination of any University intercollegiate
          athletic teams and that it seeks action from the University that does not involve
          the elimination of athletic opportunities, because nothing in Title IX or the three-
          part test requires an institution to cut teams or reduce opportunities for students
          who are participating in intercollegiate athletics in order to comply with the
          provisions of Title IX relating to the effective accommodation of the interests and
          abilities of male and female students. OCR has also made clear to the University
          that Title IX provides institutions with flexibility and choice regarding how they
          will provide nondiscriminatory participation opportunities.
                                                                                – at pg. 7

It is inaccurate in most instances for an athletics administrator to maintain that financial exigencies

require the athletic program to eliminate sports teams. Yet, this is exactly what Director of



                                                                                              39 | Page


                                    Plaintiffs' TRO Appendix - 0129
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 130 of 283




Athletics Barta maintained when announcing UIowa’s 2021-22 plan to drop three men’s and one

women’s sport.

       In my textbook, Athletic Director’s Desk Reference, chapter four explains how to

restructure an athletic program to significantly reduce expenses and keep all sports programs. In

short, instead of the current UIowa program structure that attempts to treat all men’s and women’s

sports lavishly with regard to coaching staffs, scholarships, operating expenses, etc., this chapter

describes how sports can be distributed among two or three different funding tiers, each tier serving

an equal proportion of male and female athletes, and male and female athletes within their

respective tiers fully meeting Title IX gender equity obligations of equal athletics financial aid,

recruiting support and treatment and benefits. This approach would allow UIowa to keep several

priority sports like football and basketball for males and whatever number of women’s sports is

required to have an equal proportion of all female athletes in this tier, at high funding levels while

other sports are distributed among significantly lower funding tiers (equal proportions of male and

female athletes in each tier). This system is a common sports management approach to meeting

financial exigency.

       10.    I opine that UIowa should not be allowed to proceed with reducing female

participation opportunities based on an assertion of current or future Title IX compliance

after programs are eliminated. On August 21, 2020, the University of Iowa President and

Director of Athletics announced that four varsity athletic programs would be eliminated in the

2021-22 academic year: women’s swimming and diving, men’s swimming and diving, men’s

tennis and men’s gymnastics. While the media referenced consultation with the University’s

Board of Regents, I saw no evidence that the President’s Committee on Athletics Charter was




                                                                                            40 | Page


                                    Plaintiffs' TRO Appendix - 0130
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 131 of 283




consulted.14 I was asked to opine whether the decisions made were equitable or gender neutral,

whether the manner in which UIowa intends to eliminate sports or count participants would be

considered proper under Title IX. What the UIowa restructure plan reveals is the hope that the

Court will:

     (a) permit a configuration of an athletic program in which a smaller number of sports are

         treated equally and lavishly, using the funds saved through the elimination of sports to

         support remaining priority sports and their excessively paid coaches and administrators

         which the institution would like to retain;

     (b) ignore 18 years of treating female athletes inequitably to allow this UIowa a program

         “reset” with no consequences for probable past discrimination on the basis of sex;

     (c) allow the proposed program reconfiguration to include one final insult to female

         participants – doing further harm to the underrepresented and less favorably treated female

         class - those female swimmers and divers whose sport would be terminated;

     (d) allow UIowa to continue to misrepresent the actual number of participation opportunities

         afforded female athletes or treat female athletes less favorably than male athletes; and

     (e) allow this “paper” plan to proceed without UIowa actually demonstrating for a specified

         period of time that it is capable of actually conducting an athletic program that provides

         female athletes an equal opportunity to participate and equal treatment as the law requires.

It is within this context that, in sections 11 and 12 of this report which follow, I opine on the gender

equity issues created by the proposed plan to drop four sports.




14
     Such committees are normally consulted prior to major decisions dealing with intercollegiate athletics
     and are mechanisms that provide for faculty and alumni input. See
     https://opsmanual.uiowa.edu/governance/university-iowa/advisory-bodies/presidential-committee-
     athletics-charter
                                                                                                 41 | Page


                                      Plaintiffs' TRO Appendix - 0131
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 132 of 283




       11. I opine that UIowa’s counting or plans to count prospective participants for the

2021-22 academic year do not comport with proper Title IX participant counting

methodology and how equity in athletics participation is assessed because the participant

counts are projected, proposed, or promised rather than being actual.

       11.a. Counting Prospective Participants Rather than Actual Participants is Incorrect

under Title IX counting regulations. Title IX participant counting methodology and equity

requirements examine intercollegiate athletics separate from recreational club sport programs,

intramurals, and physical education classes.        The assessment of athletics gender equity is

institution specific. Comparisons are made with regard to the actual participation opportunities and

actual treatment and benefits afforded to male and female athletes within each institution rather

than any future promise of such treatment. No comparisons are made to the treatment of males

and females at other institutions. Participant counting in any year cannot be validated until a sport

season is completed.

       Title IX participant counts in each sport are normally based upon an examination of three

athletic department documents:       NCAA Squad Lists, NCAA Hour-Limitation records, and

competition results. The NCAA “Squad Lists” are official records of recruiting, eligibility, and

participation status on the first day of competition, whether financial assistance received by the

student is countable athletics financial assistance subject to Title IX distribution requirements, and

whether the athlete quit the sport or otherwise changed his/her status after the first day of

competition:

       15.5.11 Squad List.
       15.5.11.1 Eligibility Requirement. To be eligible to represent an institution in
       intercollegiate athletics competition, a student-athlete shall be included on the
       institution’s squad-list form. [D]



                                                                                            42 | Page


                                    Plaintiffs' TRO Appendix - 0132
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 133 of 283




       15.5.11.2 Squad-List Form. The institution shall compile a list of the squad
       members in each sport on the first day of competition and shall indicate thereon the
       status of each member in the categories listed
           15.5.11.2.1 Procedures. The following procedures shall be used for the squad
               list:
           (a) The form shall be available for examination upon request by an authorized
               representative of another member institution, the NCAA, and, if the
               institution is a member of a conference, an authorized representative of the
               conference;
           (b) A supplementary form may be filed to add names of persons not initially on
               the squad or to indicate a change of status;
           (c) A student-athlete’s name must be on the official institutional form to qualify
               to represent the institution in intercollegiate athletics; and
           (d) The athletics director (or his or her designee, who may not be a coaching
               staff member) shall sign the form for each sport. The head coach in each
               sport shall sign the form for the applicable sport.
                                                -- 2020-21 Division I NCAA Manual, p. 230-31

       The record of receipt of countable athletics financial aid is important because a scholarship

recipient counts no matter if the athlete has no eligibility remaining, is injured, is academically

ineligible or does not continue to practice with the team, as long as that athlete is still receiving

other benefits of being an athlete such as tutoring, academic advising, access to athletics program

services, etc. Because the athlete is receiving a significant athletic benefit (financial aid) as well

as other services, the athlete is counted as a participant.

       However, Title IX does not require an athlete to participate in a competition in order to

count, only to have regularly participated in practices and team meetings and received the

treatment and benefits normally provided to athletes competing.            Thus, the NCAA Hour-

Limitation Record is used to determine whether an athlete who never actual participated in a

competition should count because he/she participated in practices and received the benefits of

coaching and training throughout the year:

       17.1.7.3.4 Hour-Limitation Record. Countable hours must be recorded on a daily
       basis for each student-athlete regardless of whether the student-athlete is

                                                                                            43 | Page


                                    Plaintiffs' TRO Appendix - 0133
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 134 of 283




        participating in an individual or team sport. Any countable individual or group
        athletically related activity must count against the time limitation for each student-
        athlete who participates in the activity but does not count against time limitations
        for other team members who do not participate in the activity.

Event results and statistics are usually maintained by the Sports Information Director in the

athletics department and posted on the institution’s web site. If the athlete participates in one or

more competitions, the athlete is counted as a participant.

        Thus, while participants are generally counted as participants on the first day of

competition in that sport, counting on the first day is a matter of convenience. An athlete recorded

on the Squad List as present on the team on the first day of competition would not necessarily

count as a participant if the athlete was not entered to participate in at least one competition in

sports in which competition entries are unlimited.15          Neither would an athlete who never

participated in a competition and failed to regularly attend team practices and meetings throughout

the year be counted as a participant. It is therefore impossible to verify participation numbers until

the end of the season and only if all of these documents are available. Further, as previously noted,

careful examination of these documents is essential because UIowa participation counting is highly

suspect in multiple sports.

        11.b.   The UIowa 2021-22 Proposed Plan is a mathematical “shell game”–a

hypothetical construction designed to produce a “0” male or female participation gap that is

not tied to any reality with regard to actual past participation of male and female athletes.

Table 13 below shows several male and female participation counts that could be used to test the

planned 2021-22 reconstructed athletic program to estimate potential for achieving Title IX Prong




15
     See Biediger et al. v. Quinnipiac University, U.S. Dist. Court (Conn..) Case No. 3:09-CV-
     6211
                                                                                            44 | Page


                                    Plaintiffs' TRO Appendix - 0134
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 135 of 283




One participation. The raw data for this summary is displayed in Tables 4 and 5 on p. 19 and p.

21 respectively.

               Table 13. Various Participation Possibilities That Could Be Justified
          for Use to Test the UIowa Plan Regarding the Selection of Sports and Potential
                      for Achieving Prong One Participation Proportionality

                                        EADA         WEB          WEB        Based on 16 yrs EADA Data      NCAA
   Barta 2021-22 Proposed Uiowa                                                                           Avg. D-I
                                     Actual 2018- Actual 2019-    Current
           Sports Program                                                    Range     Mean      Med       Roster
                                         19           20         2020-21
                                                                                                          2018-19
           Men's Sports
Baseball                                  37           36           42       35-50      40        40        36.4
Basketball                                16           16           16       11-17      15        15        15.7
Football                                 124          127          122      117-136     125      125        121.8
Golf                                      9            8            10        9-16      10        10         9.8
Xctry/Indoor/Outdoor T&F                 102          116          140       90-137     115      114        93.3
Wrestling                                 36           36           33       32-42      37       37.5       33.1
                             TOTAL       324          339          363                  343      342         310
Women's Sports
Basketball*                              28           13          13        12-26       16        14.5      14.4
Field Hockey                             22           22          21        17-22       19        19.5       23
Golf                                     10           10          10         7-11        9         9.5       8.2
Gymnastics                               20           18          22        13-22       19         20       18.1
Rowing                                   94           60          46        64-108      86        90.5      62.2
Soccer                                   29           36          30        24-36       29         28       28.4
Softball                                 24           20          25        15-25       21         20       21.7
Tennis                                   11           8           11         7-11        9          9        9.1
Xctry/Indoor/Outdoor T&F                130          132         151        94-151     118        127       96.9
Volleyball                               15           17          13        14-20       17         17       16.6
                           TOTAL        383          336         342                   279        292        235
* 2018-19 EADA women's basketball participant count of 28 appears as reported. Thus, this include 15 male practice
players.


        I first examined the planned cut of one women’s and three men’s sports based on 2018-19

actual EADA reported data. Because the Prong One participation gap solution is “0” in Table 14

below, it seems likely that UIowa took 2018-19 EADA reported participation numbers, which I

consider to be both inflated and suspect with regard to accuracy, to produce a spurious “paper”

Prong One compliant participation solution as depicted in Table 14 below.




                                                                                                          45 | Page


                                         Plaintiffs' TRO Appendix - 0135
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 136 of 283




                  Table 14. Title IX Prong One Participation Computation
                 Using 2018-19 EADA Participation Numbers Including Only
                  Those Sports Proposed for the 2021-22 Athletic Program

            BARTA 2021-22 SPORTS PLAN
            Based on Actual 2018-19 EADA Participation/Actual Enrollment
                                                              Male         Female
            Total -Athletes                                    324           383
            % - Athletes                                      45.8%         54.2%
            Total- Undergrad Students (18-19)                 10010         11546
            % - Undergrad Students                            46.4%         53.6%
            Percentage Difference                            -0.61%         0.61%
            Male Participation Gap                              0

Before accepting the above chart, the reader should recall that on pages 13-22 of this report, I

explained that 2018-19 EADA participation counts included 15 male practice players in the female

athlete participant count (10 in women’s basketball; four in women’s soccer and one in women’s

volleyball) and discussed other questionable counts in rowing, cross country and track and field

revealed by comparing EADA submitted counts to UIowa web roster numbers and official NCAA

competition records (TFRRS). I opine that a more accurate projection of participation under the

2021-22 restructured athletic program using 2018-19 enrollment should have used 2018-19 web

rosters – see the web roster adjusted Table 14-A below.

  Table 14-A. Title IX Prong One Participation Computation Using 2018-19 WEB ROSTER
Participation Numbers Including Only Those Sports Proposed for the 2021-22 Athletic Program

           BARTA 2021-22 SPORTS PLAN                          USING WEB ROSTERS
           Based on Actual 2018-19 WEB ROSTER Participation/Actual Enrollment
                                                                Male       Female*
           Total -Athletes                                      384           334
           % - Athletes                                        53.5%         46.5%
           Total- Undergrad Students (18-19)                   10010         11546
           % - Undergrad Students                              46.4%         53.6%
           Percentage Difference                               7.08%        -7.08%
           Female Participation Gap                                           110




                                                                                       46 | Page


                                  Plaintiffs' TRO Appendix - 0136
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 137 of 283




           I tested five other hypothetical rosters (Table 15 A, B, C, D and E below) based on the data

in Table 13, all of which produced female participation gaps ranging from 65 to 144.

                         Table 15. Title IX Prong One Participation Computation Using
                              Five Other Roster Scenarios Based on Table 13 Data
BARTA 2021-22 SPORTS PLAN                                            BARTA 2021-22 PLAN
A. Based on Actual 2019-20 Web Rosters/Actual Enrollment             D. Based on EADA 16 year Median/2020-21 Actual Enrollment
                                                 Male      Female                                                         Male        Female
Total -Athletes                                   339        336     Total -Athletes                                      342           292
% - Athletes                                     50.2%      49.8%    % - Athletes                                       53.94%        46.06%
Total- Undergrad Students (19-20                  9733      11501    Total- Undergrad Students (20-21)                    9107         11146
% - Undergrad Students                           45.8%      53.6%    % - Undergrad Students                              45.0%         55.0%
Percentage Difference                            4.39%     -3.82%    Percentage Difference                               8.98%        -8.98%
Female Participation Gap                                     65      Female Participation Gap                                           127

BARTA 2021-22 SPORTS PLAN                                            BARTA 2021-22 PLAN
B. Based on Actual 2020-21 Web Rosters/Actual Enrollment             E. Based on NCAA Division I Avg. Rosters/2020-21 Actual Enrollment
                                                 Male      Female                                                          Male         Female
Total -Athletes                                   363        342     Total -Athletes                                         310          235
% - Athletes                                    51.49%     48.51%    % - Athletes                                         56.88%        43.12%
Total- Undergrad Students (20-21)                 9107      11146    Total- Undergrad Students (20-21)                      9107         11146
% - Undergrad Students                           45.0%      55.0%    % - Undergrad Students                                45.0%         55.0%
Percentage Difference                            6.52%     -6.52%    Percentage Difference                                11.91%       -11.91%
Female Participation Gap                                     102     Female Participation Gap                                             144

BARTA 2021-22 SPORTS PLAN
C. Based on 16 year EADA Mean/2020-21 Actual Enrollment
                                                Male        Female
Total -Athletes                                 343           279
% - Athletes                                   55.14%       44.86%
Total- Undergrad Students (20-21)               9107         11146
% - Undergrad Students                         45.0%         55.0%
Percentage Difference                          10.18%      -10.18%
Female Participation Gap                                      141


All of the above estimates are based on more recent undergraduate enrollment and athletic

participation data (2019-20 and 2020-21) and are based on roster numbers less susceptible to the

overcounting of women participants present in 2018-19 EADA data.

           Given my previously expressed concerns regarding the accuracy of participant counting,

the purposeful inflation of women’s rosters, the inclusion of a novice level of competition created

by inclusion of the current women’s rowing program in the 2021-22 plan, and the inability of

UIowa in the past to demonstrate the ability to produce a Prong One compliant athletic program

for the past 18 years, I opine that no women’s sport participant should be asked suffer the

elimination of her sport until UIowa has fully demonstrated its ability to accurately count

participants and conduct an athletic program that treats males and females equally.
                                                                                                                                  47 | Page


                                                    Plaintiffs' TRO Appendix - 0137
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 138 of 283




       12. I opine that the student-athlete plaintiffs in this case have already and would be

likely to suffer considerable harm in the future as a result of the elimination of the UIowa

swimming and diving program effective 2021-22 and the removal of UIowa’s current

obligation to expand rather than diminish participation opportunities for female athletes. I

reviewed plaintiffs’ declarations but have not yet interviewed them or their coaches. In the

following paragraphs I offer the reasons for this opinion.

       12.a. I opine that commencing with the announcement of the 2021-22 elimination of

the UIowa men’s and women’s swimming and diving programs on August 21, 2020 and a

reiteration of that decision on September 23, 2020 after $2 million was raised to resurrect

these programs and the contribution rejected, that it will be incredibly difficult to restart

these programs if they are not immediately reinstated.

       Based on my 18 years of experience as an athletic director and five years as a college coach,

I believe it will be difficult if not impossible for the women’s swimming and diving program, if

the decision to drop the team effective the 2021-22 season is not stayed, to field a full team of

reasonably skilled athletes before 2024-25 at the earliest. My reasons for this opinion are:

   a. Head and assistant coaches will seek employment at institutions other than UIowa as soon

       as possible. When head coaches leave, normally, it takes three to six months to hire a

       replacement. However, no experienced and highly skilled coach will consider coming to

       UIowa without an assurance that the team will be restored to its previous varsity sport

       status in the athletic program. Thus, absent a stay of the proposed program cuts, recruiting

       a permanent replacement would have to wait until any court case and appeal was completed

       and resulted in a judgment in favor of the plaintiff eliminated teams, easily a one to two-



                                                                                          48 | Page


                                   Plaintiffs' TRO Appendix - 0138
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 139 of 283




   year process. Even then, prospective coaches would have to be assured of the long-term

   stability of the program in some way. Thus, it is unlikely that a favorable court judgment

   could occur prior to mid-2022-23, which means a new coach would likely not be hired until

   the end of the 2022-23 academic year. This would be well after a 2023-24 freshman

   recruiting class committed to their institutions – which would not include UIowa as a

   choice.

b. Realistically, recruiting varsity quality athletes to reconstitute the team would have to wait

   for the hiring of a new coach to do so. Assuming a coach could be hired for the 2023-24

   season at the earliest, the first recruiting class of athletes would not arrive on campus until

   the 2024-25 season, and it is doubtful that sufficient numbers or a balanced roster of

   freshmen, sophomores, juniors and seniors could be assembled for that season.

c. 2021-22 and 2022-23 team schedules not exist and rescheduling could occur for the 2023-

   24 seasons only if all judicial processes were completed, a judgment rendered in favor of

   the plaintiffs, there was a sufficient number of current athletes who had not yet graduated

   or transferred who, combined with transfers and less than high quality athletes could be

   assembled to participate in a 2023-24 season.

d. Current Iowa freshmen and sophomore swimmers will most likely immediately seek to

   transfer to other institutions for the spring 2021 or fall 2022 semesters, because of the

   academic and financial reasons cited below. It would be almost impossible to transfer for

   the spring 2021 semester at this late date, except to institutions in immediate proximity to

   athletes’ hometowns. Thus, the viability of the team with regard to sufficient numbers of

   skilled players is likely to be quickly depleted.




                                                                                        49 | Page


                               Plaintiffs' TRO Appendix - 0139
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 140 of 283




    e. It would take two to four years beginning in 2024-25 for UIowa to rebuild its reputation

        and gain the confidence of the most highly sought-after prospective student-athletes, who

        will look at UIowa’s decision to drop their respective sports as a lack of commitment. Only

        a very good coach hire would minimize this liability.

        12.b. I opine that there will be a high likelihood of academic harm to individual

student-athletes who transfer for the purpose of being able to continue their collegiate sports

participation. It would be impractical and very unusual for sophomore, junior and senior transfers

to other institutions not to be adversely affected academically. Institutions of higher education

seldom accept 100 percent of all courses previously taken by transfer students because they are

not exact matches to the courses offered at the new institution. In addition, almost every institution

of higher education has minimum residency or credits-earned requirements in order to earn the

baccalaureate degree from that institution. Depending on the number of credits accepted upon

transfer, the student may be forced to extend her time in college or may have to take heavier

academic loads to meet minimum credit or actual residency requirements. Also, it is usually more

difficult for transfers to be accepted into more highly desired academic majors due to prerequisite

academic courses that may only be available at the new institution. UIowa student-athletes have

been admitted to a state flagship institution, among the nation’s most selective institutions of

higher education. Thus, it is unlikely that there will be a successful transfer to another Big Ten or

other FBS institution unless the athlete is an exceptional student or proficient enough to qualify

for an athletic scholarship or be the beneficiary of special admissions privileges associated with

that status. Thus, the transfer student-athlete may be forced to attend an academically less-

selective institution.




                                                                                            50 | Page


                                    Plaintiffs' TRO Appendix - 0140
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 141 of 283




       12.c. I opine that there will be a high likelihood of financial harm to transferring

student-athletes. Because swimming and diving is an NCAA equivalency sport, athletes are more

likely to receive partial athletic scholarships rather than full scholarships unless the athlete is

nationally ranked and highly desired.        Recruited student-athletes usually receive preferred

packaging of need-based and merit financial aid, meaning that a larger portion of their financial

aid package will be non-repayable grants rather than loans. Typically, more prestigious schools

like UIowa have significant endowments, the proceeds of which are used to provide larger

proportions of their financial aid package as non-repayable grant aid. If the student-athlete cannot

transfer to another Big Ten school, it is likely that she will seek to attend a lesser resourced

Division I institution with a comparable quality athletic program that may or may not have athletic

aid available and may or may not have the financial resources available to offer an attractive

financial aid package that includes of a significant percent of non-repayable aid.

       There are two other factors that will minimize the availability of athletic aid for transfer

students: (a) the Covid-19 economic crisis has caused reductions in athletics budgets nationwide

and (b) the unplanned extension of the eligibility of college athlete seniors who would have

completed their athletic eligibility in the spring of 2020, but, because of Covid-19, did not use their

last year of eligibility and plan to return to their original institutions for a “do over.” This may

well occur with winter sports athletes in the midst of the 2020-21 2nd wave pandemic. The NCAA

is permitting member institutions to exceed normal NCAA scholarship limits in 2020-21 in order

to accommodate these athletes but it is unclear what will happen with similarly situated 2020-21

athletes needing to extend their eligibility into 2021-22. In any event, unanticipated athletic

scholarship costs ranging from $250,000 to $600,000 per institution (depending on number of

athletes and differences in cost of tuition) to support athletes whose eligibility has been extended



                                                                                             51 | Page


                                    Plaintiffs' TRO Appendix - 0141
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 142 of 283




makes it more unlikely that athletic aid and non-athletics non-repayable financial aid will be

widely available to new transfer student-athletes. Thus, the combination of lack of availability of

athletics aid and more loans than non-repayable grants in the packaging of other non-athletics aid

increases the likelihood of significant additional financial costs to complete the transfer student-

athlete’s education.


     12.d. I opine that there will be a high likelihood of harm to individual athletes who

remain at UIowa with regard to physical health and well-being and loss of the opportunity

to achieve athletic performance outcomes. Because swimming and diving is a winter sport, we

don’t know what will happen if the 2020-21 season is cut short or eliminated. However, what

happened to 2020 spring sport athletes who lost their spring eligibility because of Covid-19, but

graduated, provides historical precedent. Most would most likely end their athletic careers, rather

than seek another institution to complete their eligibility. Those athletes who must remain at

UIowa because of the previously mentioned factors face additional different types of harm. The

Division I athlete’s decision to attend a college or university because of the coach and participation

in athletics is equally as important, and in some cases, even more important, than the academic

opportunities offered. Daily physical conditioning, being pushed by the coach to achieve growth

in the acquisition of skills, a commitment to devote 30 to 50 hours per week within a narrow

window of time during which an athlete is physically capable of achieving high levels of

performance, is a way of life for the athlete. Division I swimming and diving is not a recreational

sport activity common to most club sports or programs and the experience offered by lower NCAA

competitive divisions is not comparable. Division I college sport has become the primary training

ground for aspiring USA national team members and Olympians. When the coach is no longer

available because he/she has departed, when access to athletics facilities and services is limited

                                                                                            52 | Page


                                    Plaintiffs' TRO Appendix - 0142
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 143 of 283




because the athlete is no longer a member of the varsity athletic teams, this is a huge culture change

that affects the mental health and well-being of athletes that should not be underestimated.

      The loss of the coach in particular is significant. The head coach is the person who helps

balance the athlete’s life, especially when that need is created by the pressures of classes, training,

competition, dealing with injuries, etc. The head coach is the person who guides the development

of team chemistry and instills the player’s trust in teammates – relationships that last for a lifetime.

Breaking up the team construct of highly valued intrapersonal relationships is a significant harm

– losing your best friend times ten.

      12.e. I opine that all of the plaintiffs have and will continue to experience moral injury

because of the fact that their institutions failed to fulfill the promises made when they were

recruited and the realization that the institution has ignored its obligation to treat male and

female athletes equally. UIowa’s lack of notice to athletes regarding the intent to eliminate

programs represents a “moral injury” in that athletes trusted that the higher education institution

they chose to attend would fulfill its recruiting commitment -- four years of an outstanding

education and athletic program benefits. They expected the institution to provide the same

certainty with this promise as the availability of academic classes and outstanding faculty. When

the proverbial “rug is pulled out from under” student-athletes with no notice and no justification,

the student-athletes are harmed. The harm was particularly severe in this case, where the decision

was unexpected and all plaintiffs were on campus training for the upcoming season. The female

student-athletes were also injured by the inequitable ways in which their varsity athletic team was

not equally supported prior to the termination decision, then injured again with a terminated

decision. They have received a clear message that UIowa does not value their participation or

equal treatment obligations under Title IX.



                                                                                              53 | Page


                                    Plaintiffs' TRO Appendix - 0143
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 144 of 283




     12.f. I opine that the aspiring rugby and wrestling female athletes have been harmed

by the failure of UIowa to assess their athletics interests and abilities as required by Title IX

and to consider adding their sports to the varsity athletic program. Wrestling is a legendary

sport at UIowa and in the state of Iowa that should have received careful consideration as an

addition to the women’s program because, as a contact sport, Title IX allows Iowa to preclude

women’s participation on the men’s team. Even if a female is allowed to try out for the men’s

team, the sex-linked male post pubescent biological strength, speed and reaction time differences

and safety considerations typically create insurmountable odds when it comes to selection and

equal treatment on a men’s team. The establishment of a women’s wrestling team would have

broken a significant sex-based sport barrier that must eventually fall. Over 2,890 high schools

sponsor girls’ wrestling and there are over 21,000 high school female wrestlers who are aspiring

to compete in this relatively new women’s Olympic sport at the college level. In addition to over

30 women’s college wrestling teams participating at the varsity and club level, USA Wrestling has

a vibrant college program. A college’s or university’s schedule need not be against other higher

education teams. Age group open competition against college aged opponents suffice as long as

the competition level is comparable. Further, UIowa would have the Title IX obligation to ask

other schools in the Big Ten to consider adding women’s wrestling. Since six of the 14 Big Ten

members have 2018-19 female participation gaps in excess of 20, they are also in a position to

have to add sports. As a freshman, the female wrestling athlete plaintiff still has hope that a Court

will ask UIowa to fulfill its resolution agreement promise to DOE OCR, consider her sport as an

addition to UIowa’s program.

     The female rugby plaintiff is the president of a vibrant 40 to 50 athletes rugby club program

at UIowa. Rugby has been classified as an “emerging sport” by the NCAA. USA Rugby has a



                                                                                           54 | Page


                                   Plaintiffs' TRO Appendix - 0144
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 145 of 283




very strong college rugby program, similar to USA Wrestling. In addition, there is a National

Intercollegiate Rugby Association leading the NCAA emerging sport effort. UIowa has an

obligation to carefully consider club sports when evaluating candidates for addition to the

institution’s athletics program. These rugby women are being harmed by the failure of UIowa to

give them an opportunity to be considered for varsity status. They are students on campus now

who have demonstrated the interest and ability to be considered for varsity status and who are

already engaged in regular competition against other collegiate programs, therefore meeting the

primary criteria for the addition of a new sport.


Respectfully submitted,




Donna A. Lopiano, Ph.D.

Date: December 2, 2020




                                                                                      55 | Page


                                   Plaintiffs' TRO Appendix - 0145
    Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 146 of 283




H
                                                    DONNA A. LOPIANO, B.S., M.A., Ph.D
452 Fisher Court                                                                    Revised as of 8-1-2020
Shelton, CT 06484 516-380-1213 (c) 203-538-5280 (w)
SportsManagementResources@gmail.com

EDUCATION

Doctor of Philosophy                                           University of Southern California
in Physical Education                                          January 11, 1974

Master of Arts in                                              University of Southern California
Physical Education                                             August 20, 1969

Bachelor of Science in Health                                  Southern Connecticut State College
and Physical Education                                         June 8, 1968

Institute for Non-Profit Consulting                            CompassPoint Nonprofit Services
Certificate of Completion                                      December 7, 2007

PREVIOUS EMPLOYMENT

2012-present     Adjunct Professor, Sports Management, Southern Connecticut State University

2008-present     President and Founder, Sports Management Resources
                 o a consulting firm specializing in educational sport
                 o helping sports organizations solve integrity, growth and development challenges
                 o www.SportsManagementResources.com

1992-2007        Chief Executive Officer, Women’s Sports Foundation
                 Built an internationally respected education, research and public policy organization:
                 o Secured funds that enabled the Women’s Sports Foundation to award more than $50
                      million in cash grants and educational materials
                 o Expanded the Women’s Sports Foundation endowment from $1 million to $4 million;
                      grew annual revenues from $1 million to $10 million and built staff from eight to sixty-
                      five
                 o Driving force behind the development of the award-winning GoGirlGo! educational
                      curriculum that since 2001 has reached more than 625,000 girls; significantly
                      changing their attitudes about healthy lifestyle choices
                 o Served as a leading expert and national spokesperson on gender equity issues,
                      including Title IX and the Amateur Sports Act, providing expert testimony for
                      numerous court cases on coaches’ compensation, athletes’ rights, and equitable
                      treatment
                 o Repeatedly led national efforts to strengthen Title IX legislation and its enforcement,
                      successfully educating elected officials and policy makers on the importance of
                      upholding the law
                 o Recognized as one of the “100 Most Influential Sports Educators in America” by the
                      Institute for International Sport, “100 Most Influential People in Sports” by The
                      Sporting News and “The 50 Most Influential People in College Sports” by College
                      Sports

1975-1992        Director of Intercollegiate Athletics for Women and lecturer, Kinesiology and Health
                   Education Department, The University of Texas at Austin
                 Constructed what many believed to be the premiere women’s athletics program during
                   this period; twice earning designation of top program in the nation:
                 o All eight sports consistently national ranked in the top ten in Division I


                                                                                                      Page 1



                                       Plaintiffs' TRO Appendix - 0146
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 147 of 283


PREVIOUS EMPLOYMENT (continued)

                o   Grew budget from $57,000 in 1975 to over $4 million with 34 endowed academic
                    scholarships for student-athletes in 1992
                o   Eighteen national championships in six different sports, 51 individual sport national
                    champion athletes, 57 Southwest Conference championships and 395 All-American
                    athletes, dozens among them Olympians and world champions
                o   Ninety percent of women athletes who exhausted their athletic eligibility at the
                    University of Texas received a baccalaureate degree
                o   Served as Lecturer, Kinesiology and Health Education Department, teaching sports
                    ethics and athletic management

1971-75         Assistant Professor of Physical Education, Assistant Director of Athletics and Head
                Coach of men’s and women’s varsity teams at Brooklyn College of The City University of
                New York
                o Led development of new undergraduate curriculum for physical education majors
                o Taught undergraduate courses: Philosophical Perspectives of Physical Education,
                    Women in Sport, Behavioral Perspectives of Physical Education, Coaching
                    Techniques, and Psycho-Social Aspects of Women in Sport as well as skills and
                    methods courses in volleyball, basketball, softball and officiating
                o Taught graduate courses in Sociology of Sport, Administration of Athletics, Women in
                    Sport
                o Initiated women’s intercollegiate volleyball and grew it into a nationally ranked
                    program
                o Head Coach of women’s basketball, women’s softball, women’s volleyball and men’s
                    volleyball
1969-70         Graduate Teaching Assistant, Women's Intramural Director, Women's Intercollegiate
                  Volleyball Coach at The University of Southern California
                While a graduate assistant and doctoral student:
                o Served as head administrator of the University’s women’s intramural program
                o Served as head varsity volleyball coach
                o Taught a variety of sports classes for undergraduate students
Visiting Professor/Adjunct Professor/Executive in Residence - Courses Taught at Other Universities
     Spring 2015-20 Global Issues in Sport and Entertainment Management, Southern Connecticut
                       State University
     Fall 2014-20      Governance and Administration of Sport Organizations, Southern Connecticut
                       State University
     Fall 2012-20      Current Issues in Sport Management, Southern Connecticut State University
     Spring 2014-17 Sport Ethics, Southern Connecticut State University
     2013-2014         Executive-in-Residence, University of New Haven College of Business
     Fall, 2011        Amateur Sports Governance, New York University
     Spring, 2011      Amateur Sports Governance, New York University
     Fall, 2011        Seminar in Sports Business, Columbia University
     Spring, 2009      Community, Educational and Open Amateur Sports Organization and Governance,
                       University of Massachusetts at Amherst
     Summer, 1981      Sports Programs for Girls and Women, University of Illinois @ Chicago Circle
     Summer, 1980      Coaching Softball, University of Iowa
     Summer, 1979      Athletic Administration, University of Iowa
     Summer, 1976      Administration of Girls' and Women's Athletics, University of Denver
     Summer, 1975      Psycho-Social Aspects of Women in Sport, University of Washington

TEACHING, COACHING AND ADMINISTRATIVE RESPONSIBILITIES
Administrative Experience:
Assistant Director of Athletics, Brooklyn College of The City University of New York
Director of Intercollegiate Athletics for Women, The University of Texas at Austin
Chief Executive Officer, Women’s Sports Foundation
President, Sports Management Resources
                                                                                                   Page 2



                                      Plaintiffs' TRO Appendix - 0147
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 148 of 283



TEACHING, COACHING AND ADMINISTRATIVE RESPONSIBILITIES
Courses Taught:
                                         Undergraduate
Contemporary Issues in Sport Management            Philosophical Perspectives of Physical Education
Behavioral Perspective of Physical Education       Coaching for Women
Psycho-Social Aspects of Women in Sport            Intermediate and Advanced Volleyball
Intermediate and Advanced Basketball               Beginning and Intermediate Softball
Methods in Team Sports                             Officiating Team Sports
Women in Sport                                     Coaching Techniques in Volleyball
Ethics in Sport                                    Contemporary Issues in Sport and Entertainment
                                                     Management
                                             Graduate
Sociology of Sport                                 Administration of Athletics
Women in Sport                                     Sport Ethics
Community, Educational and Open Amateur Sport Amateur Sports Governance
Seminar in Sports Business                         Governance and Administration of Sport
Governance and Administration of Sport             Global Issues in Sport Management
   Organizations                                   Current Issues in Sport Management

Coaching Experience:
Head Coach of Women's Intercollegiate Volleyball, Basketball and Softball
Head Coach of Men's Intercollegiate Volleyball
Head Coach, Italian National Softball Team
Pitching Coach, Professional Women's Softball

PROFESSIONAL ORGANIZATIONAL AFFILIATIONS
American Alliance for Health, Physical Education, Recreation and Dance
National Association of Collegiate Women Athletics Administrators
Women’s Sports International
The Drake Group

HONORARY DEGREES
Honorary Doctorate, Monmouth University, West Branch, New Jersey, May 20, 1998
Honorary Doctorate, Ripon College, Ripon, Wisconsin, May 16, 1998
Honorary Doctorate, St. Joseph's College, Hartford, Ct., September 14, 1994
Honorary Doctorate, United States Sports Academy, July 8, 1994
Honorary Doctorate as Outstanding Alumnus, Southern Connecticut State University, May 28, 1993
Ethics Fellow, Institute for International Sport, 1990

HALL OF FAME AWARDS
Texas Sports Hall of Fame, 2011
Fairfield County (CT) Sports Hall of Fame, 2007
Public Schools Athletic League Hall of Fame Award, Brooklyn, NY, November 22, 2003
Verizon Academic All-American Hall of Fame, Cleveland, OH, June 28, 2003
Connecticut Women’s Basketball Hall of Fame 16th Anniversary Induction, New Haven, CT, April 10, 2003
Connecticut High School Coaches Association Hall of Fame, Southington, CT, November 14, 2002
National Italian American Sports Hall of Fame, Inc., Chicago, IL, 2001
International Scholar-Athlete Hall of Fame, Institute for International Sport, Kingston, Rhode Island, June
    27, 1999
Connecticut Women's Hall of Fame, 1995
Texas Women's Hall of Fame, 1987, by the Governor's Commission for Women
Communiplex National Women's Sports Hall of Fame, 1987, Cincinnati, Ohio
Southern Connecticut State University Alumni Sports Hall of Fame, 1986, SCSU Alumni Association
National Sport Hall of Fame, 1985, by the National Association for Sport and Physical Education
National Softball Hall of Fame, 1983, American Softball Association



                                                                                                   Page 3



                                      Plaintiffs' TRO Appendix - 0148
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 149 of 283



OTHER AWARDS AND HONORS
Lalia Rach Profile in Excellence Award, NYU Preston Robert Tisch Center for Hospitality, Tourism, and
    Sports Management Sports Business and Graduate Sports Business Societies, April, 2014
NCAA Gerald R. Ford Award, 2013, honors an individual who has provided significant leadership as an advocate
    for intercollegiate athletics over the course of his or her career
100 Most Influential Sports Educators in America, 2013
American Civil Liberties Union, Nine of the Most Influential Actors in Title IX’s History, April, 2012
Elm City Legend, Connecticut March of Dimes, New Haven, CT, November, 2011
“The Champions: Pioneers and Innovators in Sports Business” Award, Sports Business Journal/Sports
     Business Daily, March, 2010
Cal Ramsey Distinquished Lecturer in Sports Management, New York University, 2009
Sports Lawyers Association, 2008 Award of Excellence
Women in Sports Business Symposium 2008 Woman of the Year Award, University of Oregon Warsaw
     Center for Sports Marketing
Institute for International Sport, 100 Most Influential Sports Educators in America, 2007
Adelphi University Sports Leadership Institute, Community Leadership Award, 2007
New York Institute of Technology William T. “Buck” Lai Wonderful Life Achievement Award, June 21,
     2007
Ithaca College Department of Sport Management and Media, Distinguished Sports Industry Leader
     Award, 2007
The Sporting News, "The 100 Most Influential People in Sport," 1997 (#67), 1996 (#46), 1995 (#41), 1994
     (#43), 1993 (#62), 1992 (#72)
College Sports, "The 50 Most Influential People in College Sports," 1996-97 (#22) 1995-96 (#10), 1994-
     95 (#31)
International Olympic Committee Women and Sport Trophy, 2005
Miami-Dade Community College Honor Award, Champion of Equal Opportunity for Women in Sports and
      Education, 2005
Columbia-Barnard Athletic Consortium Award for Exemplary Contributions to the Advancement of Athletic
      Opportunities for Girls and Women, Feb. 6, 2004
Patsy Mink Memorial Title IX at 30 Award, National Association for Girls and Women in Sports, 2003
Women in Leadership Award, The Center for Women of NY, Elmhurst, NY, June 19, 2003
Jacobs Institute for Women’s Health, Excellence in Women’s Health Award, Washington, D.C., May 16,
     2002
National Association of Collegiate Directors of Athletics (NACDA) 30th Anniversary of Title IX Award, 2002
United States Sports Academy Distinguished Service Award, 2001
International Olympic Committee, Women and Sport Achievement Award, 2000
San Antonio Sports Foundation Appreciation Award, 2000
The Feminist Majority Foundation Contribution Award “for unique contribution to the historic struggle for
     women’s equality and human rights”, 2000
Town of North Hempstead Recognition Award for Support of the Education and Assistance Corporation,
     1999
Nassau County, State of New York, Special Commendation for Outstanding Service to Local Citizenry,
     1999
National Association of Collegiate Women Athletic Administrators Honor Award for Outstanding Support
     of Women Athletes and their Sports, 1998
National Association of Sports Commissions Recognition Award, 1998
Sporting Goods Business Woman of the Year (Non-Profit Organization), 1998
Stamford Old Timers Athletic Association National Honoree, 1998
Women’s Sports and Fitness Magazine, The 20 Most Influential Women in Sports, 1997
NCSC Lifetime Achievement Award, 1997
Girl Scouts of Nassau County Juliette Low Award of Distinction, 1996
New York State Public High School Association, Inspiration Award, Young Women in Sport Forum, April,
     1995
Tennessee Lawyers Association for Women Recognition Award, 1995
NAFFY Award (National Association for Female Executives), 1995
King County and NYSAC Award for Contributions in Sports,, 1994
National Collegiate Athletic Association Silver Anniversary Award, 1993
Dallas All Sports Association Distinquished Service Award, 1992
                                                                                                       Page 4



                                           Plaintiffs' TRO Appendix - 0149
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 150 of 283


OTHER AWARDS AND HONORS (cont.)
National Association for Girls and Women in Sports Guiding Woman in Sport Award, 1992
National Association of Collegiate Women Athletic Administrators, District 7 NACWAA
    Administrator of the Year, 1992 and 1991
National Association for Girls and Women in Sport Guiding Woman in Sport Award, 1992
Recipient of the 1987 Flo Hyman Memorial Gazelle Award "to honor a person who exemplifiesfeminist
    values in athletics and scholarship." Presented by the Project on Equal Education Rights of the NOW
    Legal Defense and Education Fund, 1987.
Margaret C. Berry Award for Outstanding Contribution to Student Life, 1985, by the Eyes of Texas

LEADERSHIP EXPERIENCE
Current:
 Member, President, Board of Directors, The Drake Group (2015 to present)
 Member, Advisory Board, Fishlinger Center for Public Policy Research, College of Mount St. Vincent
        (2015 to present)
 Member, Advisory Board, The Drake Group, (2010 to present)
 Member, Advisory Board, Champion Women (2015-present)
 Chair, Drake Working Group on Collegiate Athletics Reform (2013 –present)
 Member, Advisory Board, Sports Law Institute, Vermont Law School (2013 to present)
 Member, Advisory Board, Friends of the Tisch Center – Sports (2011 to present)
 Member, Advisory Board, Center for Research on Sport & Physical Activity, D’Youville College (2010
        to present)
 Member, Foundation for Global Sports Development (formerly Justice for Athletes), Advisory Board
        (2005 to present)
 Member, Advisory Board PowerPlay NYC, (2001 to present)
 Member, Advisory Board of the MBA in Sport Management, Florida Atlantic University (2000 to present)
 Member, Committee of Advisors, Positive Coaching Alliance (1999 to present)
 Member, Editorial Advisory Board of Athletic Business (1997 to present)
Past:
 Member, National Honors Committee of The National Women's Hall of Fame (1994 to 2015)
 Chair, International Baseball Federation (IBAF) Women’s Baseball Committee (2009)
 Member, Advisory Board, 2003 World Congress of Sports
 Member, The ESPY Academy, (2002 to 2004)
 Member, United States Olympic Committee Board of Directors, Public Sector member (2000 to 2004)
 National Gambling Task Force, National Association of Student Personnel Administrators (1999)
 Member, Major League Golf Advisory Board (1999)
 Member, 1999 FIFA Women’s World Cup Advisory Board (1997)
 Member, Advisory Board of SportsBridge (1997)
 Member, Nassau County (NY) Sports Commission (1995 to 2007)
 Member, Sara Lee Frontrunners Award Selection Committee, (1995-2000)
 Member, National Advisory Board to the National Consortium for Academics and Sports (1993 to
   2004)
 Editorial Board, Training Table magazine, United States Sports Academy (1993)
 Advisory Board, Fitness magazine (1993-2000)
 ESPN American Sports Awards, Select Nominating Committee (1992-2000)
 SMART Eureka Advisory Board (1992-1998)
 NCAA Gender Equity Task Force (1992 to 1993)
 NACDA Foundation Blue Ribbon Review Committee, (1992)
 Ethics Fellow, Institute for International Sport (1990 to 1998)
 Member, Southern Association of Colleges and Schools Commission on Colleges Committee on
    Intercollegiate Athletics (1990-91)
 Babe Zaharias Award Selection Committee (1990)
 Chair, Education Division of Capital Area United Way (1990)
 Member, National Advisory Board of the Center for the Study of Sport in Society (1989 to 2008)
 Member, Advisory Board, Center for Athletes' Rights and Education (1989 to 2003)
 Chair, NCAA Legislative Review Committee (1989-1992)
 Member, NCAA Cost Reduction Committee (1989-90)


                                                                                                Page 5



                                    Plaintiffs' TRO Appendix - 0150
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 151 of 283


LEADERSHIP EXPERIENCE (cont.)
Past (cont.)
 Chair, National Association of Collegiate Women Athletic Administrators Television Committee (1988 to
   1992)
 Member, Executive Committee, Project Fair Play of Texas (1988-92)
 Member, Future Directions Committee, University of Texas Ex-Students' Association (1988-90)
 Member, Sports Foundation Feasibility Committee of the Austin Chamber of Commerce (1988-89)
 Member, Community Advisory Board for Austin's Ronald McDonald House (1987-1992)
 Trustee, Women's Sports Foundation (1987-1991)
 Member, Council of Collegiate Women Athletic Administrators Legislation Committee (1986 to 1992)
 Member, Board of Directors of the Women's Advocacy Project (1986-1992)
 Member, NCAA Manual Revision and Deregulation Committee (1986-89)
 Member, Executive Committee of the Texas University Interscholastic League (1986-88)
 Member, City of Austin Parks and Recreation Board (1986)
 Member, Board of Governors of the Texas Foundation for Intercollegiate Athletics for Women (1984-92)
 Member, United States Olympic Development Committee (1984-88)
 President, Association for Intercollegiate Athletics for Women (AIAW) (1981)
 President-Elect, Association for Intercollegiate Athletics for Women (1980)
 Past-President, Association for Intercollegiate Athletics for Women (1982)
 President, Southwest Association for Intercollegiate Athletics for Women (1980)
 President-Elect, Southwest Association for Intercollegiate Athletics for Women (1979)
 Consultant to Office of Civil Rights, U.S. Department of Education on Title IX Investigations
   of Athletic Programs (1979)
 Investigator, American Council on Education Study of the Financial Problems of Intercollegiate
  Athletics (1978-79)
 Member, AIAW Ethics and Eligibility and Eligibility Committee (1978)
 Chair, AIAW Television Committee (1976-77)
 Chair, AIAW President's Summit Conference on Intercollegiate Athletics (1976)
 Member, NAGWS Development Committee (1975-76)
 Member, AIAW Restructure Committee (1975)
 Chair, AAHPERD/DGWS Softball Guide Committee (1974-76)
 Member, Eastern Association of Intercollegiate Athletics for Women Volleyball Committee (1974-76)
 Member, AAHPERD Secondary Physical Education Commission Ad Hoc Committee for the
   Development of a Secondary Physical Education Program Assessment Instrument (1974-75)
 Chair, United States Collegiate Sports Council Volleyball Committee (1973-75)
 Director, National Softball Program, Italian Olympic Committee (1973-75)
 Chair, AAHPERD/DGWS Softball Examinations and Rating Committee (1973-75)
 Chair, New York State Association for Intercollegiate Athletics for Women's Volleyball Sport
   Committee (1972-74)

EXPERT WITNESS/CONSULTANT – LAWSUITS
Association of Intercollegiate Athletics for Women v. the National Collegiate Athletic Association
    (Washington, DC - antitrust)
Pam Bowers v. Baylor University (Texas – employment discrimination/Title IX)
Pam Pederson, Lisa Oller and Semantha Clark v. Louisiana State University (Louisiana – Title IX)
Ann A. Pitts v. State of Oklahoma (Oklahoma State University – employment discrimination)
Marianne Stanley v. University of Southern California (California – employment discrimination)
Jennifer Roberts et al v. Colorado State University (Colorado – Title IX)
Rachel Sanders et al v. University of Texas at Austin (Texas – Title IX)
Cohen et al v. Brown University (Rhode Island – Title IX)
Roth v. School Board (sexual harassment/Title IX)
Sonya Tyler v. Howard University (Washington, D.C.- employment/Title IX)
Weaver v. Ohio State University (Ohio – employment discrimination/Title IX)
Haffer et all v. Temple University (Pennsylvania – Title IX)
Blair et al v. Washington State University (Washington – Title IX)
Hession et al v. Rollins College (Florida – sexual harassment of students/Title IX)
Joanne A. Fortunato v. Keene State College, et al (New Hampshire – employment discrimination)
Tannisha Stevens v. Univ. of Michigan (Michigan - injury)

                                                                                                     Page 6



                                     Plaintiffs' TRO Appendix - 0151
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 152 of 283


EXPERT WITNESS/CONSULTANT – LAWSUITS (cont.)
Molly Perdue v. City University of New York et. al. (New York – employment discrimination/Title IX)
Vicki Dugan v. Oregon State University (Oregon – employment discrimination/Title IX)
Norman Law, et al. v. National Collegiate Athletic Association (Kansas – employment discrimination)
Jan Lowrey v. Texas A&M University System, et al. (Tarleton U./Texas – employment discrimination/Title
      IX)
Grandson v. University of Minnesota-Duluth, et al (Minnesota-Title IX athletics)
Thompson, Lindahl, Jeffries v. University of Minnesota-Duluth, et al. (Minnesota – Title IX athletics)
Julian v. Southwest Baptist University (Missouri – Title IX retaliation against coach)
Kevin Alston and Sandra Alston, et. al., v. Virginia High School League, Inc., et al. (Virginia – girls playing
     in non traditional seasons)
Daniel Daniels, as next friend of Jessica Daniels and Jennifer Daniels, as representatives of a class of
     similarly situated persons v. School Board of Brevard County California (Florida – Title IX facilities,
     benefits)
Kaitlin Baca, et al v. City of Los Angeles, et al (U.S. District Court-Central District of California – city
     recreational facilities)
Communities for Equity vs. Michigan High School Athletic Association (US District Court-Western District
     Court of Michigan-non-traditional seasons)
Mason et al v. Minnesota State High School League (U.S. District Court-Minnesota-Title IX facilities)
Ries v. Montana High School Association (Montana Human Rights Act/State Equal Protection – non-
     traditional seasons)
Ashley Bellum, et all v. City of Grants Pass (Oregon gender inequality in assignment of softball facilities
     by parks and recreation)
Humphreys, Karen Moe v. Regents of the University of California, University of California, Berkeley
     (employment sex discrimination)
Burch v. Regents of the University of California, et. al (Title IX retaliation against coach)
Mansourian et al. v. Regents of the University of California, et al. (Title IX retaliation against coach)
Ollier et al v. Sweetwater Union High School District, et al (Title IX)
Young v. Indiana High School Athletic Association and Monroe County Community School Corporation
     (Title IX denial of baseball participation opportunity)
Biediger et al. v. Quinnipiac University (Title IX athletics participation)
Surina Dixon v. Texas Southern University (Title IX retaliation against coach)
Kathleen Bull v. Ball State University (Title IX retaliation against coach)
Bigge v. Citrus County School Board (Title IX relaliation against parents)

                                                   POST 2012
Brenny v. Board of Regents of the University of Minnesota and John Harris (employment-gender and
     sexual orientation discrimination)
Burns v. Board of Trustees California State University, San Diego State University (employment-Title IX
     retaliation)
Miller, Banford and Miles v. Board of Regents v. University of Minnesota, University of Minnesota-Duluth
     (employment-gender and sexual orientation discrimination, Title IX retaliation)
Jane Doe No. 1 (a pseudonym) v. Bikram Choudhury, Bikram Yoga College of India (gender
     discrimination, sexual assault)
Jane Doe No. 3 (a pseudonym) v. Bikram Choudhury, Bikram Yoga College of India (gender
     discrimination, sexual assault)
Alexie Portz, et al on behalf of all those similarly situated vs.St. Cloud State University and Minnesota
     State Colleges and Universities (Title IX athletics participation)
Jane Meyer vs. The University of Iowa, Board of Regents, State of Iowa, and the State of Iowa
     (employment-gender and sexual orientation discrimination, Title IX retaliation)
Tracey Griesbaum vs. The University of Iowa, Board of Regents and the State of Iowa (employment-
     gender and sexual orientation discrimination, Title IX retaliation)
Lauren Working, et al v. Lake Oswego School District (Oregon) (Title IX athletics)
B.W. v. Black Hills Football Club (Title IX sexual harassment)
Struthers and Brandt v. Red Bluff Joint Union High School District (California) (Title IX athletics)
Videckis and White v. Pepperdine University (Title IX sexual harassment/sexual orientation)
Robb et al. v. Lock Haven University of Pennsylvania (Title IX athletics)
Christine A. Cochran v. Bethune-Cookman University (employment-gender, Title IX retaliation)

                                                                                                       Page 7



                                       Plaintiffs' TRO Appendix - 0152
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 153 of 283


EXPERT WITNESS/CONSULTANT – LAWSUITS (cont.)
Sheila Hudson v. California State University (employment-gender, Title IX retaliation)
C.B.. v. Black Hills Football Club (Title IX sexual harassment)
K.H. v. Black Hills Football Club (Title IX sexual harassment)
Noriana Radwan v. University of Connecticut (Title IX – athlete treatment)
Jamie Howard v. William Jessup University (Title VI and IX employment)
A.B., by her parents and next friends, C.B. and D.B., and T.T., by her parents and next friends, K.T. and
     S.T. v. Hawaii State Department of Education and Oahu Interscholastic Association
Bonnie J. Kenny, Cindy Gregory v. University of Delaware, et al.
A.C. v. United States Bowling Congress, Greater Seattle USBC, Northwest Challenge League f/k/a Puget
     Sound Travel League, Washington State Young American Bowling Alliance, Lee Treddenbarger
J.L. v. United States Bowling Congress, Greater Seattle USBC, Northwest Challenge League f/k/a Puget
     Sound Travel League, Washington State Young American Bowling Alliance, Lee Treddenbarger
T.M. v. United States Bowling Congress, Greater Seattle USBC, Northwest Challenge League f/k/a Puget
     Sound Travel League, Washington State Young American Bowling Alliance, Lee Treddenbarger

PUBLICATIONS
Books, Books Chapters, Handbooks and Research Reports
Gurney, G., Lopiano, D. and Zimbalist, A. (2017) Unwinding Madness: What Went Wrong with College
Sports and How to Fix It. The Brookings Institution: Washington, DC.
Lopiano, D. (2015) The roots of corruption in US collegiate sport. Global Corruption Report: Sport.
Transparency International. Routledge: London/New York
Lopiano, D. and C. Zotos (2015) “Athlete welfare and protection policy development in the USA” in
Safeguarding, Child Protection and Abuse in Sport: International perspectives in research, policy and
practice edited by Melanie Lang and Mike Hartill, London and New York: Routledge, pp. 97-106.
Lopiano, D. and C. Zotos (2013) Athletic Director’s Desk Reference. Champaign, IL: Human Kinetics.
Lopiano, D., Fortunato, J, Hogshead-Makar, N. and Starr, K. (2012) Safe4Athletes Handbook: Local
Sport Club Policies and Procedures to Provide Athletes with a Safe and Positive Environment Free of
Sexual Abuse, Bullying and Harassment. Safe4Athletes.org See: http://safe4athletes.org/4-
clubs/model-policy
Lopiano, D., M. Snyder and L. Zurn. (2007). The Women’s Sports Foundation Report: The Status of
Female Youth Health and Physical Activity in the Boston Metropolitan Area. East Meadow, NY: Women’s
Sports Foundation.
Lopiano, D. (2006) “Gender and Sport” in New Game Plan for College Sport edited by Richard E.
Lapchick, American Council on Education and Praeger Publishing, pp. 127-155.

Lopiano, D., and Lakowski, T. (2006). Increasing Youth Sports & Physical Activity Participation: A
Women's Sports Foundation Public Policy Guide. East Meadow, NY: Women’s Sports Foundation.
Lopiano, D. (2002) Advocating for Gender Equality in Sport: The Experience of the Women’s Sports
Foundation in the United States. A Guide and Education Kit. Women’s Sports Foundation, East
Meadow, NY.
Lopiano, D. and C. Zotos. (2001) Women’s Sports Foundation Education Guide: Special Issues for
Coaches of Women’s Sports. East Meadow, NY: Women’s Sports Foundation.
“Women’s Sports: Coming of Age in the Third Millennium”, in The Olympics at the Millennium: power,
politics, and the games, edited by Kay Schaffer and Sidonie Smith, Rutgers University Press, pp. 117-
127, 2000.
"Gender Equity in Sports" in Medical and Orthopedic Issues of Active and Athletic Women, edited by
Rosemary Agostini, M.D., Hanilye & Belfus, Inc., Philadelphia, PA, pp. 13-22, 1994.

"Modern Athletics: The Pressure to Perform," with Connee Zotos in Eating, Body Weight, and
Performance in Athletes: Disorders of Modern Society, 1991.

                                                                                                     Page 8



                                     Plaintiffs' TRO Appendix - 0153
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 154 of 283


PUBLICATIONS
Books, Books Chapters, Handbooks and Research Reports

"Equity Issues and Policy Problems in Women's Intercollegiate Athletics" with Connee Zotos in The Rules
of the Game: Ethics in College Sport, edited by Richard Lapchick and John Slaughter, McMillan, 1989.
"A Political Analysis of the Possibility of Impact Alternatives for the Accomplishment of Feminist
Objectives Within American Intercollegiate Sport," Fractured Focus: Sport as a Reflection of Society,
Richard E. Lapchick, editor. Lexington, MA: Lexington Books, 1986.

The Baseball-Softball Playbook with Ron Polk, Ron Polk, Mississippi State University, 1980.
The Money Game: Financing Collegiate Athletics with Robert H. Atwell and Bruce Grimes, American
Council on Education, Washington, D.C., 1980.
Coaching Clinic with David Pierce, Canadian Amateur Softball Association, Ottawa, Ontario, 1974.
Journal Articles
“Re-Affirming the Value of the Sports Exception to Title IX’s General Non-Discrimination Rule” with
Doriane Lambelet Coleman and Michael J. Joyner. Duke Journal of Gender Law & Policy, March, 2020
“Fixing enforcement and due process will not fix what Is wrong with the NCAA.” Roger Williams
University Law Review, 20:2, Spring, 2015, pp. 250-291.
“It’s Time for the NCAA and Other Educational Sport Governance Organizations to Get Serious about
Gender Equity”. Journal of Physical Education, Recreation and Dance, Vol. 85, No. 2, February, 2014.
“Time for a Sport Sex-Discrimination Uprising of a Different Sort”. Journal of Physical Education,
Recreation and Dance, Vol. 84, No. 1, January, 2013.
“Women’s Impact on Sport”, in Perspectives, 2001, The Multidisciplinary Series of Physical Education and
Sport Science, Volume 3, The Business of Sport, edited by Darlene Kluka and Guido Schilling, Oxford:
Meyer & Meyer Sport (UK) Ltd., 2001, pp. 131-142.
"Equity in Women's Sports: A Health and Fairness Perspective", Clinics in Sports Medicine: The Athletic
Woman, Vol. 13, No. 2, April, 1994, pp. 281-296.
"Colleges Can Achieve Equity in College Sports," Texas Entertainment and Sports Law Journal, Volume
3, No. 1, Spring, 1993, pp. 6-8.
"Recruiting, Retention and Advancement of Women in Athletics, Coaching and Administration" in
Perspectives: Journal of the Western Society for Physical Education of College Women, Volume 12,
1992, pp. 5-11.

"Perceived Problems and Sources of Dissatisfaction for Coaches of Women Sports, with Dorothy J.
Lovett and Carla Lowry in" The Applied Research in Coaching and Athletics Annual 1991, March 1991,
pp. 207-241.
"The Good News/Bad News About Women's Athletics," Southern Feminist, Vol. 4, No. 2, Spring, 1987.
Congressional Testimony

"Statement of Donna A. Lopiano Before Subcommittee on Commerce, Consumer Protection, and
Competitiveness, U.S. House of Representatives, February 17, 1993".

"Statement of Donna A. Lopiano Before Subcommittee on Post Secondary Education of the Committee
on Education and Labor, U.S. House of Representatives, Hearings on the Roles of Athletics in College
Life, May 18, 1989.
"Statement of Donna A. Lopiano, Women's Athletic Director of the University of Texas at Austin,"
Prohibition of Sex Discrimination: Hearings on S.2106 Before the Subcommittee on Education of the
Senate Committee on Labor and Public Welfare, 94th Congress, First Session (1975), (Washington, D.C.-
U.S. Government Printing Office), pp. 105-113, 115-136.

                                                                                                     Page 9



                                      Plaintiffs' TRO Appendix - 0154
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 155 of 283


PUBLICATIONS
Editorials, Opinion, Business Magazine and .com Articles
Donna Lopiano and Andrew Zimbalist. (September 15, 2020) Message to Congress on NCAA Reform:
NIL Income Yes, Cash Income No.. Forbes.com. Retrieve at:
https://www.forbes.com/sites/andrewzimbalist/2020/09/15/message-to-congress-on-ncaa-reform-nil-
income-yes-cash-income-no/#5692ad6617fc

Donna Lopiano. (August 5, 2020) College Athletics Minority Hiring Initiatives Long Past Due.
Forbes.com. Retrieve at: https://www.forbes.com/sites/donnalopiano/2020/08/05/college-athletics-
minority-hiring-initiatives-long-past-due/#43cb77e45774

Donna Lopiano. (August 1, 2020) State High School Organizations Should Have Proper Resources
Before Supporting Esports? Forbes.com. Retrieve at:
https://www.forbes.com/sites/donnalopiano/2020/08/01/state-high-school-organizations-should-have-
proper-resources-before-supporting-esports/#7a2871c6259c

Donna Lopiano and Andrew Zimbalist. (June 28, 2020) Theatre of the Absurd and Immoral: College
Football 2020. Forbes.com. Retrieve at:
https://www.forbes.com/sites/andrewzimbalist/2020/06/28/theater-of-the-absurd-and-the-immoral-college-
football-2020/#251d353622e5

Donna Lopiano and Andrew Zimbalist. (June 13, 2020) Has Higher Education Lost Its Mind?
Forbes.com. Retrieve at: https://www.forbes.com/sites/andrewzimbalist/2020/06/13/has-higher-
education-lost-its-mind/#52e78c7a39c0

Gerald Gurney, Donna Lopiano, Andrew Zimbalist. (April 25, 2020) Sports Hiatus Gives NCAA An
Opportunity to Rethink the Structure of College Sports. Forbes.com. Retrieve at:
https://www.forbes.com/sites/andrewzimbalist/2020/04/25/sports-being-on-hiatus-gives-ncaa-an-
opportunity-to-rethink-the-structure-of-college-sports/#6a38d2a93b54

Donna Lopiano and Andrew Zimbalist. (December 20, 2019) The Collegiate Sports Model Is Broken: It’s
Time for Congress to Step In. Forbes.com Retrieve at:
https://www.forbes.com/sites/andrewzimbalist/2019/12/20/the-ncaa-sports-model-is-broken-and-its-time-
for-congress-to-step-in/#487a474c3d09

Brian Porto, Gerald Gurney, Donna Lopiano, Mary Willingham, B. David Ridpath, Allen Sack, and Andrew
Zimbalist. (2019) The Drake Group Position Statement: Congress Granting a Limited Antitrust
Exemption to the NCAA and Its Member Institutions. Retrieve at:
https://www.thedrakegroup.org/2013/06/04/congress-granting-a-conditional-limited-antitrust-exemption-to-
the-ncaa-and-its-member-institutions/ This paper was originally issued on June 1, 2015 and revised on
October 4 and 28, 2019)

Donna Lopiano, Brian Porto, Gerald Gurney, B. David Ridpath, Allen Sack, Mary Willingham, and Andrew
Zimbalist, (2017) The Drake Group Position Statement: Compensation of College Athletes Including
Revenues Earned from Commercial Use of Their Names, Images and Likenesses and Outside
Employment. (March 24, 2015, Revised February 12, 2016, December 2, 2017, December 27, 2017,
September 27, 2019 and October 14, 2019). Retrieve at:
https://www.thedrakegroup.org/2019/10/14/compensation-of-college-athletes-including-revenues-earned-
from-commercial-use-of-their-names-images-and-likenesses-and-outside-employment/

Donna Lopiano, Janet Blade, Gerald Gurney, Sheila Hudson, Brian Porto, Allen Sack, David Ridpath and
Andrew Zimbalist (2019) The Drake Group Position Statement: College Athlete Health and Protection
from Physical and Psychological Harm. (October 1, 2019). Retrieve at: http://thedrakegroup.org




                                                                                               Page 10



                                    Plaintiffs' TRO Appendix - 0155
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 156 of 283


PUBLICATIONS (cont.)
Editorials, Opinion, Business Magazine and .com Articles

Ridpath, D., G. Gurney and D. Lopiano. Presidents Choose to Enable Academic Fraud in Athletics.
Journal of NCAA Compliance. July-August, 2019. Hackney Publications.

The Drake Group Position Statement: Athletic Governance Organization and Institutional Responsibilities
Related to Professional Coaching Conduct. December, 2016 with Gurney, G., Polite, F., Porto, B.,
Ridpath, D.B., Sack, A., and Zimbalist, A. (2016) Retrieve at: http://thedrakegroup.org/

 “The Drake Group Position Statement: Institutional Integrity Issues Related to Athlete Sexual Misconduct
and Other Forms of Violence.” May, 2020 revised; August, 2016 with Gurney, G., Porto, B., Ridpath, D.B.,
Sack, A., Sommer, J., Willingham, M., and Zimbalist, A. TheDrakeGroup.org. Retrieve at:
https://www.thedrakegroup.org/2016/09/11/institutional-integrity-issues-related-to-college-athlete-sexual-
assault-and-other-forms-of-serious-violence/

“The Drake Group Position Statement: A Critical Analysis of Proposed Models of College Athlete
Compensation.” February, 2019 with Gerald Gurney, Fritz Polite, David B. Ridpath, Allen Sack, Sandy
Thatcher, Andrew Zimbalist. TheDrakeGroup.org. Retrieve at: http://thedrakegroup.org/

“The Drake Group Position Statement: College Athlete Codes of Conduct and Issues Related to
Freedom of Speech and Expression,” November 2018 with Sanford G. Thatcher, Brian Porto, Gerald
Gurney, Fritz Polite, B. David Ridpath, Allen Sack, and Andrew Zimbalist. TheDrakeGroup.org. Retrieve
at: http://thedrakegroup.org.

“The Drake Group Position Statement: Excessive Athletics Time Demands Undermine College Athletes’
Health and Education and Required Immediate Reform.” July, 2016 with Gurney, G., Sack, A., Meyer, J.,
Porto, B., Ridpath, D.B., Willingham, M., and Zimbalist, A. TheDrakeGroup.org Retrieve at:
https://thedrakegroup.org/2016/08/04/drake-group-urges-significant-changes-to-reduce-athlete-time-
demands/

“The Drake Group Position Statement: Why the NCAA Academic Progress Rate (APR) and Graduation
Success Rate (GSR) Should Be Abandoned and Replaced with More Effective Academic Metrics.”
October, 2015 with Gurney, G., Snyder, E.,Willingham, M., Meyer, J., Porto, B., Ridpath, D.B., Sack, A.,
and Zimbalist, A. TheDrakeGroup.org, Retrieve at: https://thedrakegroup.org/2015/06/07/drake-group-
questions-ncaa-academic-metrics/

“The Drake Group Position Statement: Rights of College Athletes.” June 4, 2015 with Gurney, G.,
Willingham, M., Meyer, J., Porto, B., Ridpath, D.B., Sack, A., and Zimbalist, A. TheDrakeGroup.org.,
Retrieve at: https://thedrakegroup.org/2015/06/05/rights-of-college-athletes/

“The Drake Group Position Statement: Congress Granting a Limited Antitrust Exempiton to the NCAA
and Its Member Institutions.” June 1, 2015 with Porto, B., Meyer, J., Gurney, G., Willingham, M., Ridpath,
D.B., Sack, A., and Zimbalist, A. TheDrakeGroup.org Retrieve at:
https://thedrakegroup.org/2013/06/04/congress-granting-a-conditional-limited-antitrust-exemption-to-the-
ncaa-and-its-member-institutions/

“The Drake Group Position Statement: Freshmen Ineligibility in Intercollegiate Athletics.” April 20, 2015
with Gurney, G., Willingham, M., Porto, B., Ridpath, D.B., Sack, A., and Zimbalist, A. TheDrakeGroup.org.
Retrieve at: https://thedrakegroup.org/2015/04/20/freshmen-ineligibility-proposals/

“The Drake Group Calls Upon the NCAA, Its Member Institutions and Higher Education Regional
Accreditation Agencies to Fulfill Athlete Academic Protection Responsibilities.” April 16, 2015 with
Gurney, G , Porto, B., Ridpath, D.B., Sack, A., Willingham, M., Zimbalist, A. TheDrakeGroup.org
Retrieve at: https://thedrakegroup.org/2015/06/02/academic-protection-responsibilities/




                                                                                                   Page 11



                                      Plaintiffs' TRO Appendix - 0156
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 157 of 283



PUBLICATIONS (cont.)
Editorials, Opinion, Business Magazine and .com Articles

“The Drake Group Position Statement: Fixing the Dysfunctional NCAA Enforcement System.” April 7,
2015 with Porto, B., Gurney, G., Ridpath, D.B., Sack, A., Willingham, M., Zimbalist, A.
TheDrakeGroup.org. Retrieve at: https://thedrakegroup.org/2015/06/03/drake-group-addresses-
dysfunctional-ncaa-enforcement-system/

“The Drake Group Position Statement: Establishment of a Presidential Commission on Intercollegiate
Athletics Reform.” March 31, 2015; revised February 12, 2016 with Gurney, G., Porto, B., Ridpath, D.B.,
Sack, A., Willingham, M., and Zimbalist, A. TheDrakeGroup.org Retrieve at:
https://thedrakegroup.org/2015/06/09/bill-to-establish-a-presidential-commission/

“The Drake Group Position Statement: Compensation of College Athletes Including Revenues from
Commercial Use of Their Names, Likenesses, and Images” March 24, 2015; Revised February 12, 2016
with Porto, B., Gurney, G., Ridpath, D.B., Sack, A., Willingham, M., Zimbalist, A. TheDrakeGroup.org
Retrieve at: https://thedrakegroup.org/2015/06/08/position-statement-032615/

“The Drake Group Position Statement: Student Fee Allocations to Fund Intercollegiate Athletics.” March
2, 2015 with Ridpath, D.B., Porto, B., Gurney, G., Sack, A., Willingham, M., and Zimbalist, A.
TheDrakeGroup.org Retrieve at: https://thedrakegroup.org/2015/06/06/studentfeeinstitutionalsubsidy/

“The Drake Group Position Statement: Guidelines for Academic Integrity in Athletics.” October 28, 2014
with Gurney, G., Sack, A., Willingham, M., Porto, B., Ridpath, D.B., and Zimbalist, A. TheDrakeGroup.org.
Retrieve at: https://thedrakegroup.org/2012/03/06/the-drake-group-issues-guidelines-for-academic-
integrity-in-athletics/

“Don’t Reform the NCAA - Replace It”. Inside Higher Education.com, September 11, 2014 with Gerald
Gurney available at: https://www.insidehighered.com/views/2014/09/11/ncaa-cant-be-reformed-
congress-should-replace-it-essay

 “Big Five Power Grab”. Chronicle of Higher Education.com, June 19, 2014 with B. Porto, D. Ridpath, A.
Sack, M. Willingham, A. Zimbalist available at:
 http://chronicle.com/article/The-Big-Five-Power-Grab-
/147265/?cid=pm&utm_source=pm&utm_medium=en

“Time for a Sport Sex-Discrimination Uprising of a Different Sort”. Journal of Physical Education,
Recreation and Dance. Vol. 84, Issue 1, 2013 available at
http://www.tandfonline.com/eprint/yeQmfD7xdPWszEHpJAag/full

“With the Olympic Games Around the Corner, Coaches Need a Wake-Up Call”. Sports Litigation Alert. Volume
9, Issue 13 July 27, 2012. hhackney@hackneypublications.com

“Consider a Policy for Medical Screening, Records, Emergencies”. Legal Issues in Collegiate Athletics. April,
2012, 13:6, pp. 7-8.

“Recommended Actions in Response to April 4, 2011 OCR Sexual Harassment and Sexual Violence Guidance”,
At Issue: A Risk Management Newsletter for Elementary and Secondary Schools, Fall, 2011, Uniondale, NY:
Wright Risk Management America.

“The Cost of Gender Equity”, in School Business Affairs, November 2008, Volume 74, No. 10, pp. 30-32.

”Their Lives May Depend on It”, in The Chautauqua Daily, June 24, 2008, Chautauqua, NY, p. 3.

“Fair Play”, in Southern Alumni Magazine, 2003, A Publication for Alumni and Friends of Southern
Connecticut State University, New Haven, CT, pp. 21-22, 31.


                                                                                                     Page 12



                                      Plaintiffs' TRO Appendix - 0157
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 158 of 283



PUBLICATIONS (cont.)
Editorials, Opinion, Business Magazine and .com Articles

“College Football Woes Not the Fault of Title IX”, in Sports Business Journal, October 21, 2002, p. 28.

“Title IX Turns 30” in ABC News.com, July 1, 2002.

“Sex May Sell, But Sexism Sells Women Short”, in Sports Business Journal, February 4, 2002..

 “Look Around…What Can You Do To Remind Others of Women/Sports Day?”, in Sports Business
Journal, January 15, 2001, p. 46.

“The Soul of Women’s Sports Comes Cloaked in Diverse Bodies”, in Sports Business Journal, February
19, 2001, p. 46.

“…No Answer Except, ‘You Weren’t Picked Because You Are A Girl’”, in Sports Business Journal, March
26, 2001, p. 50.

“It’s Time for Straight Talk About Title IX”, in Sports Business Journal, April 30, 2001, p. 33

“Division I Cranks Up A Sports ‘Arms Race’”, in Sports Business Journal, June 11, 2001, p. 33.
.
“Bowling Proprietors Roll a Gutter Ball”, in Sports Business Journal, August 20, 2001, p. 35.

“Sept. 11 Attacks Give New Purpose to Sport”, in Sports Business Journal, October 1, 2001, p. 35.

“Soccer Team’s Treatment A Kick in the Teeth”, in Sports Business Journal, February 7, 2000, p. 46.

“Marketplace Values, Not Title IX, Threaten Nonrevenue Sports”, in Sports Business Journal, March 6,
2000, p. 54.

“Answers Must Come Quickly for New World of U.S. Amateur Athletics”, in Sports Business Journal, April
3, 2000, p. 54.

“Looking for an Olympic Hero? Vive DeFrantz”, in Sports Business Journal, May 29, 2000, p. 54.

“Get Involved, Help Bring Sports to Our Children”, in Sports Business Journal, June 26, 2000, p. 70.

“Diversity Stars in Many Recent Sports Headlines”, in Sports Business Journal, July 24, 2000, p. 46.

“Bare Breasts Are A Distraction from Issue At Hand”, in Sports Business Journal, August 28, 2000, p. 50.

“Posing Nude: What’s OK, What Isn’t?”, in Sports Business Journal, September 18, 2000, p. 62.

“The Final Word: Heather Mercer’s Fight Stretches Far Beyond the Football Field”, in Sports Business
Journal, November 13, 2000, p. 78.

“Girls Deserve the Gift of Physical Activity Just As Much As Boys”, in Sports Business Journal,
December 11, 2000, p. 62.

“Coaching Debate Should Extend Beyond WNBA Into Men’s Game”, in Sports Business Journal, January
25, 1999.

“Women’s Sports Marketing: Dabblers Need Not Apply”, in Sports Business Journal, March 8, 1999.

“Mismanaged Men’s Sporting Goods Market Hurts Women”, in Sports Business Journal, April 5, 1999.


                                                                                                  Page 13



                                       Plaintiffs' TRO Appendix - 0158
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 159 of 283



PUBLICATIONS (cont.)
Editorials, Opinion, Business Magazine and .com Articles

“Sex There’s No Economic Justification for Disobeying Title IX”, in Sports Business Journal, May 31,
1999.

“Sports Must Work to Make Our Society Better, Not More Violent”, in Sports Business Journal, May 3,
1999.

“Medical, Media Reaction to Injuries Deserves Scrutiny”, in Sports Business Journal, June 28, 1999.

“Next Goal for Women: Commitment From the Keepers of Capital”, in Sports Business Journal, July 26,
1999.

“Amateur, Pro Female Athletes Deserve Title IX-Style Gains”, in Sports Business Journal, August 23,
1999.

“Auto Racing Gives Little Opportunity to Women and Minorities”, in Sports Business Journal, September
20, 1999.

“Sex In Union Vote, Are WNBA Players in Control of Their Own Business?”, in Sports Business Journal,
November 23, 1998.

“WNBA’s Remarkable 1999 Blows the Vultures Out of the Sky”, in Sports Business Journal, December
13, 1999, p. 62.

“Donna Lopiano Rebuttal: The Strong Fem Side of Women’s Sports” in Brandweek, February 2, 1998.

"Colleges Can Achieve Gender Equity in Sport" in Chronicle of Higher Education, December 2, 1992,
volume 39, No. 15.

"Savings Should Be Reinvested to Boost Women's Programs," editorial in USA Today, January 15, 1991,
Section C, p. 4.

"A Good Case for the Books," The Austin American Statesman, March 31, 1991.

"Women's Opportunities in Sports Still Far Behind," Houston Chronicle, February 25, 1990, p. 23B.

"Final Four Site: Women and Men Together?" The National Sports Daily, March 27, 1990, p. 18.

"Fair Play for All (Even Women)," editorial in The New York Times, April 15, 1990, p. 10s.

"The Character of American Higher Education and Intercollegiate Sport," book review in Academe, Nov.-
Dec., 1990, p. 57.

"Where We Are in the Development of Women's Athletics," Public Affairs Symposium, Dickinson College,
Sport: Its Place in Society, February, 1987.

"Colleges Should Serve All, Not Just Some," editorial in The New York Times, Sunday, June 26, 1987,
Section S, pg. 7.

"The Certified Coach: A Central Figure," Journal of Physical Education, Recreation & Dance, March,
1986.

"How to Pursue a Sport Management Career," Journal of Physical Education, Recreation and Dance, Vol.
55, No. 7, September, 1984.


                                                                                                 Page 14



                                     Plaintiffs' TRO Appendix - 0159
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 160 of 283



PUBLICATIONS (cont.)
Editorials, Opinion, Business Magazine and .com Articles

"Promotion and Fundraising for Men's and Women's Non-Revenue Sports (Part I)," Athletic Business,
Vol. 7, No. 10, October, 1983.

"Promotion and Fundraising for Men's and Women's Non-Revenue Sports (Part II)," Athletic Business,
Vol. 7, No., 11, November, 1983.

"Will the Women in the Pros Survive?," The Dallas Times Herald, June 27, 1982.

"AIAW Landmarks," Coaching: Women's Athletics, VII, No. 2, March/April, 1981.

"The NCAA, NAIA and Women's Sports: The Price of Control," Athletic Purchasing and Facilities, IV, No.
12, December, 1980.

"Selling Women's Athletics: Realities and Potentials," Athletic Purchasing and Facilities, IV, No. 10,
October, 1980.

"What Women Coaches and Administrators Can Do to Cope With the Current Situation in High School
Athletics," The Athletic Educator's Report, Issue No. 846, September, 1980.

"A Look at the Forest: What's Happening to Women in High School Athletics," The Athletic Educator's
Report, Issue No. 846, September, 1980.

"A Fact-Finding Model for Conducting a Title IX Self-Evaluation Study in Athletic Programs," Journal of
Physical Education, Recreation and Dance, Vol. 47, No. 5, May, 1976.

"Developing the Exceptional Slingshot Pitcher," 1974-76 DGWS Softball Guide, AAHPER: Washington,
D.C., January, 1974.

"The Glove as a Foreign Object," 1974-76 DGWS Softball Guide, AAHPER: Washington, D.C., January,
1974.

"Eerst Moet Je Snelheid Hebben, Dan Komt Controle Aan DeBeurt" (translated by Janke Nydam), Inside,
Amsterdam, The Netherlands, III, No. 1, January, 1973.

"Chauvinists Beware: Odds are Against Sexist Gamblers," Kingsman, Brooklyn College, 1973.

"De Meeste Mensen Die Softball Doceren Weten Er Weinig Van" with Joan Joyce (translated by Janke
Nydam), Inside, Amsterdam, the Netherlands, II, No. 12, December, 1972.

"Concepts and Issues in Administrative Behavior: A Book Review," A Compendium of Analytical Book
Reviews in Organizational Behavior (Percy G. Rogers, editor), University of Southern California Press,
Los Angeles, CA, 1972.

"Enforcement Machinery Needed Now for Girls' Athletic Competition," Journal of Physical Education,
Recreation and Dance, XLII, No. 1, January, 1971.

"The Brakette Formula: Anatomy of a Winner," Balls and Strikes, American Softball Association, Fall,
1971.

Copyrighted Videotapes
Fast Pitch Softball: Developing the Pitcher (Part I), Truckee River Studios, Inc. (Verdi, Nevada), 1983.
Fast Pitch Softball: Developing the Pitcher (Part II), Truckee River Studios, Inc. (Verdi, Nevada), 1984.
Fast Pitch Softball: Defensive Strategies (Part I), Truckee River Studios, Inc. (Verdi, Nevada), 1984.
Fast Pitch Softball: Defensive Strategies (Part II), Truckee River Studios, Inc. (Verdi, Nevada), 1985.

                                                                                                   Page 15



                                      Plaintiffs' TRO Appendix - 0160
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 161 of 283



ATHLETIC PARTICIPATION

Participated in 26 National Championship tournaments in four different sports
 Softball:
    • National Hall of Fame, American Softball Association
    • Participated in Ten National ASA Softball Championship tournaments (as member of six national
        championship and four national championship runner-up teams)
    • Nine-Time Softball All-American at four different positions (pitcher, shortstop, first base and
        second base)
    • 3-time National Tournament Most Valuable Player and 1-time Batting Champ (.429)
    • U.S. National Team Player at 1967 Pan American Games and 1966 first World Softball
        Championships
    • Amateur softball career marks as a pitcher:
        183-18 won/lost record                           15-2 in National Championship play
        .910 winning percentage                          1,633 strikeouts in 817 innings
        ERA .25 (51 earned runs in 10 years)
    • Played professional softball for three years-in two national championship finals (both times
        runner-up)
 Volleyball:
    • Participant in Five National USVBA Volleyball Championship Tournaments
 Basketball:
    • Participant in Five National AAU Basketball Championship Tournaments
 Field Hockey:
    • Participant in Three National Field Hockey Championship Tournaments




                                                                                              Page 16



                                    Plaintiffs' TRO Appendix - 0161
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 162 of 283




Donna A. Lopiano, Ph.D.
Fees for Expert Consultation and Services Related to Pending or Probable
Litigation

Expense Type                                                               Fee Basis
Consultation with attorneys related to preparation for depositions,        $200/hour
trial testimony, expert reports, compliance plans or legal theories

Preparation of written reports including review of case materials,         $250/hour
research/data collection related to preparation of such reports

Deposition or court testimony                                              $500/hour

Hours traveling                                                          No charge
Exception: consultant travels for court testimony and such appearance
does not occur for any reason - $2,000/day flat rate.
Exception: assumes a video capability for deposition; consultant shall not
be required to travel a distance greater than 50 miles from Shelton CT

Site Visits for assessment, presentations, or other purposes requested
by client                                                              $2,500/day flat rate

“Out-of-pocket” expenses for site visits including:                         Actual
   • postage, mailing or overnight shipping costs or reproduction of materials detailed above
       upon which analysis will be based
   • actual cost of coach class travel (except for for airline trips in excess of 1,000 miles,
       “extra space” seating if available in coach class and for international travel, business
       class airfare)
   • actual cost of transfers to and from Shelton, Connecticut and LaGuardia or JFK airports
       for departure and return travel and, at the destination, transfers from and to the airport
       and hotels and/or the site to be visited
   • actual cost of accommodations, including internet service
   • provision of meals or reimbursement for actual cost not to exceed $75.00 per diem

Invoicing and Payment Terms

“Out-of-pocket” expenses - Receipts shall be submitted for all out-of-pocket expenses with
payment due within 30 days of receipt of invoice.

Fees – Written invoice with work record of billable hours shall be submitted for all fees upon
completion of reports, site visits, and deposition and/or trial testimony with payment due within 30
days of receipt of invoice.

Interim Reports

Interim report(s) of hours spent or fees/expenses-to-date shall be submitted upon the request of
client at any time.

                              Sports Management Resources, LLC
                             452 Fisher Court   Shelton, CT 06484
            Phone/Fax: 203-538-5280 E-mail: Info@SportsManagementResources.com
                            www.SportsManagementResources.com



                                  Plaintiffs' TRO Appendix - 0162
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 163 of 283



                                           APPENDIX C

      DOCUMENTS, DATA OR INFORMATION CONSIDERED IN THE FORMATION OF

                                        EXPERT OPINIONS

        The following documents and sources were relied upon in the formulation of opinions

contained in this initial report.


Bohnenkamp, J. (August 21, 2020) Iowa Cuts Four Sports. SI.com. Retrieved from:
https://www.si.com/college/iowa/football/iowa-cuts-four-sports-082120

Declarations of Sage Ohlensehlen, Christina Kaufman, Alexa Puccini, Kelsey Drake, Miranda
Vermeer and Abbie Lyman.

Lopiano, D. and Zotos, C. (2013) Athletic Director’s Desk Reference. Human Kinetics:
Champaign, IL.

National Collegiate Athletics Association. (2019) Student-Athlete Participation 1981-82 – 2018-
19 NCAA Sports Sponsorship and Participation Rates Report. Retrieved from:
https://ncaaorg.s3.amazonaws.com/research/sportpart/2018-
19RES_SportsSponsorshipParticipationRatesReport.pdf

National Federation of State High School Associations. Participation Statistics. Retrieved from:
https://members.nfhs.org/participation_statistics

Reasoner, Carroll J. December 29, 2017 Letter to Jeff Trumbull, U.S. Department of Education,
Office of Civil Rights Re: OCR #XX-XXXXXXX with Barta signed Resolution Agreement dated
December 29, 2017.

United States Department of Education Office for Civil Rights. January 10, 2018. Re: OCR
#05-15-2538 (resolution agreement re: Title IX complaint). Letter to Bruce Harreld, UIowa
President from Jeffrey Turnbull, Team Leader. Copy located on the DOE OCR web site at:
https://www2.ed.gov/about/offices/list/ocr/docs/investigations/more/05152538-a.pdf

United States Department of Education Office for Civil Rights. Undated, unexecuted University
of Iowa Voluntary Resolution Agreement. Re: OCR #05152538 (resolution of Title IX
complaint). Copy located on the DOE OCR web site at:
https://www2.ed.gov/about/offices/list/ocr/docs/investigations/more/05152538-b.pdf

United States Department of Education Office for Civil Rights. April 25, 2018. Re: OCR #05-
15-2538 (resolution of Title IX complaint-Section I and III). Letter to Bruce Harreld, UIowa
President from Jeffrey Turnbull, Team Leader.

United States Department of Education Office for Civil Rights. July 13, 2018. Re: OCR #05-
15-2538 (resolution of Title IX complaint-Section IV-IX). Letter to Bruce Harreld, UIowa
President from Jeffrey Turnbull, Team Leader.




                                    Plaintiffs' TRO Appendix - 0163
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 164 of 283



United States Department of Education Office for Civil Rights. June 28, 2019. Re: OCR #05-
15-2538 (resolution of Title IX complaint-continuing recruiting concerns). Letter to Bruce
Harreld, UIowa President from Jeffrey Turnbull, Team Leader.

United States Department of Education Office for Civil Rights. October 29, 2019. Re: OCR
#05-15-2538 (resolution of Title IX complaint-charter flights for recruiting-closed monitoring).
Letter to Bruce Harreld, UIowa President from Jeffrey Turnbull, Team Leader.

United States Department of Education Office for Civil Rights. Assurance of Compliance – Civil
Rights Certificate. Retrieved from: https://www2.ed.gov/about/offices/list/ocr/letters/boy-scouts-
assurance-form.pdf

United States Department of Education Office for Civil Rights. (2020) Case Processing Manual
(CPM). Retrieved from: https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf

United States Department of Education Equity in Athletics Disclosure Act Database. Retrieved
at: http://ope.ed.gov/athletics/#/

United States Department of Education Office of Postsecondary Education (OPE). (2016)
Equity in Athletics Disclosure Act (EADA) Data Analysis Cutting Tool User Guide: June, 2016.
Retrieved from:
https://ope.ed.gov/athletics/public/html/help/2016%20EADA%20Data%20Analysis%20Cutting%
20Tool%20User%20Guide.pdf

United States Department of Education Office of Postsecondary Education (OPE). (2009)
User’s Guide for the Equity in Athletics Act Web-Based Data Collection.

United States Government Title IX Resources:
    • 20 U.S.C. '1681 et seq. (“Title IX”)
    • 24 CFR Part 106 (the “Title IX regulations”)
    • OCR’s 1979 Policy Interpretation on Title IX and Intercollegiate Athletics
    • OCR’s 1996 Policy Clarification of Intercollegiate Athletics Policy
       Guidance: The Three-Part Test
    • OCR’s 2003 Further Policy Clarification on the Three-Part Test
    • OCR’s 2010 Dear Colleague Letter re: Prong Three of the Three-Part Test
    • OCR’s 1990 Title IX Athletics Investigator’s Manual

University of Iowa Office of the Registrar. A Profile of Students Enrolled. Fall 2019. Retrieved
from:
https://registrar.uiowa.edu/sites/registrar.uiowa.edu/files/fallprofile_20193_completed_wsds.pdf

University of Iowa Office of the Registrar. A Profile of Students Enrolled. Fall 2020. Retrieved
from:
https://registrar.uiowa.edu/sites/registrar.uiowa.edu/files/fallprofile_20203_completed.pdf

University of Iowa Office for Vice President for Research. (July 13, 2018) Federal Funding for
research increases at the University of Iowa. Retrieved at:
https://research.uiowa.edu/impact/news/federal-funding-research-increases-university-iowa

University of Iowa Athletics Web Site. Access at: https://hawkeyesports.com/

U.S. Track & Field and Cross Country Coaches Association. TFRRS database. Retrieve from:
https://www.tfrrs.org/




                                   Plaintiffs' TRO Appendix - 0164
        Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page
                                                                  OMB165  of 283
                                                                      Approval No. 1870-0503
                                United States Department of Education, Office for Civil Rights

                ASSURANCE OF COMPLIANCE – CIVIL RIGHTS CERTIFICATE
   TITLE VI OF THE CIVIL RIGHTS ACT OF 1964, TITLE IX OF THE EDUCATION AMENDMENTS OF 1972,
   SECTION 504 OF THE REHABILITATION ACT OF 1973, THE AGE DISCRIMINATION ACT OF 1975, AND
                    THE BOY SCOUTS OF AMERICA EQUAL ACCESS ACT OF 2001

The applicant provides this assurance for the purpose of obtaining Federal grants, loans, contracts (except contracts of
insurance or guaranty), property, discounts, funds made available through the U.S. Department of Education, or other Federal
financial assistance from the Department. This assurance applies to all Federal financial assistance from or funds made
available through the Department, including any that the applicant may seek in the future.

The applicant assures that it will comply with:

    1. Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et seq., which prohibits discrimination on
       the basis of race, color, or national origin in any program or activity receiving Federal financial assistance.
    2. Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 et seq., which prohibits
       discrimination on the basis of sex in any education program or activity receiving Federal financial assistance.
    3. Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794, which prohibits discrimination on the
       basis of disability in any program or activity receiving Federal financial assistance.
    4. The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et seq., which prohibits discrimination on the
       basis of age in any program or activity receiving Federal financial assistance.
    5. If applicable, the Boy Scouts of America Equal Access Act of 2001, 20 U.S.C. 7905, which requires equal
       access for the Boy Scouts of America and other designated youth groups to meet at public schools. This law
       applies to any public elementary school, public secondary school, local educational agency, or State
       educational agency that has a designated open forum or limited public forum and that receives funds made
       available through the Department.
    6. All regulations, guidelines, and standards issued by the Department under any of these statutes.

The applicant understands that it must comply with items 1-6 in order to continue receiving Federal financial assistance from
the Department. The applicant also understands that this Assurance is binding on the applicant, its successors, transferees,
and assignees at any time during which federal financial assistance is provided. The applicant will ensure that all contractors,
subcontractors, subgrantees, or others with whom it arranges to provide services or benefits are not discriminating in violation
of items 1-6. Otherwise, the financial assistance can be terminated and the applicant can be declared ineligible to receive
further assistance. The applicant also understands that the Department may seek a court order requiring compliance with
items 1-6 or seek other appropriate judicial relief.

By signing this form, the applicant is agreeing to the above provisions.




       Signature of Authorized Official                                        Title


       Print Name                                                              Name of Institution or Agency


       Date                                                                    Street

       PLEASE RETURN TO:
                                                                               City, State, Zip Code
       U.S. Department of Education
       Office for Civil Rights
       400 Maryland Avenue, SW                                                 Office Email Address
       Washington, DC 20202-1100

                                              Paperwork Burden Statement
   According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless such
   collection displays a valid OMB control number. Public reporting burden for this collection of information is estimated to average 20
   minutes per response, including time for reviewing instructions, searching existing data sources, gathering and maintaining the data
   needed, and completing and reviewing the collection of information. The obligation to respond to this collection is required to obtain
   or retain benefit (42 U.S.C. 2000d et seq.; 20 U.S.C. 1681 et seq.; 29 U.S.C. 794; 42 U.S.C. 6101 et seq.; 20 U.S.C. 7905). Send
   comments regarding the burden estimate or any other aspect of this collection of information, including suggestions for reducing this
   burden, to the U.S. Department of Education, 400 Maryland Ave., SW, Washington, DC 20202-4536 or email ICDocketMgr@ed.gov
   and reference the OMB Control Number 1870-0503. Note: Please do not return the completed Assurance of Compliance – Civil
   Rights Certificate to this address.




                                                   Plaintiffs' TRO Appendix - 0165
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 166 of 283




THE SOUTHERN DISTRICT OF                        CASE NO. 3:20-cv-0080-SMR-SBJ
THE STATE OF IOWA SAGE                          EXPERT REPORT OF
OHLENSEHLEN, CHRISTINA                          ANDREW ZIMBALIST
KAUFMAN, ALEXA PUCCINI and                      November 16, 2020
KELSEY DRAKE,
Plaintiffs,
v.
THE UNIVERSITY OF IOWA,
Defendant.




                                                                                1


                        Plaintiffs' TRO Appendix - 0166
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 167 of 283




I. QUALIFICATIONS

1. I am the Robert A. Woods Professor of Economics at Smith College in Northampton,
   Massachusetts. I received my B.A. in Economics from the University of Wisconsin-
   Madison in 1969 and my M.A. and Ph.D. in Economics from Harvard University in
   1972 and 1974, respectively. I have served as a visiting professor at Doshisha
   University in Kyoto, Japan, the University of Geneva in Geneva, Switzerland, and
   Hamburg University in Hamburg, Germany. I have studied and consulted extensively
   within the intercollegiate and professional sports industry for leagues, teams, players’
   associations, governments, citizen groups, and athletes for almost thirty years. I
   have published twenty-seven books and dozens of articles in the fields of sports
   economics, comparative economic systems and development economics. Three of
   these books are explicitly on intercollegiate athletics, and one, Equal Play, is on Title
   IX. I have also served as an expert witness in dozens of litigations, including several
   pertaining to intercollegiate athletics. In the past year I co-authored an article on
   economic and legal aspects of college sports in the Harvard Journal of Sports and
   Entertainment Law, consulted with members of Congress on bills to reform
   intercollegiate athletics, made a presentation to the Uniform Law Commission on the
   economics of college sports and am working on a new book of essays on college sports
   for a university press. I am a founding member and serve on the editorial board of the
   Journal of Sports Economics. My detailed background and credentials are set forth in
   my curriculum vitae and biographical sketch, attached hereto as Exhibit A. For my
   work in this case, I am being compensated at $425 an hour.



II. ASSIGNMENT

2. I have been asked by counsel for the plaintiffs in this matter to determine whether,
   based on economic analysis, the University of Iowa’s plans to cut the women’s
   swimming and diving program based on an alleged financial exigency can be justified.
   My analysis does not presume that applicable law under Title IX permits such an
   exigency, even if could be proven to exist, would allow the UI to the cut this program.



                                                                                               2


                                Plaintiffs' TRO Appendix - 0167
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 168 of 283




3. Note that because this matter has not yet entered discovery, I rely entirely upon public
    sources of information for this report.



III. ANALYSIS

4. Before I directly address the alleged financial exigency confronting the Athletics
    Department at the University of Iowa, it is necessary to observe that the binding law in
    this matter is Title IX of the Educational Amendments to the Civil Rights Act. Title IX
    plainly states “No person in the United States shall, on the basis of sex, be excluded
    from participation in, be denied the benefits of, or be subjected to discrimination under
    any education program or activity receiving Federal financial assistance.” It says
    nothing about the obligation to provide equal benefits being subject to an auspicious
    budgetary circumstance.
5. The University of Iowa is a non-profit institution in the sphere of higher education.
    Similar to other non-profits, it professes social goals. The overriding goal is education.
    College athletics, as an extracurricular activity, complements the educational goal by
    providing a balance to the otherwise largely sedentary and cerebral life of a student.
    There is abundant literature that finds participation in college athletics, when
    performed properly, offers wide-ranging benefits. These benefits include physical and
    emotional health, formation of friendships, learning of teamwork, leadership and time
    management skills, goal-setting and tenacity, among others. Women who participate
    in college sports have lower incidence of drug use, unwanted pregnancy, smoking and
    have higher graduation rates. It is these undisputed benefits that justify Title IX’s
    insistence that women not be discriminated against in college sport opportunities and
    resources. Further, it is the positive educational and developmental role played by
    institutions of higher education that justified the $130.4 billion of federal support for
    higher education in fiscal year 2019, including over $29 billion in federal Pell Grants
    under Title IV of the Higher Education of 1965. 1 For all of these reasons, given that


1
  Section 2.a.(2) H.R. 5528 - 116th Congress. Congressional Advisory Commission on
Intercollegiate Athletics Act of 2019. https://www.congress.gov/bill/116th-congress/house-
bill/5528/text?r=4&s=1.
                                                                                                 3


                                 Plaintiffs' TRO Appendix - 0168
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 169 of 283




    Title IX assures equal educational and sports opportunities for women at the University
    of Iowa as a matter of legal right, Plaintiffs’ call for such treatment under the law, by
    reinstating the announced permanent termination of the women’s swimming and diving
    program, cannot be outweighed by the financial condition of the UI Department of
    Athletics, a condition which, if managed prudently, more likely than not, will be
    temporary, and not permanent.
6. That said, there is compelling reason to believe that the alleged financial exigency
    confronting the Athletics Department is artificial. To make this point, it is first
    necessary to explain the dynamics of the economics of intercollegiate sports.
7. As is well known, the degree of commerciality in college sports varies widely from one
    division to another. There are some 1100 schools in the NCAA, of these 433 are in
    Division III, 308 are in Division II and 351 are in Division I. 2 Divisions II and III do
    not experience any substantial revenue benefit from commercialization of college
    sports. Division I is the truly commercialized division, with the lion’s share of its
    revenues generated by football and men’s basketball. Division I itself is split into three
    subdivisions: Football Bowl Subdivision (FBS, with 130 schools); Football
    Championship Subdivision (FCS, with 127 schools) and Division I without Football
    (with 94 schools). During the academic year 2018-19, the median economic results in
    each subdivision were as follows: FBS, $61.99 million in generated revenues and
    negative $18.8 million in net generated revenues (generated revenues minus expenses);
    FCS, $4.74 million in generated revenues and negative $14.3 million in net generated
    revenues; and Division I without Football, $3.57 million in generated revenues and
    negative $14.4 million in net generated revenues. Hence, the median Athletic
    Department in each of Division I’s subdivisions experienced a substantial financial
    deficit of between $14 million and $19 million.
8. FBS is also subdivided into two parts: the so-called Autonomous (or Power Five)
    conferences (Big Ten, Pac 12, ACC, SEC, Big 12) with 65 schools and the Non-
    Autonomous (or Group of) Five. For the Power Five schools in 2018-19 the median


2
 Apart from the NCAA, there is also the NAIA which is comprised of approximately 250
schools and there are athletic associations of junior colleges (JUCOs) including more than
60 schools.
                                                                                                 4


                                 Plaintiffs' TRO Appendix - 0169
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 170 of 283




    generated revenues were $109.8 million with median net generated revenues of
    negative $6.97 million; for the Group of Five schools these results were $14.2 million
    and negative $23 million, respectively. 3 According to the statistics reported by the
    NCAA, in 2018-19 only 25 schools’ Athletic Departments experienced positive net
    generated revenues or a financial surplus. One of these 25 schools was the University
    of Iowa. Iowa’s Athletics Department in 2018-19 had $151.98 million in revenues (of
    which, $650,000 was not generated but transferred from the university) and $146.28
    million in expenses, with a net generated surplus of positive $5.05 million. The Iowa
    Athletics Department had a similar surplus in the previous year of positive $4.97
    million. During the 2005-19 period, Iowa Athletics amassed a total surplus of $72.24
    million according to its annual reports to the NCAA (see Table One below). Again,
    this is in sharp contrast with the majority of schools within the Power Five conferences
    of the FBS, the most commercialized and financially most successful schools in
    intercollegiate athletics.
9. It is important to understand why, despite impressively expanding revenues, the vast
    majority of athletic programs run a financial deficit. Even though Iowa has bucked this
    trend and ran a surplus in almost all years since FY 2005, it is still afflicted by the
    economic model that is present throughout university sport departments. The model is
    unique not only among U.S. commercialized enterprises, but also unique throughout
    the world.
10. Whereas a typical commercial enterprise in the United States is under financial
    pressure to succeed, the reality in big-time college sports is rather different.
    Companies in the United States are either privately or publicly held; either way the
    owners of the company seek profits. When the company is public, the stockholders
    demand that the company show profits every quarter to bolster the company’s stock
    price or to undergird the corporation’s dividend payments. A U.S. college athletics


3
 The financial data cited here for the NCAA and its divisions come from NCAA,
Revenues and Expenditures, 2020. Unless otherwise indicated, the data in this report
comes from this NCAA source or from http://cafidatabase.knightcommission.org;
https://sports.usatoday/ncaa/finances; or, https://www.iowaregents.edu/meetings/past-
meeting-agendas.


                                                                                               5


                                 Plaintiffs' TRO Appendix - 0170
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 171 of 283




    department has no stockholders who exert such financial pressure; rather, athletic
    departments have stakeholders, consisting of boosters, alumni, administrators and
    students, who demand wins. An athletic director or coach is evaluated primarily based
    on the wins he or she produces. Their future compensation and the trajectory of their
    careers march in lockstep with the records of their teams. Accordingly, when new
    media contracts, sponsorship deals, donations or renovated facilities lead to expanding
    revenues, these revenues do not fall to the bottom line, but are deployed in the interest
    of recruiting better athletes and building successful teams. Unable to lure their
    prospective athletes with compensation offers, athletic departments spend wantonly on
    new facilities, expensive coaches, fancy hotels, and so on to attract these recruits. The
    result is massive waste, unjustifiably inflated compensation packages, and bloated
    athletic staffs.
11. These features of rapid revenue growth from commercialization along with rampant
    excess and inefficiency are reflected clearly in the UI Athletics Department. While UI
    Athletic Department revenues increased 2.46 times between fiscal years 2005 and 2019
    (from $61.7 million to $152 million), Athletic Director Gary Barta’s compensation
    package has increased 3.34 times before considering potential bonuses over the same
    period (from $295,000 to $1 million plus bonuses). Meanwhile, the staff size at the
    Department has grown to over 300, including more than 40 individuals with the title of
    associate or assistant director. 4 Administrative bloat is also evident in considering the
    “administrative and general” budget item over the last three years prior to the
    pandemic: it grew from $15.79 million in 2017 to $18.58 million in 2020, or by 17.7


4
  This data is from the UI Athletic Department website. Although the text on the site refers
to “more than 250 employees”, the actual count of listed individuals is closer to 320.
These employees service 650 student athletes for a staff/athlete ratio of approximately 1 to
2. This is in sharp contrast with the faculty/student ratio at UI of 1 to 15.
https://hawkeyesports.com/about-ui-
athletics/#:~:text=The%20University%20of%20Iowa%20Department%20of%20Intercolle
giate%20Athletics%20employs%20more,superior%20academic%20and%20athletics%20e
xperience.
https://admissions.uiowa.edu/parents-family/faculty-
demographics#:~:text=University%20Faculty,student%20ratio%20is%2015%3A1.



                                                                                                 6


                                 Plaintiffs' TRO Appendix - 0171
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 172 of 283




    percent. UI’s head football coach Kirk Ferentz receives compensation of $4.9 million,
    ranking 19th out of 130 FBS schools, along with a $20.7 million buyout clause. In
    2017-18, Iowa paid its assistant football coaches total compensation of $5.44 million,
    the 3rd highest among the fourteen schools in the Big Ten conference. 5 Football and
    basketball coaches in FBS are essentially being paid for the value of the athletes they
    recruit since the athletes themselves cannot be paid. The bulk of the coaches’ salary is
    what economists call economic rent; that is, it is money they are being paid that is over
    and above the wage that would be needed to attract them to the job. The wage they
    would need to be paid is known as the reservation wage and is generally equal to the
    wage in the best alternative job for the coaches. The best alternative coaching job for
    FBS coaches is often a coaching job at the FCS level or below, and probably carries a
    salary of no higher than a few hundred thousand dollars. 6 Were FBS coaches’ salaries
    to be limited to, say, $250,000, the coaches would have little alternative and the level
    of coaching talent attracted to FBS jobs would not be affected. 7 Hence, the
    astronomical salaries they receive is largely inefficient and wasteful. Similar waste is
    present throughout FBS athletic departments.
12. Without the normal marketplace cost discipline, management practices with athletic
    departments often grow lax and negligent, if not abusive. These practices can lead to
    litigation and significant liability. Iowa’s AD Gary Barta, who has not added a single
    women’s team since his hiring in 2006, despite the fact that UI is noncompliant with
    Title IX requirements, 8 was sued for improper treatment of female employees that



5
  Cleveland.com/sports/erry-2018
6
  Some will point out that a few college coaches may have the option of coaching in the
NFL or NBA. While the success of such coaches who have made the leap to the
professional ranks is irregular at best, it should be observed that if a college coach goes to
the pros, the pro coach who is replaced is now available to coach in college. The net
supply of highly experienced coaches to college programs does not change.
7
  Of course, it would be an antitrust violation for the NCAA to impose such a salary limit
(see Law v. NCAA, 134 F.3d 1010 (10th Cir. 1998)). However, the NCAA or its member
conferences could appeal to Congress for a narrow antitrust exemption to enable certain
cost controls. Until the recent legislative activity and lobbying around the NIL issue,
neither the NCAA nor its member colleges has sought an antitrust exemption.
8
  Letter from Nancy Hogshead-Makar, J.D. and Amy Poyer, J.D.,Big Ten Commissioner
Kevin Warren (June 5, 2020), (Ohlensehlen, et al v The University of Iowa, et al, Class
                                                                                                 7


                                 Plaintiffs' TRO Appendix - 0172
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 173 of 283




   resulted in a legal settlement of $6.5 million. This settlement for discriminatory
   treatment against women, according to press reports, has been paid by the UI Athletics
   Department. It is ironic, at the very least, that the reason for permanently cutting the
   women’s swimming and diving team, not long thereafter, has been the alleged short-
   term financial exigency facing the Department. 9 The irony is compounded because UI
   has recently spent millions of dollars to build a new swimming and diving facility
   which will now go underutilized, while debt service, maintenance and operations costs
   for the pool will likely exceed one million dollars annually.
13. Another example of misbehavior appears to be in the case of an Iowa assistant football
   coach who was accused by former UI black football players of having perpetrated
   racially-based abusive treatment upon them. Reportedly, the UI Athletics Department
   will be paying $1.3 million to this coach in a separation agreement. 10 Meanwhile, on
   August 28, 2020, one week after the four team cuts were announced, the Athletics
   Department announced that it would be giving a $575,000 raise collectively to the base
   salaries of its assistant football coaches. 11 Even more recently, on November 10,
   2020, a lawyer representing 13 black former Iowa football players announced that he
   has filed a lawsuit against the University of Iowa alleging his clients suffered racial
   discrimination under longtime coach Kirk Ferentz. 12 To argue that it is necessary to
   cut four teams due to the financial exigency brought on by Covid-19 when such
   widespread discord, waste and excess prevail is nonsensical.
14. It is also notable that the announcement of the decision to cut four varsity teams came
   in late August 2020 at a time when the Big Ten had announced that there would be no
   football played during the fall. On the assumption that football revenue would be zero,



Action Complaint for Declaratory and Injunctive Relief (First Amended), filed Oct. 15,
2020,⁋ 93.)
9
  Mark Emmert, Iowa settles athletic discrimination cases for $6.5 million, HawkCentral,
May 19, 2017
10
   John Steppe, Former Iowa football strength coach Chris Doyle to receive over $200,000
benefits, Cedar Rapids Gazette, June 19, 2020
11
   Robert Read, Majority of assistant Iowa football coaches receive raises despite athletic
department pay cuts, The Daily Iowan, September 1, 2020
12
   Chad Leistrikow, Hawkeye football players moving forward with lawsuit against
University of Iowa, Hawk Central, Nov. 10, 2020.
                                                                                              8


                                Plaintiffs' TRO Appendix - 0173
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 174 of 283




     Mr. Barta estimated that the Department would experience a deficit of $74.7 million
     during the 2020-21 academic year. However, on September 15, the Big Ten reversed
     course and announced that its schools would play an eight-game schedule. All the
     match-ups are to be in-conference, helping to preserve the value of its media contracts.
     Mr. Barta made a new estimate that the Department’s deficit would be in the $40-60
     million range, but the possibility of saving between $15 million and $35 million did not
     lead Mr. Barta to reconsider any of the team cuts, even for the women’s swimming and
     diving team with its modest budget of a reported $244,141 in FY 2019. 13
15. It is noteworthy that the UI Athletics Department, in its yearly report to the Iowa Board
     of Regents for FY 2021, further stated that “Expense reductions related to the recently
     announced sports sponsorship adjustments will mostly be realized in the FY 2022
     budget.” That is, UI expects little financial benefit from the cuts during the current
     academic year. The Department, then, is making a long-term economic decision by
     cutting teams to ameliorate a short-term problem (itself a dubious strategy), and it is
     not even anticipating a significant short-term financial benefit.
16. According to media reports, as of October 17, 2020, only 26 schools nationwide had
     announced that they planned to reduce the number of sponsored sports teams, 14 and only
     three schools in the Power Five had made such an announcement. 15 The only other Big
     Ten school to announce a cut was Minnesota, which also cut four teams, although
     Minnesota did not cut any women’s teams.
17. Thus, the vast majority of athletic departments found other means to respond to the
     pandemic in ways that did not affect the long-term goals of the program. Consider, for
     instance, the University of Kansas, a Power Five university in the Big 12 conference. The
     Kansas Athletic Department projects that, due to a reduced schedule and limited


13
   This is the number that UI reported to the U.S. Department of Education for FY 2019 in
its annual EADA report. https://ope.ed.gov/athletics/#/institution/details It is likely that
some of its budget is for the operation and maintenance of the new swimming facility.
With the prospective elimination of the team, much of the upkeep expense for the facility
will be borne anyway by the Athletics Department. Hence, the net savings from cutting
the team will be smaller than the team’s budget would suggest.
14
    NBC News, October 17, 2020. https://www.nbcnews.com/news/sports/college-sports-
cuts-wake-covid-19-are-clouding-future-certain-n1243803
15
   Businessofcollegesports.com, September 29, 2020.
                                                                                                9


                                 Plaintiffs' TRO Appendix - 0174
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 175 of 283




     attendance, its ticket revenue from home football games will fall from $17.9 million to $3
     million, and its media revenues from the conference will decrease from $37.8 million to
     $26 million. Together with other effects, Kansas is projecting an operating loss of $15.8
     million during the current academic year. Rather than cutting teams, Kansas introduced
     salary cuts and furloughs, dipped into its reserve fund for $5.4 million and arranged to
     access a $20 million line of credit.
18. The University of Arizona, another Power Five school but in the Pac 12 conference,
     anticipates a $45 million deficit in its Athletic Department. It plans to eliminate 21 full-
     time positions and to leave vacant 15 unfilled positions. It has identified $30 million in
     additional spending reductions, including $8 million in administrative expenses, $5.2
     million in sport expenses, $3.2 million in facility costs and $10 million in debt
     restructuring. 16
19. The status of UI Athletic Department’s reserve fund remains somewhat mysterious. The
     first problem is that the Department has issued different sets of figures in its annual budget
     reports to the NCAA and to the Iowa Board of Regents (as shown in Table One below).




16
  UI Athletics did announce salary reductions of between 2 percent and 15 percent, but,
given the pre-existing levels, there is much more room for savings in that area.
                                                                                                    10


                                  Plaintiffs' TRO Appendix - 0175
            Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 176 of 283




                                                 Table One


                              University of Iowa Athletic Department Budgets



   Budget   Revenue                Expenses            Profit/Loss           Revenue      Expenses        Profit/Lo
    Year        Reported to     Reported to           of NCAA              Reported      Reported           ss on
                NCAA            NCAA                  Data                 to            to               Regents
                                                                             Regents       Regents         Repor
                                                                                                              t
    2005            $61.68M            $54.98M                $6.70M            $43.5M    Not in report
    2006            $73.32M            $59.22M               $14.10M            $46.5M    Not in report
    2007            $80.83M            $70.47M               $10.36M            $60.0M    Not in report
    2008            $81.52M            $71.60M                $9.92M            $61.6M    Not in report
    2009            $79.97M            $71.12M                $8.85M            $66.2M    Not in report
    2010            $88.74M            $74.44M               $14.30M            $67.5M         $67.5M                 $0
    2011            $93.35M            $88.06M                $5.29M            $70.7M         $70.7M                 $0
    2012            $97.90M           $104.66M               -$6.76M            $75.3M         $75.3M                 $0
    2013           $107.15M           $106.97M                $0.18M            $79.8M         $79.8M                 $0
    2014           $105.96M           $102.28M                $3.68M            $85.7M         $85.7M                 $0
    2015           $105.97M           $109.21M               -$3.24M            $91.9M         $91.9M                 $0
    2016           $113.25M           $116.17M               -$2.92M            $96.7M         $96.7M                 $0
    2017           $130.68M           $130.22M                $0.46M           $113.5M       $113.5M                  $0
    2018           $137.09M           $131.47M                $5.62M           $116.6M       $116.6M                  $0
    2019           $151.98M           $146.28M                $5.70M           $122.4M       $122.4M                  $0
    Total         $1509.39M          $1437.15M               $72.24M          $1197.9M             N/A                $0
    2005-
    2019

Sources:


                                                                                                               11


                                         Plaintiffs' TRO Appendix - 0176
              Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 177 of 283




2005-2018 NCAA reporting data from http://cafidatabase.knightcommission.org/
2019 data NCAA reporting data from https://sports.usatoday.com/ncaa/finances
2005-2019 Board of Regents data from https://www.iowaregents.edu/meetings/past-meeting-agendas




                                                                                                 12


                                            Plaintiffs' TRO Appendix - 0177
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 178 of 283




     In its annual reports to the Board of Regents, the Department has reported an exactly
     balanced budget every year since at least FY 2010. In its annual reports to the NCAA, the
     Department has reported operating surpluses in 12 of the last 15 years and an accumulated
     surplus of $72.24 million over this time period. The reports to the NCAA show
     appreciably higher revenues (and costs) than those to the Board of Regents. For instance,
     for FY 2019, the Department’s reported revenues to the NCAA were $152.0 million but
     only $122.4 million to the Board of Regents. Further, in its report to the Regents, the
     Department states that it is transferring $3.6 million from its reserve fund to bolster its
     finances during the pandemic and that this transfer leaves “over $4 million” in the reserve
     fund. This math implies that there was some $7.6 million in the reserve fund at the end of
     FY 2020, but the NCAA reports suggest that the fund should have had an additional $64
     million plus. Other than the litigation settlement in 2017 of $6.5 million, the balance of
     nearly $60 million remains unaccounted for.
20. Setting aside this significant accounting conundrum, given its claim of financial exigency,
     it is unclear why the Department did not make use of the additional $4 million plus that, it
     acknowledges, remains in the reserve fund.
21. Another curiosity is the Department’s response to the protests of student athletes, parents
     and alumni. Although over $2 million was raised from these groups in support of
     maintaining the men’s and women’s swimming and diving teams, the Department asserted
     that it would need 20 to 30 times this amount to create an endowment large enough to
     support the annual operating budgets of these teams. 17 The enigma here is twofold. First,
     with a standard university endowment the take-out rate is 5 percent. Even using the fully-
     funded endowment model, the required endowment would be 20 times the budget. The
     joint budget for the men’s and women’s swimming and diving teams in FY 2019 was
     $507,498. Twenty times this is $10.15 million, not the $40 million to $60 million plus
     suggested by the Department. Second, putting aside football and men’s basketball, there
     are 18 other sports teams at UI that run operating deficits. Why are none of those
     programs required to have an endowment large enough to support their operating budgets?



17
  Austin Hanson, Women’s swimmers amend Title IX complaint, The Daily Iowan, Oct.
19, 2020
                                                                                                   13


                                  Plaintiffs' TRO Appendix - 0178
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 179 of 283




22. The Department’s decision also fails to account for unintended consequences. While the
     budget of the women’s swimming and diving team is reportedly only $244,141, the team
     also brings the university additional enrollment as well as financial support from boosters,
     parents and alumni. As the Department states in its FY 2021 budget report to the Regents:
     “Athletics plays a key role in student recruitment, diversity enhancement and provides a
     number of opportunities for underrepresented students, their retention and graduation.”
     The elimination of the team portends the transfer out of the school of some of the 35 team
     members 18, a failure to recruit new female swimmers and divers, the loss of outside
     financial support, ongoing bad publicity and potential legal problems.




CONCLUSION


23. The UI Athletic Department’s claim of financial exigency is disingenuous. While there is
     certainly short-term financial hardship from the pandemic, there are many alternative
     ways of responding to the short-term financial pain than cutting out the guts of what the
     athletics program purports to be about and what Title IX requires it to be about. Given the
     amount of bloating, excess and waste that have been discussed in this report, there are
     extensive opportunities for deeper cuts in personnel and compensation as well as
     accessing the credit markets and making greater use of the Department’s reserve fund.
     Given the Department’s history of budgetary surpluses and today’s low interest rates,
     taking on more debt in the short term should not present a financial problem. 19 Merriam-
     Webster’s defines “exigency” as “that which is required in a particular situation.” Only



18
   https://hawkeyesports.com/sports/wswim/roster/. Note that in its most recent annual
EADA to the U.S. Department of Education, the UI Athletics Department reported only 26
students on the women’s swimming and diving team. Assuming the accuracy of this
report, it shows that the women’s swimming and diving team has been growing rapidly (by
34.6 percent over two years) in popularity among student athletes.
19
   After debt restructuring in 2020, the UI Athletics Department was able to lower its debt
service obligation from $21.8 million to $17.1 million. The Department could add $20
million of debt this year and its additional annual interest and amortization payments
would be under $1 million, leaving the Department still at least $3.7 million below its debt
service obligations during FY 2020.
                                                                                                 14


                                 Plaintiffs' TRO Appendix - 0179
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 180 of 283




   26 intercollegiate athletics departments nationwide (out of more-than 1400) have cut
   sports teams in response to the pandemic. Cutting sports team is certainly not required.




                                                                                              15


                               Plaintiffs' TRO Appendix - 0180
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 181 of 283




                        Plaintiffs' TRO Appendix - 0181
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 182 of 283




                                    EXHIBIT A




                                                                          17


                        Plaintiffs' TRO Appendix - 0182
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 183 of 283




                                                                       October 2020


                                CURRICULUM VITAE




ANDREW ZIMBALIST                         Office: Department of Economics
65 Ward Ave.                                           Smith College
Northampton, MA 01060                                  Northampton, MA 01063

(413) 586-7636                                         (413) 585-3622, 585-3503
Website: https://sophia.smith.edu/azimbali/            FAX (413) 585-3389
                                                       Email: azimbali@smith.edu




Current Status:


   Robert A. Woods Professor, Department of Economics, Smith College
   Five College Graduate Faculty


Education:


   B.A., University of Wisconsin, 1969
   M.A., in Economics, Harvard University, 1971
   Ph.D., in Economics, Harvard University, 1974


Fellowships, Grants, Awards and Positions:


   National Science Foundation Traineeship, 9/69-8/72
   Doherty Latin American Fellowship, 9/72-8/73

                                                                                      18


                                   Plaintiffs' TRO Appendix - 0183
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 184 of 283




Harvard Institute for International Development Research Grant, 6/73-9/74
Research Fellow, Department of Economics, Harvard University l/79-7/79
Picker Fellowship in International Studies, 6/82-7/83
Visiting Scholar, Doshisha University, Kyoto, Japan, l/85-5/85.
Picker Fellowship in International Studies, 6/85-9/86.
Chair, Department of Economics, Smith College, 1982-1987
Writer and Director, Household International Grant on markets and the world
  economy, 1989-1993
MacArthur Foundation Grant for the study of reform of socialist management,
  1990
Ford Foundation Grant for research and academic exchange, 1990-91
Director, LASA Cuba Task Force study group on transition and reform, 1990-91
MacArthur Foundation Grant for research and academic exchange, 1992-96
Chair, LASA Task Force on Scholarly Relations with Cuba, 1993-94
Member, The Atlantic Council of the United States, Working Group on Cuba,
  1994-95
Baseball and Billions selected as one of the 8 best business books of 1992 by
  Business Week, as the best sports book of 1992 by the Sporting News, as the
  best business book of 1992 by USA Today Baseball Weekly, and selected as
  Breakthrough Book in Lingua Franca
Sports, Jobs and Taxes selected as Breakthrough Book in Lingua Franca
Selected as the sports journalist of the year in 1998 by the Village Voice
Unpaid Professionals selected as a Breakthrough Book in Lingua Franca
DANZIGER FELLOWSHIP, SMITH COLLEGE, 1999-2002

Listed in Who’s Who in America
Listed in Who’s Who in American Educators
Chair, Smith College Committee on Athletics and NCAA Faculty Rep, 1998-2014
Bi-weekly commentator on the business of sports on NPR’s Marketplace, 2002-2005
Visiting Professor, University of Geneva, 2003
May the Best Team Win given “Silver Award” by ForeWord Magazine in their


                                                                                  19


                               Plaintiffs' TRO Appendix - 0184
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 185 of 283




     Book of the Year Award in Business and Economics
   National Pastime: How Americans Play Baseball and the Rest of the World Plays
     Soccer awarded prize for “Outstanding Academic Title” by Choice, the
     major review journal of the American Library Association
   National Advisory Council, Campaign for Alcohol-Free Sports TV, 2006-09
   Advisory Board, Israeli Baseball League, 2006-07
   National Policy Advisory Board, Women’s Sports Foundation
   Advisory Board, Pennsylvania State Institute for Sports Law, Policy and Research
   Selected as one of America’s Top 100 Most Influential Sport Educators (Institute
   for
     International Sport)
   Visiting Professor, University of Geneva, Geneva Switzerland, 2003
   Visiting Professor, American Studies Program, Doshisha University, Kyoto, Japan,
     June 2007.
   Selected as one of top 100 sports educators by the Institute for International Sport,
     October 2007.
   Advisory Council, The Drake Group, 2009-2018
   Westlaw Round Table Group, expert
   Visiting Professor, University of Hamburg, Hamburg, Germany, 2011
   Advisory Board, Sports Leadership and Management Program, UMASS-Boston,
     2015-
   Consultant to the Commissioner’s Office, Major League Baseball, 2006-16.
   Circus Maximus selected as one of the Best Books of 2015 by The Economist
   Co-editor Palgrave Macmillan Pivot Book Series on Sports Economics, 2016-
   Henry Chadwick Award for Lifetime Scholarly Contributions, Society for American
     Baseball Research, 2018
   Co-editor for MacMillan sports economics series with Vladimir Andreff
   President-elect Drake Group, July 2020-June 2022


Other Activities (partial listing)

                                                                                           20


                                     Plaintiffs' TRO Appendix - 0185
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 186 of 283




Member, Editorial Board of journal Journal of Sports Economics, 1999 - present.
Member, Editorial Board of journal Base Ball, 2006 – present
Member, Editorial Board of journal Journal of Olympic Studies, 2018 – present
Member, Editorial Board of journal Economies, 2020 - present
Member, Board of Directors, The Drake Group, June 2019- present
Member, Editorial Board of journal Journal of Issues in Intercollegiate Sport,
  2007 – 2013
Member, Editorial Board of journal, International Journal of Management and
  Marketing, 2013 - 2015
Member, Editorial Board, Sports Technology, 2007 – 2010
Member, Committee to Restore Integrity to the USOPC, 2018-
Academic Affiliate, Analysis Group/Economics, 1999-present
Member, Advisory Board, McKinnon Center for Global Affairs, 2018-present
Series Editor of Latin American Economic Development Book Series, Westview
 Press, 1987-1994.
Member, Editorial Board of journal Comparative Economic Studies, Association
  for Comparative Economic Studies, 1987-1990.
Member, Advisory Board, U. Mass Boston, Sport Management Program. 2014-
  present
Member, Editorial Board of journal Latin American Perspectives, 1988-1998.
Member, Advisory Board, Western Massachusetts Civil Liberties Union, 1988-
  1994.
Member, Board of Directors, Network on East-West-South Research Cooperation
  on Technology Transfer, 1988-1994.
Member, Cable Advisory Board, Northampton, Ma., 1990-1994.
Member, Washington Office on Latin America Op-ed Writers' Network, 1995-
  1998.
Chair, Cable Advisory Board, Northampton, Ma., 1993-1994.
Member, Advisory Board, EcoConsult, 1992-1996.

                                                                                  21


                              Plaintiffs' TRO Appendix - 0186
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 187 of 283




Development Consultant, SRI project on non-traditional export promotion in
 Central America and the Caribbean basin, 1987-1988.
Development/Management Consultant, United Nations' Development Project,
 assessment of management training programs and needs in Cuban economy,
 1990- 1993.
Project consultant, Ford Foundation, 1990
Project consultant, MacArthur Foundation, 1992
Consultant to Major League Baseball, Office of the Commissioner, 2005-06, 2010-
 2017
Faculty Board, College Sports Research Institute, University of North Carolina,
 2008-present
Consultant, for Attorney Robert Pearl in litigation brought by Mrs. Billy Martin,
  involving estimation of managerial contribution to revenue of baseball
  franchises, 1992.
Consultant, for Weil, Gotshal & Manges, in litigation brought by NFL Players'
  Association, involving an analysis of the effect of free agency on league
  competitive balance, 1992.
Consultant, for Williams & Youle, in arbitration case for compensation for
  territorial rights to the Denver Zephyrs of the American Association from the
  Colorado Rockies. (testimony)
Consultant, for Cunningham Law Group, in litigation against Major League
  Baseball for tortious interference in effort to procure a franchise for Tampa
  Bay.
Consultant, for Grippo & Elden, in litigation brought by WGN and the Chicago
  Bulls against the National Basketball Association over league rules restricting
  the number of superstation broadcasts.
Consultant, for Williams, Youle & Koenigs, Attorneys at Law, for arbitration case
  of The Denver Zephyrs Baseball Club v. Colorado Baseball Management, et al.
  (testimony)
Consultant, for Campbell, Maack & Sessions, in arbitration case for territorial

                                                                                    22


                               Plaintiffs' TRO Appendix - 0187
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 188 of 283




  compensation rights regarding Salt Lake City Buzz and Trappers. (testimony)
Consultant, for Wendell, Chritton & Parks, in arbitration case for territorial
  compensation to Fort Lauderdale Yankees from Florida Marlins. (testimony)
Consultant, for ABRY Communications in litigation between KSMO-TV and the
  Kansas City Royals. (testimony)
Consultant, for the Major League Baseball Players' Association concerning
  analysis and design of revenue sharing system for Major League Baseball.
Consultant, for Atlantic Council of the United States, project on U.S./Cuba
  relations.
Consultant, for IRELA (Instituto de Relaciones Europeo-Latino-americans),
  Madrid, of the European Parliament.
Co-founder of the United Baseball League, with Rep. Robert Mrazek, Rep. John
  Bryant and Richard Moss.
Consultant, for Attorney Robert Bell in litigation between Marianne Stanley and
  USC.
Consultant, for ING Bank
Consultant, for Holderbank
Consultant, for Coca-Cola
Consultant, for Euromoney
Consultant, for Mayor's Office, Portland, Oregon
Consultant, for Krendl, Horowitz & Krendl in litigation between Steven Ehrhardt
  and the Colorado Rockies Baseball Team. (testimony)
Consultant, for Brown, Hart, Reed & Kaplan in Burt v. Hampshire College.
  (testimony)
Consultant, for Wolff Companies
Consultant, for Connecticut Senate Democrats
Consultant, for Husch & Eppenberger, in St. Louis CVC Authority v. NFL
  (testimony)
Consultant, for Rose, Sundstrom & Bentley, in W. Poe v. Hillsborough County &
  City of Tampa. (testimony)

                                                                                  23


                                Plaintiffs' TRO Appendix - 0188
 Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 189 of 283




  Consultant, for U.S. House Judiciary Committee in drafting bill for partially lifting
     baseball’s antitrust exemption as it applies to labor relations
  Consultant, for IRS in franchise asset evaluations
  Consultant, for Davis, Scott, Weber & Edwards in Miami sports facility case
  Consultant, for Los Angeles Mayor’s Office in arena financing matter
  Consultant, for Cincinnati Business Courier, in stadium lease evaluation
  Contributing columnist, Sports Business Journal
  Consultant, for Analysis Group/Economics in U.S. Department of Justice
    case against a Major League Baseball franchise. (testimony)
  Consultant, for ENIC in European soccer case
  Consultant, for National Basketball Players’ Association in collective bargaining
  Consultant, for Rabinowitz, Boudin et al. in copyright case
  Consultant, for National Hockey Players’ Association in franchise analysis
  Consultant, expert on behalf of Fraser class in antitrust litigation against Major
    League Soccer (testimony)
  Consultant, for Leboeuf, Lamb, Greene & MacRae in baseball franchise valuation
    case
  Consultant, for Kohrman, Jackson & Krantz in NFL/consumer protection case.
   (testimony)
  Consultant, for Greenbaum, Doll & McDonald in sports antitrust case
  Consultant, for Menard, Murphy and Walsh in sports facility/eminent domain case
  Consultant, for Levin, Fishbein, Sedran & Berman in NFL antitrust case
  Consultant, for Wisconsin Governor’s office in stadium matter
  Consultant, for Sills, Cummis, et al. in tax case involving the New Jersey Nets
  Consultant, U.S. Department of Justice, in tax case involving several baseball teams.
   (testimony)
  Consultant, for Shughart, Thomson & Kilroy in NFL franchise valuation case
IV. LECTURER, ASPEN INSTITUTE CONGRESSIONAL PROGRAM ON CUBA

  Consultant, for Boies, Schiller & Flexner in NFL ownership/franchise valuation


                                                                                          24


                                  Plaintiffs' TRO Appendix - 0189
 Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 190 of 283




   case. (testimony)
  Consultant, Ways and Means Committee, Boston City Council
  Consultant, for Henry Klein in NFL/consumer rights case
  Consultant, for Thorsnes, Bartolotta & McGuire in sports broadcasting antitrust case
  Consultant, for Schulman & Kaufman, in sports licensing case
  Consultant, for Blecher & Collins in sports licensing case
  Consultant, “The Power of Ideas” Program, American Public Television
  Consultant, for Modern Continental in stadium construction plan
  Consultant, for Boies, Schiller & Flexner in Broadcasting case (testimony)
  Consultant, for National Cable Telecommunications Association, Board of
     Directors
V. CONSULTANT, MINNEAPOLIS METROPOLITAN SPORTS FACILITIES
CORPORATION AGAINST MLB’S

     contraction efforts
  Consultant, to the Shubert Organization in economic development matter
  Consultant, to the IRS in NFL franchise valuation case
  Consultant, to Boyle, Morrisey et al. in damages case
  Consultant, to the Antitrust Division of the U.S. Justice Department
  Consultant, to First Watch Investment Advisors, LLC
  Consultant, to McLaughlin, Gouldborne & Cohen in minor league baseball facilities
     matter
  Consultant, to Furnier & Thomas in a sports stadium matter
  Consultant, to NCAA in financial analysis of intercollegiate athletics
  Consultant, to Brascher Law in sports damages case
  Consultant, to Marcus Katz in sports league matter
  Consultant, to McKinsey&Company in college sports matter
  Consultant, to Bruce Ratner/Forest City in development matter
  Consultant, to Wisconsin State Legislature in team and stadium matter
  Consultant, to Dewey Ballantine in intercollegiate sports antitrust case
  Consultant, to new team boxing league


                                                                                         25


                                 Plaintiffs' TRO Appendix - 0190
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 191 of 283




Consultant to Boies, Schiller and Flexner in NFL ownership matter
Consultant to WUSA, relaunch effort
Consultant to McDonald & Hayden in NHL financial matter
Consultant to District of Columbia’s Controller’s Office in stadium matter
Consultant to Waite, Schneider, Bayless and Chesley in stadium matter
Consultant to San Francisco Giants in stadium matter (testimony)
Consultant to City of Anaheim in stadium matter (testimony)
Consultant to Waite, Schneider, Bayless and Chesley in NASCAR antitrust matter
  (testimony)
Consultant to Jackson County, Mo. in stadium negotiations with the Chiefs and
   Royals
Consultant to Rainey Kaiser, in stadium matter in Jackson, Tennessee (testimony)
Consultant to Magna Entertainment in horse racing matter
Consultant to Harrah’s in sports development matter
Consultant to ML in sports franchise purchase matter
Consultant to NJSEA in stadium matter
Consultant to the San Francisco Board of Supervisors in assessing the economic
   impact of an Olympics bid
Consultant to various MLB teams
Consultant to MLB in collective bargaining, 2005-06, and 2010-11
Consultant to Citigroup clients on franchise purchase
Consultant to Weil, Gotshal & Manges in matter involving NBA team
Consultant to Geraghty, O’Laughlin & Kenney in matter involving professional
   basketball player
Consultant to Melick, Porter & Shea in matter involving professional golf
Consultant to New Jersey Sports and Exhibition Authority in arena matter
Member, National Advisory Council, Campaign for Alcohol-Free Sports TV,
  Center for Science in the Public Interest
Member, Advisory Board, Museum of the City of New York, exhibit on baseball
   in New York, 1947-1957

                                                                                   26


                               Plaintiffs' TRO Appendix - 0191
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 192 of 283




Member, Board of Advisers, Israeli Baseball League, 2006-07
Member, Board of Directors, Vintage Baseball Federation, 2007-present
Member, Advisory Board, Penn State Institute for Sports Law, Policy and Research,
   2007-present
Member, Advisory Board, Professional Athlete Education Initiative, 2008-present
Member, National Expert Advisory Panel, Women’s Sports Foundation
Member, Antitrust Public Policy Group, Women’s Sports Foundation
Consultant to Michael Best Law Group in minor league baseball matter
Consultant to Northwoods League in franchise valuation matter
Consultant, Knight Commission Committee on financial reform in college sports
Member, Advisory Board, Lake Placid Sports Summit
Consultant to city of Seattle in sports facility matter (testimony)
Consultant to Barnes & Thornburg in tennis antitrust matter (testimony)
Consultant to Jones Day in antitrust matter in NHL (testimony)
Consultant to Ken Burns/Florentine Films on baseball documentary
Consultant to Flaherty, Sensabaugh & Bonasso in a college head coach liquidated
  damages case
Consultant to the National Football Players Association for a study on comparative
  retirement benefits
Consultant to Squire, Sanders & Dempsey in a franchise relocation matter
Consultant to Dewey LeBoeuf in a franchise relocation matter
Consultant for valuation purposes in sale of interest in MLB team
Consultant to MLB’s Commissioner’s Office on economic issues, 2005 - present
Consultant to Northlands in an arena and economic development matter
Consultant to U.S. Department of Justice in college sports antitrust matter
Consultant to Heenan Blaikie and the city of Ottawa in a sports/stadium matter
Consultant to Hausfeld, LLP in NFL mediation of labor relations dispute
Consultant to Schiff Hardin LLP in publicity rights cases involving Michael Jordan
   (testimony)
Consultant to Jackson Kelly LLP in college sports realignment mediation

                                                                                     27


                                Plaintiffs' TRO Appendix - 0192
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 193 of 283




Consultant to McDonald Sanders LLP in college sports realignment matter
Consultant to Boyle, Shaughnessy & Campo in an NHL matter
Consultant to Ater Wynne LLP in franchise valuation matter
Consultant to Meerkats, regarding Australian Rules Football, management strategy
Consultant to Bredhoff & Kaiser, regarding NLRB matter in college football
Consultant to Nagel Rice in NFL matter
Consultant to US Track & Field Athletes in compensation matter
Consultant to Speaker of the House, Rhode Island in stadium matter
Consultant to Morrison & Foerster in a stadium matter
Consultant for the Atlantic 10 Athletic Conference, 2016
Consultant for Cohen Milstein in anti-trust matter involving UFC
Consultant for Dunlavey & Associates in stadium analysis
Consultant for city of Worcester in stadium finance matter
Consultant to MVP Sports Group, developing players valuation model
Consultant to ISL, antitrust matter involving FINA
Consultant to Nicholas & Tomasevic, damages for publicity rights infringement
Consultant to Atlanta History Center for exhibit on 1996 Summer Olympics
Consultant to Northwoods League, valuation
Consultant to Hackensack UMC Fitness & Wellness,NIL matter
Consultant for Noble Insights in MLB purchase matter
Referee for Social Science Research Council of Canada, National Science
  Foundation, Spencer Foundation, American Economic Review, World
  Development, Journal of Economic Behavior and Organization, Latin American
  Research Review, Southern Economic Journal, Regional Science and Urban
  Economics, Problems of Post-Communism, Industrial and Labor Relations
  Review, Journal of Inter-American Studies and World Affairs, Latin American
  Politics and Society, Cuban Studies, Social Science Quarterly, Journal of
  Comparative Economics, Studies in Comparative International Development,
  Journal of Industrial Economics, National Science Foundation, Fullbright, Latin
  American Perspectives, Journal of Sports Economics, Eastern Economics Journal,
  Southern Economic Journal, Quarterly Review of Economics and Finance,
  Journal of Sport History, Economic Inquiry, Regional Studies, Journal of
  Business, B.E. Journals in Economic Analysis and Policy, Journal of Planning,
  Education and Research, Growth and Change, Journal of Public Economics,

                                                                                    28


                              Plaintiffs' TRO Appendix - 0193
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 194 of 283




     Urban Affairs Review, Journal of Issues in Intercollegiate Athletics, Sociological
     Forum, International Journal of Sport Finance, Public Budgeting and Finance,
     State and Local Government Review, Thompson/South-Western publishing,
     Urban Affairs Review, International Journal of Sport Policy and Practice, and
     various university presses and other journals. He has also served as an outside
     reviewer in numerous university tenure and promotion cases.




Testimony before Political Bodies:


   House Ways and Means Committee on the economic effects of U.S. policy toward
    Cuba in March 1994
   U.S. Senate Judiciary Committee in December 1992 in hearings on baseball's
    antitrust exemption
   N.Y. State Senate on public policy toward minor league baseball in February 1993
   U.S. House Judiciary Committee in its consideration of the Bunnings/Synar bill to
    limit MLB's anti-trust exemption in September 1994
   U.S. Senate Judiciary Committee in January 1996 at hearings on the future of
    professional sports leagues
   U.S. House Judiciary Committee in February 1996 at hearings on antitrust
    implications of professional sports franchise relocation
   New York State Senate on the economic impact of sports franchises and stadiums
    on cities in April 1996
   U.S. House Commerce Committee in May 1996 at hearings on the “Fan Freedom
    and Community Protection Act of 1996”
   Connecticut State Legislature in December 1998 on the proposal to bring the New
    England Patriots to Hartford (written only)
   U.S. Senate Judiciary Committee in June 1999 at hearings on sports antitrust policy
    and stadium financing
   Springfield City Council in July 1999 on public subsidies for the construction of a
    minor league stadium
   Philadelphia City Council in June 2000 on pubic subsidies for stadium construction.
   U.S. Senate Judiciary Committee in November 2000 on competitive balance in
    Major League Baseball (written only)
   Ways and Means Committee, Boston City Council, December 11, 2000 (written
     only)
   U.S. Department of Education Commission of Gender Equity in College Athletics,
      November 20, 2002
   Yonkers, New York, City Council, December 2002
                                                                                          29


                                 Plaintiffs' TRO Appendix - 0194
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 195 of 283




   San Francisco City Council, March 2005
   Boston Finance Commitee, February 2015
   Massachusetts State Senate, May 2015
   San Francisco Assessment Appeals Board, June 2016
   Worcester City Council, 2019
   Boca Raton City Council, October 2020
   Uniform Law Commission (on NIL legislation), November 2020




Publications:


Books:


   Economic Democracy: Workers' Participation in Chilean Industry, 1970-73,
   Academic Press, February 1978. Updated, student paperback edition, Fall 1981.
   Revised spanish language edition, Democracia Económica, Fondo de Cultura
   Económica, Mexico, 1984. (with Juan Espinosa).


   Case Studies on the Labor Process (editor). Monthly Review Press, December
   1979 (paperback edition, April 1981).


   Comparative Economic Systems: An Assessment ofKnowledge, Theory and
   Method (editor). In series on history of economic thought edited by Warren
   Samuels, Kluwer- Nijhoff, November 1983.


   Comparing Economic Systems: A Political Economic Approach, Academic Press,
   July 1984. Second printing, December 1985. Second edition, Harcourt, Brace and
   Javonovitch, Fall 1988 (with H. Sherman and S. Brown).


   Cuba's Socialist Economy Toward the 1990s (editor). Special issue of World
   Development, vol. 15, no. 1, January 1987.Pergamon Press. Book version with new
   introductory essay, (paper and hardback editions) October 1987, Lynne Rienner
   Publishers.


                                                                                     30


                                  Plaintiffs' TRO Appendix - 0195
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 196 of 283




Cuban Political Economy: Controversies in Cubanology (editor). Westview
Press, January 1988.


The Cuban Economy: Measurement and Analysis of Socialist Performance.
Johns Hopkins University Press, October 1989. (with Claes Brundenius).


Panama at the Crossroads: Economic Development and Political Change in the
Twentieth Century. University of California Press, Summer 1991. (with John
Weeks).


Cuba in Transition: Crisis and Transformation (joint editor). Westview Press,
Spring 1992.


Baseball and Billions: A Probing Look Inside the Big Business of Our National
Pastime. Basic Books, Fall 1992. (Japanese edition published in July 1993 by
Dobunshoin, Tokyo.) Updated paperback edition with new preface and postscript,
March 1994. Audio cassette, High Sport Productions, 1994.


Sports, Jobs and Taxes: The Economic Impact of Sports Teams and Stadiums.
(jointly written and edited with Roger Noll, Stanford University). Brookings
Institution, October 1997 (hard and soft back editions).


Unpaid Professionals: Commercialism and Conflict in Big-Time College Sports.
Princeton University Press, September 1999 (hardback). Expanded and updated
paperback edition, February 2001.


The Economics of Sport I & II (editor). Two volumes. Edward Elgar’s series on
The International Library of Critical Writings in Economics, edited by Mark Blaug,
September 2001.


Symposium on Competitive Balance in Professional Sports (editor). Special Issue
of the Journal of Sports Economics, May 2002.


May the Best Team Win: Baseball Economics and Public Policy. Washington,
D.C.: Brookings Institution Press, March 2003. Expanded and updated paperback
edition, April 2004. Japanese Edition (Baseball Magazine), October 2006.

                                                                                     31


                              Plaintiffs' TRO Appendix - 0196
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 197 of 283




National Pastime: How Americans Play Baseball and the Rest of the World Plays
Soccer. Washington, D.C.: Brookings Institution Press, April 2005, (with Stefan
Szymanski). Japanese Edition (Diamond, Inc.), 2006. Korean Edition (Editor
Publishing), 2006. Expanded paperback edition, June 2006. Chinese Edition, China
Times Publishing, April 2008.


In the Best Interests of Baseball? The Revolutionary Reign of Bud Selig. New
York: Wiley, March 2006. Paperback edition, June 2007. Updated, expanded
edition, published as In the Best Interests of Baseball? Governing the National
Pastime. University of Nebraska Press, March 2013.


The Bottom Line: Observations and Arguments on the Sports Business (editor and
author. Temple University Press, September 2006.


Equal Play: Title IX and Social Change (joint editor and author). Philadelphia:
Temple University Press, Fall 2007. (with Nancy Hogshead-Makar).


Circling the Bases: Essays on the Challenges and Prospects of the Sports
Industry. Temple University Press, December 2010. Released as audio book by
Redbook Audiobooks in October 2013.


International Handbook on the Economics of Mega Sporting Events. Edited and
written with Wolfgang Maennig, April 2012.


Home Team. Delabarre Publishing LLC, May 2012. e-book. (with Shelley Rotner
and Barbara Riccio).


The Sabermetric Revolution: Assessing the Growth of Analytics on Baseball.
University of Pennsylvania Press. Philadelphia, Pa., February 2014. (with Ben
Baumer). Updated, new paperback edition, February 2015. Korean edition June
2015.


Circus Maximus: The Economic Gamble Behind Hosting the Olympics and the
World Cup. Brookings Institution Press, January 2015. Paperback edition
(expanded and updated), February 2016. Japanese, Spanish and Chinese editions

                                                                                   32


                              Plaintiffs' TRO Appendix - 0197
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 198 of 283




   2016. Expanded and updated third edition, with new preface, text and postscript,
   published by Brookings in June 2020.


   Unwinding Madness: What Went Wrong with College Sports and How to Fix It.
   Brookings Institution Press, February 2017. (with Donna Lopiano and Gerry
   Gurney). Japanese edition, Tamagawa University Press, Tokyo, June 2018.


   No Boston Olympics: How and Why Smart Cities Are Passing on the Torch .
   UPNE, May 2017. (with Chris Dempsey)


   Rio 2016: Olympic Myths, Hard Realities. Brookings Institution Press,
   forthcoming, August 2017. Edited and written.




Professional Articles:


   "Income Distribution in the United States," in The Review of Radical Political
       Economics, Summer, 1971. Reprinted in Edwards, Reich and Weisskopf, The
       Capitalist System, Prentice-Hall, 1972; MacEwan and Weisskopf, Perspectives
       on the Economic Problem, Prentice-Hall, 1972; Carson, Ingles and McLaud,
       Government in the American Economy, Heath, 1973; Mermelstein,
       Economics: Mainstream Readings and Radical Critiques (second edition),
       Random House, 1973. (with F. Ackerman, H, Birnbaum and J. Wetzler)


   "Sweezy on Chile," Monthly Review, March 1972, and a response in May 1972
      issue; also in Sweezy and Magdoff, Sweezy and Magdoff (eds.), Revolution and
      Counter-Revolution in Chile. (with B. Stallings).


   "La Expansión de la Educación Primaria y el Desarrollo Capitalista: el Caso de
      Chile," Revista del Centro de Estudios Educativos, (Mexico, D.F.), no. 2, 1973.


   "Workers' Participation in Chilean Industry Under Allende," Science for the People,
     Oct./Nov. 1973 and Monthly Review, (March 1974).




                                                                                         33


                                 Plaintiffs' TRO Appendix - 0198
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 199 of 283




"Showdown in Chile," Monthly Review, October 1974, and in Sweezy and
   Magdoff (eds.), Revolution and Counter-Revolution in Chile. (with B.
   Stallings).


"The Dynamic of Worker Participation: An Interpretive Essay on the Chilean and
   Other Experiences," Administration and Society, (May 1975); also in Garson
   and Smith (eds.), Organizational Democracy, Sage, 1976.


"The Political Economy of the Unidad Popular," Latin American Perspectives,
   (Spring 1975). (with Barbara Stallings).


"The Limits of Work Humanization," Review of Radical Political Economics,
   (Summer 1975).


"Worker Participation in Cuba," Challenge: The Magazine of Economics Affairs,
  (Nov-Dec. 1975).


"Workers' Control in Allende's Chile," Institute for Workers' Control, Pamphlet No.
  47 (England); also, revised version in Comparative Urban Studies, (Spring
  1976). (with James Petras).


"Class and Income Distribution in the United States," in Althauser and Snyder
   (eds.), Selected Contemporary Social Problems, 1975. (with Frank Ackerman).


"Worker Management of Chilean Industry, 1970-1973: An Empirical
  Investigation," Journal of Economic Issues, (June 1976).


"La disparité des salaries et des profits," Le Monde Diplomatique, (July 1976).


"Capitalism and Inequality in the United States," in Edwards, et. al., The Capitalist
   System, (2nd edition), Prentice-Hall, 1978. Revised for 3rd edition, 1984. (with
   F. Ackerman).




                                                                                        34


                               Plaintiffs' TRO Appendix - 0199
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 200 of 283




"The Prospects for U.S.-Cuba Trade," Challenge: The Magazine of Economic
   Affairs, (January/February 1978).


"The Economics of Workers' Management: The Chilean Experience," Economic
   Analysis and Workers' Management, vol. 12, nos. 3-4, (1978). (with J.
   Espinosa).


"Introduction: Case Studies on the Labor Process," in Case Studies on the Labor
    Process, edited by Andrew Zimbalist, Monthly Review Press, 1979.


"Technology and the Labor Process in the Printing Industry," Ibid.


"Economic Democracy: Solution or New Challenge," Journal of Social
   Economics, Vol. 38, No. 3 (Dec. 1980).


"On the Role of Management in Socialist Development," World Development, Vol.
   9, Nos. 9/L0 (Fall 1981). Reprinted in Wilber and Jamison (eds.), Socialist
   Models of Development, Pergamon, 1982.


"Response to de Vylder," Economic and Industrial Democracy, Vol. 3 (1982).


"Soviet Aid, U.S. Blockade and the Cuban Economy," Comparative Economic
   Studies (formerly ACES Bulletin), Vol. 24, No. 4 (Winter 1982).


"Introduction: Reflections on the State of the Art of Comparative Economics," in
    Comparative Economic Systems: An Assessment of Knowledge, Theory and
    Method, edited by A. Zimbalist, Kluwer-Nijhoff, 1983.


"Incentives and Elicitation Schemes: A Critique and An Extension," in Comparative
    Economic Systems: An Assessment of Knowledge, Theory and Method, edited
    by A. Zimbalist, Kluwer-Nijhoff, 1983. (with S. Koont).


"Cuban Economic Planning: Organization and Performance," in Halebsky and Kirk
   (eds.), Cuba: Twenty-Five Years of Revolution, Praeger, 1985.


                                                                                    35


                              Plaintiffs' TRO Appendix - 0200
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 201 of 283




"Recent Studies on Cuban Economic Growth: A Review," Comparative Economic
   Studies, Vol. 27, no. 1 (spring 1985). (with C. Brundenius).


"Japan-U.S. Trade: Reason and Fury," Part 1, Japan Economic Journal (April 30,
    1985).


"Japan-U.S. Trade: Reason and Fury," Part 2, Japan Economic Journal (May 7,
    1985).


"Cuban Economic Growth One More Time: A Response to `Imbroglios',"
   Comparative Economic Studies (Fall 1985). (with C. Brundenius).


"Cuban Growth: A Final Word," Comparative Economic Studies (Winter 1985).
   (with C. Brundenius).


"An Annotated Bibliography of Economics and Business," in Sources of
   Information in the Social Sciences, American Library Association, 1986. (with
   B. Hoselitz and R. Kaufman).


"Patterns of Cuban Development: The First Twenty-Five Years," World
   Development, vol 15, no. 1 (January 1987). (with S.Eckstein).


"Cuban Industrial Growth, 1965-1985," World Development, vol. 15, no. 1 (January
   1987). Translated and reprinted, "El Crecimiento Industrial de Cuba, 1965-85,"
   Temas de Economía Mundial, no. 20 (1987) and in Empresas Públicas:
   Problemas y Desarrollo, vol. 2, nos. 6-7 (1988).


"Introduction: Cuba's Socialist Economy Toward the 1990s," World Development,
    vol. 15, no. 1 (January 1987). Revised and expanded as introductory essay in
    Zimbalist (ed.), Cuba's Socialist Economy Toward the 1990s, L. Rienner
    Publishers, 1987.




                                                                                    36


                             Plaintiffs' TRO Appendix - 0201
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 202 of 283




"The Economics of Socialism" in J. Eatwell et. al. (eds.), The New Palgrave: A
   Dictionary of Economic Thought and Doctrine. London: The Macmillan Press
   Ltd., 1987. (with D. Milenkovitch).


"Analyzing Cuban Planning: A Response to Roca," Cuban Studies/Estudios
   Cubanos, vol. 17, 1987.


"Cuban Political Economy and Cubanology: An Overview," in Zimbalist (ed.),
   Cuban Political Economy, op. cit.


"Interpreting Cuban Planning: Between a Rock and a Hard Place," Ibid.


"Cubanology and Cuban Economic Performance," Ibid. (with C. Brundenius).


"Cuban Planning: A Rejoinder to Roca," Cuban Studies/Estudios Cubanos, vol. 18,
   1988.


"Cuba's Statistical and Price Systems: Interpretation and Reliability," Latin
   American Perspectives, vol. 14, no. 1, 1988. Revised spanish version in El
   Trimestre Económico, vol. 57, no. 227, 1990.


"Incentives and Planning in Cuba," Latin American Research Review, vol. 24, no.
    1 (January 1989).


"Cuba's External Economy: Reflections on Export Dependence, Soviet Aid and
   Foreign Debt," Comparative Economic Studies, vol. 30, no. 2, 1988.


"Quinquennial Growth Rates in the CMEA: A Note on Eurocentrism," Comparative
   Economic Studies, vol. 30, no. 3, 1988.


"Using Physical Indicators to Estimate GDP Per Capita in Cuba: An Estimate and a
   Critique," Journal of Comparative Economics, March 1989.




                                                                                   37


                             Plaintiffs' TRO Appendix - 0202
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 203 of 283




"What Is Comparative Economic Systems, Normatively Speaking," Comparative
  Economic Studies, vol. 31, no. 3, Fall 1989.


“Problems and Prospects of Export Diversification: The Case of Costa Rica,” in E.
   Paus (ed.) Struggle Against Dependence: Non-traditional Export Promotion
   in Central America and the Caribbean. Westview Press, 1988.


"Problems and Prospects of Export Diversification: The Case of Panama," in Ibid.


"Development Strategy and the Growth of Non-traditional Exports in Socialist
   Cuba," in Ibid.


"La Economía Cubana Al Comienzo del Cuarto Decenio," El Trimestre
   Económico, vol. 56, no. 224 (Octubre-Diciembre 1989).


"The Failure of U.S. Intervention in Panama: Humiliated in Its Backyard," Third
   World Quarterly, vol 11, no. 1, January 1989 (with John Weeks).


"Cuba's Socialist Economy After Three Decades," Multinational Monitor (April
   1989).


"Cuba's Economic Diversification: Progress and Shortcomings," in S. Halebsky and
   J. Kirk (eds.) Transformation and Struggle: Cuba Faces the 1990s, Praeger
   Publishers, January 1990.


"Reform in Cuba," in I. Kim (ed.) Reform in Communist Systems: Comparative
   Perspectives. Washington D.C.: Washington Institute, 1991 (with Wayne
   Smith).


"El Desarrollo Económico de Cuba en Perspectiva Comparada," Cuadernos de
    Nuestra América, vol. 4, no. 4 (December 1989) (with Claes Brundenius).


"Desarrollo Económico y Crisis en Panamá desde 1970," Temas de Economía
   Mundial, 1992.


                                                                                    38


                              Plaintiffs' TRO Appendix - 0203
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 204 of 283




"Cuba in the Age of Perestroika: A Review Essay," Latin American Perspectives,
   1992.


"Perspectives on Cuban Development and Prospects for the 1990s," in A. Hennessy
   and G. Lambie (eds.), Cuba and Western Europe: Breaking the Blockade.
   London: MacMillan, 1994.


"The Organization and Performance of Cuban Agriculture," in Twomey & Helwege
   (eds.) Modernization and Stagnation: Latin American Agriculture in the
   1990s. New York: Greenwood Press, 1991. (with Claes Brundenius)


"Does the Cuban Economy Work?" NACLA Report on the Americas, October
   1990.


"Whither the Cuban Economy," in Kirk et. al. (eds.) Cuba Faces the 1990s.
  Boulder: Westview Press, 1992.


"Industrial Management Reform in Cuba," in Ian Jeffries (ed.) Industrial Reform in
    Socialist Countries. England: E. Elgar Publishers, 1992.


"Cuba, 1990," in E. Gamarra and J. Malloy (ed.) Latin America and Caribbean
   Contemporary Record. 1992.


"Salaries and Performance in Major League Baseball," in P. Sommers (ed.)
   Diamonds Are Forever: The Business of Baseball. Washington, D.C.:
   Brookings Institution, 1992.


"Recent Trends in Latin American Economic Development," in Proceedings of
   Symposium on Latin American Studies in theUnited States and the Soviet
   Union. Moscow: Institute of Latin America, Academy of Sciences, October
   1991.


"Teetering on the Brink: Cuba's Post-CMEA Economic and Political Crisis,"
   Journal of Latin American Studies, vol. 24, no. 2, (May, 1992).

                                                                                     39


                             Plaintiffs' TRO Appendix - 0204
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 205 of 283




"The Cost of the U.S. Embargo and Its Extraterritorial Application to the Cuban
   Economy," in M. Krinsky et. al. (eds.). United States Economic Measures
   Against Cuba. New York: Aletheia Press, 1993.


"U.S. Subsidiary Trade with Cuba: Competing Tendencies," Business Tips on
   Cuba, vol. 1, no. 2 (November 1992).


"Cuba," in Economist Intelligence Unit World Outlook, 1993. London: EIU, 1993.


"Baseball's Economic Dilemmas and Public Policy," Katherine Asher Engel
   Lecture, Smith College, November 17, 1992.


"Quarterly Situation Report: Cuba, 1st Quarter - 4th Quarter, 1993," Economist
   Intelligence Unit. London: EIU, 1993.


"Institutions of the Service Economy in Panama: Free Zone and Banking Center," in
    R. Roberts (ed.) International Financial Centres. London: Edward Elgar Pubs.,
    1994.


"Public Policy Toward Minor League Baseball," Oversight Hearings: The Well-
   Being of Minor League Baseball in New York State. Trancript of Hearing
   Before the Committee on Tourism, Recreation and Sports Development, New
   York State Senate, February 9, 1993: New York, Roy Allen & Associates, 1993.


"Baseball's Economics and the Antitrust Exemption," Baseball's Antitrust
   Immunity. Written Testimony. Hearing before the Subcommittee on Antitrust,
   Monopolies and Business Rights of the Committee on the Judiciary. U.S.
   Senate, 102nd Congress, December 10, 1992. Washington D.C.: USGPO, 1993.


"Hanging on in Havana," Foreign Policy, No. 92, Fall 1993.


"Cuba," in Economist Intelligence Unit World Outlook, 1994. London: EIU, 1994.




                                                                                    40


                              Plaintiffs' TRO Appendix - 0205
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 206 of 283




"Quarterly Situation Report: Cuba, 1st Quarter, 1994," Economist Intelligence
   Unit. London: EIU, 1994.


"Baseball Economics and Antitrust Immunity," Seton Hall Journal of Sport Law,
   vol. 4, no. 1 (1994).


"Cuba: Reforming the Economic System from Within," in J. Pérez-López (ed.),
   Cuba at a Crossroads. Gainesville: University of Florida Press, 1994.


"El Impacto del Embargo de Estados Unidos para Cuba y Terceros Paises," in W.
    Grabendorff (ed.), Cuba: Apertura Económica y Relaciones con Europa.
    Madrid: IRELA, 1994.


"Cuba: compás de espera en La Habana," Estudios Internacionales, XXVII,
   107/108, 1994.


"Baseball's Antitrust Exemption," The Antitrust Bulletin, vol. 39, no. 2 (summer
   1994).


"La organización y el desempeño de la agricultura cubana," in Twomey & Helweg
   (eds.) Modernización y estancamiento: La agricultura latinoamericana en los
   años noventa. Mexico: Fondo de la Cultura Económica, 1994 (translated and
   updated version, with Claes Brundenius)


Written Testimony for the House Judiciary Committee's Consideration of the
   Synar/Bunning Bill on Baseball's Antitrust Exemption. September 1994.


"Waiting for Change: Adjustment and Reform in Cuba," World Development, May
  1995. (with Manuel Pastor)


"Facing the Future: External Shocks, Economic Crisis, and the Dynamics of
   Transition in Cuba," NACLA Report on the Americas, Fall 1995. (with Manuel
   Pastor). Reprinted partially in 50th Anniversary Issue, vol. 50, no. 3 (Fall 2018).




                                                                                         41


                               Plaintiffs' TRO Appendix - 0206
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 207 of 283




"Are Professional Team Sports Striking Out?" World Book Year Book,(yearly
   supplement to the World Book Encyclopedia), 1996.


"Cuba, Castro, Clinton and Canosa," in A. Ritter & J. Kirk (eds.), Cuba in the
   International System: Normalization and Integration. London: MacMillan,
   1996.


Chapter on comparative economic systems in economics textbook published in
   Russia. (With Tom Weisskopf and Robert McIntyre)


"The Economics of Major U.S. Professional Sports Leagues," in A. Wise,
   International Sport Law and Business. Cambridge: Kluwer, 1997.


"Professional Sports Franchise Relocations," written testimony before the U.S.
   Senate, Committee on the Judiciary, January 23, 1996, published in Hearing on
   the Future of Professional Team Sports. Washington, D.C.: USGPO, 1966.
   Modified version also presented to hearings of the House Judiciary Committee,
   February 6, 1.


"The Economic Impact of Sports Teams on Cities," Tennessee's Business, vol. 7,
   nos. 1-2, 1996.


“Baseball in the 21st Century,” in D. Marburger (ed.) Stee-rike Four! What’s
   Wrong with the National Pastime, Greenwood Press, 1996.


“The Cuban Economy in the Era of Helms-Burton,” in Cuba ante Helms-Burton,
   IRELA, Madrid, Spain, 1996.


“Public Policy and the Economic Impact of Sports Teams and Facilities on
   Metropolitan Area Development,” written testimony before the U.S. House of
   Representatives, Committee on Commerce, Subcommittee on Commerce on
   Commerce, Trade and Hazardous Materials, on H.R. 2740, Hearings on the
   Fan Freedom and Community Protection Act of 1995, Serial No. 104-104,
   May 16, 1996. Washington, D.C.: U.S. Government Printing Office, 1996.




                                                                                   42


                              Plaintiffs' TRO Appendix - 0207
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 208 of 283




“Has Cuba Turned the Corner?” Cuban Studies, vol. 27, 1997. (with Manuel
   Pastor)


“Gender Equity and the Economics of College Sports,” JAI’s Advances in the
   Economics of Sports, edited by W. Hendricks, 1997.


 “Sports, Jobs and Taxes: Are New Stadiums Worth the Costs?” Brookings Review,
    Summer 1997. (with Roger Noll)


“Build the Stadium: Create the Jobs,” Sports, Jobs and Taxes: The Economic
   Impact of Sports Teams and Stadiums edited by Roger Noll and Andrew
   Zimbalist, Brookings Institution, October 1997. (with Roger Noll)


“The Economic Impact of Sports Teams and Facilities,” Sports, Jobs and Taxes:
   The Economic Impact of Sports Teams and Stadiums edited by Roger Noll
   and Andrew Zimbalist , Brookings Institution, October 1997. (with Roger Noll)


“Sports, Jobs and Taxes: The Real Connection,” Sports, Jobs and Taxes: The
   Economic Impact of Sports Teams and Stadiums edited by Roger Noll and
   Andrew Zimbalist , Brookings Institution, October 1997. (with Roger Noll)


 “The Economics of Stadiums, Teams and Cities,” Policy Studies Review, Vol 15,
   No. 1, Spring 1998.


 “El enigma economico de Cuba,” in D. Dirmoser and J. Estay, Economia y
    reforma economica en Cuba. Mexico City: Nueva Sociedad, 1998.


“College Sports: The Bottom Line,” College Football: Nonprofit – Yes or No.
   American Bar Association, 1999.




                                                                                   43


                             Plaintiffs' TRO Appendix - 0208
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 209 of 283




“A Miami Fish Story,” The New York Times Magazine, October 18, 1998.
   Reproduced in Peter Donnelly (ed.) Taking Sports Seriously. Toronto:
   Thompson, 2000.


“The Economics of Sports Facilities and Their Communities,” Journal of
   Economic Perspectives, Spring 2000, vol. 14, no. 3. (with John Siegfried).


“The Y2K Problem in Professional Sports,” in W. Kern (ed.), Current Issues in
   Sports Economics, Upjohn Institute, 2000.


“Whither the Cuban Economy,” in S. Kaufman and D. Rothkopf (eds.), Cuba:
  Preparing for the Future, America’s Society, 2000.


“The Economics of Stadiums, Teams, and Cities,” in Wibur Rich (ed.) The
   Economics of Politics and Sports Facilities. Westport, Conn.: Quorum Books,
   2000.


“The Cuban Economy at the Millenium,” in Dick Clark (ed.) U.S. Policy Toward
   Cuba. Washington, D.C.: The Aspen Institute, 2000.


“The State of Competition in Major League Baseball,” Hearing before the
   Subcmte. On Antitrust, Business Rights, and Competition of the Senate
   Committee on the Judiciary, 106th Cong., 2000.


“Postscript,” chapter in paperback edition of Unpaid Professionals, forthcoming,
   February 2001.


“Competitive Balance and Labor Relations in Major League Baseball,” Milken
   Institute Review, Volume 3, Number 1, (February, 2001).


“Escalating Ticket Prices in Professional Sports,” 2001 Americana Annual/
   Encyclopedia Year Book. Grolier, 2001.


“Foreword,” to the second edition of Fair Ball: A Fan’s Case for Baseball by Bob
   Costas. Broadway Books, 2001.

                                                                                   44


                              Plaintiffs' TRO Appendix - 0209
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 210 of 283




“Introduction,” in A.Zimbalist (ed.) The Economics of Sport. London: Edward
   Elgar, summer 2001.


“The Peculiar Economics of Baseball,” in Baseball As America. Washington, D.C.:
   National Geographic & National Baseball Hall of Fame, March 2002.


 “Competitive Balance in Sports Leagues: An Introduction,” The Journal of Sports
   Economics, vol. 3, no. 2 (May 2002).


“Testing Causality Between Team Performance and Payroll: The Cases of Major
   League Baseball and English Soccer,” The Journal of Sports Economics, vol.
   3, no. 2 (May 2002). Reprinted in Bill Gerrard (ed.) The Economics of
   Association Football. London: Edward Elgar, 2006. (with Stephen Hall &
   Stefan Szymanski) and in Recent Developments in the Economics of Sport,
   edited by Wladimir Andreff, London: Edward Elgar, 2011.


“A Note on the Local Impact of Sports Expenditures,” The Journal of Sports
   Economics, vol. 3, no. 4 (December 2002), with John Siegfried.


“The Cuban Economy Toward the 21st Century: Performance and Prospects,”
   in Max Azicri and Elsie Deal (ed.), Cuban Socialism in a New Century:
   Adversity, Survival and Renewal. Gainesville: University Press of Florida,
   2004.


“Competitive Balance Conundrums: Reply to Fort and Maxcy,” The Journal of
   Sports Economics, May 2003, vol. 4, no. 2.


“Sports and Economics,” U.S. Society & Values: Sports in America. (Journal of the
   U.S. Department of State), December 2003, vol. 8, no. 2.


“May the Best Team Win: Making Baseball Competitive,” The Brookings Review,
   Fall 2004.



                                                                                    45


                             Plaintiffs' TRO Appendix - 0210
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 211 of 283




   “Labor Relations in Major League Baseball,” The Journal of Sports Economics,
      Winter 2004.


   “Sport as Business,” Oxford Review of Economic Policy, Winter 2004, vol. 19, no.
      4.


“Cable Television and Monopoly Power in Sports Programming,” Milken Institute Review,
       vol. 5, no. 4, Winter 2004.


   “The Practical Significance of Baseball’s Antitrust Exemption,” Entertainment and
      Sports Lawyer, Vol. 22, No. 1, Spring 2004.


   “Reforming Intercollegiate Athletics,” in Bruce Svare (ed.) Sports Reform in
      America, forthcoming.


   “Whither Baseball Economics,” Nine: A Journal of Baseball History and Culture,
     Vol 13 Number 1, September 2004.


   “What to Do About Title IX,” Gender Issues, vol. 21., no. 2, Spring 2003.
     Reprinted in R. Simon (ed.) Sporting Equality: Title IX Thirty Years Later.
     New Brunswick: Transaction Books, 2005.


   “Unionism in Team Sports,” in Berkshire Encyclopedia of World Sport, 2005.


   “Organizational Models in Professional Team Sports Leagues,” in S. Szymanski &
      W. Andreff (eds.), Handbook of Sports Economics, Edward Elgar, 2006.


   “The Economics of Sport,” in S. Durlaf et al., The New Palgrave, Macmillan,
       2005. (with Stefan Szymanski)


   “Preface” for second edition of National Pastime, June 2006. (with Stefan
       Szymanski)


                                                                                        46


                                     Plaintiffs' TRO Appendix - 0211
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 212 of 283




 “‘Compensating differentials and the social benefits of the NFL’ – A Comment,” Journal of
    Urban Economics, Vol. 60, No. 1 (July 2006): 124-131. (with Dennis Coates and Brad
    Humphreys)


“Economic Perspectives on Market Power in the Telecasting of US Team Sports,” in C.
   Jeanrenaud and S. Kesenne (eds.), The Economics of Sport and the Media, Edward Elgar
   Pubs., 2006.


“Facility Finance: Measurement, Trends, and Analysis,” International Journal of Sport
     Finance, vol. 1, no. 4, November 2006. To be reprinted in B. Humphreys and D.
     Howard (eds.) The Business of Sport. Praeger, 2008. (with Judith Grant Long).
     Reprinted also in Recent Developments in the Economics of Sport, edited by Wladimir
     Andreff, Edward Elgar, Fall 2011.


“The Economic Impact of Sports Facilities, Teams and Mega-Events” Australian Economic
    Review, December 2006. (with John Siegfried)


 “A Wink and a Smile: Getting a Leg Up on the Competition through Real Estate during the
     Glory Years,” in J. Thorn (ed.), Baseball in New York, 1947-57, Harper Collins, 2007.


 “Unionism in U.S. Sports,” Scribner’s Dictionary of American History, 2008.


 “Governance of Sports Leagues: Experiences and Lessons,” in P. Rodriquez et al. (eds.)
     Governance and Competition in Professional Sports Leagues, Universidad de Oviedo,
     2008.


 “What to Do About Title IX,” Legal Issues in College Sports, November 2007.


 “The Financing and Economic Impact of the Olympic Games,” in B. Humphreys and D.
     Howard (eds.) The Business of Sport. Praeger, 2008. (with Brad Humphreys)

                                                                                           47


                              Plaintiffs' TRO Appendix - 0212
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 213 of 283




  “New Balance: Salary Caps, Revenue Sharing and Luxury Taxes in
     Professional Sports Leagues,” The Milken Institute Review, vol. 10, no. 4, 2008.


  “Marvin Miller’s Contribution to Major League Baseball,” Induction Ceremony
     Commenorative Journal (National Jewish Sports Hall of Fame and
     Museum). April 2009.


  “Gender Equity in Intercollegiate Athletics: Economic Considerations and
      Possible Solutions,” forthcoming in Sports Economics, edited by Leo
      Kahane and Stephen Shamske, Oxford University Press.


   “Performance Enhancing Drugs and Antidoping Policy in Major League Baseball:
      Experience, Incentives and Challenges,” Rodriguez, P.; Kesenne, S; García, J. (eds.)
      Threats to Sports and Sports Participation. Universidad de Oviedo Press. Oviedo,
      Spain, May 2008.


   “Reflections on Title IX,” Smith Alumnae Quarterly, June 2009.


   “Assessing the Antitrust Case Against the Bowl Championship Series,” Global
      Competition Policy, May 2009.


   “Anitrust, the BCS and Public Policy,” Antitrust Bulletin, Winter 2009.


   “Baseball’s Economic Development,” in L. Cassuto (ed.) Oxford’s Baseball Companion,
      2010.


   “Is It Worth It? Hosting the Olympic Games and other Mega Sporting Events is an Honor
      Many Countries Aspire to – But Why?” Finance & Development, March 2010.
      Reprinted in Current Economics, March 2010.

                                                                                             48


                              Plaintiffs' TRO Appendix - 0213
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 214 of 283




   “Dollar Dilemmas During the Downturn: A Financial Crossroads for College Sports,”
      Journal of Intercollegiate Sport, June 2010.


  “Be Careful What You Wish For Revisited: A Response to Jeff Orleans,” Journal
      of Intercollegiate Sport, June 2010.


   “CEOs with Headsets: Why College Coaches Make Too Much and What to Do About It,”
     Harvard Business Review, September 2010. Reproduced in audio book of best HBR
     pieces in 2010.


   "The Economic Impact of the Olympic Games," The New Palgrave, March
      2011.


    "An Economic Lesson from the Sports Industry," Harvard College Economics Review,
      March 2011.


    "Ongoing Debates in U.S. Sports Law: An Economist's Perspective," in Tagungsband,
      edited by Karl_Heinz Schneider and Song Luzeng, conference volume from German
     Sports University, forthcoming, fall 2011.


    "Brazil's Long To-Do List," America's Quarterly, Summer 2011.


    "Sport League Design: Incentives and Performance in Major League Baseball," Sport
      and Economy (Conference Volume of the International Hamburg Symposium, 2011).
      Hamburg: Meyer & Meyer Verlag, 2012.


    "Reflections on 'The Wealth-Power-Inequality-Gender Connection," to appear in
       Capitalism on Trial, edited by Robert Pollin, 2013.




                                                                                       49


                              Plaintiffs' TRO Appendix - 0214
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 215 of 283




    "Des relations du travail dans les ligues sportives aux Etats-Unis," Jurisport,
       April, 2012.


    "Introduction: the economics of mega sporting events," in Maennig and
       Zimbalist, International Handbook on the Economics of Mega Sporting
       Events. London: Edward Elgar, 2012.


    "What is a mega sporting event?" in Maennig and
       Zimbalist, International Handbook on the Economics of Mega Sporting
       Events. London: Edward Elgar, 2012.


    "Future challenges: maximizing the benefits and minimizing the costs," in
       Maennig and Zimbalist, International Handbook on the Economics of Mega
       Sporting Events. London: Edward Elgar, 2012.


    "Inequality in Intercollegiate Athletics: Origins, Trends and Policies," Journal of
        Intercollegiate Sport. 2013.


    "Epilogue: In the Best Interests of Baseball," In the Best Interests of Baseball?
        Governing the National Pastime. University of Nebraska Press, 2013.


     "Thoughts on Amateurism, the O'Bannon Case and NCAA Reform," at
        thedrakegroup.org, March 2013 (with Allen Sack).


    "Sports Facilities and Economic Development," Government Finance Review,
        Winter 2013.


     "Taxation of College Sports: Policies and Controversies," in Eddie Comeaux (ed.),
        Introduction to Intercollegiate Athletics in American Higher Education. Johns
        Hopkins University Press, 2014.

                                                                                          50


                              Plaintiffs' TRO Appendix - 0215
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 216 of 283




     "Quantifying Inefficiencies in the Baseball Players' Market," Eastern Economic
        Journal, Spring 2014. (with Ben Baumer.)


     "The Economy of the National Hockey League," in Lewis Kurlantzick (ed.), Legal
         Issues in Professional Hockey, Academica Press, forthcoming, 2016.


      "The Illusory Economic Gains from Hosting the Olympics and World Cup," World
           Economic Journal, March 2015.


      "Corruption and the Bidding Process for the Olympics and World Cup" in
         Transparency International's Global Corruption Report, Transparency
         International, Routledge, 2016.


      “El Futuro de Peleteros Cubanos en el Béisbol de las Grandes Ligas," Temas,
          Febrero 2016.


       “The Japanese Experience with the IOC and FIFA,” introductory chapter for
           Japanese edition of Circus Maximus, March 2016.


       “Pay for Play: Unionization and the Business of the NCAA,” Journal of Business
           and Securities Law, Vol. 16 (2016).


        “Fixing Intercollegiate Athletics and a Constrained, Conditional Antitrust
           Exemption,” Managerial and Decision Economics, (June 2016).


        “The Organization and Economics of Sports Mega-Events,” Intereconomics:
           Review of European Economic Policy, Vol. 51 (May/June 2016).


        “Reforming College Sports: The Case for a Limited and Conditional Antitrust

                                                                                        51


                              Plaintiffs' TRO Appendix - 0216
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 217 of 283




         Exemption,” The Antitrust Bulletin, March 2017. (wth Jayma Meyer)


       “Introduction: Rio 2016,” in Rio 2016: Olympic Myths, Hard Realities, edited
         By Andrew Zimbalist, Brookings Institution Press, September 2016.


       “The Economic Legacy of Rio 2016,” in Rio 2016: Olympic Myths, Hard Realities,
         edited By Andrew Zimbalist, Brookings Institution Press, September 2016.


        “Boston Passes on the Olympic Torch,” Regulation, vol. 40, no. 3, Fall 2017.


        “Olympics on the Edge: What Would It Take to Fix?” Milken Institute Review,
           Winter 2017, forthcoming.


        “Whither the NCAA: Reforming the System,” Review of Industrial Organization,
           November 2017.


        “Whither the Olympics: Why Agenda 2020 Is Insufficient and What to Do About
           It,” Pierre Chaix (ed.) Les Jeux Olimpiques de 1924 a 2024. Paris : Editions
           Campus Ouvert, L’Harmattan, July 2018.


        “The Impact of College Athletic Success on Donations and Applicant Quality,”
           International Journal of Financial Studies 2019 7(1), Special Issue on Sports
           Finance. (with Benjamin Baumer)


        “The Economic Impact of Sports Facilities,” in Maguire et al. The Business and
           Culture of Sports: Society, Politics, Economy, Environment. Farmington
           Hills, MI: Macmillan, 2019. (with Nola Agha)


         “Is There an Economic Case for the Olympic Games,” Connecticut Law Review
           Winter 2020. (with Chris Dempsey and Victor Matheson)

                                                                                          52


                            Plaintiffs' TRO Appendix - 0217
     Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 218 of 283




               “Failed on All Counts: El Embargo de Estados Unidos a Cuba,” in Antonio
                  Santamaria (ed.) Noventa Millas. Historia de las Relaciones Economicas
                  Cuba-Estados Unidos. Madrid: Silex, 2020.


                “A Win Win: College Athletes Get Paid for thier Names, Images and Likenesses
                   And Colleges Maintain the Primacy of Athletics,” Harvard
                  Journal of Sports and Entertainment Law, Vol. 11, No. 2, Spring 2020. (with
                  Jayma Meyer)


                “Doping and Anti-Doping in Baseball,” in W. Andreff (ed.) Sports Doping. To
                   be published in Russian. 2021.


                “Tokyo 2020 and Its Postponement: A Prognosis”
                    Journal of Olympic Studies, Spring 2021, Vol. 2, No. 1.




A.      Journalistic Articles:




       "Allende's Chile: A Post-Mortem," Boston Real Paper, (September 26,
               1973).


       "Worker Control Over Technology: Labor Issues for the Eighties," The
               Nation, Vol. 229, No. 16 (November 17, 1979).


      "Impressions of Cuba: The Olympics, The Economy and Politics," Cubatimes,
         (Sept./Oct.   1984). (with A. MacEwan).



                                                                                              53


                                   Plaintiffs' TRO Appendix - 0218
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 219 of 283




"Twisting Statistics on Cuban Health," Cubatimes, (Jan./Feb. 1985).


"Cuban Labor Markets Reconsidered," Cuba Business, vol. 2, no. 2 (April 1988).


"Sugar Dependence: Has Cuba's Diversification Strategy Worked?" Cuba Business,
   vol. 2, no. 4 (August 1988).


"Non-traditional Exports," Cuba Business, vol. 2, no. 5 (October 1988).


"Sugar Diversification," Cuba Business, vol. 2, no. 5 (December 1988).


"The Impact of the U.S. Blockade on the Cuban Economy," Cuba Update, April
   1990.


"Has the U.S. Blockade Helped Cuba?" Cuba Business, vol. 3, no. 3 (June 1989).


"Cuban-Soviet Relations: The Gorbachev Visit and After," Cuba Business, vol. 3,
   no. 4 (August 1989).


"In Search of Efficiency," Cuba Business, vol. 5, nos. 2&3 (April & June, 1991).


"Take Me Out to the Cleaners," New York Times, op-ed piece, 14 July 1992.


"Baseball's Antitrust Exemption," Legal Times, vol. xv, no. 27 November 1992.
   Reprinted in The Connecticut Law Tribune, vol. 18, no. 47 (November 1992).


"Impact of the Blockade," Cuba Business, vol. 6, no. 6 (November/December
   1992).


"Give Castro a Carrot," The New York Times, op-ed piece, February 17, 1994.




                                                                                   54


                              Plaintiffs' TRO Appendix - 0219
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 220 of 283




"Field of Schemes: The Case for a Baseball Strike," The New Republic, August 15,
    1994.


"Is Baseball Whiffing in the Cash Column?" Newsday, op-ed piece, August 14,
    1994.


"Batter Up, Already," The New York Times, February 14, 1995.


“Not Suitable for Families,” essay published in U.S. News & World Report, January
   20, 1997.


“Fewer Families Own Sports Teams: It’s Okay” op-ed published in USAToday,
   May 21, 1997.


“Municipalities in the ‘90s Don’t Seem to Know When to Say When,” Sports
   Business Journal, Vol. 1, No. 6, June 1-7, 1998.


“So You Want to Own a Big-League Ball Team?” Sports Business Journal, Vol. 1,
   No. 7, June 8-14, 1998.


“Capital Needs, Political Realities Fuel New Interest in Sports Offerings,” Sports
   Business Journal, Vol. 1, No. 10, June 29-July 5, 1998.


“Team Profitability and Labor Peace,” New York Times, op-ed, July 5, 1998.


 “This Bud’s for a Salary Cap,” Sports Business Journal, Vol. 1, No. 14, July 27 -
   August 2, 1998.


 “Dollar Signs Tell the Story Behind NBA Lockout,” Sports Business Journal, Vol.
   1, No. 16, August 16, 1998.


“A Scary Thought: Jones May Be Right About Browns,” Sports Business Journal,
   Vol. 1, No. 20, September 7-13, 1998.
                                                                                     55


                               Plaintiffs' TRO Appendix - 0220
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 221 of 283




 “Without Subsidies, Few Athletic Programs Are Turning a Profit,” Sports Business
   Journal, Vol. 1, No. 20, September 7-13, 1998.


“What’s BOB Really Worth to Phoenix?” Sports Business Journal, Vol. 1, No. 20,
  September 7-13, 1998.


“Taking Stock in the Indians,” Sports Business Journal, Vol. 1, No. 26, October
   19-26, 1998.


 “Fair is Fair, Even If You’re a Superstar” Newsday, op-ed, November 3, 1998.


“Let the Market Rule the Basketball Court,” The Wall Street Journal, op-ed,
   November 10, 1998.


“NBA Lockout: Which Side Is Dropping the Ball?” The New York Times, op-ed,
    November 29, 1998.


“Football Stadium Folly,” The New York Times, op-ed, December 5, 1998.


“The Patriots Deal: Giving Everything and Getting Nothing,” The Hartford
   Courant, op-ed, December 13, 1998.


“Stadium for Patriots in Hartford Will Fail as Economic Development, Just Like
    Others,” Journal Inquirer, op-ed, December 14, 1998.


“Thanks to Kraft and Governor, Connecticut Gains a Team and Loses Its Shirt,”
    Sports Business Journal, op-ed, December 21-27, 1998.


“If Competitive Balance Spoils the Show, Congress Waits in the Wings,” Sports
    Business Journal, January 11-17, 1999.



                                                                                    56


                              Plaintiffs' TRO Appendix - 0221
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 222 of 283




“Has Milstein Lost His Mind? Not Hardly,” Sports Business Journal, January 25-
   31, 1999.


“The NBA Lockout: A Post-Mortem,” Sports Business Journal, February 15-21,
   1999.


“When Teams Move, Protecting Both Fans and Owners Is Tricky,” Sports Business
  Journal, February 22-28, 1999.


“Hail Mary Economics,” The Dismal Scientist (economics magazine on the web,
   www.dismal.com), March 18, 1999.


“Selig, Players Both Err Early Regarding Competitive Balance,” Sports Business
   Journal, March 22-28, 1999.


“Baseball Si, Embargo No,” Sports Business Journal, April 5-11, 1999.


“Spreading the Wealth While Also Spreading the Sacrifice,” Sports Business
   Journal, April 19-25, 1999.


“Four Reasons the Patriots Returned, and Loyalty Isn’t One of Them,” Sports
   Business Journal, May 16-23, 1999.


“There’s No Accounting for College Sports,” University Business, vol. 2, no. 5
   (June 1999).


“If the Redskins Are Worth $800 Million …,” Texas Monthly, September 1999.


“Flawed Specter Bill Still a Worthy Start for Stadium Finance Reform,” Sports
    Business Journal, June 14-20, 1999.


“Arguments Against Making Freshmen Ineligible Fail Examination,” Sports
   Business Journal, July 12-18, 1999.


                                                                                 57


                              Plaintiffs' TRO Appendix - 0222
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 223 of 283




 “Thinly Spread Talent Creates Challenge to Records But Also to Baseball,” Sports
   Business Journal, August 9-15, 1999.


“NCAA Needs a Real Game Plan to Emerge from Dark Season,” Sports Business
   Journal, September 6-12, 1999.


“Deep Contradictions at the NCAA,” NewsSmith, Fall 1999.


“College Sports Crisis,” The Washington Times, October 1, 1999.


“Despite Questions, Minor League Basketball Is the Answer,” Sports Business
   Journal, October 4-10, 1999.


“The NFL’s New Math,” The Wall Street Journal, October 13, 1999.


“College Athletics System Practically Guarantees Academic Fraud,” Sports
   Business Journal, November 1-7, 1999.


“Baseball Needs Millennial Remedies After Its Comeback Stumbles,” Sports
   Business Journal, November 29 – December 5, 1999.


“CBS’ Big NCAA Deal Is No Cure for What’s Ailing College Sports,” Sports
   Business Journal, December 27, 1999 – January 2, 2000.


“Irish ‘Win One for the Gipper’, Get Off With Mild Rebuke,” Sports Business
    Journal, January 10-16, 2000.


“Don’t Cry for Woody,” Sports Business Journal, January 24-30, 2000.


“Jordan Effect Won’t Rescue NBA,” Wall Street Journal, January 24, 2000.



                                                                                    58


                              Plaintiffs' TRO Appendix - 0223
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 224 of 283




“The Commissioner’s New Clothes,” Sports Business Journal, February 21-27,
   2000.


“Backlash Against Title IX: an End Rund Around Female Athletes,” Chronicle of
   Higher Education, March 3, 2000. Reprinted in Lynn Messina (ed.) Sports in
   America. New York: H.W. Wilson, 2001.


“Overinflated,” Brill’s Content, April 2000.


“NCAA’s Definition of ‘Amateur’ Evolves, But Hypocrisy Remains,” Sports
   Business Journal, March 20-26, 2000.


“MLB, Players Should Get to the Point,” Sports Business Journal, April 17-23,
  2000.


“Reforms Offer Bigger Payoff Than Salaries,” Sports Business Journal, May 15-
   21, 2000.


“Fair’s Fair for New Fenway – But Is It?” Sports Business Journal, June 12-18,
   2000.


“Economics 100: Higher Ticket Prices Not Caused By Payroll,” Sports Business
   Journal, July 10-16, 2000.




“Blue Ribbon in Review: Good News and Bad,” Sports Business Journal, August
   7-13, 2000.


 “Rob Manfred, What Planet Are You On?” Sports Business Journal, August 28 –
   September 3, 2000.


“Academics Get No Boost from Boosters,” Sports Business Journal, September 4 –
   September 10, 2000.


                                                                                 59


                              Plaintiffs' TRO Appendix - 0224
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 225 of 283




 “XFL Is No Match for NFL’s Firepower,” Sports Business Journal, October 2 – 8,
   2000.


“NCAA’s New Financial Report: Good News?” Sports Business Journal,
   November 6-12, 2000.


 “Yes, It’s About Money,” New York Times, December 13, 2000.


“MLB Imbalance Shows Up in the Numbers,” Sports Business Journal, December
  18-24, 2000.


“Let Those Interested in Basketball Go to the Pros,” Sports Business Journal,
   January 22-28, 2001.


“NBA Players Doing Just Fine at the Pay Window, Thank You,” Sports Business
   Journal, January 29-February 4, 2001.


“NFL’s Revenue Structure Saps Will to Win,” Sports Business Journal, February
   26 – March 4, 2001.


“History – and Leading Economic Indicators – Best Guides to Future,” Sports
   Business Journal, March 12-18, 2001.


“The Price of Athletic Success,” www.sportsjones.com, March 2001.


“Selig Wrong to Get That Shrinking Feeling,” Sports Business Journal, April 2-8,
   2001.


“Share of Ball Park: $16 a Year,” op-ed, Miami Herald, April 30, 2001.


“MLB’s Balance Debate Deserts Middle Ground,” Sports Business Journal, May
  7-13, 2001.



                                                                                   60


                              Plaintiffs' TRO Appendix - 0225
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 226 of 283




“A New Ballpark: The Catch,” St. Louis Post-Dispatch, May 6, 2001.


“Twins Shouldn’t Be Exhibit A for Contraction,” Sports Business Journal, June
   11-17, 2001.


“Cards Offer Is in the Ballpark,” St. Louis Post-Dispatch, June 20, 2001.


“Does Baseball’s Antitrust Exemption Still Matter? More Than You Think,” Sports
   Business Journal, July 9-15, 2001.


“Knight Report Yields Little New, Much Worthy,” Sports Business Journal, July
   16-22, 2001.


“Teams Riding High, Despite NFL Protest,” Sports Business Journal, August 20-
   26, 2001.


“Should College Athletes Be Paid?” American Teacher, September 2001.


“Boston Bidders, Here’s How to Figure Out What Sox Are Worth,” Sports Business
   Journal, September 10-16, 2001.


“Sports and Their Fans – Kudos,” Sports Business Journal, October 1-7, 2001.


“New Economic System for NHL Has Both Promise, Problems,” Sports Business
   Journal, October 29 – November 4, 2001.


“Why ‘Yer Out’ Is A Bad Call for Baseball,” Business Week, November 12, 2001.


“Baseball’s Addition Through Subtraction Just Doesn’t Add Up,” Sports Business
   Journal, November 19-25, 2001.


“Contraction Might Not Fly, But Talk Will Help Hold Salaries Down,” Sports
   Business Journal, December 3-9, 2001.
                                                                                  61


                              Plaintiffs' TRO Appendix - 0226
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 227 of 283




“MLB By the Numbers: But Who’s Buying?” Sports Business Journal, December
  24-30, 2001.


“New York City Can Do Better,” New York Post, January 17, 2002.


“Baseball and D.C., for All the Wrong Reasons,” The Washington Post Outlook,
   January 27, 2002.


“Zimbalist to Manfred: You Made Point for Me,” Sports Business Journal,
   February 11-17, 2002.


“Baseball by the Numbers,” New York Times Sunday Magazine, March 31, 2002.


“That's Not the Sky Falling on TV Rights Landscape, Just a Little Rain,” Sports
   Business Journal, April 1-7, 2002.


“All Right All You Lawyers, Play Ball!,” Business Week, April 15, 2002.


“The Exemption Is As Bad Today As When It Began,” Sports Business Journal,
   April 29 - May 5, 2002.


“Making the (Up)grade Is Tougher Than It Looks,” Sports Business Journal, May
  27 – June 2, 2002.


“Los Angeles and the NFL: Here We Go Again,” Sports Business Journal, June
   24-30, 2002.


“MLS May Not Reap Benefits It Expects From World Cup Fever,” Sports Business
  Journal, July 22-28, 2002.


“Middle Ground Not Yet Lost for Baseball Bargainers,” Sports Business Journal,
   July 29-August 4, 2002.

                                                                                  62


                              Plaintiffs' TRO Appendix - 0227
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 228 of 283




“Another Bowl Game Not What NCAA Needs,” Sports Business Journal, July 29-
   August 4, 2002.


“The Mets Are Worth More Than $391 Million,” Sports Business Journal, August
   19-25, 2002.


“Numbers, Facts Don’t Back Title IX Critics,” Sports Business Journal, September
   16-22, 2002.


“Beantown’s New Brain Trust Touches All the Fan Bases,” Sports Business
   Journal, October 14-20, 2002.


“Labor Relations Heating Up in the NBA,” Sports Business Journal, November
   11-17, 2002.


“Live from New York City: Inflation, Traffic – and the Olympics!” Wall Street
   Journal, November 14, 2002.


“Time to End the Big Colleges’ Scam,” Sports Business Journal, December 9-15,
   2002.


“MLB’s Salary Restraints Working – For Some,” Sports Business Journal, January
  6-12, 2003.


“Stadium Renovations: The Real Economic Story,” Kansas City Star, January 29,
    2003.


“The NFL’s Report Card,” Sports Business Journal, February 3-9, 2003.


“MLB’s New CBA Already At Work,” Sports Business Journal, March 3-9, 2003.




                                                                                   63


                             Plaintiffs' TRO Appendix - 0228
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 229 of 283




“Boom Is Over? Don’t Believe Everything You Read,” Sports Business Journal,
   March 31-April 5, 2003.


“Flawed Financial Analysis of NHL Skates on Thin Ice,” Sports Business Journal,
    April 28-May 4, 2003.


“Gloom and Doom in MLB Stats – or Maybe Not,” Sports Business Journal, May
   26 – June 1, 2003.


“Concentration of Media Ownership Carries Big Price,” Sports Business Journal,
   June 23 – June 29, 2003.


“A’s New Management Model a Work in Progress,” Sports Business Journal, July
   21 – July 27, 2003.


“Trading on Baseball’s Competitive Integrity,” Sports Business Journal, August
   18-24, 2003.


“Imperfect, Prejudicial BCS System Ripe for Reform,” Sports Business Journal,
   September 15-21, 2003.


“The Gold in Baseball’s Diamond,” The New York Times, op-ed, September 30,
   2003.


“What Went Wrong With WUSA?” Sports Business Journal, October 13-19, 2003.


“Money Game: Baseball’s Short-Lived Rally,” Forbes, November 10, 2003.


“NHL Labor Relations: Sorting Through the Rhetoric,” Sports Business Journal,
  November 10 –16, 2003.


“NHL Labor Relations: Crafting a New Agreement,” Sports Business Journal,
  November 17 - 23, 2003.

                                                                                  64


                             Plaintiffs' TRO Appendix - 0229
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 230 of 283




“A Fan’s Delight Pays Off for Stadium Owner, Too,” Sports Business Journal,
   December 8 - 14, 2003.


“Baseball Makes a Mess in Milwaukee,” The New York Times, op-ed, December
   21, 2003.


“Clarett Has a Compelling Case for NFL Eligibility,” Sports Business Journal,
   January 12-18, 2004.


“Jeremy Bloom Can Guide NCAA to Logical Reform,” Sports Business Journal,
   February 9-15, 2004.


“A-Rod Should Boost Yanks’ 2004 Revenues by $20M,” New York Sun, February
   20, 2004.


“Break Up the Yankees?” Sports Business Journal, April 5-11, 2004.


“MLB’s Debt Rule Reveals More Smoke and Mirrors,” Sports Business Journal,
  May 3-9, 2004.


“Bush Panders for Votes While Hurting Cubans,” Newsday, May 20, 2004.


“The Bush Economy: Living on Borrowed Time,” Newsday, June 21, 2004.


“MLB’s Internet Arm Gets a Leg Up,” Sports Business Journal, June 28-July 4,
  2004.


“MLB Still Has Work to Do,” Sports Business Journal, July 26-August 1, 2004.


“Enough Already: Put Baseball Back in DC,” Sports Business Journal, September
   13-September 19, 2004.


                                                                                65


                             Plaintiffs' TRO Appendix - 0230
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 231 of 283




“Tweaking the NFL Juggernaut,” Sports Business Journal, October 4-10, 2004.


“Solving the NHL’s Stalemate, Sports Business Journal, October 18-24, 2004.


“Games People Play,” New York Times, November 14, 2004.


“Straight Talk on Stadiums,” Sports Business Journal, November 15-21, 2004.


“No Easy Answers for MLB’s Steroid Scandal,” Sports Business Journal,
   December 13-19, 2004.


“$53 Million for Pedro? How Do You Figure?” New York Times, December 19,
   2004.


“Hockey Owners Give Their Sport a Slap Shot,” Newsday, January 5, 2005.


“Union Proposal Shows Way Out of NHL Hockey Mess,” Sports Business Journal,
   January 10-16, 2005.


“NFL, Krafts Make the Super Bowl Math Add Up,” Sports Business Journal,
   February 14-20, 2005.


“Single-Entity Ownership Too Simple to Solve NHL’s Complex Problems, Sports
   Business Journal, March 14-20, 2005.


“In Steroids Hearings, Congress Has Its Eye on the Wrong Ball,” Sports Business
    Journal, April 4-10, 2005.


“Curb Coaches’ Salaries and Preserve Title IX Gains,” Sports Business Journal,
   May 2-8, 2005.



                                                                                  66


                             Plaintiffs' TRO Appendix - 0231
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 232 of 283




“British Soccer Fans, Kicked Again,” Washington Post, May 22, 2005. (with Stefan
   Szymanski)


“More Benevolence in Stadium Games,” Sports Business Journal, May 30 – June
  5, 2005.


“Does a Stadium Help the Economy,” Washington Examiner, May 26, 2005.


“New York Facility Triad Is Good News,” Sports Business Journal, June 27 – July
   3, 2005.


“Economic Impact of the Olympic Games Rarely Adds Up to Much Gold,” Sports
   Business Journal, August 1-7, 2005.


“With Steroids, Settle In for the Long Haul,” Sports Business Journal, August 29-
  September 3, 2005.


“McClatchy’s Pirates Demonstrate the Art of Doing Less with More,” Sports
  Business Journal, September 19 - 25, 2005.


“Its Owners Divided, the NFL Reaches a Revenue-Sharing Crossroads,” Sports Business
   Journal, October 24-30, 2005.


“How Much Is Theo Worth?” Boston Globe, Novemeber 2, 2005.


“Monopoly’s Money: Nascar’s Real Reason for Breaking Up Big Teams Is to Protect Its
    Cartel,” New York Times, November 6, 2005.


“How to Confront MLB’s Shrinking TV Audience,” Sports Business
   Journal, November 28 – December 3, 2005.


“The NHL’s Wage Conspiracy Won’t Survive Legal Scrutiny,” Sports

                                                                                      67


                              Plaintiffs' TRO Appendix - 0232
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 233 of 283




    Business Journal, December 19-25, 2005.


“Solution to Salary Inflation Among College Coaches Is Clear, But Unlikely,” Sports
    Business Journal, January 16 – 23, 2006.


“Fair Ball,” New York Times, January 22, 2006.


“Financing a New Yankee Stadium: The Devil Is In The Details,” Baseball Prospectus,
    January 30, 2006.


“Myth and Reality: The Economic Impact of the Super Bowl,” Sports
    Business Journal, February 20 – 26, 2006.


 “Over and Out,” Baseball Prospectus, February 22, 2006.


 “Baseball Can Learn from Hockey,” Sports Business Journal, March 27 – April 2, 2006.


 “Fans, critics should keep expectations of steroid investigation realistic,” Sports Business
    Journal, April 24 – April 30, 2006.


 “Administration’s stealth tactics could undermine progress of Title IX,” Sports Business
    Journal, May 15 – May 21, 2006.


 “Professional Soccer in U.S. Prepared for Take Off,” Sports Business
    Journal, June 19 – June 25, 2006.


 “Unsettling issues will test strength of MLB’s first-half success stories,” Sports Business
    Journal, July 24 – July 30, 2006.


  “It’s Time to Enforce Title IX Again,” Sports Business Journal, August 21 – August 27,

                                                                                                68


                               Plaintiffs' TRO Appendix - 0233
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 234 of 283




    2006.


  “A New Trend in Facility Financing,” Sports Business Journal, September 18 –
     September 24, 2006.


  “Clutch Play” Boston Globe, October 8, 2006.


  “The Cardinals’ Owners Deserve Our Praise,” Sports Business Journal, October 16 –
      October 22, 2006.


  “The Cardinals Deliver Winning Teams, And More,” St. Louis Post Dispatch, October
      30, 2006.


  “MLB’s New CBA Augurs Well for Future Growth,” Sports Business Journal, November
      6 – November 12, 2006.


  “Congress Is Right to Investigate the NCAA’s Tax Privileges,” Sports Business Journal,
      December 18 – 24, 2006.


  “College Athletics Turns Pro,” New York Times, January 7, 2007.


  “Baseball’s Posting Paradox,” Sports Business Journal, January 15 – January 21, 2007.


  “Player Disability Insurance Challenges Sports Leagues,” Sports Business Journal,
      February 19- 25, 2007


   “A Dose of Capitalism Wouldn’t Hurt the NFL,” Sports Business Journal, March 19-25,
      2007.


   “Value of Student-Athlete is Often Forgotten Amid Catastrophic Injury,” Sports Business

                                                                                          69


                              Plaintiffs' TRO Appendix - 0234
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 235 of 283




            Journal, April 24-30, 2007.


      “Prejudiced NBA Referees? Think Again,” Sports Business Journal, May 21-27, 2007.


      “College Sports May Be Fun, But They Are Not Money Makers,” Sports Business
            Journal, June 18-24, 2007.


       “An Exchange of Strategies Could Benefit MLB, Japanese Leagues Alike,” Sports
            Business Journal, July 16-23, 2007.


       “New GAO Report Belies Critics of Title IX,” Sports Business Journal, August 20-26,
             2007.


       “Why the PGA’s Fedex Cup Faced Trouble from the Start,” Sports Business Journal,
             September 17-23. 2006.


       “Baseball’s Fortunes Are Soaring in More Ways Than One,” Sports Business Journal,
             October 15, 2007.


       “Boras is Playing Poker with his Clients’ Money (and Reputation),” Sports Business
             Journal, November 19-25, 2007.


       “Rays’ Owners Offer Worthy Stadium Plan for St. Petersburg,” Sports Business
             Journal, December 17-23, 2007.


       “More Financial Challenges in Store for College Athletics -- There’s a Reasonable
             Remedy,” Sports Business Journal, January 21-27, 2008.


           “Webster Decision Could Have Huge Impact on Soccer Salaries, Finances,” Sports
Business

                                                                                            70


                                   Plaintiffs' TRO Appendix - 0235
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 236 of 283




            Journal, February 18-24, 2008.
     “SALARY SHARES IN SPORTS LEAGUES – THERE’S MORE THAN MEETS THE
EYE,” SPORTS

           BUSINESS JOURNAL, MARCH 11-17, 2008.


   “The Cuban Embargo: Enough Already,” Flyp, March 27- April 10, 2008. (Reprinted
         at Tikkun.com, March-April, 2008.)


   “BLOWING SMOKE AT THE STEROID PROBLEM,” SPORTS BUSINESS JOURNAL,

       APRIL 22-28, 2008.



  “DAY OF RECKONING IS COMING FOR COLLEGE SPORTS,” SPORTS BUSINESS

      JOURNAL, MAY 19-25, 2008.


  “ZELL IS BARKING UP THE WRONG TREE WITH SALE OF CUBS,” SPORTS

     BUSINESS JOURNAL, JUNE 16-22, 2008.


   “NEW YANKEE STADIUM SHAPING UP TO OFFER FANS TOP-NOTCH BASEBALL

       EXPERIENCE,” SPORTS BUSINESS JOURNAL, JULY 21-27, 2008.



   “BASEBALL’S PECULIAR OFFSEASON, 2008-09,” SPORTS BUSINESS JOURNAL,

       NOVEMBER 24-30, 2008.


   “Women’s Sports,” Tikkun, January/February 2009.


   http://freakonomics.blogs.nytimes.com/2009/01/09/questions-for-sports-economist-
         andrew-zimbalist/


                                                                                      71


                               Plaintiffs' TRO Appendix - 0236
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 237 of 283




     “March Madness It is, Economically,” Wall St. Journal, March 10, 2009.


     “Financing College Sports: It’s Time for a Change,” MindingtheCampus.com, March
        12, 2009.


     “Short of Paying Players: Fix the Rules,” New York Times, March 3, 2009, at
       http://roomfordebate.blogs.nytimes.com/2009/03/18/march-money-madness/


     “Baseball Amid a Financial Meltdown,” San Diego Union-Tribune, April 9, 2009.


     “A Conversation: The Sports Recession,” The New Yorker Online, August 5, 2009.


     “Do Olympic Hosts Ever Win? Not a Rosy Picuture,” New York Times, October 2,
       2009, at http://roomfordebate.blogs.nytimes.com/2009/10/02/do-olympic-host-cities-ever-win/


     “The Yankees Didn’t Buy the World Series,” Wall Street Journal, November 16, 2009.


     “A Baseball Ritual We Could Do Without,” Sports Business Journal, December 7 – 13, 2009.


     “Growing Pains at the Olympics,” New York Times, February 23,
       2010, at http://roomfordebate.blogs.nytimes.com/2010/02/23/growing-pains-at-the-olympics/.


     “Time to Move On in Texas,” Sports Business Journal, June 7 – 13, 2010.


     “Why’s the American League Better? It’s the Payrolls, Stupid,” Forbes Sports Money, June 1,
        2010, at http://blogs.forbes.com/sportsmoney/2010/06/whys-the-american-league-better-its-
        the-payrolls-stupid.


                                                                                       72


                               Plaintiffs' TRO Appendix - 0237
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 238 of 283




       “Where’s Instant Replay?” Forbes Sports Money, June 3, 2010, at
          http://blogs.forbes.com/sportsmoney/2010/06/where-is-instant-replay/.


       "The Economics of the Jeter Contract," mlb.com, December 1, 2010.


       "Whither the NFL?" Sports Business Journal, January 31-February 6, 2011.


       "Success Isn't Just a Happy Coincidence," Boston Globe, June 26, 2011.


        "Realigning Baseball and Tweaking the Postseason," www.Freakonomics.com,
           August 1-8, 2011.


        "NCAA: Self-Interested Paternalism, But Not Colonialism," The Atlantic (at
           theatlantic.com), September 19, 2011.


        "College Athletes Should Not Be Paid," The Atlantic (at
           theatlantic.com), September 21, 2011.


        "MLB Is Headed in the Right Direction with New Cap and Tax Plan," Sports
           Business Journal, December 5-12, 2011.


        "Basketaball's New CBA: Winners and Losers," Forbes (at forbes.com), December 5,
           2011.




        "Olympics Madness," New York Times, Room for Debate (at nytimes.com), April 2,
           2012.


        "Three Reasons Why Hosting the Olympics Is a Loser's Game," Atlantic.com. July
23,

                                                                                         73


                               Plaintiffs' TRO Appendix - 0238
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 239 of 283




         2012.


      "Francona's Petty Payback to Sox Owners," Boston Globe, January 29, 2013.


      "Should College Athletes Be Paid? No, but ...," US News and World Report, April 2,
          2013.


      "Bidding Wars and Olympic Madness," Huffingtonpost.com, June 11, 2013.


      "A Biogenesis Field Day for MLB Critics," Huffingtonpost.com, August 2, 2013.


      "Whither Brazil's World Cup," Latin American Advisor (Inter-American Dialogue),
          November 4, 2013.


      "A-Rod's PR Gambit," Huffingtonpost.com, December 16, 2013.


      "Proof That College Athletics Need to be Reformed," New York Times, Room for
           Debate, March 29, 2014.


      "The Clippers Are Worth Nowhere Near What Ballmer Is Paying," Time, May 30,
           2014.


      "IOC and FIFA: Monopoly Power Makes Pricey Games," Boston Globe, June 8,
           2014.


      "The Big Five Power Grab: the Real Threat to College Sports," Chronicle of Higher
           Education, June 19, 2014 (co-author).


     "Get Ready for a Massive World Cup Hangover, Brazil," Time, June 27, 2014.


                                                                                        74


                             Plaintiffs' TRO Appendix - 0239
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 240 of 283




     "Brazil’s World Cup: Who Gains and Who Loses?" The Diplomatist (India). Vol. 2,
            no. 7, July 2014.


      "Non-Profit Status is Basically Irrelevant," New York Times, Room for Debate,
            September 4, 2014.


      "Hosting the 2024 Olympics Would Be a Misuse of Public Money, Land and
            Resources," Boston Globe, October 13, 2014.


      "Chasing Glory: Why Hosting the Olympics Rarely Pays Off," The Conversation,
            October 24, 2014.


      "A-Rod May Get His Millions But His Future Remains Murky," The Conversation,
         November 19, 2014.


    "Breaking Down Giancarlo Stanton's $325 Million Deal: Could the First Billion
         Dollar Contract Happen Sooner Than We Think?" The Conversation,
         November 21, 2014.


    "Coaches' Salaries and Higher Education," Huffington Post, January 2, 2015.


    "Time for a Presidential Panel to Investigate College Sports," Chronicle of Higher
         Education, January 12, 2015.


    "Boston Would Be Lucky to Lose the Olympic Competition," Wall St. Journal,
        January10, 2015.


    "Boston Olympic Bid's Heavy Cost," Daily Beast, January 12, 2015.


    "Time for a Presidential Panel to Investigate College Sports," Chronicle of Higher

                                                                                         75


                                Plaintiffs' TRO Appendix - 0240
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 241 of 283




        Education, January 13, 2015.


    "A Look at Olympics Budget Points to Overruns," Boston Globe, January 24, 2015.


    "Shameful Qatar Has Sold FIFA a Dummy," Sunday Times, March 8, 2015.


    "Olympics Numbers Don't Add Up," Boston Globe, March 23, 2015.


    "Paying College Athletes: Take Two," Huffington Post, March 28, 2015.


    "Boston 2024's New Mantra: American Exceptionalism," Boston Globe, April 17,
         2015.


    "A Fiscal Faustian Bargain: Analyzing the Economics of a Boston Olympics,"
         Harvard Magazine, forthcoming, July/August 2015.


    "Women's World Cup Doesn't Need Sepp Blatter," Los Angeles Times, June 22,
          2015.


    "Boston 2024: Beware Backdoor Funding," Boston Globe, June 23, 2015.


    “Move Over, Men’s Sports,” Huffington Post, July 6, 2015.


    “The NCAA’s Women Problem,” New York Times, op-ed, March 26, 2016.


    “Olympic Pulse,” Washington Post, op-ed, May 1, 2016.


    “The Summer Olympics Should Always Be in Los Angeles – Forever,” Time,
        July 14, 2016.


                                                                                      76


                            Plaintiffs' TRO Appendix - 0241
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 242 of 283




   “An Economic Myth of Olympic Proportions,” Project Syndicate, August 8,
        2016.


   “The Olympic Accounting Muddle,” Huffington Post, August 9, 2016.


   “Debating the Olympics,” Prospect Magazine, August 17, 2016.


   “Antitrust Exemption May Aid College Sports’ Untenable Situation,” Sports
        Business Journal, November 28 – December 4, 2016.


   “Economic Impact of Sports Tourism,” Sports Destination Management,
        November/December, 2016.


   “Those March Madness Basketball Teams Aren’t As Profitable As You Think,”
        www.markewatch.com, March 16, 2017.


   “Glory for Women, Money for Men in NCAA Basketball Tournament,” Hartford
        Courant, March 30, 2017.


   “The Inside Story of No Boston Olympics,” Commonwealth Magazine, April 25,
        2017. (with Chris Dempsey)


   “Beware of the Two-fer,” Sports Business International, September 2017.


   “Players Should Get Battle Pay,” Axios Voices, September 2017.


   “Baseball’s New Labor Woes,” Boston Globe, February 21, 2018.


   “Big-Time College Basketball in the Cross Hairs,” Chronicle of Higher
       Education, March 22-29, 2018. https://www.chronicle.com/article/Big-

                                                                                77


                             Plaintiffs' TRO Appendix - 0242
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 243 of 283




       Time-College-Basketball-in/242889?cid=wcontentlist.


   “MLS Expansion to Cincinnati: A Promising Project,” Forbes, April 17, 2018.


  “Rice Commission and NCAA Reform,” Forbes, May 10, 2018.


  “Why Host the World Cup?” Project Syndicate, June 20, 2018. at
       https://www.project-syndicate.org/commentary/why-host-the-world-
       cup-by-andrew-zimbalist-2018-06.


  “Is the Worcester Stadium Deal Worth It?” Worcester Telegram, August 26, 2018.


  “One and Done: Take Two,” Wall Street Journal, October 25, 2018.


  “How Financial Pressures Can Lead to Athletic Scandals,” Chronicle of Higher
       Education, November 9-16, 2018.
       https://www.chronicle.com/article/How-Financial-Pressures-
               Can/245058?cid=wsinglestory.


 “For the IOC, It’s Time for a New Business Model,” Forbes, December 5, 2018.
     https://www.forbes.com/sites/andrewzimbalist/2018/12/05/for-the-ioc-its-time-
     for-a-new-business-model/#6c9ed5762c65.


 “Female Athletes Are Undervalued, In Both Money and Media Terms,” Forbes,
   April 10, 2019. Co-authored with Emma Seymour and Carrie Baker.
   https://www.forbes.com/sites/andrewzimbalist/2019/04/10/female-athletes-are-
   undervalued-in-both-money-and-media-terms/#388f0f4c13ed. Modified version
   also In Ms. Magazine, April 19, 2019. https://msmagazine.com/2019/04/18/less-
   money-less-media-how-female-athletes-are-undervalued/


 “Trump Administration’s Nixing of MLB Player Transfer Deal with Cuba Is Bad


                                                                                     78


                             Plaintiffs' TRO Appendix - 0243
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 244 of 283




    Policy,” Forbes, April 11, 2019.
   https://www.forbes.com/sites/andrewzimbalist/2019/04/11/trump-mlb-
   cuba/#683d01c05b19


 “The NCAA Sports Model is Broken and It’s Time for Congress to Step In,”
    Forbes, December 20,
   2019. http://www.forbes.com/sites/andrewzimbalist/2019/12/20/the-ncaa-
   sports-model-is-broken-and-its-time-for-congress-to-step-in/


  “Everyone Wants Baseball Back, But MLB Will Face More Than a Few Obstacles
    If It Wants to Restart,” Forbes, April 22, 2020.
    https://www.forbes.com/sites/andrewzimbalist/2020/04/22/everyone-wants-
    baseball-back-but--mlb-will-face-more-than-a-few-obstacles-if-it-wants-to-
    restart/#656910721522


  “Sports Being on Hiatus Gives the NCAA an Opportunity to Rethink the Structure
    of College Sports,” Forbes, April 25, 2020.
    https://www.forbes.com/sites/andrewzimbalist/2020/04/25/sports-being-on-
    hiatus-gives-ncaa-an-opportunity-to-rethink-the-structure-of-college-
    sports/#af0e7443b544


  “Getting Baseball Back on Track,” Forbes, June 9, 2020.
  https://www.forbes.com/sites/andrewzimbalist/2020/06/09/getting-baseball-back-
    on-track/#cb8b8421ea84


  “Has Higher Education Lost Its Mind?” Forbes, June 13, 2020. (with Donna
   Lopiano) https://www.forbes.com/sites/andrewzimbalist/2020/06/13/has-higher-
   education-lost-its-mind/#5e1d522539c0


  “Theater of the Absurd and the Immoral,” Forbes, June 28, 2020. (with Donna
   Lopiano) https://www.forbes.com/sites/andrewzimbalist/2020/06/28/theater-of-
   the-absurd-and-the-immoral-college-football-2020/#31d191f522e5


   “Rescuing College Sports from Its Economic Abyss,” Forbes, August 10, 2020.
    https://www.forbes.com/sites/andrewzimbalist/2020/08/10/rescuing-college-
    sports-from-its-economic-and-moral-abyss/#e92911c7c62e


                                                                                   79


                             Plaintiffs' TRO Appendix - 0244
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 245 of 283




   “There’s a Hidden Caste in the College Sports Hierarchy,” Forbes, August 16,
    2020. https://www.forbes.com/sites/andrewzimbalist/2020/08/16/theres-a-
    hidden-caste-in-the-college-sports-hierarchy/


   “A Message to Congress: NIL Income Yes, Cash Income No,” Forbes, September
    15, 2020.


   “SHOULD THERE BE PERMANENT SITES FOR THE SUMMER AND WINTER
   OLYMPICS?” WALL STREET JOURNAL, OCTOBER 28, 2020.
   HTTPS://WWW.WSJ.COM/ARTICLES/SHOULD-THERE-BE-PERMANENT-SITES-
   FOR-THE-SUMMER-AND-WINTER-OLYMPICS-11603901605




 BOOK REVIEWS:


Conversations with Allende, by R. Debray, University Review, February 1972.


Generating Inequality by Lester Thurow, Review of Radical Political Economics,
   Fall 1978.


"The Management of Factories in China: A Review of Two Books by Stephen
   Andors," Challenge, Sept/Oct 1978.


Nigerian Capitalism, by S. Schatz, in Social Science Quarterly, Dec. 1979.


Critical Perspectives on Imperialism and Social Class in the Third World, by James
    Petras, Monthly Review, Vol. 31, No. 1 (May l980).


In the Name of Efficiency: Management Theory and Shopfloor Practice in Data-
    Processing Work, by Joan Greenbaum, Monthly Review, Vol. 3l, No.5 (October
    1980).




                                                                                     80


                             Plaintiffs' TRO Appendix - 0245
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 246 of 283




The Cruel Dilemmas of Development: 20th Century Brazil, by Silvia Ann Hewlett,
   Eastern Economic Journal, Fall 1981.


Workers' Control Under Plan and Market, by E. Comisso, Insurgent Sociologist,
  Vol. 11, No. 3 (Fall 1982).


In Defense of the Mixed Economy, by Andrew Shonfield, Journal of Economic
   Literature, Vol. 23, No. 2, (June 1985):625-626.


"Cuban Economic Performance: A Review of Revolutionary Cuba: Economic
   Growth with Equity," Monthly Review (Nov. 1985).


A Theory of Economic Systems, by Manuel Gottlieb, Journalof Comparative
   Economics, Vol. 10, No. 2 (June 1986):188-190.


Rural Development in the Caribbean, by P. I. Gomes, Comparative Economic
   Studies, vol 28, no. 2 (Summer 1986): 119-123.


Technological Change, Collective Bargaining, and Industrial Efficiency, by Paul
   Willman, Journal of Economic Literature, vol. 26 (June 1988): 56-57.


Power and Poverty: Development and Development Projects in the Third World,
   edited by D. Attwood et. al., Economic Development and Cultural Change, vol.
   38, no. 1 (Oct. 1989).


Review essay: "Recent Scholarship on Cuban Development: A review of J.
   Dominguez's To Make a World Safe for Revolution and J. Perez-Lopez's
   Measuring Cuban Economic Performance," Economic Development and
   Cultural Change (January 1991).


Paying the Costs of Austerity in Latin America, edited by H. Handelman and W.
   Baer, Inter-American Review of Bibliography (winter 1990).


Poverty Theory and Policy: A Study of Panama, by Gian Singh Sahota, Journal of
   Latin American Studies, vol. 24 (February 1992).

                                                                                  81


                             Plaintiffs' TRO Appendix - 0246
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 247 of 283




Conditions Not of Their Choosing: The Guaymí Indians and Mining
   Multinationals in Panama, by Chris N. Gjording, Journal of Latin American
   Studies, vol. 25 (May 1992).


Cuba: The Revolution in Peril, by Janette Habel, Journal of Latin American
   Studies, vol. 25 (May 1992).


Review essay, "Baseball and Society in the Caribbean: a Review of The Tropic of
   Baseball and Trading with the Enemy," New West Indian Guide, vol. 68, nos. 1-
   2 (1994).


Pay Dirt: The Business of Professional Team Sports, by James Quirk & Rodney
   Fort, Journal of Economic Literature, vol. 32, no. 1 (March 1994).


Review essay, "Cuba and the U.S.: During and After the Cold War," a Review of
   Cuba on the Brink and The Cuban Revolution, Book World: The Washington
   Post, January 23, 1994.


Hardball: A Season in the Projects, by Daniel Coyle, Book World: The Washington
   Post, March 21, 1994.


Lords of the Realm: The Real History of Baseball, by John Helyar, Book World:
   The Washington Post, May 29, 1994.


Cuba in Transition, by the Association for the Study of the Cuban Economy, The
   Economics of Transition, vol. 3, no. 3 (1995).


Back to the Future: Cuba Under Castro, by Susan Eckstein, Economic
   Development and Cultural Change, October 1996 (vol. 45, no. 1).


Cuba's Second Economy: From Behind the Scenes to Center Stage, by Jorge Pérez-
   López, Cuban Studies, forthcoming.




                                                                                   82


                             Plaintiffs' TRO Appendix - 0247
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 248 of 283




A Good Walk Spoiled: Days and Nights on the PGA Tour by John Feinstein, and
   My Usual Game: Adventures in Golf by David Owen, The Washington Post
   Book World, July 27, 1995.


Making the Majors: The Transformation of Team Sports in America by Eric M.
  Leifer, Journal of Economic Literature, March 1997.


Mad as Hell: How Sports Got Away from the Fans and How We Get It Back by
  Mike Lupica, The Washington Post Book World, December 17, 1996.


A March to Madness: The View from the Floor in the Atlantic Coast Conference
   by John Feinstein, The Washington Post Book World, January 18, 1998.


Cuba: Restructuring the Economy by Julio Carranza, Luis Gutierrez and Pedro
   Monreal, Journal of Interamerican Studies and World Affairs, Summer 1998.


Legal Bases: Baseball and the Law by Roger Abrams, The Washington Post Book
   World, June 18, 1998.


Anatomy of a Failed Embargo: US Sanctions Against Cuba by Donna R.
   Kaplowitz, The International History Review, June 1999.


Onward to Victory: The Crises that Shaped College Sports by Murray Sperber, The
  Washington Post Book World, October 25, 1998.


The Agent by George Higgins, The Washington Post Book World, January 26,
   1999.


Castro’s Curveball by Tim Wendell, The Washington Post Book World, March 14,
   1999.


Glory for Sale: Fans, Dollars and the New NFL by Jon Morgan, Lingua Franca,
   Breakthrough Books, February 2000.


                                                                                  83


                            Plaintiffs' TRO Appendix - 0248
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 249 of 283




Hard Ball: The Abuse of Power in Pro Team Sports by James Quirk and Rodney
   Fort, Journal of Economic Literature, June 2000.


Sole Influence: Basketball, Corporate Greed, and the Corruption of America’s
   Youth by Dan Wetzel and Don Yaeger, Washington Post Book World, April 11,
   2000.


Beer and Circus: How Big-Time College Sports Is Crippling Undergraduate
   Education by Murray Sperber, University Business, September 2000.


Leveling the Playing Field: How the Law Can Make Sports Better for Fans by Paul
   Weiler, Washington Post Book World, August 21, 2000.


Market, Socialist and Mixed Economies: Comparative Policy and Performance in
  Chile, Cuba and Costa Rica by Carmelo Mesa-Lago, Cuban Studies, vol. 32,
  2001.


The End of Baseball As We Knew It: The Players Union, 1960-81 by Charles Korr,
   Business History Review, Spring 2003.


Development Prospects in Cuba: An Agenda in the Making edited by Pedro
   Monreal, Journal of Latin American Studies, vol. 35, 2003.


Moneyball: The Art of Winning an Unfair Game by Michael Lewis, The American
  Prospect, October 2003.


Reclaiming the Game: College Sports and Educational Values by William Bowen
   and Sarah Levin, The Journal of University and College Law, May 2004.


Branch Rickey in Pittsburgh: Baseball’s Trailblazing General Manager for the
   Pirates, 1950-1955 by Andrew O’Toole, Ohio Valley History, vol. 4, no. 4,
   Winter 2004.


Juicing the Game: Drugs, Power and the Fight for the Soul of Major League
   Baseball by Howard Bryant, Baseball Perspectives: MLB.COM, August 2005.

                                                                                  84


                            Plaintiffs' TRO Appendix - 0249
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 250 of 283




Wages of Wins by David Berri et al., Journal of Sports Economics, April 2007.


Rumors of Baseball’s Demise: How the Balance of Competition Swung and the
  Critics Missed, by Robert Cull. Journal of Economic Literature, June 2007.


Labor and Capital in 19th Century Baseball, by Robert Gelzheiser. Baseball: A
   Journal of the Early Game, Fall 2007.


Review Essay of Vince Gennaro, Diamond Dollars: The Economics of Winning
    in Baseball. Hingham, Ma.: Maple Street Press, 2007 and J.C. Bradbury,
   The Baseball Economist: The Real Game Exposed. New York: Dutton, 2007.
           Journal of Economic Literature (December 2007: 1061-1066).


The Arrival of the American League: Ban Johnson and the 1901 Challenge to
  National League Monopoly,by Warren Wilber. Baseball: A Journal of the Early
  Game, vol. II, no. 2 (Fall 2008).


 Bowled Over: Big-Time College Football from the Sixties to the BCS Era, by
  Michael Oriard. Review of Politics, vol. 72, no. 3 (2010).


 Sport and Public Policy: Social, Political and Economic Perspectives, edited by
   Charles Santo and Gerard Mildner. Journal of Sports Economics,
    vol. 12, no. 5 (October 2011).


 The Baseball Trust: A History of Baseball's Antitrust Exemption, by Stuart
    Banner. Wall Street Journal, March 30, 2013.


 Baseball on Trial: The Origin of Baseball's Antitrust Exemption, by Nathaniel
    Grow. Journal of Economic Literature, December, 2014.


                                                                                   85


                               Plaintiffs' TRO Appendix - 0250
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 251 of 283




 “Wealth and Poverty in the Olympic Movement: A Review Essay on The Gold in
     the Rings.” Journal of Olympic Studies, Fall 2020, vol. 1, no. 2, forthcoming.


 “Triumphalism and the Olympics: A Review Essay of Max Donner’s The
    Olympic Sports Economy. Journal of Olympic Studies, Spring 2021, vol. 2,
    no. 1, forthcoming.


  “Does Hosting the Olympics Make Sense for Some Cities: A Review Essay of Jules
    Boykoff’s NOlympians. Journal of Olympic Studies, Fall 2021, vol. 2,
    no. 2, forthcoming.




                                                                                      86


                              Plaintiffs' TRO Appendix - 0251
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 252 of 283




Reports:




   "Costa Rica," in SRI International, Nontraditional Export Expansion the Central
      American Region. Prepared for the Bureau for Latin America and the Caribbean.
      March 1986.


   “Panama," in Ibid.


   "An Assessment of Cuba's Management Needs and Training Program." Prepared for
      the Management Development Program of the United Nations' Development
      Program, Dec. 1990. (with Marc Lindenberg).


   "An Assessment of SUTCER's Stage One Management Training Implementation and
      Proposal for Stage Two." Prepared for the UNDP, January 1992. (with Marc
      Lindenberg).


   "Estimating Managerial Marginal Revenue Product and Income Potential in Major
      League Baseball," prepared for Attorney Robert J. Pearl, May 1992.


   "Baseball Economics and the Antitrust Exemption," Testimony before the Antitrust
      Subcommittee of the Committee on the Judiciary, United States Senate,
      December 10, 1992.


   "An Evaluation of Phase Two of Cuba's Management Development Program,"
      prepared for the UNDP, January 1993.


   "Public Policy Toward Minor League Baseball," Testimony before before the
      Committe on Tourism, Recreation and Sports Development, New York State
      Senate, Oversight Hearings, February 9, 1993.


   "Opportunity Cost Approach to Estimating 'Just and Reasonable Compensation' for
      Denver Territorial Rights," prepared for Williams, Youle & Koenigs, Attorneys
      at Law, for arbitration case of The Denver Zephyrs Baseball Club v. Colorado
      Baseball Management, et al., March 5, 1993.

                                                                                      87


                                Plaintiffs' TRO Appendix - 0252
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 253 of 283




"Critique of the Doctrine of Single Entity As It Applies to the National Basketball
   Association," report prepared for Grippo & Elden in WGN v. NBA, May 1993.


"Profitability of NBA Franchises," report prepared for Grippo & Elden in WGN v.
   NBA, May 1993.


"Appropriate Fee Payments for Superstation Broadcasts," report prepared in WGN v.
   NBA, June 1993.


"Estimating the Value of the Territory of Salt Lake City to the Salt Lake City
   Trappers and the Pioneer League," report prepared for Campbell, Maack &
   Sessions in Salt Lake City Buzz/Pacific Coast League v. Salt Lake City
   Trappers/Pioneer League, February 1994.


"Cash Flow Multiple and Comparable Sales Approach to Estimating Compensation
   for Denver Territorial Rights," prepared for Williams, Youle & Koenigs,
   Attorneys at Law, for arbitration case of The Denver Zephyrs Baseball Club v.
   Colorado Baseball Management, et al., April 1994.


Documents on the design and structure of the United Baseball League, including
   league prospectus and plan for cities. July through November 1994.


"An Approach to Estimating Territorial Compensation for Ft. Lauderdale to the
   Florida State League," prepared for Wendell, Chritton & Parks in arbitration case
   of the Florida Marlins v. NY Yankees and Florida State League, May 1994.


"A Draft Plan for Revenue Sharing With and Without a Salary Cap for Major League
   Baseball," prepared for the Major League Baseball Players' Association, May
   1994.


"Fact and Value of Damages to KSMO TV-62 from The Baseball Network," prepared
   for ABRY Communications in litigation against the Kansas City Royals,
   September 1994.




                                                                                       88


                              Plaintiffs' TRO Appendix - 0253
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 254 of 283




Issue Brief on the Cuban Economy, Trade and the Embargo for the Atlantic Council
    of the United States, October 1994.


"Report on Territorial Compensation due the Florida State League of the National
   Association in the Taking of Ft. Lauderdale by the Florida Marlins," prepared for
   Wendell, Chritton & Parks in arbitration case of the Florida Marlin v. NY
   Yankees and Florida State League, December 1994.


"Memorandum on the value of the Colorado Rockies' franchise,” prepared for Jay
  Horowitz in Erhardt v. Colorado Rockies, January 1996.


“Memorandum on damages in Burt v. Hampshire College,” prepared for attorney
  David Kaplan, March 1996.


“Memorandum on the economic impact of the Tampa Bay Buccaneers on the Tampa
  MSA,”prepared for Bentley, Rose & Sundstrom, January 1997.


“Report on damages suffered by the St. Louis CVC as a result of restrictive practices
   by the NFL,” prepared for Husch & Eppenberger, February 1997.


“Expert Rebuttal Report in CVC v. NFL,” Husch & Eppenberger, June 1997.


“Second Rebuttal Report in CVC v. NFL,” Husch & Eppenberger, September 1997.


“Affidavit on Antitrust Implication of Facility Non-compete Clause,” Davis, Scott,
   Weber & Edwards, September 1997.


“Memorandum on Los Angeles Arena Financing,” Mayor’s Office, Los Angeles,
   September 1997.


“Report on Cincinnati Bengals/Hamilton County Lease for New Stadium,” Cincinnati
   Business Courier, November 1997.




                                                                                        89


                              Plaintiffs' TRO Appendix - 0254
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 255 of 283




“Evaluation of Team Report on the FMV of Assets Acquired by the XXX Limited
   Partnership on October 4, 1993,” with GML Associates for the Internal Revenue
   Service, January 1998.


“Appraisal of the FMV of Major and Minor League Contracts Acquired by [a major
   league baseball team],” with GML Associates for the Internal Revenue Service,
   September 1998.


“Memorandum on Luxury Taxes and Player Markets,” for the National Basketball
  Players’ Association, October 1998.


“Report on the Purchasing Power Parity of the Spanish Peseta in Various Years,” for
   Rabinowitz, Boudin et. al., October 1998.


“Economic Development in Hartford and the New England Patriots,” written
   testimony before the Connecticut State Legislature, December 9. 1998.


“Expert Report on the Value of the Kansas City Royals,” for U.S. Department of
   Justice, February 1999.


“Declaration,” on bankruptcy and franchise stability in Major League Baseball for
   U.S. Department of Justice, April 1999.


“Expert Report on Monetary Damages Resulting from Restraints on Competition in
   the Labor Market for Players Implemented by Major League Soccer, L.L.C. and
   Its Member Teams,” for Weil, Gotshal & Manges, June 1999.


“The Cuban Economy at the Millennium,” report presented to the Aspen Institute
   Congressional Symposium, Cayman Islands, April 2000.


“Expert Report on Monetary Damages Resulting from the Violation of the Right of
   First Refusal Offered to Purchasers of Cleveland Browns’ Season Tickets Prior to
   the 1995 NFL Season,” report presented to Kohrman, Jackson & Krantz, April
   2000.



                                                                                      90


                              Plaintiffs' TRO Appendix - 0255
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 256 of 283




“Expert Report on Franchise Valuation of the Washington Redskins on January 1,
   2000 and Damages Suffered by WSV,” report presented to Boies, Schiller &
   Flexner, June 2000.


“Affidavit in Rebuttal to Defendants’ Motion,” in MLS monopsony case, for Weil,
   Gotshal & Manges, August 2000.


“Supplemental Expert Report on Liability,” in MLS monopsony case, for Weil,
   Gotshal & Manges, August 2000. (with Roger Noll)


“Supplemental Expert Report on Monetary Damages” in MLS monopsony case, for
   Weil, Gotshal & Manges, August 2000.


“Financial Integrity and College Athletic Reform,” testimony before the Knight
   Commission on College Athletic Reform, Willard Hotel, Washington, D.C.,
   October 18, 2000.


“Competitive Balance in Baseball,” written testimony before the U.S. Senate
   Judiciary Committee Hearings, November 21, 2000.


“Economic Impact of a New Fenway Park,” written testimony to Ways and Means
   Committee, Boston City Council, December 11, 2000.


“Affidavit on the Intrinsic Value of Season’s Tickets,” report to Henry Klein in
   NFL/consumer rights case, January 2001.


“Damages Report,” in PCC v. NBC, March 11, 2002.


“Written Testimony” and “Oral Testimony” before the U.S. Department of
  Education’s Commission on Gender Equity in College Athletics, November 20,
  2002.


“Expert Report on the Economic Impact of a Proposed Minor League Ballpark and
   Retail Project in Yonkers, New York,” December 17, 2002.

                                                                                   91


                               Plaintiffs' TRO Appendix - 0256
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 257 of 283




“Report on NBA Team Financials,” for National Basketball Players Association,
   April 20, 2003.


“Pro Formas for AAFL,” for Marcus Katz.


“Report on the Commercialization of College Basketball and March Madness,” for
   Dewey Ballantine in antitrust suit against the NCAA, March 2004.


“Report on the Fiscal Impact on the Treasuries of New York City and New York
   State from the Atlantic Yards Project in Brooklyn,” for the Forest City/Ratner
   Company, April 2004.


“Report on the NBA’s Combined Financial Statement for 2002-03,” April 2004.


“Report for New Team Boxing League on Its Organizational Structure and
   Incentives,” May 2004.


“Rebuttal Report” in Minogue et al. v. Modell for Boies, Schiller and Flexner, June
   2004.


“Supplementary Report on the Fiscal Impact of the Atlantic Yards Project,” July
   2004.


“Report on NHL finances and labor market,” September 2004.


“Updated Report on the Atlantic Yards Project,” January 2005.


“Updated Report II on the Atlantic Yards Project,” June 2005.


“Liability Declaration in Hamilton County v. NFL,” May 2005.



                                                                                      92


                              Plaintiffs' TRO Appendix - 0257
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 258 of 283




“Comparison of May 2004 and June 2005 FCRC Reports,” June 2005.


“Report on Damages from the Angels’ 2005 Name Change,” November 2005.


“Updated Report III on the Atlantic Yards Project,” May 2006.


“Report on revenue sharing modeling exercise for Major League Baseball,” July
   2006.


“Updated Report IV on the Atlantic Yards Project,” November 2006.


“Affidavit on Financials in Kentucky Speedway v. NASCAR,” November 2006.


“Report on Prospective Fiscal Damages to Portland from Trail Blazer Relocation,”
   November 2006.


“Liability Report in Kentucky Speedway v. NASCAR,” March 2007.


“Report on Damages” in golfer injury case, April 2007.


“Supplemental Liability Report in Kentucky Speedway v. NASCAR,” July 2007.


“Declaration on Defendants’ Motion in Kentucky Speedway v. NASCAR,” August
   2007.


“Notes on Minor League Stadium Operations,” for the Vintage Base Ball Federation,
   October 2007.


“Preliminary Opinion of Value for the Eau Claire Express, NWL,” for Michael Best
   Ltd., October 2007.




                                                                                    93


                             Plaintiffs' TRO Appendix - 0258
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 259 of 283




“Liability Report in DTB v. ATP Tour et al.,” for Barnes & Thornburg, January 2008.


“Response to Walker in DTB v. ATP Tour et al.,” for Barnes & Thornburg, February
   2008.


“Report on the Value of Seattle SuperSonics to the City,” for city of Seattle, May
   2008.


“A Comparison of Retirement and Other Benefits for Players Among the Four
 Major U.S. Professional Team Sports,” for the National Football Players
 Association, February 2009.


“Declaration on League Rules, Franchise Relocation and Antitrust” for Squire,
   Sanders & Dempsey L.L.P., June 2009.


“Second Declaration on the Viability of Hamilton, Ontario as a Host City for an NHL
   team and an Appropriate Relocation for the Phoenix Coyotes,” for Dewey
   LeBoeuf, September 2009.


“Third Declaration in Response to NHL Experts,” for Dewey LeBoeuf, September
   2009.


 Joint-author, Amicus Brief to the U.S. Supreme Court in, AMERICAN NEEDLE,
    INC., Petitioner, v. NATIONAL FOOTBALL LEAGUE, ET AL, Respondents.
    September 2009.


“Updated Report V on Atlantic Yards Project,” for FCRC, October 2009.


“Valuation Report on the Pittsburgh Pirates,” for minority team owner, October 2009.


"Model projecting market value for MLB teams," for MLB Commissioner's Office,
  July 2010.


                                                                                       94


                               Plaintiffs' TRO Appendix - 0259
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 260 of 283




"Report on the Feasibility of a New Downtown Arena for the Edmonton Oilers," for
   Northlands, September 2010.


"Report on Constraints on the Lack of Success of the Ottawa Lynx," for the city of
   Ottawa, February 2011.


"Second Report on the Feasbility of a New Downtwon Arena for the Edmonton
   Oilers," for Northlands, March 2011.


"Report on Salary Shares and Definition of Revenue Base in the NFL," for Hausfeld,
   LLP in NFL work stoppage mediation, April 2011.


"Declaration on Economic Approach to Valuing Publicity Rights," for Schiff Hardin,
   LLP in publicity rights case involving Michael Jordan, December 2011.


"Affidavit on Estimating Damages in WVU Exit from Big East," for KellyJackson, in
   intercollegiate athletics conference realignment case, February 2012.


Joint-author, "Comment of Sports Economists on the FCC's Sports Blackout Rules,"
    Before the Federal Communications Commission, February 14, 2012.


Report on the Liquidated Damages Clause in the TCU Decision
Not to Enter the Big East Conference, May 10, 2012.


Report on Prospective NHL Earnings of an Injured Player, in mediation matter for
   Boyle, Shaughnessy & Campo, November 2012.


Rebuttal Report in Jordan v. Safeway, November 2013.


Report on the Financial Status and Policy Choices of the Eastern Michigan University
   Football Program, for the faculty union, December 2013.



                                                                                       95


                              Plaintiffs' TRO Appendix - 0260
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 261 of 283




Joint-author, "Response of Sports Economists on Declaration
of Hal J. Singer," Before the Federal Communications Commission, March 25, 2014.


Joint-author, "Switching Play: Towards a New, Elite Pan-Caribbean Football
    League," report for Concacaf/Fifa, September 2014.


Joint-author, "Freshmen Ineligibility in Intercollegiate Athletics," report for The
    Drake Group, March 2015.


Joint-author, "Student Fee and Institutional Subsidy Allocations to Fund
    Intercollegiate Athletics," report for The Drake Group, March 2015.


Joint-author, "Compensation of College Athletes Including Revenues from
    Commercial Use of Their Names, Likenesses and Images," report for The Drake
    Group, March 2015.


Joint-author, "Establishment of a Presidential Commission on Intercollegiate Athletic
    Reform," report for The Drake Group, March 2015.


Joint-author, "Fixing the Dysfunctional NCAA Enforcement System," report for The
    Drake Group, April 2015.


Joint-author, "Academic Integrity in Collegiate Sport," report for The Drake Group,
    April 2015.


Report on Valuing Publicity Rights in Jordan vs. Jewel, April 2015.


Report to USATF Athletes Association on Compensation Issues, April 2015.


Joint-author, Amicus Brief in Support of Tom Brady’s Petitition for Panel Rehearing
    and Rehearing En Banc, May 31, 2016.




                                                                                        96


                               Plaintiffs' TRO Appendix - 0261
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 262 of 283




Co-author White Paper on Intercollegiate Athletic Governance, Atlantic 10,
   December 2016.


Joint-author, “Excessive Athletics Time Demands Undermine College Athletes,”
    report for The Drake Group, July 2016.


Joint-author, “Institutional Integrity Issues Related to Athlete Sexual Violence,”
    report for The Drake Group, August 2016.


Joint-author, “Athletic Governance Organization and Institutional Responsibility,”
    report for The Drake Group, December 2016.


Report in antitrust case against UFC for Cohen Milstein, August 2017.


Rebuttal report in UFC antitrust case, January 2018.


Joint-author, “Rights of College Athletes,” report for The Drake Group, 2018.


Joint-author, Amicus Brief in Support of Plaintiff in Ninth Inning, Inc., et al. v.
    DIRECTV, LLC, et al., February 2018.


Joint-author, Report on Reforming the USOC, July 2018, submitted to the US Senate,
    Subcommittee on Consumer Protection, Product Safety, Insurance and Data
    Security for Hearings on July 24.


Co-author consulting report on Estimating the Market Value of a baseball Free Agent
   in 2018-19 for MVP Sports Agency, Nov. 26, 2018.


Joint-author, “Critical Analysis of Proposed Models of College Athlete
    Compensation,” report for The Drake Group, 2019.


Joint-author, “College Athlete Health and Protection from Physical and Psychological
    Harm,” report for The Drake Group, 2019.


                                                                                       97


                                Plaintiffs' TRO Appendix - 0262
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 263 of 283




Report on Valuation of Northwoods League, February 2020.


Report on estimating NIL value in Llopiz v. Hackensack, March 2020.




                                                                          98


                             Plaintiffs' TRO Appendix - 0263
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 264 of 283




Biographical Information about Andrew Zimbalist (June 2020)




Andrew Zimbalist received his B.A. from the University of Wisconsin, Madison in 1969 and his
M.A. and Ph.D. from Harvard University in 1972 and 1974 respectively. He has been in the
Economics Department at Smith College since 1974 and has been a visiting professor at
Hamburg University (2011), Doshisha University in Kyoto Japan (2007), the University of
Geneva (2003), at Doshisha University in Kyoto, Japan (1985), and a visiting research fellow at
Harvard University (1980). He presently is the Robert A. Woods professor of economics at
Smith College and a member of the Five College Graduate Faculty.




Dr. Zimbalist was editor of a book series on "The Political Economy of Development in Latin
America" for Westview Press from 1987 through 1994. He chaired the Latin American Scholars'
Association's Task Force on Scholarly Relations with Cuba during 1992-94. He testified before
the House Ways and Means Committee on the economic effects of U.S. policy toward Cuba in
March 1994 and participated in the congressional program of the Aspen Institute as an expert on
the Cuban economy. Dr. Zimbalist has consulted in Latin America for the United Nations
Development Program, the Atlantic Council, IRELA, the Economist Intelligence Unit and the
U.S. Agency for International Development as well as for numerous companies around
investment in Latin America.




Dr. Zimbalist has served as a consultant to Weil, Gotshal & Manges in the litigation of the NFL
Players' Association to obtain free agency rights, to Grippo & Elden in the broadcasting case
between WGN and the NBA, to Williams, Youle & Koenigs in the Denver Zephyrs' arbitration
case with the Colorado Rockies, to Robert Pearl in the Billy Martin case, to the Cunningham
Law Group in the Morsani/MLB litigation, to Campbell, Maack & Sessions in the Portland
Beavers/Pacific Coast League arbitration case, to Wendell, Chritton & Parks in the Florida State
League/Florida Marlins arbitration case, to the Major League Baseball Players' Association in


                                                                                                99


                                  Plaintiffs' TRO Appendix - 0264
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 265 of 283




collective bargaining, to ABRY Communications in a baseball broadcasting suit, to Robert Bell
in the Marianne Stanley v. USC case, to the United Baseball League, to Krendl, Horowitz and
Krendl in Ehrhardt v. Colorado Rockies, to the Portland Oregon Mayor's Commission on
bringing another professional sports team to the city, to Wolff Associates in an effort to purchase
a sports franchise, to Husch & Eppenberger representing the St. Louis stadium authority in an
antitrust case against the NFL, to Rose, Sundstrom & Bentley in Tampa stadium case, to the
Connecticut Democratic Party in evaluating the economics of a proposal to build a new civic
center, to the IRS in franchise asset evaluation, to the U.S. House Judiciary Committee in
drafting bill for partially lifting baseball’s antitrust exemption as it applies to labor relations, to
Davis, Scott, Weber & Edwards in a sports facility case, to the Los Angeles Mayor’s office in an
arena financing matter, to the Department of Justice in a sports franchise valuation case, to the
National Basketball Players’ Association in collective bargaining, to the City of New York
Independent Budget Office in sports facility matter, to Rabinowitz, Boudin et al. in a copyright
case, to the National Hockey Players’ Association in a franchise financial analysis, to Weil,
Gotshal & Manges as a damage expert in a challenge to the monopolization of the major league
soccer labor market, to Leboeuf, Lamb, Greene & MacRae in a baseball franchise value case, to
Kohrman, Jackson & Krantz in an NFL/consumer rights case, to Greenbaum, Doll & McDonald
in a sports antitrust case, to Menard, Murphy and Walsh in sports facility/eminent domain case,
to Levin, Fishbein, Sedran & Berman in NFL antitrust case, to the Wisconsin Governor’s office
pertaining to public contribution to new stadium for the Green Bay Packers, to Sills, Cummis, et
al. in tax case involving the New Jersey Nets, to U.S. Department of Justice in tax case involving
several baseball teams, to Shugart, Thomson and Kilroy in NFL franchise valuation case, to
Boies, Schiller & Flexner in NFL ownership/franchise valuation case, to Henry Klein in an
NFL/consumer rights case, to Thorsnes, Bartolotta & McGuire in sports broadcasting antitrust
case, to Modern Continental in a stadium construction matter, to Boies, Schiller & Flexner in a
broadcasting case, to the Minneapolis Metropolitan Sports Facilities Corporation against MLB’s
contraction efforts, to Boyle et al. in sports injury case, to McLaughlin, Gouldborne & Cohen in
minor league baseball facilities case, to the Antitrust Division of the U.S. Department of Justice
in sports antitrust matters, to Furnier & Thomas in a sports stadium matter, to the NCAA in
financial analysis of intercollegiate athletics, to Brascher Law in sports damages case, to Marcus
Katz in sports league matter, to McKinsey & Company in college sports matter, to Bruce

                                                                                                      100


                                     Plaintiffs' TRO Appendix - 0265
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 266 of 283




Ratner/Forest City in development matter, to Wisconsin State Legislature in team and stadium
matter, to Dewey Ballantine in an antitrust matter concerning college sports, to Boies, Schiller
and Flexner in an NFL ownership case, to Chip Meyers in boxing league venture, to ESPN in
special program development, to WUSA in developing a business plan for the relaunch of the
league, to McDonald & Hayden in NHL financial matter, District of Columbia’s Controller’s
Office in stadium matter, to the San Francisco Giants in a stadium matter, to Waite, Schneider,
Bayless & Chesley in a stadium matter and an antitrust case involving Nascar, to the city of
Anaheim in a stadium matter, to Jackson County, Mo. in a stadium matter, to Rainey Kaiser in
stadium matter in Jackson, Tennessee, to Magna Entertainment in horse racing matter, to
Harrah’s in entertainment development matter, to Citigroup clients on franchise purchase, to the
NJSEA on stadium matter, to Michael Best LLP in franchise valuation matter, to various MLB
teams and entities, to the San Francisco Board of Supervisors in assessing the economic impact
of an Olympics bid, to Weil, Gotshal & Manges in matter involving an NBA basketball team, to
Barnes & Thornburg in antitrust matter involving the men’s professional tennis tour, to the city
of Seattle in a sports facility matter, to Jones Day in NHL antitrust matter, to Flaherty,
Sensabaugh & Bonasso in a college head coach liquidated damages case, to the Knight
Commission on Intercollegiate Athletics on college sports finances and reform, to Squire,
Sanders & Dempsey in a franchise relocation matter, to Richard Rodier and Dewey Ballantine in
an NHL franchise valuation matter, to an owner of a major league baseball team in franchise
valuation, to Northlands in an arena matter in Edmonton, Canada, to the U.S. Department of
Justice in a college sports antitrust matter to the city of Ottawa, Canada in a stadium matter, to
Major League Baseball's Office of the Commissioner in the design of revenue sharing systems,
to Hausfeld, LLP in NFL mediation over work stoppage, to Schiff Hardin LLP in publicity rights
case involving Michael Jordon, to Jackson Kelly LLP in a college sports realignment mediation,
to McDonald Sanders in a college conference matter, to Boyle, Shaughnessy & Campo in an
NHL matter, to Meerkats, regarding Australian Rules Football, management strategy, to
Bredhoff & Kaiser, regarding NLRB matter in college football, to Nagel Rice in NFL matter, to
US Track & Field Athletes in compensation matter, to the state of Rhode Island in a stadium
financing matter, Consultant to Morrison & Foerster in a stadium matter, Consultant for the
Atlantic 10 Athletic Conference, 2016, Member, Executive Committee, to Cohen Milstein in
antitrust case against the UFC, to the city of Worcester in a stadium matter, to MVP Sports

                                                                                                 101


                                    Plaintiffs' TRO Appendix - 0266
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 267 of 283




Group in player valuation matter, to ISL in antitrust matter involving FINA, to Hackensack
UMC Fitness & Wellness in a publicity rights case, to Noble Insights in an MLB franchise
purchase matter, to the Northwoods League in a valuation of the league entity, as well as to
several other companies in the area of sports economics. He also consulted for the nine-part
documentary on baseball in America by Ken Burns, and on his 2010 sequel – “The 10th Inning”
– on the baseball industry since 1992. He testified before the U.S. Senate Judiciary Committee
in December 1992 in hearings on baseball's antitrust exemption, before the N.Y. State Senate on
public policy toward minor league baseball in February 1993, provided written testimony to the
House Judiciary Committee in its consideration of the Bunnings/Synar bill to limit MLB's anti-
trust exemption in September 1994, testified before the U.S. Senate Judiciary Committee in
January 1996 at hearings on the future of professional sports leagues, testified before the U.S.
House Judiciary Committee in February 1996 at hearings on antitrust implications of
professional sports franchise relocation, testified before the New York State Senate on the
economic impact of sports franchises and stadiums on cities in April 1996, testified before the
U.S. House Commerce Committee in May 1996 at hearings on the “Fan Freedom and
Community Protection Act of 1996,” provided written testimony to the Connecticut State
Legislature in December 1998 on the proposal to bring the New England Patriots to Hartford,
testified before the U.S. Senate Judiciary Committee in June 1999 at hearings on sports antitrust
policy and stadium financing, testified before the Springfield City Council in July 1999 on public
subsidies for the construction of a minor league stadium, testified before the Philadelphia City
Council in June 2000 on pubic subsidies for stadium construction, provided written testimony to
the U.S. Senate Judiciary Committee in November 2000 at hearings on the economics of
baseball, testified before the Knight Commission on College Athletic Reform in November 2000
and October 2008, provided written testimony to the Ways and Means Committee of the Boston
City Council on the economic impact of a new baseball stadium, and testified before the U.S.
Department of Education’s Commission of Gender Equity in College Athletics in November
2002. He has made presentations to the NCAA Title IX Seminar and to the NCAA Convention,
to the Aspen Institute’s Ideas Festival, to the Knight Commission on Intercollegiate Athletics,
and to numerous national and international business, journalistic and academic organizations.
He has served as a member of the Advisory Board, Museum of the City of New York for the
exhibit on baseball in New York, 1947-1957, on the Board of Advisers for the Atlanta History

                                                                                                   102


                                   Plaintiffs' TRO Appendix - 0267
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 268 of 283




Center for an exhibit on the 1996 summer Olympics, on the Board of Advisers of the Israeli
Baseball League, on the Board of Directors of the Vintage Baseball Federation. He serves on the
Board of Directors for the Drake Group, the Board of Advisors for the Sports Management
Program at the University of Massachusetts, Boston, the Sports Law Program at Pennsylvania
State University, the McKinnon Center for Global Affairs, and on the faculty board of the
College Sports Research Institute at the University of North Carolina, Chapel Hill. He was
selected as one of America’s Top 100 Influential Sports Educators by the Institute for
International Sport and is listed in Who’s Who in America. He is the president-elect of the Drake
Group; he will serve from July 1, 2020 through June 30, 2022.




Dr. Zimbalist has published twenty-seven books and several dozen articles primarily in the areas
of comparative economic systems, economic development and sports economics. The second
edition of his co-authored textbook Comparing Economic Systems was published by Harcourt,
Brace and Javonovich in February 1989 and his The Cuban Economy: Measurement and
Analysis of Socialist Performance (with Swedish economist, Claes Brundenius) was published
by Johns Hopkins University Press in November 1989. His book Panama at the Crossroads:
Economic and Political Development in the Twentieth Century (with Professor John Weeks of
the University of London) was published in June 1991 by the University of California Press.




In September 1992 Dr. Zimbalist published his widely-acclaimed Baseball and Billions: A
Probing Look Inside the Big Business of Our National Pastime, with Basic Books, a subsidiary
of Harper Collins. Business Week listed Baseball and Billions as one of the top eight business
books of 1992. The Japanese edition was published by Dobunshoin in July 1993 and an
expanded paperback edition was published in March 1994 by Basic Books.




In October 1997, Dr. Zimbalist published Sports, Jobs and Taxes: The Economic Impact of
Sports Teams and Stadiums with the Brookings Institution Press, which he co-edited and co-

                                                                                              103


                                  Plaintiffs' TRO Appendix - 0268
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 269 of 283




authored with Roger Noll, from Stanford University. The Wall Street Journal called Sports, Jobs
and Taxes “must reading for people living in or around any city still targeted for stadium-
building….” The National Tax Journal called it “a persuasive compendium of theoretical,
empirical and case study evidence on the economics of subsidies for sports stadiums and teams.”
It was selected by Lingua Franca as a Breakthrough Book.




Dr. Zimbalist’s 1999 book, Unpaid Professionals: Commercialization and Conflict in Big-Time
College Sports, was published by Princeton University Press in September of that year. Business
Week called it “complete and authoritative” and The New York Times wrote “In remarkably clear
and clear-eyed prose (even his charts are readable), Zimbalist follows the money instead of the
ball in the emotion-charged world of college sports.” The Washington Post Book World wrote:
“Zimbalist got game. This book … is a solid analysis of a segment of American life that
Zimbalist claims is in dire need of reform. After reading this book you’ll find it hard to disagree
with him. One of its virtues is its tone. Zimbalist’s wry sense of humor is evident throughout.”
The Baltimore Sun called it “excellent … readable, solidly researched and adds great clarity to a
muddy debate …. Zimbalist proposes a sensible 10-part reform plan that would preserve a place
on college rosters for genuine student-athletes.” It has been selected by Lingua Franca as a
Breakthrough Book. An expanded and updated paperback edition of Unpaid Professionals will
be published in January 2001.




In the Summer of 2001 Zimbalist published The Economics of Sport I & II, which is part of the
Edward Elgar series entitled The International Library of Critical Writings in Economics, edited
by Mark Blaug. He was the guest editor and a contributor to the May 2002 special issue of the
Journal of Sports Economics on competitive balance.




Dr. Zimbalist’s May The Best Team Win: Baseball Economics and Public Policy, with a
foreword by Bob Costas, was published by the Brookings Institution Press in April 2003. Early

                                                                                                104


                                   Plaintiffs' TRO Appendix - 0269
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 270 of 283




reviews of the book include the following. “May the Best Team Win is a great bookjust the
latest indication of why I tell my students at Harvard that Andrew Zimbalist is the top sports
economist in the country.”Paul Weiler, Friendly Professor of Law and chair Sports and
Entertainment Law, Harvard University. “...Interesting, insightful, and revealing .... It will
become the ultimate book on the economics of professional sports. You will find it as riveting as
I did.” Pat Williams, senior vice president, Orlando Magic. “An absorbing, provocative
discussion.” Publishers' Weekly. “In this excellent book, Andrew Zimbalist describes the
action in the business of baseball like it was the seventh game of the World Serieswhich it is.”
Clark Griffith, former owner, Minnesota Twins. “Zimbalist writes with obvious love, but
deep concern for our national pastime.” Chris Berman, ESPN. “Exhilarating. Combines an
academic’s precision with a fan’s passion.” – Allen Barra, author and sportswriter, New York
Times. “Should be required reading for politicians …. Zimbalist’s analysis is easily accessible,
his data quite interesting and his judgments evenhanded to a fault.” – Washington Post. “These
days a typical owner will rake in big money, claim he’s nearly broke and then threaten to move
unless his host city subsidizes a new stadium at taxpayer expense. If you think this is an
exaggeration, read Zimbalist’s brilliantly researched study on the economics of the game.” –
Charles Hirshberg, Sports Illustrated. “I highly recommend Andrew Zimbalist’s new book, May
the Best Team Win.” ROB NEYER, ESPN.com. “My daydream . . . is that somehow every
sports talk show host and every caller to such a show might mysteriously find himself or herself
reading this illuminating book. That development would decrease the dumbness quotient of
discussions between the former and the latter by about 99%.” Bill Littlefield, NPR’s Only a
Game. “Zimbalist offers a whirlwind tour of baseball chicanery…. Concise and coherent….
Anyone who hold an opinion on the state of the game, or fears its demise, owes it to himself or
herself to take Professor Zimbalist’s 224-page class. – Jon Morgan, Baltimore Sun. Given
“Silver Award” by ForeWord Magazine in their Book of the Year Award in Business and
Economics. Zimbalist demolishes Commission Bud Selig’s claim made before Congress that
baseball’s 30 teams lost $519 million in 2001…. A compelling critique.” -- Glenn Altschuler,
Barron’s.   An expanded, updated paperback edition of the May the Best Team Win was
published in April 2004 by the Brookings Institution Press.




                                                                                                 105


                                   Plaintiffs' TRO Appendix - 0270
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 271 of 283




Dr. Zimbalist’s book, National Pastime: How Americans Play Baseball and the Rest of the
World Plays Soccer, co-authored with Stefan Szymanski, was published by Brookings in April
2005. It was awarded the 2005 prize for “Outstanding Academic Title” by Choice, the major
review journal of the American Library Association. Reviews of the book included: “A superb
new book ….” – The Economist. "Baseball is America's national pastime, but soccer is the
world's sporting passion. Whether you prefer Beckham or Bonds, the Boston Red Sox or
Manchester United, you will be enlightened by this examination of the similarities and
differences as seen by two of the sharpest minds in the field of sports business."—BOB
COSTAS, NBC and HBO Sports. “National Pastime is the first serious attempt at bridging the
cultural gap between these two worlds of sport. It’s also a great deal of fun, written with the
understanding of scholars and the passion of fans. The book brings light to a subject which up
to now has produced mostly heat.”—ALLEN BARRA, Wall Street Journal. "Fascinating
reading for fans and sports business industry professionals alike. The book gives a
comprehensive overview of the commercial histories and complicated economic dynamics of
two of the world’s most important sports. The comparison between the two creates a unique
perspective and enables the reader to understand the issues at stake with much greater insight."—
ARNE REES, UEFA Head of Strategy and Business Development. “A detailed, thoughtful
analysis on one of the great mysteries in sports—why baseball is popular in America while
soccer reigns in the rest of the world. "National Pastime" is a revealing look at both sports,
detailing everything from economic history to issues of competitive balance. It brings to mind a
classic lyric by Bob Dylan: ‘Don't criticize what you can't understand.’"—KEN ROSENTHAL,
Sporting News. "In this era of globalization, baseball and soccer transcend national borders like
never before. Szymanski and Zimbalist wonderfully weave cross-cultural comparisons and tales
of evolution that will leave you with a refreshingly new perspective on leagues and how they are
structured." -- JULIE FOUDY, recently retired captain, U.S. Soccer team. "I knew in advance
this was going to be a very good work. As it turns out, National Pastime is truly wonderful, not
just very good. It will have broad appeal, enlightening sports scholars and commentators as well
as executives in each sport in different countries about the nature of any problems they are now
exhibiting." -- PAUL C. WEILER, Harvard Law School. “The book has few shortcomings and
many strengths, not least of them keen insights and a readable stem-to-stern account of
similarities and differences in the evolution, structures, and problems with arguably the globe’s

                                                                                                  106


                                   Plaintiffs' TRO Appendix - 0271
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 272 of 283




two most important sports.” Choice. “… fascinating new book.” John Haydon, Washington
Times. “As one has come to expect form the authors, the book is logically sound, and loaded
with facts and illustrative anecdotes. The prose steers clear of professional jargon while
remaining true to the authors’ training in economics. The end result is an entertaining and
informative book. It will appeal to lay readers … as well as professionally-trained
economists….” Phil Miller, sportseconomist.com.




Dr. Zimbalist’s book, In the Best Interests of Baseball? The Revolutionary Reign of Bud Selig
was published by Wiley, in April 2006. Reviews on this book include the following:

“Andrew Zimbalist has done a very credible, eminently readable and engaging job describing
MLB's commissioners, particularly Bud Selig, who easily has become the most significant figure
in baseball in decades. While Selig will not necessarily share all of Zimbalist's views about the
game, In the Best Interests of Baseball has thoughtfully, and perhaps uniquely, tracked many of
the thorny issues that Selig confronted during baseball's new golden era.” -- John Moores,
owner of the Padres and member of MLB's Executive Council. “Baseball books, like the game
itself, are often replete with errors. But Andrew Zimbalist has written a carefully researched yet
lively review of the record of the nine Commissioners that is both fair and accurate. It is long
overdue and a superb read.” -- Fay Vincent, former commissioner of baseball. “I always
thought Yogi Berra was the wisest source on baseball, but Zimbalist has hit a grand slam here.”
-- Tom Werner, owner of the Red Sox, former owner of the Padres. "Once again, Andy Zimbalist
proves that no one understands the mysterious inner workings of the best game on earth better
than he does. With energy, thoughtfulness and passion, he has parsed the complicated world of
baseball and shown how important its business side is to its soul -- and its survival." -- Ken
Burns. " Tremendously enjoyable and a must read for baseball fans. Guaranteed to raise the level
of discourse on sports-talk radio." -- Jim Bouton, former Yankee pitcher and author of Ball
Four. "By looking at baseball from the perspective of the commissioner's office and its many
challenges, Professor Zimbalist has been able to use his scholar's eye and his fan's heart to see
the game as an ongoing enterprise that needs refreshment. The fair but unsparing portrait of Bud
Selig he paints is of a man who is nobody's fool, and nobody's tool--and now, those of us who


                                                                                                    107


                                   Plaintiffs' TRO Appendix - 0272
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 273 of 283




love the game need him to start the rally that will restore baseball in America's esteem." -- Scott
Simon, NPR anchor. Updated, expanded edition, published as In the Best Interests of Baseball?
Governing the National Pastime. University of Nebraska Press, March 2013.




Dr. Zimbalist’s book, The Bottom Line: Observations and Arguments on the Sports Business,
was published by Temple University Press in August 2006. Advance praise on this book
includes:

"Very few academics treat sport as seriously as it deserves. And precious few of them keep their
subject interesting. Andrew Zimbalist is royalty in this small kingdom." - Franklin Foer, author,
How Soccer Explains the World: An Unlikely Theory of Globalization. “Andrew Zimbalist has
taken important topics and given us a thoughtful, fascinating, and deeply prepared discussion of
the games we hold so dear.” – Lesley Visser, CBS Sportscaster. “Andrew Zimbalist is one of the
best writers among economists working today, and he provides insightful analysis on interesting
subjects. The essays in this book provide a narrative history of recent events in the sports
business and contain a wealth of information…. I recommend this book.” Brad Humphreys,
economics professor, University of Illinois.



His book (with Nancy Hogshead-Makar) Equal Play: Title IX and Social Change was
published by Temple University Press in October 2007. Early reviews include: “Equal Play is a
gem. Two nationally respected Title IX experts have teamed up to accurately portray the origins
of Title IX, the impact of its application and the complexity of the issue of gender equality….
The result is an insightful analysis of the difficulties encountered when federal social justice
legislation challenges the culturally ingrained sexism of American sport.” – Donna Lopiano,
former CEO, Women’s Sport Foundation. “For any student of the history and arguments about
Title IX, Equal Play is immensely valuable. It is a comprehensive and authoritative summary in
support of young women’s athletic rights.” – Frank Deford. “Equal Play should be required
reading in all history classes across this country. Nancy Hogshead-Makar and Andrew Zimbalist
do a wonderful job….” -- Julie Foudy.

                                                                                                   108


                                    Plaintiffs' TRO Appendix - 0273
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 274 of 283




Circling the Bases: Essays on the Challenges and Prospects of the Sports Industry, was
published by Temple University Press in November 2010. An audiobook was released by
Redbook in October 2013. Reviews include: “Andrew Zimbalist's essays in Circling the Bases
are not only original, thoughtful and provocative, but they are valuable in showing, again and
again, whether in collegiate or professional sports or in the Olympic ‘movement,’ that so much
accepted wisdom about sports economics is, in fact, false. Zimbalist is the best in his field, and
he has never spoken so clearly in both dollars and sense.”—Frank Deford, Sports Illustrated.
“Andy Zimbalist is a hall-of -famer in the economic analysis of sport. Here he shows yet again
how economic principles can be used to understand the issues, from steroids to stadium finance,
from gate revenues to gender equality. Required reading.”—Stefan Szymanski, Professor of
Economics at Cass Business School, City University London. “The business of sports is
complex—more complex than many fans and journalists recognize. Andrew Zimbalist, alone
among economists, understands the industry's unique dynamics. In Circling the Bases, Zimbalist
explores the state of both collegiate and professional sports in shifting economic, broadcast and
labor landscapes. Every page is enlightening, even for those of us who cover sports for a
living.”—Ken Rosenthal, Fox Sports.



In April 2012, Edward Elgar published his book with Wolfgang Maennig (eds.) International
Handbook on the Economics of Mega Sporting Events. ". . . the Handbook covers the various
economic aspects of

large sporting events and has rightly earned its “handbook” title. Given its multi-author, chapter
format, it is easy to dip in and out of without reading everything in one go. It should appeal to
economists, researchers, policy makers and potential bidders." – IPKat



He co-authored a children's book on baseball, Home Team, published in July 2012.




                                                                                                    109


                                   Plaintiffs' TRO Appendix - 0274
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 275 of 283




In March 2013, a new, updated and expanded edition of In the Best Interests of Baseball?
Governing the National Pastime was published by the University of Nebraska Press.



His new book (written with Ben Baumer), The Sabermetric Revolution: Assessing the Growth
of Analytics on Baseball, was published in February 2014 by the University of Pennsylvania
Press. Advance reviews include:



"Moneyball, the book and the movie, played an important role in highlighting to mass culture the
evolution of decision making in Major League Baseball front offices. As is often the case
though, Moneyball is only a momentary reflection of a broader movement within the
game. In The Sabermetric Revolution, Baumer and Zimbalist provide anyone intrigued by the
book, a much more accurate understanding of the exceptional work of the A’s to overcome their
expected outcomes and how other front offices continue to advance objective analysis and its
role in player personnel decisions. This is a must read for anyone who wants a deeper
understanding of why and how baseball continues to lead the way in the use of analytics." Mark
Shapiro, President, Cleveland Indians.



Professors Zimbalist and Baumer do the best job yet of evaluating the benefits, and the myths, of
the ever-growing world of baseball analytics. This is a must-read for anyone interested in where
sports metrics have been , and where they’re going. Stan Kasten, President and CEO, Los
Angeles Dodgers



"Sabermetricians have developed new and important ways of measuring player performance. In
The Sabermetric Revolution, Baumer and Zimbalist turn the table on the sabermetricians and
evaluate their performance. The result is an interesting and balanced portrayal of what the
authors believe works and what doesn’t, and of the challenges that lie ahead." Bob Costas, NBC
and MLBTV broadcaster.



                                                                                               110


                                  Plaintiffs' TRO Appendix - 0275
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 276 of 283




"Leo Durocher once said that "Baseball is like church; many attend, few understand." The
Sabermetric Revolution is a must read for those in the baseball congregation seeking
understanding of how objective analytics can be used to determine intrinsic value, identify
undervalued and overvalued assets and dynamics, and create competitive advantage." Tom
Garfinkel, President and CEO, San Diego Padres



" The Sabermetric Revolution is like the story behind the story. Michael Lewis' classic tugs at
our heartstrings and opens our eyes, but Baumer and Zimbalist help us look behind the curtain. If
you've ever wanted to understand what happens in the other offices around the GM, this is a
brilliant book." Will Carroll, Lead Writer for Sports Medicine, Bleacher Report, Member,
BBWAA and PFWA



"Moneyball was a good read by Michael Lewis and a good part for Brad Pitt, but as Ben Baumer
and Andrew Zimbalist show, it was primarily a good fairy tale. The Sabermetric
Revolution doesn't just debunk, but has a high slugging average with all sorts of valuable new
insights and baseball numbers. But, be on guard, stats freaks: it isn't doctrinaire. Spoiler
alert! The authors dare say that bunting can actually be good for you. "

Frank Deford, author, journalist, commentator for NPR, HBO Real Sports



"The Sabermetric Revolution is an excellent and well-written look at where sabermetric
knowledge stands today. This is a very useful book." Economist Tyler Cowen on his blog,
Marginal Revolution.



Book of the Month, Prozone Sports, April 2014. "An ideal introduction to the topic of
advanced statistics in baseball, The Sabermetric Revolutionprovides a thorough overview of the
ways in which analytics has transformed the management and coaching of baseball.
Demonstrating how the game has been changed by the evolving use of data over time, Baumer


                                                                                               111


                                   Plaintiffs' TRO Appendix - 0276
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 277 of 283




and Zimbalist also offer a tantalising glimpse of how Saberrmetrics may continue to develop in
the future."



Daily Beast list of best baseball books 2014. "Former Mets sabermetrician Benjamin Baumer
and sports economist Andrew Zimbalist’s The Sabermetric Revolution: Assessing the Growth of
Analytics in Baseball takes an expert look at the statistical analysis craze, debunking
misconceptions and evaluating the role of sabermetrics in the future—no doubt of great interest
to future general managers, both real and fantasy league."



“The Sabermetric Revolution truly is an engaging and succinct illumination of where the field is
and how it got here…well worth the read.... The book is ideal for a reader who wishes to tie
together the importance of everything they have digested from sites like Fangraphs, Baseball
Prospectus, Hardball Times, Beyond the Box Score, and, even, yes, Camden Depot." Jon
Shepherd, camdendepot.blogspot.com



"If you are interested in baseball and sports analytics, The Sabermetric Revolution is a must
read." statsinthewild.com



"Highly recommended for the serious student of baseball." Library Journal.



"Baumer and Zimbalist provide an interesting case study of the use of statistics by general
managers and front office executives. For fans and fantasy leagues, the book is an accessible
primer on the real math behind moneyball including new insights into the changing business of
baseball." David Low, The Wesleyan Connection.



His book , Circus Maximus: The Economic Gamble Behind Hosting the Olympics and the
World Cup, was published in February 2015 by the Brookings Institution Press. An expanded
                                                                                                112


                                   Plaintiffs' TRO Appendix - 0277
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 278 of 283




and updated paperback edition was published in January 2016, and the third edition, further
expanded and updated, was published in June 2020. Editions have been published in Spanish and
Japanese. Reviews include:



One of the best six business books of 2015. The Economist



“Even appropriately jaded readers are likely to be shocked by the evidence in Circus
Maximus…which reveals the magnitude of the deception that precedes these events and the
disappointment that follows.”
– The Economist


“A remarkable study that exposes the extraordinary chicanery and dodgy dealing behind staging
the Olympics and the World Cup.”
- The Guardian



"Circus Maximus provides a comprehensive compendium of the benefits and costs of hosting
the Olympics or soccer's World Cup. Andrew Zimbalist documents how the officials who run
the international sports organizations that authorize these events profit handsomely, while host
cities and nations experience ever-increasing losses. The book also explains why before-the-fact
claims that such events will deliver long-term economic benefits typically are wildly
inaccurate. A citizen or public official who contemplates supporting a bid
to host a sports mega-event ought to read this book."

-- Roger Noll, Professor of Economics, Stanford University



"Pssst. Wanna buy a velodrome cheap? Andrew Zimbalist's brutal examination of how the
International Olympic Committee and FIFA ("soccer maximus" to you and me) have sweet-
talked cities and nations into hosting their extravaganzas is absolutely devastating in its ugly
detail. Any prospective municipal or national customer who doesn't read this book before

                                                                                                   113


                                   Plaintiffs' TRO Appendix - 0278
   Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 279 of 283




applying for the rights to supply the IOC or FIFA with their land and finances deserves all the
debt and humbug they're going to end up with."

–– Frank Deford



"Indispensable for anyone who wants to understand the impact of hosting the olympics."

-- Evan Horowitz, Boston Globe



"Andrew Zimbalist is a perpetual source of insight on the economics and administration of
modern sports. When weighing the very real risks and rewards of hosting major international
events, political leaders and informed citizens should carefully consider the information and
arguments presented here before rolling the dice."

 -- Bob Costas, Broadcaster, NBC Sports and Major League Baseball Network



"You'll be hearing a lot in the coming years about the problems cities face when they
consider hosting the Olympic Games and the World Cup. This international issue is thoroughly
explored by Andrew Zimbalist in his important new book, Circus Maximus. Zimbalist is the
perfect person to delve into this timely topic, located at the intersection of sports and
economics."

-- Christine Brennan, USA Today national sports columnist, ABC News and CNN commentator



"Circus Maximus shines a bright light on the much-needed discussion about the unconscionable
expense surrounding both the bidding process and hosting of the Olympics and the World Cup.
The perfectly titled book will leave you gasping for reform. Immediately."

—Julie Foudy, ESPN analyst, former U.S. national soccer team captain—winner of two World
Cups and three Olympic medals



                                                                                                114


                                    Plaintiffs' TRO Appendix - 0279
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 280 of 283




“Cleanly written and information-packed analysis” – James Srodes, Washington Times



Dr. Zimbalist has two co-authored books that were published in early 2017. Unwinding
Madness: What Went Wrong with College Sports and How to Fix It, with Donna Lopiano and
Gerry Gurney (Brookings); and, No Boston Olympics: How and Why Smart Cities Are Passing
On the Torch, with Chris Dempsey (UPNE). He has an edited and written collection on the Rio
Olympics of 2016 entitled Rio 2016: Olympic Myths, Hard Realities, that was published by
Brookings in August 2017.




Dr. Zimbalist’s articles and essays have appeared in The New York Times, The New Republic,
Finance & Development, The Nation, The Brookings Review, The Washington Post, The Boston
Globe, US News and World Report, Business Week, USA Today, The Wall Street Journal,
Foreign Policy, World Development, Brill’s Content, Time, The Atlantic, The Chronicle of
Higher Education, The Seton Hall Journal of Sports Law, Le Monde Diplomatique, Latin
American Research Review, Journal of Latin American Studies, Journal of Sports Economics,
Journal of Economic Perspectives, The Milken Institute Review, Wall Street Journal, Forbes,
Sports Business Journal, Journal of Urban Economics, Harvard Business Review, the IMF’s
Finance and Development, The Antitrust Bulletin, America's Quarterly, The Antitrust Review,
The Tulane Law Review, International Journal of Financial Studies, the New York Times
Magazine, Harvard Magazine,, and www.huffingtonpost.com, among other places. He has
appeared on numerous national radio and television talk shows discussing both international
economics and the economics of sports and is an active participant on the lecture circuit. He
wrote the foreword to the second edition of Bob Costas’ Fair Ball, is a contributing columnist
for the Sports Business Journal and was chosen as the 1998 sports journalist of the year by the
Village Voice. He did a bi-weekly commentary on the business of sports for NPR’s Marketplace
during 2002-2004. PBS’ Wall Street Week with Fortune introduced him as the country’s leading
sports economist. He serves as a member of the editorial board of the Journal of Sports
Economics, as well as the journals Journal of Olympic Studies and Base Ball: A Journal of the



                                                                                                 115


                                  Plaintiffs' TRO Appendix - 0280
  Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 281 of 283




Early Game, and is co-editing a book series in sports economics for MacMillan with the noted
French economist, Wladimir Andreff.




Dr. Zimbalist lives with his wife and children in Northampton, Ma.




Dr. Zimbalist can be reached at the following numbers:

Office: 413 585 3622; Fax: 413 585 3389;

Cell: 413 320 1810

Email: azimbali@smith.edu

Website: https://sophia.smith.edu/azimbali/




                                                                                           116


                                 Plaintiffs' TRO Appendix - 0281
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 282 of 283




                        Plaintiffs' TRO Appendix - 0282
Case 3:20-cv-00080-SMR-SBJ Document 12-2 Filed 12/04/20 Page 283 of 283




                        Plaintiffs' TRO Appendix - 0283
